Exhibit 10.1
EXECUTION COPY
 
 
CREDIT AGREEMENT
by and among
AMERICAN COMMERCIAL LINES INC.,
as Parent,
COMMERCIAL BARGE LINE COMPANY,
AMERICAN COMMERCIAL LINES LLC
ACL TRANSPORTATION SERVICES LLC and
JEFFBOAT LLC,
as Borrowers,
THE OTHER LOAN PARTIES HERETO,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
UBS SECURITIES LLC,
as Joint-Lead Arranger, Joint Bookrunner and Syndication Agent,
RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC.,
A SUBSIDIARY OF RBS CITIZENS, NA,
SUNTRUST BANK
and
PNC BANK, NATIONAL ASSOCIATION,
as Joint Bookrunners and Documentation Agents,
and
WELLS FARGO CAPITAL FINANCE, LLC
as the Administrative Agent, Security Trustee, Joint-Lead Arranger, and Joint
Bookrunner
Dated as of December 21, 2010
 
 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
December 21, 2010, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender”, as that term is
hereinafter further defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and permitted assigns in such capacity, “Agent”) and as the
security trustee for the Lenders (in such capacity, together with its successors
and permitted assigns in such capacity, “Security Trustee”), AMERICAN COMMERCIAL
LINES INC., a Delaware corporation (“Parent”), COMMERCIAL BARGE LINE COMPANY, a
Delaware corporation (“CBL”), AMERICAN COMMERCIAL LINES LLC, a Delaware limited
liability company (“ACL”), ACL TRANSPORTATION SERVICES LLC, a Delaware limited
liability company (“ACLTS”) and JEFFBOAT LLC, a Delaware limited liability
company (“Jeffboat”; together with CBL, ACL and ACLTS, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).
          The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if any
Borrower notifies Agent that such Borrower requests an amendment to any
provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies any Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and such Borrower agree that they will negotiate
in good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and such Borrower after such Accounting Change conform
as nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon, the provisions
in this Agreement shall be calculated as if no such Accounting Change had
occurred. Notwithstanding the foregoing, any Operating Lease (including any such
Operating Lease that is subsequently amended or replaced) shall be treated as an
Operating Lease for all purposes hereof regardless of any Accounting Change.
When used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “CBL” is used in respect of a financial
covenant or a related definition, it shall be understood to mean CBL and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.
     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or

 



--------------------------------------------------------------------------------



 



such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
full (or, (a) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, and (b) in
the case of obligations with respect to Bank Products, providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Obligations) under Hedge Agreements
provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, and (ii) any Bank Product Obligations that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized. Any reference herein
to any Person shall be construed to include such Person’s successors and
permitted assigns. Any requirement of a writing contained herein or in any other
Loan Document shall be satisfied by the transmission of a Record.
     1.5 Subsidiaries.
          (a) Any references herein to Subsidiaries of any Loan Party shall be
construed to exclude each Specified Subsidiary so long as such Person satisfies
the criteria set forth in clauses (i) through (v) of Section 1.5(b).
          (b) The Board of Directors of Parent or its Subsidiaries may designate
any newly acquired or newly formed Subsidiary of Parent or such Subsidiary to be
a Specified Subsidiary so long as (i) neither Parent nor any of its Subsidiaries
is directly or indirectly liable for any Indebtedness of such Person, (ii) no
default with respect to any Indebtedness of such Person would permit (upon
notice, lapse of time or otherwise) any holder of any other Indebtedness of
Parent or any of its Subsidiaries to declare a default on such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity, (iii) any Investment by Parent or any of its Subsidiaries
in such Person will not violate any provision of the Agreement or any other Loan
Document, (iv) neither Parent nor any of its Subsidiaries has a contract,
agreement, arrangement, understanding or obligation of any kind (other than
(A) solely in the case of Parent, in respect of its holding Stock in such
Specified Subsidiary, (B) in respect of Permitted Intercompany Advances and
(C) other Investments permitted hereunder), whether written or oral, with such
Person other than those that might reasonably be obtained at the time from
Persons who are not Affiliates of Parent or any of its Subsidiaries, and
(v) neither Parent nor any of its Subsidiaries has any obligation to subscribe
for additional shares of Stock in such Person, or to maintain or preserve such
Person’s financial condition or to cause such Person to achieve certain levels
of operating results. Administrative Borrower shall provide Agent with written
notice of such proposed designation at least 10 Business Days prior to the
proposed date of designation.
          (c) The Board of Directors of Parent or its Subsidiaries may designate
any Specified Subsidiary as a Subsidiary so long as (i) Administrative Borrower
shall have provided Agent with written notice of such proposed designation at
least 10 Business Days prior to the proposed date of designation and, not later
than 5 Business Days prior to the proposed date of designation, copies of the
Governing Documents and (ii) no Default or Event of Default shall have occurred
and be continuing either before or after giving effect to such designation or
would otherwise result from such designation, and (iii) Parent and its
Subsidiaries shall have complied with all of the requirements of Sections 5.11
and 5.12, as applicable, with respect to such Specified Subsidiary on or before
the dates required therefor in such Sections.

-2-



--------------------------------------------------------------------------------



 



     1.6 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2. LOANS AND TERMS OF PAYMENT.
     2.1 Revolver Advances.
          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Advances”) to Borrowers in an amount at any one time outstanding not to exceed
the lesser of:
               (i) such Lender’s Revolver Commitment, or
               (ii) such Lender’s Pro Rata Share of an amount equal to the
lesser of:
                    (A) the Maximum Revolver Amount less the sum of (1) the
Letter of Credit Usage at such time, plus (2) the principal amount of Swing
Loans outstanding at such time plus (3) the Interim Block plus the Put
Obligations Block, and
                    (B) the Borrowing Base at such time less the sum of (1) the
Letter of Credit Usage at such time, plus (2) the principal amount of Swing
Loans outstanding at such time.
          (b) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
          (c) Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish, increase,
reduce, eliminate, or otherwise adjust reserves from time to time against the
Borrowing Base in such amounts, and with respect to the following matters, in
each case, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, (ii) reserves in an amount equal to the Maritime and Cost to
Complete Reserve, and (iii) reserves with respect to (A) sums that Parent, any
Borrower, or their respective Subsidiaries are required to pay under any Section
of this Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay when due, and (B) amounts owing
by Parent, any Borrower, or their respective Subsidiaries to any Person to the
extent secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien which is a permitted purchase money Lien or the interest of a
lessor under a Capital Lease), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral; provided; that, such reserves shall not otherwise result in a
duplicative adverse impact on Availability under the Borrowing Base to the
extent the condition or circumstance giving rise to such reserve is already
addressed in the eligibility criteria for the applicable assets.
     2.2 [Reserved.]
     2.3 Borrowing Procedures and Settlements.
          (a) Procedure for Borrowing. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent. Unless Swing Lender is not
obligated to make a Swing Loan

-3-



--------------------------------------------------------------------------------



 



pursuant to Section 2.3(b) below, such notice must be received by Agent no later
than 11:00 a.m. (California time) on the Business Day that is the requested
Funding Date specifying (i) the amount of such Borrowing, and (ii) the requested
Funding Date, which shall be a Business Day; provided, however, that if Swing
Lender is not obligated to make a Swing Loan as to a requested Borrowing, such
notice must be received by Agent, in the case of any requested Borrowing
consisting solely of Base Rate Loans, no later than 11:00 a.m. (California time)
on the Business Day prior to the date that is the requested Funding Date or, in
the case of any requested Borrowing consisting of LIBOR Rate Loans, no later
than 12:00 p.m. (California time) on the date that is three Business Days prior
to the date that is the requested Funding Date. At Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person may give
Agent telephonic notice of such request by the required time. In such
circumstances, each Borrower agrees that any such telephonic notice will be
confirmed in writing within 24 hours of the giving of such telephonic notice,
but the failure to provide such written confirmation shall not affect the
validity of the request.
          (b) Making of Swing Loans. In the case of a request for an Advance and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $35,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such requested Borrowing (any such
Advance made solely by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and such Advances being referred to collectively
as “Swing Loans”) available to Borrowers on the Funding Date applicable thereto
by transferring immediately available funds to the Designated Account. Each
Swing Loan shall be deemed to be an Advance hereunder and shall be subject to
all the terms and conditions (including Section 3) applicable to other Advances,
except that all payments on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.
          (c) Making of Loans.
               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto. After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
               (ii) Unless Agent receives notice from a Lender prior to 9:00
a.m. (California time) on the date of a Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available

-4-



--------------------------------------------------------------------------------



 



funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrowers of such failure to fund and, upon
demand by Agent, Borrowers shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.
          (d) Protective Advances and Optional Overadvances.
               (i) Any contrary provision of this Agreement or any other Loan
Document notwithstanding, Agent hereby is authorized by Borrowers and the
Lenders, from time to time in Agent’s sole discretion, (A) after the occurrence
and during the continuance of a Default or an Event of Default, or (B) at any
time that any of the other applicable conditions precedent set forth in
Section 3 are not satisfied, to make Advances to, or for the benefit of,
Borrowers on behalf of the Lenders (in an aggregate amount for all such Advances
taken together not exceeding $25,000,000 outstanding at any one time) that
Agent, in its Permitted Discretion deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as “Protective Advances”); provided that upon giving effect to any
Protective Advance, outstanding Revolver Usage shall not exceed the Maximum
Revolver Amount without the consent of all Lenders.
               (ii) Any contrary provision of this Agreement or any other Loan
Document notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrowers notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than
$25,000,000, and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Advances to Borrowers to an amount
permitted by the preceding sentence. In such circumstances, if any Lender with a
Revolver Commitment objects to the proposed terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Required Lenders. In any
event, unless Required Lenders otherwise consent, Borrowers may not have
outstanding Overadvances for more than 90 consecutive days and at the end of
such period shall immediately repay Advances in an amount sufficient to
eliminate all Overadvances. The foregoing provisions are meant for the benefit
of the Lenders and Agent and are not meant for the benefit of Borrowers, which
shall continue to be bound by the provisions of Section 2.5. Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any intentional

-5-



--------------------------------------------------------------------------------



 



Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
               (iii) Each Protective Advance and each Overadvance shall be
deemed to be an Advance hereunder, except that no Protective Advance or
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans. The ability of Agent to make Protective Advances is separate
and distinct from its ability to make Overadvances and its ability to make
Overadvances is separate and distinct from its ability to make Protective
Advances. For the avoidance of doubt, the limitations on Agent’s ability to make
Protective Advances do not apply to Overadvances and the limitations on Agent’s
ability to make Overadvances do not apply to Protective Advances. The provisions
of this Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and
the Lenders and are not intended to benefit Borrowers in any way.
               (iv) Notwithstanding anything contained in this Agreement or any
other Loan Document to the contrary: (A) no Overadvance or Protective Advance
may be made by Agent if such Advance would cause the aggregate principal amount
of Overadvances and Protective Advances outstanding to exceed an amount equal to
$25,000,000; and (B) until such time as the Interim Block has been reduced to
$0, no Overadvance or Protective Advance may be made by Agent if such Advance
would cause the outstanding Revolver Usage to exceed $400,000,000.
          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
               (i) Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
(1) on behalf of Swing Lender, with respect to the outstanding Swing Loans,
(2) for itself, with respect to the outstanding Protective Advances, and
(3) with respect to Parent’s or its Subsidiaries’ Collections or payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (y) if the amount of
the Advances (including Swing Loans and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. (California time) on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and (z)
if the amount of the Advances (including Swing Loans and Protective Advances)
made by a Lender is less than such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Protective Advances) as of a Settlement Date, such
Lender shall no later than 12:00 p.m. (California time) on the Settlement Date
transfer in immediately available funds to Agent’s Account, an amount such that
each such Lender shall, upon transfer of such amount, have as of the Settlement
Date, its Pro Rata Share of the Advances (including Swing Loans and Protective
Advances). Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent

-6-



--------------------------------------------------------------------------------



 



required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender (but not from Parent or any of its
Subsidiaries) together with interest thereon at the Defaulting Lender Rate.
               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
Parent or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Advances of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Advances.
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans, Agent with respect to Protective Advances, and each Lender (subject to
the effect of agreements between Agent and individual Lenders) with respect to
the Advances other than Swing Loans and Protective Advances, shall be entitled
to interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
               (iv) Anything in this Section 2.3(e) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender, Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).
          (f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall
maintain a register showing the principal amount of the Advances, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.
          (g) Defaulting Lenders. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by any Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, repaid by the
Defaulting Lender, (B) second, to the Issuing Lender, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
repaid by the Defaulting Lender, (C) third, to each non-Defaulting Lender
ratably in accordance with their Revolver Commitments (but, in each case, only
to the extent that such Defaulting Lender’s portion of an Advance (or other
funding obligation) was funded by such other non-Defaulting Lender), (D) to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made available to be re-advanced to or for the benefit of
Borrowers as if such Defaulting Lender had made its portion of Advances (or
other funding obligations) hereunder, and (E) from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent
may hold and, in its Permitted

-7-



--------------------------------------------------------------------------------



 



Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Revolver Commitment shall be deemed to be zero;
provided, however, that the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which the non-Defaulting Lenders, Agent,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder. The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Revolver Commitment of any Lender, to relieve
or excuse the performance by such Defaulting Lender or any other Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by
Borrowers of their duties and obligations hereunder to Agent or to the Lenders
other than such Defaulting Lender. Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Revolver Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of the Letters of Credit);
provided, however, that any such assumption of the Revolver Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or any Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund. In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.
          (h) Independent Obligations. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolver Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
     2.4 Payments; Reductions of Revolver Commitments; Prepayments.
          (a) Payments by Borrowers.
               (i) Except as otherwise expressly provided herein, all payments
by any Borrower shall be made to Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 12:00 p.m.
(California time) on the date specified herein. Any payment received by Agent
later than 12:00 p.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

-8-



--------------------------------------------------------------------------------



 



               (ii) Unless Agent receives notice from Administrative Borrower
prior to the date on which any payment is due to the Lenders that Borrowers will
not make such payment in full as and when required, Agent may assume that
Borrowers have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.
          (b) Apportionment and Application.
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent’s separate account or for the separate account of the Issuing
Lender) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the Revolver Commitment or type of Obligation to which a particular fee or
expense relates. All payments to be made hereunder by Borrowers shall be
remitted to Agent and all (subject to Section 2.4(b)(iv), Section 2.4(d)(ii),
and Section 2.4(e)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Advances outstanding and, thereafter,
to Borrowers (to be wired to the Designated Account) or such other Person
entitled thereto under applicable law.
               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,
                    (B) second, to pay any fees or premiums then due to Agent
under the Loan Documents until paid in full,
                    (C) third, to pay interest due in respect of all Protective
Advances until paid in full,
                    (D) fourth, to pay the principal of all Protective Advances
until paid in full,
                    (E) fifth, ratably, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of the
Lenders under the Loan Documents, until paid in full,
                    (F) sixth, ratably, to pay any fees or premiums then due to
any of the Lenders under the Loan Documents until paid in full,
                    (G) seventh, to pay interest accrued in respect of the Swing
Loans until paid in full,
                    (H) eighth, to pay the principal of all Swing Loans until
paid in full,

-9-



--------------------------------------------------------------------------------



 



                    (I) ninth, ratably, to pay interest accrued in respect of
the Advances (other than Protective Advances) until paid in full,
                    (J) tenth, ratably (i) to pay the principal of all Advances
until paid in full, (ii) to Agent, to be held by Agent, for the benefit of
Issuing Lender (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Agent, for the account of the Issuing Lender, a share of
each Letter of Credit Disbursement), as cash collateral in an amount up to 103%
of the Letter of Credit Usage (to the extent permitted by applicable law, such
cash collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) ratably,
to the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance reasonably
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations, in an aggregate amount not to exceed the
then extant Bank Product Reserve Amount (after taking into account any amounts
previously paid pursuant to this clause (iii) during the continuation of the
applicable Application Event),
                    (K) eleventh, to pay any other Obligations other than
Obligations owed to Defaulting Lenders (including being paid, ratably, to the
Bank Product Providers on account of all amounts then due and payable in respect
of Bank Product Obligations, with any balance to be paid to Agent, to be held by
Agent, for the ratable benefit of the Bank Product Providers, as cash collateral
(which cash collateral may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof)),
                    (L) twelfth, ratably to pay any Obligations owed to
Defaulting Lenders; and
                    (M) thirteenth, to Administrative Borrower (to be wired to
the Designated Account) or such other Person entitled thereto under applicable
law.
               (iii) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
               (iv) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by any Borrower to Agent and specified by such Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement or any other Loan Document.
               (v) For purposes of Section 2.4(b)(ii), “paid in full” of a type
of Obligation means payment in cash or immediately available funds of all
amounts owing on account of such type of Obligation, including interest accrued
after the commencement of any Insolvency Proceeding, default interest, interest
on interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
               (vi) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of

-10-



--------------------------------------------------------------------------------



 



Section 2.3(g) shall control and govern, and if otherwise, then the terms and
provisions of this Section 2.4 shall control and govern.
          (c) Reduction of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date. Borrowers may reduce the Revolver Commitments,
without premium or penalty, to an amount (which may be zero) not less than the
sum of (A) the Revolver Usage as of such date, plus (B) the principal amount of
all Advances not yet made as to which a request has been given by Borrowers
under Section 2.3(a), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to
Section 2.11(a); provided, however, that, unless the Revolver Commitments are
being reduced to zero, in no event shall the Revolver Commitments be reduced
under this Section 2.4(c) to be less than $200,000,000. Each such reduction
shall be in an amount which is not less than $25,000,000, shall be made by
providing not less than 5 Business Days (or such shorter time as Agent may
agree) prior written notice to Agent and shall be irrevocable. Once reduced, the
Revolver Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof; provided, however, the Borrowers
shall be permitted to reduce the Revolver Commitments of any Defaulting Lender
on a non- pro rata basis.
          (d) Optional Prepayments on Advances. Borrowers may prepay the
principal of any Advance at any time in whole or in part, without premium or
penalty.
          (e) Mandatory Prepayments.
               (i) If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base (such excess being referred to as the “Borrowing Base
Excess”), then Borrowers shall promptly, but in any event, within one Business
Day (or such later date upon the Agent’s demand with respect to a Borrowing Base
Excess as a result of Section 2.3(d)) prepay the Obligations in accordance with
Section 2.4(f) in an aggregate amount equal to the Borrowing Base Excess.
               (ii) If a First Lien Leverage Trigger Period exists during any
week, Borrowers shall not later than Tuesday of the following week, prepay the
Obligations in accordance with Section 2.4(f) in an aggregate amount equal to
50% of all Collections received by Borrowers during such week. For avoidance of
doubt, it is understood and agreed that 100% of Collections will be applied to
prepay the Obligations at all times after an Activation Instruction (as defined
in the Security Agreement) has been issued and prior to a Rescission (as defined
in the Security Agreement) thereof, in all cases, as further set forth in the
Security Agreement.
          (f) Application of Payments. Each prepayment pursuant to
Section 2.4(e) shall, (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Advances until paid in full, and second, to cash collateralize the Letters of
Credit in an amount equal to 103% of the then extant Letter of Credit Usage, and
(B) if an Application Event shall have occurred and be continuing, be applied in
the manner set forth in Section 2.4(b)(ii).
     2.5 Overadvances. If, at any time or for any reason, the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrowers shall promptly, but in any event,
within 1 Business Day of the initial occurrence of an Overadvance pay to Agent,
in cash, the amount of such excess, which amount shall be used by Agent to
reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b); provided, however, that in the case of an Overadvance that is
caused solely as a result of the charging by Agent of Lender Group Expenses to
the Loan Account, Borrowers shall have 3 Business Days from the date of the
initial occurrence of such Overadvance to pay to Agent, in cash, the amount of
such excess (which period of three Business Days shall in no event be
duplicative of the 3 Business Days period referenced in Section 8.1(a) of this
Agreement). Borrowers promise to pay the Obligations (including principal,
interest, fees, costs, and expenses) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.

-11-



--------------------------------------------------------------------------------



 



     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
          (a) Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:
               (i) if the relevant Obligation is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
               (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.
          (b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.
          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,
               (i) all Obligations (except for undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable thereunder, and
               (ii) the Letter of Credit fee provided for in Section 2.6(b)
shall be increased to 2 percentage points above the per annum rate otherwise
applicable hereunder.
          (d) Payment. Except to the extent provided to the contrary in
Section 2.10 or Section 2.12(a), all interest, all Letter of Credit fees, all
other fees payable hereunder or under any of the other Loan Documents, and all
costs, expenses, and Lender Group Expenses payable hereunder or under any of the
other Loan Documents shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or Revolver Commitments are outstanding.
Each Borrower hereby authorizes Agent, from time to time without prior notice to
such Borrower, to charge all interest, Letter of Credit fees, and all other fees
payable hereunder or under any of the other Loan Documents (in each case, as and
when due and payable), all costs, expenses, and Lender Group Expenses payable
hereunder or under any of the other Loan Documents (in each case, as and when
incurred), all charges, commissions, fees, and costs provided for in Section
2.11(e) (as and when accrued or incurred), all fees and costs provided for in
Section 2.10 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products but, with respect to fees and costs under Bank Product
Ageements, only to the extent after giving effect to same, that the outstanding
Revolver Usage does not exceed the Maximum Revolver Amount) to the Loan Account,
which amounts thereafter shall constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans. Any
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement
that are charged to the Loan Account shall thereafter constitute Advances
hereunder and shall initially accrue interest at the rate then applicable to
Advances that are Base Rate Loans (unless and until converted into LIBOR Rate
Loans in accordance with the terms of this Agreement). Agent shall endeavor to
provide substantially contemporaneous notice to Administrative Borrower of any
costs and expenses described in clause (ii) of this section that are charged to
the Loan Account; provided that (x) any failure to give or delay in giving such
notice shall not relieve the Borrowers of their obligation to pay such costs and
expense, (y) delivery of such notice shall not be required during the
continuance of any Event of Default and (z) the Agent shall have no liability,
in any event, for failing to deliver such notice. Any interest, fees, costs,
expenses, Lender Group Expenses, or other amounts payable hereunder or under any
other Loan Document or under any

-12-



--------------------------------------------------------------------------------



 



Bank Product Agreement that are charged to the Loan Account shall thereafter
constitute Advances hereunder and shall initially accrue interest at the rate
then applicable to Advances that are Base Rate Loans (unless and until converted
into LIBOR Rate Loans in accordance with the terms of this Agreement).
          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue. In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
     2.7 Crediting Payments . The receipt of any payment item by Agent shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 12:00 p.m. (California time). If
any payment item is received into Agent’s Account on a non-Business Day or after
12:00 p.m. (California time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.
     2.8 Designated Account. Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrowers and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrowers, any Advance or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.
     2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued or arranged by
Issuing Lender for Borrowers’ account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for any Borrower’s account. Agent shall render monthly statements regarding
the Loan Account to Borrowers, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 30 days after
receipt thereof by Borrowers, Borrowers shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements.

-13-



--------------------------------------------------------------------------------



 



     2.10 Fees. Borrowers shall pay to Agent,
          (a) for the account of, and as and when due and payable, as provided
under the terms of the Fee Letters, the fees set forth in the Fee Letters, and
          (b) for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.50% per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
Daily Balance of the Revolver Usage during the immediately preceding month (or
portion thereof).
     2.11 Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, upon the
request of Administrative Borrower made in accordance herewith (including,
without limitation Section 3.2), the Issuing Lender agrees to issue, or to cause
an Underlying Issuer (including, as Issuing Lender’s agent) to issue, a
requested Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrowers shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
each Borrower that Borrowers are and shall be deemed to be applicants (within
the meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender via
hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit,
(iv) the name and address of the beneficiary of the Letter of Credit, and
(v) such other information (including, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. Anything contained herein to the contrary notwithstanding, the
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Borrowers in respect of (A) a lease of real property, or (B) an employment
contract. The Issuing Lender shall have no obligation to issue a Letter of
Credit or a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, if any of the following would result after giving effect
to the requested issuance:
               (i) the Letter of Credit Usage would exceed the Borrowing Base
less the outstanding amount of Advances (inclusive of Swing Loans), or
               (ii) the Letter of Credit Usage would exceed $50,000,000, or
               (iii) the Letter of Credit Usage would exceed the Maximum
Revolver Amount less the outstanding amount of Advances (including Swing Loans)
less the Interim Block less the Put Obligations Block.

-14-



--------------------------------------------------------------------------------



 



          Borrowers and the Lender Group hereby acknowledge and agree that all
Existing Letters of Credit shall constitute Letters of Credit under this
Agreement on and after the Closing Date with the same effect as if such Existing
Letters of Credit were issued by Issuing Lender or an Underlying Issuer at the
request of Borrowers on the Closing Date. Each Letter of Credit shall be in form
and substance reasonably acceptable to the Issuing Lender, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender makes a payment under a Letter of Credit or an Underlying Issuer
makes a payment under an Underlying Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
date such Letter of Credit Disbursement is made and, in the absence of such
payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, initially, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans.
If a Letter of Credit Disbursement is deemed to be an Advance hereunder,
Borrowers’ obligation to pay the amount of such Letter of Credit Disbursement to
Issuing Lender shall be discharged and replaced by the resulting Advance.
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.11(b) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.
          (b) Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to
Section 2.11(a) on the same terms and conditions as if Borrowers had requested
the amount thereof as an Advance and Agent shall promptly pay to Issuing Lender
the amounts so received by it from the Lenders. By the issuance of a Letter of
Credit or a Reimbursement Undertaking (or an amendment to a Letter of Credit or
a Reimbursement Undertaking increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrowers on the date due as provided in Section 2.11(a), or of
any reimbursement payment required to be refunded to Borrowers for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender (but not from the Parent or any Subsidiary) together
with interest thereon at the Defaulting Lender Rate until paid in full.
          (c) Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group and each Underlying Issuer harmless from any damage, loss,
cost, expense, or liability (other than taxes or costs attributable to taxes,
which shall be governed solely by Section 16), and reasonable attorneys fees
incurred by Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer arising out of or in connection with any Reimbursement
Undertaking or any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability
that a court of competent jurisdiction finally determines to have resulted from
the gross negligence or willful misconduct of the Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer as finally determined by a
court of competent jurisdiction. Each Borrower agrees to be bound by the
Underlying Issuer’s regulations

-15-



--------------------------------------------------------------------------------



 



and interpretations of any Letter of Credit or by Issuing Lender’s
interpretations of any Reimbursement Undertaking even though this interpretation
may be different from such Borrower’s own, and each Borrower understands and
agrees that none of the Issuing Lender, the Lender Group, or any Underlying
Issuer shall be liable for any error, negligence, or mistake, whether of
omission or commission, in following any Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Each Borrower understands that the Reimbursement
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by a Borrower against such
Underlying Issuer. Each Borrower hereby agrees to indemnify, save, defend, and
hold Issuing Lender and the other members of the Lender Group harmless with
respect to any loss, cost, expense (including reasonable attorneys fees), or
liability (other than taxes or costs attributable to taxes, which shall be
governed solely by Section 16) incurred by them as a result of the Issuing
Lender’s indemnification of an Underlying Issuer; provided, however, that no
Borrower shall be obligated hereunder to indemnify for any such loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of the Issuing Lender or any other member of the Lender
Group. Each Borrower hereby acknowledges and agrees that none of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer shall be
responsible for delays, errors, or omissions resulting from the malfunction of
equipment in connection with any Letter of Credit.
          (d) Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender’s instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
          (e) Any and all issuance charges, usage charges, commissions, fees,
and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and shall
be reimbursable promptly, but in any event, within 2 Business Days by Borrowers
to Agent for the account of the Issuing Lender; it being acknowledged and agreed
by Borrowers that, as of the Closing Date, the usage charge imposed by the
Underlying Issuer is 0.25% per annum times the undrawn amount of each Underlying
Letter of Credit, and that the Underlying Issuer also imposes a schedule of
charges for amendments, extensions, drawings, and renewals.
          (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or
               (ii) there shall be imposed on the Issuing Lender, any other
member of the Lender Group, or Underlying Issuer any other condition regarding
any Letter of Credit or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder; provided, however, that no
Borrower shall be required to

-16-



--------------------------------------------------------------------------------



 



provide any compensation pursuant to this Section 2.11(f) for any such amounts
incurred more than 180 days prior to the date on which the demand for payment of
such amounts is first made to Borrowers; provided further, however, that if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.11(f), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto. For purposes of this Section 2.11(f), the Dodd-Frank Laws are deemed to
have been adopted and gone into effect after the date of this Agreement.
     2.12 LIBOR Option.
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Advances be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrowers properly have exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrowers no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate.
          (b) LIBOR Election.
               (i) Borrowers may, at any time and from time to time, so long as
Administrative Borrower has not received a notice from Agent, after the
occurrence and during the continuance of an Event of Default, of the election of
the Required Lenders to terminate the right of Borrowers to exercise the LIBOR
Option during the continuance of such Event of Default, elect to exercise the
LIBOR Option by notifying Agent prior to 12:00 p.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrowers’ election of the LIBOR Option for a
permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day). Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.
               (ii) Each LIBOR Notice shall be irrevocable and binding on each
Borrower. In connection with each LIBOR Rate Loan, each Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply

-17-



--------------------------------------------------------------------------------



 



such amounts to the payment of the applicable LIBOR Rate Loan on such last day,
it being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrowers shall be obligated to pay any resulting Funding
Losses.
               (iii) Borrowers shall have not more than 10 LIBOR Rate Loans in
effect at any given time. Borrowers only may exercise the LIBOR Option for
proposed LIBOR Rate Loans of at least $1,000,000.
          (c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Parent’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).
          (d) Special Provisions Applicable to LIBOR Rate.
               (i) The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law (other than
changes in laws relative to taxes, which shall be governed solely by Section 16)
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in the reserve requirements imposed by the Board of Governors
of the Federal Reserve System (or any successor), which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give Borrowers
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrowers may, by notice to such affected Lender
(y) require such Lender to furnish to Borrowers a statement setting forth the
basis for adjusting such LIBOR Rate and the method for determining the amount of
such adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).
               (ii) In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
     2.13 Capital Requirements.
          (a) If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding

-18-



--------------------------------------------------------------------------------



 



companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Revolver Commitments hereunder to a level below that which such Lender
or such holding company could have achieved but for such adoption, change, or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify Administrative Borrower and Agent thereof.
Following receipt of such notice, Borrowers agree to pay such Lender on demand
the amount of such reduction of return of capital as and when such reduction is
determined, payable within 30 days after presentation by such Lender of a
statement in the amount and setting forth in reasonable detail such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. For purposes of this Section 2.13(a), the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all rules, regulations,
orders, requests, guidelines or directives in connection therewith
(collectively, the “Dodd-Frank Laws”) are deemed to have been adopted and gone
into effect after the date of this Agreement.
          (b) If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(i) (with respect to impracticability) or 2.12(d)(ii) relative to
changed circumstances (any such Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.12(d)(i) or Section 2.13(a), as
applicable, or would eliminate the illegality or impracticality of funding or
maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of such
Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.12(d)(i), Section 2.12(d)(ii) or Section 2.13(a), as applicable, or to enable
Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice to any
amounts then due to such Affected Lender under Section 2.12(d)(i) , Section
2.12(d)(ii) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12(d)(i) , Section 2.12(d)(ii) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, so long as not in violation of
applicable law, may seek a substitute Lender reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender and such Affected Lender’s
Revolver Commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to execute and deliver an Assignment and Acceptance, subject only
to the Affected Lender being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of the Letters of
Credit), then such Replacement Lender shall deemed to be a “Lender” for purposes
of this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement. If the Affected Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the

-19-



--------------------------------------------------------------------------------



 



effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Affected Lender, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Affected Lender shall be deemed to have
executed and delivered such Assignment and Acceptance.
     2.14 Joint and Several Liability of Borrowers.
          (a) Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.
          (b) Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
          (c) If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
          (d) The Obligations of each Borrower under the provisions of this
Section 2.14 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.14(d)) or any other circumstances whatsoever.
          (e) Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

-20-



--------------------------------------------------------------------------------



 



          (f) Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
          (g) The provisions of this Section 2.14 are made for the benefit of
Agent, each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.
          (h) Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
          (i) Each Borrower hereby agrees that after the occurrence and during
the continuance of any Event of Default, such Borrower will not demand, sue for
or otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).
     2.15 Increase in Revolver Commitments.
          (a) From time to time (but not more than on three occasions) during
the period after the Successful Syndication and through the date (if any) on
which the Revolver Commitments are voluntarily reduced by Borrower pursuant to
the terms hereof, the Maximum Revolver Amount may be increased (each increase
that satisfies the terms and conditions of this Section 2.15, an “Approved
Increase”) by an amount not in excess of the Available Increase Amount at the
option of Borrowers by delivery of a written notice of a proposed increase to
Agent if and only if (i) each of the conditions precedent set forth in
Section 3.2 are satisfied as of the Increase Effective Date, (ii) on the
Increase Effective Date, Borrower shall have paid to Agent all fees due and
payable as of the Increase Effective Date pursuant to the Agent Fee Letter, and
(iii) Agent or Borrowers have obtained the commitment of one or more Lenders (or
other prospective lenders)

-21-



--------------------------------------------------------------------------------



 



reasonably satisfactory to Agent and Borrowers to provide the proposed increase.
Each such notice shall specify the date on which the proposed increase is to be
effective (the “Increase Effective Date”), which date shall not be less than 10
Business Days after the date of such notice. Each proposed increase shall be in
an amount of at least $10,000,000 and integral multiples of $5,000,000 in excess
thereof.
          (b) So long as each of the requirements set forth in Section 2.15(a)
are satisfied, the increased Revolver Commitments with respect to an Approved
Increase shall become effective, as of such Increase Effective Date.
          (c) Agent shall first invite each existing Lender to increase its
Revolver Commitment on a pro rata basis (it being understood that no Lender
shall be obligated to increase its Revolver Commitment). To the extent that the
existing Lenders decline to increase their Revolver Commitments, or decline to
increase their Revolver Commitments to the amount requested by the Borrowers,
the Agent may invite any other Person who is reasonably satisfactory to Agent
and Borrowers to become a Lender and to issue revolver commitments in an amount
equal to the amount of the increase in the aggregate total of Revolver
Commitments requested by the Borrowers and not accepted by the existing Lenders
in connection with an Approved Increase by executing a joinder agreement, in
form and substance reasonably satisfactory to Agent, to which such Person,
Borrowers, and Agent are party (the “Increase Joinder”). Such Increase Joinder
may, with the consent of Borrowers and the Required Lenders (or all Lenders, if
required by Section 14.1), effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of
Agent, to effectuate the provisions of this Section 2.15.
          (d) Unless otherwise specifically provided herein, all references in
this Agreement and any other Loan Document to Advances shall be deemed, unless
the context otherwise requires, to include Advances made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.15.
          (e) To the extent any Advances or Letters of Credit are outstanding on
the Increase Effective Date, each of the Lenders having a Revolver Commitment
prior to the Increase Effective Date (the “Pre-Increase Revolver Lenders”) shall
assign to any Lender which is acquiring a new or additional Revolver Commitment
on the Increase Effective Date (the “Post-Increase Revolver Lenders”), and such
Post-Increase Revolver Lenders shall purchase from each Pre-Increase Revolver
Lender, at the principal amount thereof, such interests in the Advances and
participation interests in Letters of Credit on such Increase Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Advances and participation interests in Letters of Credit
will be held by Pre-Increase Revolver Lenders and Post-Increase Revolver Lenders
ratably in accordance with their Pro Rata Share after giving effect to such
increased Revolver Commitments.
          (f) The Advances, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.15 shall constitute Advances, Revolver
Commitments, and Maximum Revolver Amount under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from any guarantees
and the security interests created by the Loan Documents. Borrowers shall take
any actions reasonably required by Agent to ensure and demonstrate that the
Liens granted by the Loan Documents continue to be perfected under the Code or
otherwise after giving effect to the establishment of any such new Revolver
Commitments and Maximum Revolver Amount (including, without limitation, any
necessary supplements to the Mortgages and the Fleet Mortgages).
3. CONDITIONS; TERM OF AGREEMENT.
     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent, Security Trustee and
each Lender, of each of the conditions precedent set forth on Schedule 3.1 (the

-22-



--------------------------------------------------------------------------------



 



making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent).
     3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:
          (a) the representations and warranties of Parent or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); provided, however, that as of the Closing Date, only the representations
and warranties of Parent and its Subsidiaries referred to in clause (i) of the
introductory paragraph of Section 4 herein shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof or in the definition of Specified
Representations);
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof; and
          (c) no First Lien Leverage Trigger Period shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
     3.3 Maturity. This Agreement shall continue in full force and effect for a
term ending on December 21, 2015 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement upon the
occurrence and during the continuation of an Event of Default in accordance with
Section 9 hereof.
     3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Revolver Commitments)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full and the Revolver Commitments have
been terminated. When all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrowers’ sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent’s Liens and all notices of security interests and liens previously
filed by Agent.
     3.5 Early Termination by Borrowers. Borrowers have the option, at any time
upon 10 Business Days (or such shorter time as the Agent may agree) prior
written notice to Agent, to terminate this Agreement and terminate the Revolver
Commitments hereunder by repaying to Agent all of the Obligations in full.
     3.6 Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof, shall constitute an Event of Default).

-23-



--------------------------------------------------------------------------------



 



4. REPRESENTATIONS AND WARRANTIES.
          In order to induce the Lender Group to enter into this Agreement,
(i) Parent and each Borrower hereby makes as of the Closing Date, the Specified
Representations, each of which shall be true and correct, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof or in the definition of Specified
Representations); and (ii) Parent and each Borrower makes at and as of the date
of the making of each Advance (or the issuance, amendment, renewal or extension
of any Letter of Credit) after the Closing Date each of the following
representations and warranties to the Lender Group which shall be true and
correct, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the date of the
making of such Advance (or the issuance, amendment, renewal or extension of such
Letter of Credit), as though made on and as of the date of such Advance (or the
issuance, amendment, renewal or extension of such Letter of Credit) (except to
the extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties, as so qualified, shall survive
the execution and delivery of this Agreement:
     4.1 Due Organization and Qualification; Subsidiaries.
          (a) Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, in each case when
taken as a whole, to enter into the Loan Documents to which it is a party and to
carry out the transactions contemplated thereby.
          (b) As of the Closing Date, set forth on Schedule 4.1(b) is a complete
and accurate description of the authorized capital Stock of each Borrower, by
class, and a description of the number of shares of each such class that are
issued and outstanding. As of the Closing Date, other than as described on
Schedule 4.1(b), there are no subscriptions, options, warrants, or calls
relating to any shares of any Borrower’s capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.
Except as set forth on Schedule 4.1(b), as of the Closing Date, no Borrower is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Stock or any security convertible
into or exchangeable for any of its capital Stock.
          (c) Set forth on Schedule 4.1(c) (as of the Closing Date and, as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement, as of the time required by
Section 5.11 for the delivery of a joinder agreement with respect to any new
Subsidiary), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by Parent. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.
          (d) Except as set forth on Schedule 4.1(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Parent’s
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Except as set forth on
Schedule 4.1(d) (as of the Closing Date and at all times thereafter as otherwise
permitted hereunder), neither Parent nor any of its Subsidiaries are subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of Parent’s Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.
     4.2 Due Authorization; No Conflict

-24-



--------------------------------------------------------------------------------



 



          (a) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
          (b) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
     4.3 Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date and except for such
registrations, consents, approvals, notices or other actions the failure of
which to obtain or consummate could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.
     4.4 Binding Obligations; Perfected Liens.
          (a) Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
          (b) Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title and as to
which Agent has not caused its Lien to be noted on the applicable certificate of
title, (ii) any Deposit Accounts and Securities Accounts not subject to a
Control Agreement as permitted by Section 6.11 and (iii) to the extent required
to be perfected by the Security Agreement and subject only to the filing of
financing statements, the recordation of the Copyright Security Agreement, the
filing of the Fleet Mortgages, and the recordation of the Mortgages, in each
case, in the appropriate filing offices), and first priority Liens, subject only
to Permitted Liens.
     4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries (other than Immaterial Subsidiaries) has (a) good, sufficient and
legal title to (in the case of fee interests in Real Property), (b) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (c) good and marketable title to (in the case of all other
personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 5.1 that are necessary
to its business, in each case except for (x) minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and (y) assets
disposed of since the date of such financial statements to the extent permitted
hereby. All of such assets are free and clear of

-25-



--------------------------------------------------------------------------------



 



Liens except for Permitted Liens. Without limiting the generality of the
foregoing, (A) except as set forth on Schedule 4.5 as of the Closing Date, each
of the Vessels owned by any of the Loan Parties has been duly documented under
the laws of the United States in the name of the Loan Party or the Subsidiary
listed on Schedule 4.5 as the owner thereof, and no other action is necessary to
establish and perfect such entities’ title to and interest in such Vessels,
(B) each of the Loan Parties and their Subsidiaries is in material compliance
with all obligations under all leases to which it is a party and all such leases
are in full force and effect, and each of the Loan Parties and their
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
in each case, when taken as a whole in the ordinary course of the Loan Parties’
operation of their business, (C) no Loan Party has received any notice of, nor
has any knowledge of, any pending or contemplated condemnation proceeding
materially and adversely affecting the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation which is material to the business of
the Loan Parties, and (D) as of the Closing Date, except as set forth on
Schedule 4.5, none of the Loan Parties or any of the Subsidiaries is obligated
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein.
Each of the Loan Parties owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Loan Parties does not infringe upon the
rights of any other person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
     4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
          (a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).
          (b) The chief executive office of each Loan Party is located at the
address indicated on Schedule 4.6(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement).
          (c) Each Loan Party’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 4.6(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).
          (d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan
Party holds any commercial tort claims for which any Loan Party or any
Subsidiary of a Loan Party (or any of them) has an interest therein in that
exceed $5,000,000 in amount, except as set forth on Schedule 4.6(d).
     4.7 Litigation.
          (a) Except as set forth on Schedule 4.7(b), there are no actions,
suits, or proceedings pending or, to the knowledge of Borrowers, after due
inquiry, threatened in writing against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.
          (b) Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $5,000,000 that, as of the Closing Date, is pending
or, to the knowledge of Borrowers, after due inquiry, threatened against a Loan
Party or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings and (ii) the nature of the dispute that is the subject of such
actions, suits, or proceedings.

-26-



--------------------------------------------------------------------------------



 



     4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.
     4.9 No Material Adverse Change.
          (a) All historical financial statements relating to the Loan Parties
and their Subsidiaries that have been delivered by the Parent or any of the
Borrowers to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since December 31, 2009, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Change
with respect to the Loan Parties and their Subsidiaries.
          (b) As of the Closing Date, no event, circumstance, or change has
occurred since October 18, 2010 that has or could reasonably be expected to
result in a “Company Material Adverse Effect” (as defined in the Acquisition
Agreement).
     4.10 Fraudulent Transfer.
          (a) Each Borrower is, and the Loan Parties, taken as a whole are,
Solvent.
          (b) No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to defraud either present or future creditors of such Loan Party in
violation of any fraudulent transfer or conveyance law or doctrine.
     4.11 Employee Benefits. Except as would not reasonably be expected to
result in a Material Adverse Change or as otherwise set forth on Schedule 4.11,
no Loan Party nor any of their Subsidiaries maintains or contributes to or has
any liability with respect to any Benefit Plan.
     4.12 Environmental Condition. Except as set forth on Schedule 4.12 or as
could not reasonably be expected to result in a Material Adverse Change, (a) to
Borrowers’ knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation of any
applicable Environmental Law, (b) to Borrowers’ knowledge, after due inquiry, no
Loan Party’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability.
     4.13 Intellectual Property. Except as could not reasonably be expected to
result in a Material Adverse Change, each Loan Party and its Subsidiaries own,
or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and as of the Closing Date and as of the date each Compliance
Certificate is delivered (at which time such Schedule may be updated), attached
hereto as Schedule 4.13 is a true, correct, and complete listing of all material

-27-



--------------------------------------------------------------------------------



 



trademarks, trade names, copyrights, patents, and licenses as to which Parent or
one of its Subsidiaries is the owner or is an exclusive licensee.
     4.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases (including, without limitation, leases
of drydocks) material to their business, when taken as a whole, and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
     4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15
(as updated pursuant to the provisions of the Security Agreement from time to
time) is a listing of all of the Loan Parties’ Deposit Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary
(a) the name and address of such Person, and (b) the account numbers of the
Deposit Accounts or Securities Accounts maintained with such Person.
     4.16 Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent, Security
Trustee or any Lender (including all information contained in the Schedules
hereto or in the other Loan Documents) for purposes of or in connection with
this Agreement or the other Loan Documents, and all other such factual
information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrowers’ industry) hereafter furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent, Security Trustee or any Lender will be,
true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on October 25, 2010
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Borrowers’ good faith estimate, on
the date such Projections are delivered, of the Loan Parties’ and their
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).
     4.17 Material Contracts. Set forth on Schedule 4.17 (as such Schedule may
be updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Administrative Borrower provided its Compliance
Certificate pursuant to Section 5.1; provided, however, that any Borrower may
amend Schedule 4.17 to add additional Material Contracts so long as such
amendment occurs by written notice to Agent on the date that Administrative
Borrower provides its Compliance Certificate. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or its Subsidiary
and, to Borrowers’ knowledge, after due inquiry, each other Person that is a
party thereto in accordance with its terms and (b) is not in default due to the
action or inaction of the applicable Loan Party or its Subsidiary.
     4.18 Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political

-28-



--------------------------------------------------------------------------------



 



party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
     4.19 Indebtedness.
          (a) Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness that is either for borrowed money or a Capital Lease with a
principal value in excess of $100,000 of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.
          (b) The Obligations are “Permitted Debt” and the Agent’s Liens are
“Permitted Liens” in each case as defined in the Existing Indenture. Agent’s
Liens are “Senior Liens” pursuant to, and as defined in, the Intercreditor
Agreement.
     4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all
Federal income tax returns and all material Federal non-income, material state,
material local and material foreign tax returns and reports of each Loan Party
and its Subsidiaries required to be filed by any of them have been filed, and
all taxes shown on such tax returns to be due and payable and all assessments,
fees and other governmental charges upon a Loan Party and its Subsidiaries and
upon their respective assets, income, businesses and franchises that are due and
payable have been paid (except where the failure to do so could not reasonably
be expected to result in liabilities in excess of $250,000 in the aggregate at
any one time outstanding). Each Loan Party and each of its Subsidiaries has made
adequate provision in accordance with GAAP for all taxes not yet due and payable
(except where the failure to do so could not reasonably be expected to result in
liabilities in excess of $250,000 in the aggregate at any one time outstanding).
No Borrower knows of any outstanding proposed tax assessment against a Loan
Party or any of its Subsidiaries that is not being actively contested by such
Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings (except for any such assessments that could not reasonably be
expected to result in liabilities in excess of $250,000 in the aggregate at any
one time outstanding); provided such reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP shall have been made or
provided therefor.
     4.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.
     4.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
     4.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

-29-



--------------------------------------------------------------------------------



 



     4.24 Employee and Labor Matters. Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change,
there is (i) no unfair labor practice complaint pending or, to the knowledge of
Borrowers, threatened against Parent or its Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against Parent or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against Parent or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrowers, after due inquiry, no union
representation question existing with respect to the employees of Parent or its
Subsidiaries and no union organizing activity taking place with respect to any
of the employees of Parent or its Subsidiaries. Neither Parent nor any
Subsidiary of Parent has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of Parent
or its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change. All material payments due from Parent or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.
     4.25 [Reserved].
     4.26 Other Documents.
          (a) Borrowers have delivered to Agent a complete and correct copy of
the Acquisition Documents, including all schedules and exhibits thereto. The
execution, delivery and performance of each of the Acquisition Documents has
been duly authorized by all necessary action on the part of Finn, Parent and
Borrowers. Each Acquisition Document is the legal, valid and binding obligation
of each Finn, Parent and each Borrower, enforceable against Finn, Parent, and
each Borrower in accordance with its terms, in each case, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors’ rights and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought. As of the
Closing Date, neither Finn, Parent nor any Borrower is in default in the
performance or compliance with any material provisions of the Acquisition
Agreement. As of the Closing Date, all representations and warranties made by
Finn, Parent or Borrowers in the Acquisition Documents and in the certificates
delivered in connection therewith are true and correct in all material respects
to the extent required to be true and correct in all material respects as of the
Closing Date in accordance with the terms of the applicable Acquisition
Document. As of the Closing Date, to Borrowers’ knowledge, none of the Seller’s
representations or warranties in the Acquisition Documents contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading, in any case that could reasonably be expected to result
in a Material Adverse Change, and in each case, to the extent so required as of
the Closing Date in accordance with the terms of the applicable Acquisition
Document.
          (b) As of the Closing Date, the Acquisition has been consummated in
all material respects, in accordance with all applicable laws.
     4.27 Eligible Accounts. As to each Account that is identified by any
Borrower as an Eligible Account in the most recent Borrowing Base Certificate
submitted to Agent, such Account is (a) a bona fide existing payment obligation
of the applicable Account Debtor created by the sale and delivery of Inventory
or the rendition of services to such Account Debtor in the ordinary course of
Borrowers’ business, (b) owed to one or more of the Borrowers, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than Agent-discretionary criteria) set forth in the definition of Eligible
Accounts.

-30-



--------------------------------------------------------------------------------



 



     4.28 Eligible Inventory. As to each item of Inventory that is identified by
any Borrower as Eligible Inventory in the most recent Borrowing Base Certificate
submitted to Agent, such Inventory is (a) of good and merchantable quality, free
from known defects, and (b) not excluded as ineligible by virtue of one or more
of the excluding criteria (other than Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.
     4.29 Locations of Inventory, Real Property, Vessels, Drydocks and
Equipment. As of the Closing Date, the Inventory and Equipment (other than
(i) Vessels, (ii) vehicles or Equipment out for repair, and (iii) Inventory and
Equipment with an aggregate fair market value of less than $250,000) of the Loan
Parties (i) except as set forth on Schedule 4.29, are not stored with a bailee,
warehouseman, or similar party and (ii) are located only at, or in-transit
between or to, the locations identified on Schedule 4.29 (as such Schedule may
be updated pursuant to Section 5.15). As of the Closing Date, the location of
all material owned or leased Real Property of the Loan Parties and all drydocks
of the Loan Parties is identified on Schedule 4.29 and Schedule 4.29 lists
completely and correctly as of the date hereof all Vessels owned or leased by
the Loan Parties on the Closing Date. For purposes of this Section 4.29,
material leased Real Property means (x) any real property that has rental
payments in excess of $250,000 in any fiscal year and (y) any real property that
has a lease with term of three years or greater.
     4.30 Inventory Records. Each Loan Party keeps correct and accurate records,
in all material respects, itemizing and describing the type, quality, and
quantity of its and its Subsidiaries’ Inventory and the book value thereof.
     4.31 Eligible Vessels. As to each Vessel that is identified by any Borrower
as an Eligible Vessel on the most recent Borrowing Base Certificate submitted to
Agent, such Vessel:
          (a) Is in the sole and absolute ownership of a Borrower, unencumbered,
save and except for the Fleet Mortgage filed against it and Permitted Liens;
          (b) to the extent applicable, is classed in the highest classification
and rating for vessels (or such other classification or rating as is reasonably
acceptable to Agent) of the same age and type with the respective Classification
Society, as evidenced by a certificate of such Classification Society as to such
classification and rating being in full force and effect, without any material
outstanding recommendations or requirements restricting the operation of such
Vessel;
          (c) is insured in accordance with the provisions of the Fleet Mortgage
against it and the requirements thereof in respect of such insurance have been
complied with; and
          (d) is not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Vessels.
     4.32 Citizenship. Each Borrower is a citizen of the United States within
the meaning of 46 U.S.C. § 50501, eligible to operate vessels in the coastwise
trade of the United States.
     4.33 Common Enterprise. The successful operation and condition of each of
the Borrowers is dependent on the continued successful performance of the
functions of Borrowers as a whole and the successful operation of each of the
Borrowers is dependent on the successful performance and operation of the other
Borrowers. Each Borrower expects to derive benefit (and its board of directors
or other governing body has determined that it may reasonably be expected to
derive benefit), directly and indirectly, from successful operations of the
other Borrowers. Each Borrower expects to derive benefit (and the boards of
directors or other governing body of each Borrower has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from the
credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies. Each Borrower has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Borrower is within its purpose, will
be of direct and indirect benefit to such Borrower, and is in its best interest.

-31-



--------------------------------------------------------------------------------



 



5. AFFIRMATIVE COVENANTS.
          Each of Parent and each Borrower covenants and agrees that, until
termination of all of the Revolver Commitments and payment in full of the
Obligations (other than (i) contingent or indemnification obligations not then
due and (ii) obligations in respect of Bank Products), the Loan Parties shall
and shall cause each of their Subsidiaries to comply with each of the following:
     5.1 Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender, each of the financial statements, reports, and other
items set forth on Schedule 5.1 no later than the times specified therein. In
addition, each of Parent and each Borrower agrees that no Subsidiary of a Loan
Party will have a fiscal year different from that of CBL. In addition, CBL
agrees to maintain a system of accounting that enables CBL to produce financial
statements in accordance with GAAP. Each Loan Party shall also maintain its
billing practices substantially as in effect as of the Closing Date and shall
only make material modifications thereto with notice to Agent.
     5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, each Borrower agrees to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.
     5.3 Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, at all times maintain and preserve in full force and effect its existence
(including being in good standing in its jurisdiction of organization) and,
except as could not reasonably be expected to result in a Material Adverse
Change, all rights and franchises, licenses and permits; provided, however, that
no Loan Party or any of its Subsidiaries shall be required to preserve any such
right or franchise, licenses or permits if such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person.
     5.4 Maintenance of Properties. Maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted (and except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change), and comply, in
all material respects, with all leases material to the operation of the Loan
Parties’ business, when taken as a whole, to which a Loan Party is a party as
lessee unless such provisions are the subject of a Permitted Protest.
     5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed by
any Governmental Authority against any Loan Party or its Subsidiaries, or any of
their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or before the expiration of
any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest or except where the failure
to do so could not reasonably be expected to result in liabilities in excess of
$250,000 in the aggregate at any one time outstanding and so long as, in the
case of an assessment or tax that has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to suspend collection
of the contested obligation, tax, assessment or charge and enforcement of a Lien
and, in the case of a Mortgaged Property, there is no risk of forfeiture of such
property (except where such risk could not reasonably be expected to result in
liabilities in excess of $250,000 in the aggregate at any one time outstanding).
Parent will and will cause each of its Subsidiaries to make timely payment or
deposit of all withholding taxes required of it and them by applicable laws
(except where the failure to do so could not reasonably be expected to result in
liabilities in excess of $250,000 in the aggregate at any one time outstanding),
and will, upon reasonable request, furnish Agent with proof reasonably
satisfactory to Agent indicating that Parent and its Subsidiaries have made such
payments or deposits.
     5.6 Insurance. At Borrowers’ expense, maintain insurance respecting each of
the Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss
or damage by fire, theft, explosion, and all other

-32-



--------------------------------------------------------------------------------



 



hazards and risks as ordinarily are insured against by other Persons engaged in
the same or similar businesses (including, without limitation, navigating risk
and marine hull and machinery insurance and full form marine protection and
indemnity insurance, as more fully provided in the Fleet Mortgages). Borrowers
also shall maintain (with respect to each of the Loan Parties and their
Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, flood insurance (to the extent required by any regulation to which
any Lender is subject), and employment practices liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation. All such
policies of insurance shall be with responsible and reputable insurance
companies acceptable to Agent and in such amounts as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to Agent and all such policies relating to owned Vessels
shall include insurance in respect of each Vessel in an aggregate amount equal
to the greater of the then fair market value or the book value of such Vessel.
All property insurance policies covering the Collateral are to be made payable
to Agent for the benefit of Agent, Security Trustee and the Lenders, as their
interests may appear, in case of loss, pursuant to a standard lender’s loss
payable endorsement with a standard non contributory “lender” or “secured party”
clause. All certificates of property and general liability insurance are to be
delivered to Agent, with the lender’s loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If any
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at such Borrower’s expense and without any responsibility on Agent’s part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Borrowers shall give
Agent prompt notice of any loss exceeding $1,000,000 covered by its casualty or
business interruption insurance. Upon the occurrence and during the continuance
of an Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies. All insurance policies required herein (other than workers
compensation coverages) shall, by their terms be taken out in the name of the
applicable Loan Party, as assured, with Agent, as an additional assured, and
shall by their terms be payable to them as their respective interests may
appear. The interest of Agent is hereby declared to be the outstanding amount of
the Obligations, whether contingent or absolute, due or to become due.
     5.7 Inspection. Permit Agent, Security Trustee or their duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent or Security Trustee
may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to Administrative Borrower; provided, however, Borrowers
shall only be required to pay for the expenses associated with two field exams,
two vessel appraisals (only one of which shall be a physical valuation), two
Inventory appraisals and two valuations in each fiscal year absent the
occurrence and continuance of an Event of Default (the reimbursement of Agent’s
or Security Trustee’s costs and expenses associated with such field exams,
appraisals and valuations shall be subject to the terms of the Agent Fee
Letter).
     5.8 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
     5.9 Environmental.

-33-



--------------------------------------------------------------------------------



 



          (a) Keep any property either owned or operated by Parent or their
Subsidiaries free of any Environmental Liens in excess of $1,000,000 in the
aggregate, or post bonds or other financial assurances sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens,
          (b) Except as could not reasonably be expected to result in a Material
Adverse Change, comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,
          (c) Except as could not reasonably be expected to result in a Material
Adverse Change, promptly notify Agent of any release of which any Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by Parent or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and
          (d) Promptly, but in any event within 10 Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Parent or its Subsidiaries, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority, in each case of
clauses (i), (ii) and (iii), that could reasonably be expected to result in a
Material Adverse Change,.
     5.10 Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent, Security Trustee or the Lenders
contained, at the time it was furnished, any untrue statement of a fact or
omitted to state any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made to the extent such untrue
statement of fact or omission does not pertain matters or circumstances which
could reasonably be expected to result in a Material Adverse Change. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a fact or omission of any fact nor shall any such notification have
the effect of amending or modifying this Agreement or any of the Schedules
hereto.
     5.11 Formation of Subsidiaries. At the time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date or in the case of Parent, designates any Specified
Subsidiary as a Subsidiary, such Loan Party shall (a) within 15 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) cause any such new Subsidiary to provide to Agent a joinder to the
Guaranty and the Security Agreement, together with such other security documents
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value of at least $5,000,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided that the Guaranty, the Security Agreement, and such other
security documents shall not be required to be provided to Agent with respect to
any Subsidiary of Parent that is a CFC or a Subsidiary of a CFC or an Excluded
Subsidiary, (b) within 15 days of such formation or acquisition (or such later
date as permitted by Agent in its sole discretion) provide to Agent a pledge
agreement (or an addendum to the Security Agreement) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
Agent; provided that only 65% of the total outstanding voting Stock of any first
tier Subsidiary of any Loan Party that is a CFC (and none of the Stock of any
Subsidiary of such CFC) shall be required to be pledged, and (c) within 30 days
of such formation or acquisition (or such later date as permitted by Agent in
its sole discretion) provide to Agent and Security Trustee all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance with respect to any Real Property owned in fee with a fair
market value of at least $5,000,000 or other documentation (including, without
limitation, flood zone certifications) with respect to all Real Property

-34-



--------------------------------------------------------------------------------



 



owned in fee and subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 5.11 shall be a Loan Document.
     5.12 Further Assurances. At any time upon the reasonable request of Agent
or Security Trustee, execute or deliver to Agent or Security Trustee, as
applicable, any and all financing statements, fixture filings, security
agreements, pledges, assignments, endorsements of certificates of title,
mortgages, deeds of trust, opinions of counsel, and all other documents (the
“Additional Documents”) that Agent or Security Trustee may reasonably request in
form and substance reasonably satisfactory to Agent and Security Trustee, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of Parent and its Subsidiaries (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Agent in any Real Property acquired by Parent or its
Subsidiaries after the Closing Date with a fair market value in excess of
$5,000,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any Subsidiary of Parent that is a CFC. To the
maximum extent permitted by applicable law, if Parent refuses or fails to
execute or deliver any reasonably requested Additional Documents within a
reasonable period of time following the request to do so, Parent hereby
authorizes Agent and Security Trustee to execute any such Additional Documents
in the applicable Loan Party’s or its Subsidiary’s name, as applicable, and
authorizes Agent and Security Trustee to file such executed Additional Documents
in any appropriate filing office or a Subsidiary of a CFC or an Excluded
Subsidiary. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as Agent and Security Trustee may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties and all of the outstanding capital Stock of Parent, Borrowers and their
Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents with respect to CFCs or a Subsidiary of a CFC).
     5.13 [Reserved].
     5.14 Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 5.1, provide Agent with copies of
each Material Contract entered into since the delivery of the previous
Compliance Certificate.
     5.15 Location of Inventory and Equipment. Keep each Loan Parties’ Inventory
and Equipment((a) other than (i) vehicles out for repair, (ii) fuel,
(iii) In-Transit Inventory, (iv) Inventory and Equipment with a fair market
value less than $5,000,000, and (b) excluding, for the avoidance of doubt,
Vessels) only at the locations identified on Schedule 4.29 and their chief
executive offices only at the locations identified on Schedule 4.6(b) or such
other locations as Borrowers may notify the Agent within 10 Business Days after
the date on which such Inventory or Equipment is moved to such new location or
such chief executive office is relocated and so long as such new location is
within the continental United States, and so long as, at the time of such
written notification, such Borrower provides (or uses its commercially
reasonable efforts in good faith to provide) Agent a Collateral Access Agreement
with respect thereto.
     5.16 Maritime and Other Regulatory Matters. Ensure that each Borrower
remains a citizen of the United States qualified to own and operate vessels in
the coastwise trade of the United States.
6. NEGATIVE COVENANTS.
          Parent and each Borrower covenants and agrees that, until termination
of all of the Revolver Commitments and payment in full of the Obligations (other
than (i) contingent or indemnification obligations not then due and
(ii) obligations in respect of Bank Products, the Loan Parties will not and will
not permit any of their Subsidiaries to do any of the following:
     6.1 Indebtedness. Create, incur, assume, suffer to exist (except with
respect to any Indebtedness permitted pursuant to clause (m) of the definition
of Permitted Indebtedness that was permitted to be incurred

-35-



--------------------------------------------------------------------------------



 



at the time such Indebtedness was incurred), guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
     6.2 Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
     6.3 Restrictions on Fundamental Changes.
          (a) Other than in order to consummate a Permitted Acquisition or a
Permitted Investment, consummate any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock other than mergers, consolidations and
reorganizations (i) between Loan Parties, (ii) between Non-Loan Parties,
(iii) Permitted Dispositions and any merger, dissolution, liquidation,
consolidation, investment or disposition, the purpose of which is to effect a
Permitted Disposition, (iv) the transactions contemplated under the Acquisition
Documents, (v) between any Loan Party and any of its Subsidiaries, provided
that, (1) if any party to such merger, consolidation, or reorganization is a
Borrower, then the surviving entity of such merger, consolidation, or
reorganization is a Borrower and (2) in the case of clause (v), (y) such Loan
Party is the surviving entity of such merger, consolidation or reorganization,
and (z) the Accounts of such Subsidiary shall not be Eligible Accounts until
such time as the Agent and the Lenders shall have completed an audit of such
Accounts and such other due diligence reasonably requested by the Agent, in a
manner and with results reasonably satisfactory to the Agent
          (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent or Borrowers) or
any of Borrowers’ wholly-owned Subsidiaries so long as all of the assets
(including any interest in any Stock) of such liquidating or dissolving Loan
Party or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Parent
that is not a Loan Party (other than any such Subsidiary the Stock of which (or
any portion thereof) is subject to a Lien in favor of Agent) so long as all of
the assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of Parent Borrowers that is not liquidating or dissolving, or
          (c) With respect to the Borrowers only, suspend or go out of a
substantial portion of its or their business, except as permitted pursuant to
clauses (a) or (b) above or in connection with the transactions permitted
pursuant to Section 6.4.
     6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of (unless a
condition to the closing of such agreement is that: (i) all Obligations be paid
in full and all Revolver Commitments of the Lenders be terminated, or (ii)
consent is obtained under this Agreement)) Parent’s or its Subsidiaries’ assets.
     6.5 Change Name. Change its name, organizational identification number,
state of organization or organizational identity; provided, however, that Parent
or its Subsidiaries may change its name upon at least 10 days prior written
notice to Agent of such change.
     6.6 Nature of Business. Make any change in the nature of its or their
business as described in Schedule 6.6 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities; provided,
however, that the foregoing shall not prevent Parent and its Subsidiaries from
engaging in any business that is reasonably related or ancillary to its or their
business or acquiring assets that are reasonably related or ancillary to its or
their business.
     6.7 Prepayments and Amendments.

-36-



--------------------------------------------------------------------------------



 



          (a) Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
               (i) optionally prepay, redeem, defease prior to its stated
maturity any Indebtedness of Parent and its Subsidiaries that is expressly
subordinated in right of payment or security to the Obligations; provided,
however, that Parent or any Subsidiary may optionally prepay, redeem or defease
such subordinated Indebtedness (including any Indebtedness evidenced by the
Existing Indenture) (x) if (1) in the case of Indebtedness evidenced by the
Existing Indenture, such prepayment is made solely with the proceeds of
Permitted Indebtedness, or (2) both before and immediately after giving effect
to such prepayment no Event of Default has occurred and is continuing and
Availability is immediately after giving effect to any such prepayment,
redemption or defeasance, and is projected to be for the immediately following
90 day period, not less than the sum of $64,500,000 plus 13% of all Approved
Increases, and (y) substantially concurrently with the proceeds from any
issuance of capital Stock by the Parent not previously applied pursuant to this
Section 6.7(a)(i), Section 6.9(p), or clause (r) of the definition of Permitted
Investments, or
          (b) Amend, modify, or change any of the terms or provisions of
               (i) any agreement, instrument, document, indenture, or other
writing evidencing or concerning Permitted Indebtedness that is expressly
subordinated in right of payment or security to the Obligations to the extent
that such amendment, modification or change would be, when taken as a whole,
materially adverse to the interests of the Lenders,
               (ii) the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
     6.8 Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control.
     6.9 Restricted Payments. Make any Restricted Payment; provided, however,
that, so long as it is permitted by law,
          (a) Parent may make distributions to current and former employees,
officers, consultants or directors of Parent or any of its Subsidiaries (or any
spouses, ex-spouses, trusts or estates of or administered by any of the
foregoing) on account of redemptions of Stock of Parent or one of its
Subsidiaries (including Stock of Parent or any of its Subsidiaries underlying
equity awards and equity awards with respect to the Stock of Parent or any of
its Subsidiaries) held by such Persons, so long as (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) the Loan Parties have Availability immediately after giving effect to such
distribution of not less than the sum of $55,000,000 plus 13% of all Approved
Increases; and (iii) the aggregate amount of such redemptions made by Parent in
any fiscal year plus the amount of Indebtedness outstanding under clause (l) of
the definition of Permitted Indebtedness, does not exceed $10,000,000 in the
aggregate; plus (A) any proceeds received from key man life insurance policies,
plus (B) the amount of any bona fide cash bonuses otherwise payable to members
of management, directors or consultants of Parent, the Borrowers or its
Subsidiaries in connection with the Acquisition and the transactions
contemplated thereby (including the refinancing of Indebtedness under the
Existing Credit Facility) that are foregone in return for the receipt of Stock
the fair market value of which is equal to or less than the amount of such cash
bonuses; provided that any Restricted Payments permitted (but not made) pursuant
to this clause (a) in the any prior fiscal year may be carried forward to any
subsequent calendar year,
          (b) Parent may make distributions to current and former employees,
officers, consultants or directors of Parent or any of its Subsidiaries (or any
spouses, ex-spouses, trusts or estates of or administered by any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Parent on account of repurchases of the Stock of Parent or one of its
Subsidiaries (including Stock of Parent or any of its Subsidiaries underlying
equity awards and equity awards with respect to the Stock of Parent or any of
its Subsidiaries) held by such Persons so long as (i) no Default or Event of
Default shall have occurred and be

-37-



--------------------------------------------------------------------------------



 



continuing or would result therefrom; and (ii) such Indebtedness was incurred by
such Persons solely to acquire Stock of Parent,
          (c) Parent may make cash distributions (and Borrowers and the
Subsidiaries of Parent and Borrowers may make direct or indirect cash
distributions to Parent for the sole purpose of allowing Parent to make such
cash distributions or to make payments directly to tax authorities) to any
direct or indirect holding company of Parent that files a Parent Consolidated
Tax Return for the sole purpose of allowing such holding company of Parent to
pay income taxes and franchise taxes solely arising from any Parent Consolidated
Tax Return and Parent may make tax payments directly to tax authorities with
respect to any Parent Consolidated Tax Return; provided that the aggregate
amount of such distributions (excluding successive distributions up the chain of
ownership) shall not exceed the sum of (x) the portion of the Parent
Consolidated Tax Return liability attributable to the Loan Parties plus (y) the
aggregate amount of distributions (excluding successive distributions up the
chain of ownership) received by any Loan Party from Subsidiaries that are not
Loan Parties to the extent such distributions were made in respect of Parent
Consolidated Tax Return liability attributable to such Subsidiaries),
          (d) At any time after each of the Put Obligations Block and the
Interim Block have been reduced to $0, Parent may make a one-time distribution
or other payment (and Borrowers and their Subsidiaries may make a one-time
distribution or other payment to Parent for the sole purpose of allowing Parent
to make such one-time distribution or other payment) to Permitted Holders or any
Permitted Holder’s Affiliates, so long as both before and after giving effect to
any such distribution or other payment: (i) the Loan Parties believe in good
faith that, on a pro forma basis immediately after giving effect to such
distribution or other payment that they shall have projected Availability for
the 90 day period immediately after making such distribution or other payment of
no less than the sum of $64,500,000 plus 13% of all Approved Increases, (ii) the
Parent has, on a pro forma basis immediately after giving effect to such
distribution, a First Lien Leverage Ratio of not more than 3.5 to 1.0, (iii) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; and (iv) at least 30% of the pro forma consolidated equity and
debt capitalization of Parent and its Subsidiaries (calculated to include all
fees and expenses incurred in connection with the amendment of the Existing
Indenture after the date hereof or the repayment of any obligations under the
Existing Indenture after the date hereof, including, without limitation, all
fees and expenses incurred in connection with any financing used to refinance
the Existing Indenture) consists of equity contributions of Permitted Holders
and their Affiliates (other than Parent and its Subsidiaries),
          (e) Parent may make distributions or other payments (and Borrowers and
their Subsidiaries may make distributions or other payments to Parent for the
sole purpose of allowing Parent to make such distributions or payments) to its
direct or indirect parent or to Equity Sponsor or its Affiliates in accordance
with the terms of the Management Agreement, in an aggregate amount not to exceed
$5,000,000 in any calendar year so long as both before and after giving effect
to any such distributions or other payments: (i) no Default or Event of Default
shall have occurred and be continuing, and (ii) the Loan Parties have
Availability of not less than the sum of $64,500,000 plus 13% of all Approved
Increases,
          (f) Parent may make distributions or other payments (and Borrowers and
their Subsidiaries may make distributions or other payments to Parent for the
sole purpose of allowing Parent to make such distributions or payments) to make
reimbursement payments to Equity Sponsor and its Affiliates on account of
reasonable, documented, out-of-pocket costs and expenses incurred by Equity
Sponsor and its Affiliates which are directly attributable to Parent and its
Subsidiaries, so long as both before and after giving effect to any such
distributions or other payments: (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) to the extent Equity Sponsor or its
Affiliates have allocated such expenses to Borrowers and other Persons, such
allocation is reasonable,
          (g) Parent or Borrowers may make distributions or other payments (and
Borrowers and their Subsidiaries may make distributions or other payments to
Parent or their respective parent, as applicable, for the sole purpose of
allowing Parent to make such distributions or payments) to reimburse Equity
Sponsor and its Affiliates within 60 days of the Closing Date for their
out-of-pocket fees and expenses incurred in

-38-



--------------------------------------------------------------------------------



 



connection with the transactions contemplated by the Loan Documents and the
Acquisition Documents so long as both before and after giving effect thereto:
(i) no Default or Event of Default shall have occurred and be continuing, and
(ii) the Loan Parties have Availability of not less than the sum of $55,000,000
plus 13% of all Approved Increases,
          (h) Parent or Borrowers may make a one-time distribution or other
payment on or about the Closing Date (and Borrowers and their Subsidiaries may
make a one-time distribution or other payment to Parent for the sole purpose of
allowing Parent to make such one-time distribution or other payment) to
Permitted Holders or any of their Affiliates, so long as: (i) both before and
immediately giving effect to such distribution or other payment: (A) the Loan
Parties have Availability of not less than the sum of $55,000,000 plus 13% of
all Approved Increases, and (B) no Default or Event of Default shall have
occurred and be continuing, and (ii) the aggregate amount of such distribution
or other payment does not exceed $10,000,000,
          (i) on or after January 1, 2011, Parent may make one-time quarterly
distributions or other payments (and Borrowers and their Subsidiaries may make
one-time quarterly distributions or other payments to Parent for the sole
purpose of allowing Parent to make such one-time quarterly distributions or
other payments) to Permitted Holders and their Affiliates in an amount not to
exceed $65,000,000 in the aggregate during any calendar year, so long as (i) the
Loan Parties have, for the 30 day period immediately prior to making any such
distribution or other payment, Average Daily Availability of not less than the
sum of $64,500,000 plus 13% of all Approved Increases, (iii) the Loan Parties
have Availability of not less than the sum of $64,500,000 plus 13% of all
Approved Increases immediately after giving effect to any such or distribution
or other payment, (iv) no Default or Event of Default shall have occurred and be
continuing or would result therefrom (v) the Parent, on a pro forma basis
immediately after giving effect to any such distribution or other payment, a
First Lien Leverage Ratio of not more than 3.5 to 1.0, and (vi) the Parent has,
on a pro forma basis after giving effect to any such distribution or other
payment, a Fixed Charge Coverage Ratio (calculated on trailing twelve month
basis recomputed for the most recent month for which financial statements have
been delivered) of not less than 1.2 to1.0,
          (j) any (i) Borrower may make Restricted Payments to another Borrower,
(ii) Guarantor may make Restricted Payments to another Guarantor (other than
Parent) or a Borrower, and (iii) Non-Loan Party may make Restricted Payments to
any Loan Party (other than Parent) or any other Non-Loan Party,
          (k) noncash repurchases of Stock deemed to occur upon exercise of
stock options or similar equity incentive awards if such Stock represent a
portion of the exercise price of such options or similar equity incentive
awards,
          (l) Restricted Payments to consummate the Acquisition and the
transactions contemplated thereby (including the refinancing of Indebtedness
under the Existing Credit Facility) (including, any Restricted Payments
contemplated by the Acquisition Documents),
          (m) Restricted Payments, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Stock,
          (n) to the extent constituting Restricted Payments, the Parent and its
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Sections 6.3, 6.4 and 6.11,
          (o) any non-wholly owned Subsidiary may declare and pay dividends or
make other distributions ratably to its equity holders (including Parent and its
Subsidiaries),
          (p) Restricted Payments made with, and substantially concurrently upon
the receipt of, the proceeds from any issuance of capital Stock by the Parent
not previously applied pursuant to this Section 6.9(p), Section 6.7(a)(i), or
clause (r) of the definition of Permitted Investments, and

-39-



--------------------------------------------------------------------------------



 



          (q) any Borrower may declare and pay dividends or make other
distributions to Parent provided that as of the date that any such dividend or
distribution is declared and paid (i) no Default or Event of Default exists or
is continuing or would exist after giving effect to any such dividend or
distribution, (ii) Agent and Lenders have received the financial statements
required to be delivered under Section 5.1(a) for the immediately preceding
fiscal year (commencing with the financial statements for the 2010 fiscal year
of Parent), and (iii) on a pro forma basis for the thirty consecutive day period
immediately prior to such date and after giving effect to any such dividend or
distribution, (A) Borrowers have Availability of not less than 25% of the
Borrowing Base and (B) the Fixed Charge Coverage Ratio is not less than 1.2 to
1.0.
     6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than such changes that are in compliance with GAAP; provided
that to the extent any such change or modification has the effect of modifying
or changing the calculation or determination of any component (a) necessary to
the calculation of the Fixed Charge Coverage Ratio, Leverage Ratio, or First
Lien Leverage Ratio or (b) included in the calculation of the Borrowing Base,
Agent and Borrowers agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such change or
modification with the intent of having the respective positions of the Lenders
and Borrowers after such change or modification conform as nearly as possible to
their respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such change or modification had occurred).
     6.11 Investments; Controlled Investments .
          (a) Except for Permitted Investments, directly or indirectly, make or
acquire any Investment. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested less any returns on such
Investment (not to exceed the original amount invested), but without adjustment
for subsequent increases or decreases in the value of such Investment.
          (b) Other than (i) an aggregate amount of not more than $100,000 at
any one time, in the case of Parent and its Subsidiaries (other than those
Subsidiaries that are CFCs), (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Parent’s or its Subsidiaries’ employees,
(iii) an aggregate amount of not more than $100,000 (calculated at current
exchange rates) at any one time, in the case of Subsidiaries of Parent that are
CFCs), and (iv) petty cash accounts of the Parent and its Subsidiaries with
amounts on deposit not to exceed $50,000 in any individual account and $200,000
in the aggregate for all such accounts, make, acquire, or permit to exist
Permitted Investments consisting of cash, Cash Equivalents, or amounts credited
to Deposit Accounts or Securities Accounts unless Parent or the applicable
Subsidiary of Parent and the applicable bank or securities intermediary have
entered into Control Agreements with Agent governing such Permitted Investments
in order to perfect (and further establish) Agent’s Liens in such Permitted
Investments. Except as provided in Section 6.11(b)(i), (ii), and (iii), neither
Parent nor any Subsidiary of Parent shall establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.
     6.12 Transactions with Affiliates. Directly or indirectly consummate any
transaction with any Affiliate of Parent or any of its Subsidiary except for:
          (a) transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent or its Subsidiaries, on the one
hand, and any Affiliate of Parent or such Subsidiary, on the other hand, so long
as such transactions (i) are fully disclosed to Agent prior to the consummation
thereof, if they involve one or more payments by Parent or such Subsidiary in
excess of $5,000,000 for any single transaction or series of related
transactions, and (ii) are no less favorable, taken as a whole, to Parent or
such Subsidiary, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,

-40-



--------------------------------------------------------------------------------



 



          (b) so long as it has been approved by Parent’s or such Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Parent or such Subsidiary,
          (c) any employment or compensation arrangement or agreement, employee
benefit plan or arrangement, officer or director indemnification agreement or
any similar arrangement or other compensation arrangement entered into by Parent
or any of its Subsidiaries in the ordinary course of business and payments,
issuance of securities or awards pursuant thereto, and including the grant of
stock options, restricted stock, stock appreciation rights, phantom stock awards
or similar rights to employees and directors in each case approved by the Board
of Directors of such Borrower or Guarantor, and
          (d) transactions permitted by Section 6.3 or Section 6.9, or any
Permitted Intercompany Advance, and payment of fees and expenses directly rather
than by making a Restricted Payment but only to the extent a corresponding
Restricted Payment would have been permitted pursuant to Section 6.9.
     6.13 Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, and for repayment of
the Second Liens Notes and any accrued interest or premium related thereto
(which may be after the Closing Date), (ii) to pay a portion of the
consideration payable in connection with the consummation of the Acquisition,
and (iii) to pay transactional fees, costs, and expenses incurred in connection
with this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, including the Acquisition contemplated by the Acquisition
Agreement and transactions contemplated thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for their lawful and permitted purposes
(including that no part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the United States Federal Reserve).
     6.14 Limitation on Issuance of Stock. Issue or sell or enter into any
agreement or arrangement for the issuance and sale of any of its Prohibited
Preferred Stock.
     6.15 Parent as Holding Company. Permit Parent to incur any liabilities
(other than liabilities arising under the Loan Documents or liabilities arising
by operation of law), own or acquire any operating assets (other than the Stock
of Subsidiaries) or engage itself in any business, except (i) in connection with
its ownership of its Subsidiaries and its rights and obligations under the Loan
Documents, (ii) activities incidental to the maintenance of its existence and
compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to its employees, (iii) activities relating to
the performance of obligations under the Existing Indenture and related notes to
which it is a party or expressly permitted thereunder, (iv) the receipt and
payment of Restricted Payments permitted hereunder, (v) those related to the
Acquisition and the transactions contemplated thereby, (vi) activities in
connection with or in preparation for an initial public offering and
(vii) activities incidental to the foregoing activities.
     6.16 Consignments. Consign any of its or their Inventory to the extent such
Inventory was included in the most recently calculated Borrowing Base or sell
any of its or their Inventory of any Borrower on bill and hold, sale or return,
sale on approval, or other conditional terms of sale (other than Inventory with
an aggregate value not in excess of $5,000,000) without prompt notice to Agent.
     6.17 Inventory and Equipment with Bailees. Store the Inventory, Vessels or
Equipment to the extent such Inventory, Vessels or Equipment was included in the
most recently calculated Borrowing Base of any Borrower at any time now or
hereafter with a bailee, warehouseman, or similar party (other than Inventory
with an aggregate value not in excess of $5,000,000) without prompt notice to
Agent.
7. FINANCIAL COVENANTS. Each of Parent and each Borrower covenants and agrees
that, until termination of all of the Revolver Commitments and payment in full
of the Obligations, upon the occurrence

-41-



--------------------------------------------------------------------------------



 



and during the continuance of a Covenant Testing Trigger Period, CBL will comply
with each of the following financial covenants:
     7.1 Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio of at
least 1.1 to 1.0, calculated on a trailing twelve month basis as of (a) the end
of the last month immediately preceding the occurrence of such Covenant Testing
Trigger Period for which financial statements have most recently been delivered
pursuant to Section 5.1 of this Agreement, and (b) the end of each month for
which financial statements are delivered pursuant to Section 5.1 of this
Agreement during such Covenant Testing Trigger Period.
     7.2 First Lien Leverage Ratio. Have a First Lien Leverage Ratio, measured
on a month-end basis, of not greater than 4.25 to 1.0 as of (a) the end of the
last month immediately preceding the occurrence of such Covenant Testing Trigger
Period for which financial statements have most recently been delivered pursuant
to Section 5.1 of this Agreement, and (b) the end of each month for which
financial statements are delivered pursuant to Section 5.1 of this Agreement
during such Covenant Testing Trigger Period.
8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     8.1 If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses
(including any portion thereof that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), and such failure continues
for a period of 3 Business Days, or (b) all or any portion of the principal of
the Obligations;
     8.2 If any Loan Party or any of its Subsidiaries:
          (a) fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is
not in good standing in its jurisdiction of organization), 5.6 (to the extent
insurance has not been maintained as required), 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit such Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss such Borrower’s affairs, finances, and
accounts with officers and employees of such Borrower), or 5.11 of this
Agreement, (ii) Sections 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 6 of the Security Agreement;
          (b) fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if any Borrower is not in good
standing in its jurisdiction of organization), 5.4, 5.6, 5.8, 5.10, 5.12, 5.14,
and 5.15 of this Agreement and such failure continues for a period of 15 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower or (ii) the date on which written notice thereof
is given to Administrative Borrower by Agent; or
          (c) fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower or (ii) the date on which written notice thereof
is given to Administrative Borrower by Agent;
     8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $20,000,000, or more (except to the extent
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a

-42-



--------------------------------------------------------------------------------



 



Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
     8.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary);
     8.5 If an Insolvency Proceeding is commenced against a Loan Party or any of
its Subsidiaries (other than an Immaterial Subsidiary) and any of the following
events occur: (a) such Loan Party or such Subsidiary consents to the institution
of such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
     8.6 If a Loan Party or any of its Subsidiaries is enjoined or restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of the business affairs of Parent and its Subsidiaries, taken as a
whole;
     8.7 If there is a default in one or more agreements to which a Loan Party
or any of its Subsidiaries is a party with one or more third Persons relative to
a Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $20,000,000 or more, and such default (a) occurs at the final maturity
of the obligations thereunder, or (b) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;
     8.8 If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
     8.9 If the obligation of any Guarantor under the Guaranty is materially
limited or terminated by operation of law or by such Guarantor (other than in
accordance with the terms of this Agreement);
     8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected (to the extent required to be perfected hereunder or under any Loan
Documents) and, except to the extent of Permitted Liens, first priority Lien on
the Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, (b) as
the result of an action or failure to act on the part of Agent or (c) as
otherwise expressly permitted in this Agreement, the NRG Agreements (as in
effect as of the Closing Date) or such Loan Document);
     8.11 The validity or enforceability of any Loan Document shall at any time
for any reason (other than solely as the result of an action or failure to act
on the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document;
     8.12 The occurrence of any default or event of default under the Sponsor
Contribution Agreement arising from the failure of the Sponsor to meet its
obligations thereunder, or

-43-



--------------------------------------------------------------------------------



 



     8.13 If a Borrower designates any Subsidiary as a Specified Subsidiary, or
any Specified Subsidiary as a Subsidiary, in each case, other than in accordance
with Section 1.5 or (b) any Specified Subsidiary shall fail to satisfy any of
the criteria set forth in clauses (i) through (v) of Section 1.5(b) and the
effect of such failure results in a breach of any representation, warranty or
covenant contained herein.
Notwithstanding (a) anything to the contrary contained in Section 8, in the
event of a failure to comply with the requirements of Section 7, Parent shall
have the right, until the expiration of the 10th day subsequent to the date the
certificate calculating the covenant under Section 7 is required to be delivered
pursuant to Section 5.1, to issue common Equity Interests only for cash in an
aggregate amount (the “Cure Amount”) not in excess of the minimum amount
necessary to cure the relevant failure(s) to comply with such financial covenant
(the “Cure Right”). Upon the receipt by Parent of such cash and contribution of
same by Parent to the common equity of CBL, the financial covenants under
Section 7 shall be recalculated giving effect to the following pro forma
adjustments:
     (i) EBITDA shall be increased, in accordance with the definition thereof,
solely for the purpose of testing Section 7 and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and
     (ii) if, after giving effect to the foregoing recalculations, the Loan
Parties would otherwise be in compliance with the requirements of Section 7, the
Loan Parties shall be deemed to have satisfied the requirements of such Section
as of the relevant date of determination, and no breach or default of such
Section shall be deemed to have occurred for all purposes of this Agreement;
and (b) the foregoing clause (a), the Cure Right shall not be exercised more
than three times over the term of this Agreement or more than once in any twelve
(12) month period.
9. RIGHTS AND REMEDIES.
     9.1 Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:
          (a) declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower;
          (b) declare the Revolver Commitments terminated, whereupon the
Revolver Commitments shall immediately be terminated together with (i) any
obligation of any Lender hereunder to make Advances, (ii) the obligation of the
Swing Lender to make Swing Loans, and (iii) the obligation of the Issuing Lender
to issue Letters of Credit; and
          (c) exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Revolver Commitments shall automatically terminate
and the Obligations (other than the Bank Product Obligations), inclusive of all
accrued and unpaid interest thereon and all fees and all other amounts owing
under this Agreement or under any of the other Loan

-44-



--------------------------------------------------------------------------------



 



Documents, shall automatically and immediately become due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by Parent and each Borrower.
     9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10. WAIVERS; INDEMNIFICATION.
     10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which such Borrower may in any way be liable.
     10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
     10.3 Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable out-of-pocket fees and disbursements of attorneys, experts, or
consultants and all other reasonable out-of-pocket costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrowers shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than WFCF) incurred in advising,
structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby
(provided, however, that the indemnification in this clause (a) shall not extend
to (i) disputes solely between or among the Lenders not involving Borrowers or
any issue concerning Borrowers or (ii) disputes solely between or among the
Lenders and their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
taxes or any costs attributable to taxes, which shall governed solely by
Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of any Borrower or any of
its Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”).
The foregoing to the contrary notwithstanding, no Borrower shall have any
obligation to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its

-45-



--------------------------------------------------------------------------------



 



officers, directors, employees, attorneys, or agents. This provision shall
survive the termination of this Agreement and the repayment of the Obligations.
If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 10.3 WITH RESPECT TO INDEMNIFIED LIABILITIES THAT A COURT OF COMPETENT
JURISDICTION FINALLY DETERMINES TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON.
11. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Administrative Borrower or Agent, as the case may be, they shall be
sent to the respective address set forth below:

     
If to Administrative Borrower:
  AMERICAN COMMERCIAL LINES LLC
 
  1701 East Market Street
 
  Jeffersonville, IN 47130
 
  Attn: Dawn Landry, General Counsel
 
  Fax No. (812) 288-0294
 
   
with copies to:
  PLATINUM EQUITY, LLC
 
  360 North Crescent Drive, South Building
 
  Beverly Hills, California 90210
 
  Attention: Eva Kalawski
 
  Telephone: 310-712-1850
 
   
with copies to:
  PLATINUM EQUITY, LLC
 
  52 Vanderbilt Avenue, 21st Floor
 
  New York, New York 10017
 
  Attention: Louis Samson
 
  Telephone: 212-905-0010
 
   
If to Agent:
  WELLS FARGO CAPITAL FINANCE, LLC
 
  2450 Colorado Avenue
 
  Suite 3000 West
 
  Santa Monica, California 90404
 
  Attn: Business Finance Division Manager
 
  Fax No.: (310) 453-7413
 
   
with copies to:
  DEWEY & LEBOEUF LLP
 
  333 South Grand Avenue, Suite 2600
 
  Los Angeles, CA 90071-1530
 
  Attn: Marshall Stoddard, Esq.
 
  Fax No.: 213 621 6100

-46-



--------------------------------------------------------------------------------



 



          Any party hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, PARENT AND EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. PARENT AND EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     13.1 Assignments and Participations.
          (a) With the prior written consent of Administrative Borrower, which
consent of Administrative Borrower shall not be unreasonably withheld, delayed
or conditioned, and shall not be required

-47-



--------------------------------------------------------------------------------



 



(1) if an Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
individuals) of a Lender and with the prior written consent of Agent, which
consent of Agent shall not be unreasonably withheld, delayed or conditioned, and
shall not be required in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender, any Lender may
assign and delegate to one or more assignees so long as such prospective
assignee is an Eligible Transferee (each, an “Assignee”; provided, however, that
no Loan Party, Affiliate of a Loan Party, Equity Sponsor, or Affiliate of Equity
Sponsor shall be permitted to become an Assignee) all or any portion of the
Obligations, the Revolver Commitments and the other rights and obligations of
such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), and (iii) unless waived by Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500.
          (b) From and after the date that Agent notifies the assigning Lender
(with a copy to Borrowers) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it

-48-



--------------------------------------------------------------------------------



 



will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
          (d) Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Revolver Commitment, and
the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender shall remain a “Lender” for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations, the Revolver Commitments, and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrowers, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has the right to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment to, or consent or waiver with respect to this Agreement or
of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collections of Parent or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves. Each Lender that sells a participation shall maintain, as a
non-fiduciary agent on behalf of Borrower, a register on which it enters the
name and address of each Participant and each Participant’s interest in the
Loans (or other rights or obligations) held by it (the “Participant Register”).
The entries in the Participant Register shall be conclusive, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such Loan (or other right or obligation) hereunder as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary. Any such Participant Register shall be available for inspection by
Borrower at any reasonable time and from time to time upon reasonable prior
notice.
          (f) In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Parent and its
Subsidiaries and their respective businesses.

-49-



--------------------------------------------------------------------------------



 



          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
     13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties; provided,
however, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent (other than an assignment
by operation of law as a result of a transaction expressly permitted by this
Agreement) and any prohibited assignment shall be absolutely void ab initio. No
consent to assignment by the Lenders shall release any Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
any Borrower is required in connection with any such assignment.
14. AMENDMENTS; WAIVERS.
     14.1 Amendments and Waivers.
          (a) No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than, for the avoidance of
doubt, Bank Product Agreements or the Fee Letters), and no consent with respect
to any departure by Parent or any Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly and adversely affected thereby and all of
the Loan Parties that are party thereto, do any of the following:
               (i) increase the amount of or extend the expiration date of any
Revolver Commitment of any Lender or amend, modify, or eliminate the last
sentence of Section 2.4(c)(i),
               (ii) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,
               (iii) reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except in connection with
the waiver of applicability of Section 2.6(c) (which waiver shall be effective
with the written consent of the Required Lenders),
               (iv) amend, modify, or eliminate this Section or any provision of
this Agreement providing for consent or other action by all Lenders,
               (v) other than as permitted by Section 15.11, release Agent’s
Lien in and to all or substantially all of the Collateral,
               (vi) amend, modify, or eliminate the definition of “Required
Lenders”, “Supermajority Lenders” or “Pro Rata Share”,
               (vii) contractually subordinate any of Agent’s Liens except as
otherwise provided herein,
               (viii) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or

-50-



--------------------------------------------------------------------------------



 



any Guarantor from any obligation for the payment of money or consent to the
assignment or transfer by any Borrower or any Guarantor of any of its rights or
duties under this Agreement or the other Loan Documents,
               (ix) amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i) or (ii) or Section 2.4(e) or (f),
               (x) amend, modify, or eliminate any of the provisions of
Section 13.1(a) to permit a Loan Party, an Affiliate of a Loan Party, Equity
Sponsor, or an Affiliate of Equity Sponsor to be permitted to become an
Assignee, or
               (xi) amend, modify, or eliminate the definitions of Maximum
Revolver Amount, Interim Block or Put Obligations Block, or change
Sections 2.3(d)(i), 2.3(d)(ii) or 2.3(d)(iv) of this Agreement;
provided, further, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by the Supermajority Lenders, Agent and
Administrative Borrower, amend, modify, or eliminate the definition of Borrowing
Base or any of the defined terms (including the definitions of Eligible
Accounts, Eligible Inventory and Eligible Vessels) that are used in such
definition to the extent that any such change results in more credit being made
available to Borrowers based upon the Borrowing Base, but not otherwise.
          (b) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, any Fee Letter, without the written consent of Agent and Borrowers and any
other party thereto (and shall not require the written consent of any of the
Lenders), and (ii) any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrowers, and the Required Lenders,
          (c) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of Issuing Lender, Agent, Borrowers, and the Required Lenders,
          (d) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders,
          (e) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender, other
than any of the matters governed by Section 14.1(a)(i) through (iii),
          (f) Notwithstanding anything to the contrary herein, the Agent and the
Administrative Borrower may amend this Agreement or any other Loan Document to
cure ambiguities, omissions, mistakes or defects, without further consent of any
Lender.
     14.2 Replacement of Certain Lenders.
          (a) If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders directly and adversely affected thereby and if such action has
received the consent, authorization, or agreement of the Required Lenders but
not of all Lenders or all Lenders affected thereby, or (ii) any Lender makes a
claim for compensation under Section 16, then Borrowers or Agent, upon at least
5 Business Days prior notice, may permanently replace any Lender that failed to
give its consent, authorization, or agreement (a “Holdout Lender”) or any Lender
that made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax

-51-



--------------------------------------------------------------------------------



 



Lender, as applicable, shall have no right to refuse to be replaced hereunder.
Such notice to replace the Holdout Lender or Tax Lender, as applicable, shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given.
          (b) Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Revolver Commitments, and the other rights
and obligations of the Holdout Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Holdout Lender or Tax Lender, as
applicable, shall remain obligated to make the Holdout Lender’s or Tax Lender’s,
as applicable, Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of such Letters
of Credit.
     14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and each
Borrower of any provision of this Agreement. Agent’s and each Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Agent or any Lender may have.
15. AGENT; SECURITY TRUSTEE; THE LENDER GROUP.
     15.1 Appointment and Authorization of Agent and Security Trustee. Each
Lender hereby designates and appoints WFCF as its agent and security trustee
under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to designate, appoint, and authorize) Agent and
Security Trustee to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent and Security Trustee by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Agent agrees to act as agent and security
trustee for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
and Security Trustee shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, nor shall Agent and
Security Trustee have or be deemed to have any fiduciary relationship with any
Lender (or Bank Product Provider), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent or
Security Trustee. Without limiting the generality of the foregoing, the use of
the term “agent” or “agent and security trustee” in this Agreement or the other
Loan Documents with reference to Agent and Security Trustee is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties. Each Lender
hereby further authorizes

-52-



--------------------------------------------------------------------------------



 



(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to authorize) Agent and Security Trustee to act as the secured party
under each of the Loan Documents that create a Lien on any item of Collateral.
Except as expressly otherwise provided in this Agreement, Agent and Security
Trustee shall have and may use their sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions that Agent or Security Trustee expressly is entitled to
take or assert under or pursuant to this Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, or of any other provision of
the Loan Documents that provides rights or powers to Agent, Lenders agree that
Agent shall have the right to exercise the following powers as long as this
Agreement remains in effect: (a) maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the Collections of Parent and its Subsidiaries, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent and
Security Trustee may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
     15.2 Delegation of Duties. Each of Agent and Security Trustee may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Neither Agent nor
Security Trustee shall be responsible for the negligence or misconduct of any
agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.
     15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent or Security Trustee under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Parent or its Subsidiaries or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lenders (or Bank
Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Parent or its Subsidiaries.
     15.4 Reliance by Agent. Each of Agent and Security Trustee shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
telefacsimile or other electronic method of transmission, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrowers or counsel to any Lender), independent accountants and other
experts selected by Agent. Each of Agent and Security Trustee shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless Agent or Security Trustee, as the case may be, shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are

-53-



--------------------------------------------------------------------------------



 



received, Agent and Security Trustee shall act, or refrain from acting, as they
deems advisable. If either Agent or Security Trustee so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, if it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by them by reason of taking or continuing to take any such
action. Each of Agent and Security Trustee shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders (and Bank Product Providers).
     15.5 Notice of Default or Event of Default. Neither Agent nor Security
Trustee shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent or Security Trustee has actual knowledge, unless Agent shall have received
written notice from a Lender or any Borrower referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“notice of default.” Agent promptly will notify the Lenders of its receipt of
any such notice or of any Event of Default of which Agent has actual knowledge.
If any Lender obtains actual knowledge of any Event of Default, such Lender
promptly shall notify the other Lenders and Agent of such Event of Default. Each
Lender shall be solely responsible for giving any notices to its Participants,
if any. Subject to Section 15.4, Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in accordance with Section 9.
     15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

-54-



--------------------------------------------------------------------------------



 



     15.7 Costs and Expenses; Indemnification. Agent and Security Trustee may
incur and pay Lender Group Expenses to the extent Agent and Security Trustee
reasonably deem necessary or appropriate for the performance and fulfillment of
its functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Parent and its Subsidiaries
received by Agent to reimburse Agent and Security Trustee for such out-of-pocket
costs and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers). In the event Agent and Security Trustee are not reimbursed
for such costs and expenses by Parent or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent and Security Trustee
such Lender’s ratable share thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
an Advance or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent and Security Trustee upon demand
for such Lender’s ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent or Security Trustee in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent and Security Trustee are not
reimbursed for such expenses by or on behalf of Borrowers. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent or the Security Trustee.
     15.8 Agent and Security Trustee in Individual Capacity. WFCF and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Document as though WFCF were not Agent or
Security Trustee hereunder, and, in each case, without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, WFCF
or its Affiliates may receive information regarding Parent or its Affiliates or
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders (or Bank Product Providers), and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent or Security Trustee, as the case may be, will
use its reasonable best efforts to obtain), neither Agent nor Security Trustee
shall be under any obligation to provide such information to them. The terms
“Lender” and “Lenders” include WFCF in its individual capacity.
     15.9 Successor Agent. Agent may resign as Agent and Security Trustee upon
30 days prior written notice to the Lenders (unless such notice is waived by the
Required Lenders) and Administrative Borrower (unless such notice is waived by
Borrowers) and without any notice to the Bank Product Providers. If Agent
resigns under this Agreement, the Required Lenders shall be entitled, with (so
long as no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as the Security Trustee, Issuing Lender or the Swing Lender, such resignation
shall also operate to effectuate its resignation as the

-55-



--------------------------------------------------------------------------------



 



Security Trustee, Issuing Lender or the Swing Lender, as applicable, and it
shall automatically be relieved of any further obligation to issue Letters of
Credit, to cause the Underlying Issuer to issue Letters of Credit, to make Swing
Loans or to act as security trustee. If no successor Agent is appointed prior to
the effective date of the resignation of Agent, Agent may appoint a successor
Agent: (a) after consulting with the Lenders and Administrative Borrower, and
(b) with the consent of Administrative Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned); provided, however, that the
consent of Administrative Borrower shall not be required to the extent (i) a
Default or Event of Default has occurred and is continuing at the time of such
appointment, or (ii) such successor Agent is: (A) a Lender prior to such
appointment, or (B) a successor in interest to Agent pursuant to a
consolidation, reorganization or merger with Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders with (so long as no Event of
Default has occurred and is continuing) the consent of Borrowers (such consent
not to be unreasonably withheld, delayed, or conditioned). In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.
     15.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Documents as though such Lender were not
a Lender hereunder without notice to or consent of the other members of the
Lender Group (or the Bank Product Providers). The other members of the Lender
Group acknowledge (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Parent or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Parent or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
     15.11 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent and Security Trustee to release any Lien on any Collateral (i) upon the
termination of the Revolver Commitments and payment and satisfaction in full by
Borrowers of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent and Security Trustee (as applicable) that the sale or
disposition is permitted under Section 6.4 (and Agent and Security Trustee (as
applicable) may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which neither Parent nor any Subsidiary
of Parent owned any interest at the time Agent’s Lien was granted nor at any
time thereafter, (iv) constituting property leased to Parent or its Subsidiaries
under a lease that has expired or is terminated in a transaction permitted under
this Agreement or (v) that is subject to a Permitted Lien if such Permitted Lien
secures Purchase Money Indebtedness. The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to credit bid

-56-



--------------------------------------------------------------------------------



 



and purchase (either directly or through one or more acquisition vehicles) or to
sell or otherwise dispose of (or to consent to any such sale or other
disposition of) all or any portion of the Collateral at any sale thereof
conducted by Agent under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
or at any sale or foreclosure conducted by Agent (whether by judicial action or
otherwise) in accordance with applicable law. Except as provided above, neither
Agent nor Security Trustee will execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders (without
requiring the authorization of the Bank Product Providers), or (z) otherwise,
the Required Lenders (without requiring the authorization of the Bank Product
Providers). Upon request by Agent or Security Trustee, as the case may be, or
any Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s or Security Trustee’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 15.11; provided, however, that (1) neither Agent nor
Security Trustee shall be required to execute any document necessary to evidence
such release on terms that, in Agent’s or Security Trustee’s (as the case may
be) opinion, would expose Agent or Security Trustee to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Borrower in respect
of) all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. The Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent or Security Trustee under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.
          (b) Neither Agent nor Security Trustee shall have any obligation
whatsoever to any of the Lenders (or the Bank Product Providers) to assure that
the Collateral exists or is owned by Parent or its Subsidiary or is cared for,
protected, or insured or has been encumbered, or that Agent’s (or Security
Trustee’s, as the case may be) Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or whether to impose,
maintain, reduce, or eliminate any particular reserve hereunder or whether the
amount of any such reserve is appropriate or not, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent or Security Trustee, as the case may be, pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, each of Agent and Security Trustee may act in
any manner it may deem appropriate, in its sole discretion given Agent’s and
Security Trustee’s own interest in the Collateral in its capacity as one of the
Lenders and that neither Agent nor Security Trustee shall have any other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
     15.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or any deposit
accounts of any Loan Party now or hereafter maintained with such Lender. Each of
the Lenders further agrees that it shall not, unless specifically requested to
do so in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such

-57-



--------------------------------------------------------------------------------



 



Lender promptly shall (A) turn the same over to Agent, in kind, and with such
endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     15.13 Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
     15.14 Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
     15.15 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs (a) Agent to enter into this Agreement
and the other Loan Documents and (b) Security Trustee to enter into the Fleet
Mortgages. Each member of the Lender Group agrees (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to agree) that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents or any action taken by Security Trustee in accordance with
the terms of the Fleet Mortgages, in either case, relating to the Collateral and
the exercise by Agent or Security Trustee of its respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders (and such Bank
Product Provider).
     15.16 Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Parent or its Subsidiaries (each, a “Report”) prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Parent and
its Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of each Borrower’s personnel,
          (d) agrees to keep all Reports and other material, non-public
information regarding Parent and its Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

-58-



--------------------------------------------------------------------------------



 



          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or any Subsidiary of Parent to Agent that has not
been contemporaneously provided by Parent or its Subsidiaries to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of such Borrower the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Parent or its Subsidiaries, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to any Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.
     15.17 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent or Security Trustee, as the case may be, in its capacity as
such, and not by or in favor of the Lenders, any and all obligations on the part
of Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Revolver Commitments, to make an amount of
such credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Revolver Commitments. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product Provider)
hereunder or in connection with the financing contemplated herein.
16. WITHHOLDING TAXES.
          (a) Subject to the other provisions of this Section 16, all payments
made by any Borrower hereunder or under any Loan Document will be made without
setoff, counterclaim, or other defense. Borrower may withhold or deduct any
Excluded Taxes from any such payments if required by applicable law. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes unless required by
applicable law, and in the event any deduction or withholding of Taxes is
required, Borrowers shall comply with the next sentence of this Section 16(a).
If any Taxes are so withheld or deducted, Borrowers agree to pay the full amount
of such Taxes withheld or deducted to the relevant taxing authority and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, or other Loan Document, including any amount paid pursuant
to this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount that would have been received under this
Agreement or other Loan Document had such withholding or

-59-



--------------------------------------------------------------------------------



 



deduction not been made; provided, however, that Borrowers shall not be required
to increase any such amounts if the increase in such amount payable results from
Agent’s or such Lender’s or other recipient’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction).
Borrowers will furnish to Agent as promptly as reasonably possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrowers or such other evidence of
payment as is reasonably satisfactory to Agent.
          (b) Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
governmental levies that arise from any payment made hereunder or from the
execution, delivery, performance, recordation, or filing of, or otherwise with
respect to this Agreement or any other Loan Document.
          (c) If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant shall
deliver to Agent (or, in the case of a Participant, to the Lender granting the
participation and the Agent) one of the following before receiving its first
payment under this Agreement:
               (i) if such Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalties
of perjury, that it is not a (I) a “bank” as described in Section 881(c)(3)(A)
of the IRC, (II) a 10% shareholder of any Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to any Borrower within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with
proper attachments);
               (ii) if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;
               (iii) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender or Participant, a properly completed and executed copy of IRS Form
W-8ECI;
               (iv) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
               (v) a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax,
in each case, claiming such exemption or reduction to which such Lender or
Participant is entitled.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation and the Agent) of any change in circumstances which would modify
or render invalid any claimed exemption or reduction. Each Lender or Participant
shall (and shall cause other persons acting on its behalf to) take any action
(including entering into any agreement with the Internal Revenue Service) and
comply with any information gathering, certification, documentation and
reporting requirements, in each case, that are required to comply with
Sections 1471 through 1474 of the Internal Revenue Code of 1986, as amended and
any Treasury regulations or official interpretations thereof.
          (d) If a Lender or Participant claims an exemption or reduction from
withholding tax in a jurisdiction other than the United States, such Lender or
such Participant shall deliver to Agent (or, in the case

-60-



--------------------------------------------------------------------------------



 



of a Participant, to the Lender granting the participation and the Agent) any
such form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation and the
Agent) of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.
          (e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation and the Agent) of the percentage amount in
which it is no longer the beneficial owner of Obligations of Borrowers to such
Lender or Participant. To the extent of such percentage amount, Agent will treat
such Lender’s or such Participant’s documentation provided pursuant to
Section 16(c) or 16(d) as no longer valid. With respect to such percentage
amount, such Participant or Assignee shall provide new documentation, pursuant
to Section 16(c) or 16(d), as if such Person were a Lender or Participant. Each
Borrower agrees that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Revolver
Commitments and the Obligations so long as such Participant complies with the
obligations set forth in this Section 16 with respect thereto.
          (f) If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (and, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by Section 16(c) or 16(d) are not delivered to Agent
(and, in the case of a Participant, to the Lender granting the participation),
then Agent (and, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
          (g) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
          (h) If Agent or a Lender or Participant determines in good faith, in
its sole discretion, that it has received a refund of any taxes as to which it
has been indemnified by Borrowers or with respect to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to taxes giving rise to such a
refund), net of all reasonable out-of-pocket expenses of Agent or such Lender or
Participant and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such a

-61-



--------------------------------------------------------------------------------



 



refund); provided, that Borrowers, upon the request of Agent or such Lender or
Participant, agree to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges, imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender or Participant in the event Agent or such Lender or
Participant is required to repay such refund to such Governmental Authority.
Notwithstanding anything in this Agreement to the contrary, this Section 16
shall not be construed to require Agent or any Lender or Participant to make
available its tax returns (or any other information which it deems confidential)
to any Borrower or any other Person.
17. GENERAL PROVISIONS.
     17.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by Parent, each Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.
     17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
     17.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Parent or any
Borrower, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
     17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
     17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Any Borrower may obtain Bank
Products from any Bank Product Provider, although no Borrower is required to do
so. Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the

-62-



--------------------------------------------------------------------------------



 



contrary in this Agreement or any other Loan Document, no provider or holder of
any Bank Product shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.
     17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
     17.7 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
     17.8 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Borrower or Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
     17.9 Confidentiality.
          (a) Agent and Lenders each individually (and not jointly or jointly
and severally) agree that non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors, officers or other agents of any member
of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are notified of the confidential nature of such information;
provided that such notification shall not be required for regulatory authorities
who are undertaking ordinary course bank examinations and are otherwise subject
to confidentiality requirements, (iv) as may be required by statute, decision,
or judicial or administrative order, rule, or regulation; provided that
(x) prior to any disclosure under this clause (iv), the disclosing party agrees
to provide Administrative Borrower with prior notice thereof, to the extent that
it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to Borrowers pursuant to the terms of

-63-



--------------------------------------------------------------------------------



 



the applicable statute, decision, or judicial or administrative order, rule, or
regulation and (y) any disclosure under this clause (iv) shall be limited to the
portion of the Confidential Information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (v) as may
be agreed to in advance in writing by Borrowers, (vi) as requested or required
by any Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
          (b) Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide customary information concerning the terms and conditions of
this Agreement and the other Loan Documents to loan syndication and pricing
reporting services, and (ii) use the name, logos, and other insignia of
Borrowers and Loan Parties and the Revolver Commitments provided hereunder in
any “tombstone” or comparable advertising, on its website or in other marketing
materials of the Agent.
     17.10 Lender Group Expenses. Borrowers agree to pay any and all Lender
Group Expenses on the earlier of (a) the first day of each month or (b) the date
on which demand therefor is made by Agent and agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations.
     17.11 Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolver Commitments have not
expired or terminated.
     17.12 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.
     17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written

-64-



--------------------------------------------------------------------------------



 



provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration, reduction,
increase, or change in the terms of any credit extended hereunder, except as
otherwise expressly provided in such Bank Product Agreement.
     17.14 ACL as Agent for Borrowers. Each Borrower hereby irrevocably appoints
ACL as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement, and (b) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.14
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.
     17.15 Intercreditor Agreement. Each Lender hereunder (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (c) authorizes and instructs Agent to enter into
the Intercreditor Agreement as Collateral Agent and Security Trustee on behalf
of such holder of Revolving Credit Obligations and (d) acknowledges (or is
deemed to acknowledge) that a copy of the Intercreditor Agreement was delivered,
or made available, to such Lender. Each Lender hereby acknowledges that it has
received and reviewed the Intercreditor Agreement.
[Signature pages to follow.]

-65-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

            COMMERCIAL BARGE LINE COMPANY
a Delaware corporation
      By:   /s/ Mary Ann Sigler         Name:   Mary Ann Sigler        Title:  
Vice President        AMERICAN COMMERCIAL LINES LLC
a Delaware limited liability company
      By:   /s/ Mary Ann Sigler         Name:   Mary Ann Sigler        Title:  
Vice President        ACL TRANSPORTATION SERVICES LLC
a Delaware limited liability company
      By:   /s/ Mary Ann Sigler         Name:   Mary Ann Sigler        Title:  
Vice President        JEFFBOAT LLC
a Delaware limited liability company
      By:   /s/ Mary Ann Sigler         Name:   Mary Ann Sigler        Title:  
Vice President        AMERICAN COMMERCIAL LINES, INC.
a Delaware corporation
      By:   /s/ Mary Ann Sigler         Name:   Mary Ann Sigler        Title:  
Vice President        WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent, as Security Trustee, and as a
Lender
      By:   /s/ Christopher S. Hudik         Name:   Christopher S. Hudik       
Title:   Director   





--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services US        By:   /s/ Irja R. Otsa  
      Name:   Irja R. Otsa        Title:   Associate Director Banking Products
Services US        RBS BUSINESS CAPITAL,
a Division of RBS ASSET FINANCE, INC.,
a Subsidiary of RBS CITIZENS, NA.
as a Lender
      By:   /s/ James H. Herzog Jr.         Name:   James H. Herzog Jr.       
Title:   Senior Vice President        SUNTRUST BANKS, INC.,
as a Lender
      By:   /s/ Mike Knuckles         Name:   Mike Knuckles        Title:  
Director        PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Thomas Hayes         Name:   Thomas Hayes        Title:   V.P. 
      THE HUNTINGTON NATIONAL BANK,
as a Lender
      By:   /s/ Jeffrey M. Evans         Name:   Jeffrey M. Evans       
Title:   Vice President        FIRST MERIT BANK, N.A.,
as a Lender
      By:   /s/ Walter Castillo         Name:   Walter Castillo        Title:  
Vice President     

-2-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        1.   DEFINITIONS AND CONSTRUCTION     1          
 
            1.1  
Definitions
    1       1.2  
Accounting Terms
    1       1.3  
Code
    1       1.4  
Construction
    1       1.5  
Subsidiaries.
    2       1.6  
Schedules and Exhibits
    3          
 
        2.   LOANS AND TERMS OF PAYMENT     3          
 
            2.1  
Revolver Advances
    3       2.2  
[Reserved.]
    3       2.3  
Borrowing Procedures and Settlements
    3       2.4  
Payments; Reductions of Revolver Commitments; Prepayments
    8       2.5  
Overadvances
    11       2.6  
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
    12       2.7  
Crediting Payments
    13       2.8  
Designated Account
    13       2.9  
Maintenance of Loan Account; Statements of Obligations
    13       2.10  
Fees
    14       2.11  
Letters of Credit
    14       2.12  
LIBOR Option
    17       2.13  
Capital Requirements
    18       2.14  
Joint and Several Liability of Borrowers
    20       2.15  
Increase in Revolver Commitments.
    21          
 
        3.   CONDITIONS; TERM OF AGREEMENT     22          
 
            3.1  
Conditions Precedent to the Initial Extension of Credit. T
    22       3.2  
Conditions Precedent to all Extensions of Credit
    23       3.3  
Maturity
    23       3.4  
Effect of Maturity
    23       3.5  
Early Termination by Borrowers
    23       3.6  
Conditions Subsequent
    23          
 
        4.   REPRESENTATIONS AND WARRANTIES     24          
 
            4.1  
Due Organization and Qualification; Subsidiaries
    24       4.2  
Due Authorization; No Conflict
    24  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page          
 
            4.3  
Governmental Consents
    25       4.4  
Binding Obligations; Perfected Liens
    25       4.5  
Title to Assets; No Encumbrances
    25       4.6  
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
    26       4.7  
Litigation
    26       4.8  
Compliance with Laws
    27       4.9  
No Material Adverse Change
    27       4.10  
Fraudulent Transfer
    27       4.11  
Employee Benefits
    27       4.12  
Environmental Condition
    27       4.13  
Intellectual Property
    27       4.14  
Leases
    28       4.15  
Deposit Accounts and Securities Accounts
    28       4.16  
Complete Disclosure
    28       4.17  
Material Contracts
    28       4.18  
Patriot Act
    28       4.19  
Indebtedness
    29       4.20  
Payment of Taxes
    29       4.21  
Margin Stock
    29       4.22  
Governmental Regulation
    29       4.23  
OFAC
    29       4.24  
Employee and Labor Matters
    30       4.25  
[Reserved]
    30       4.26  
Other Documents
    30       4.27  
Eligible Accounts
    30       4.28  
Eligible Inventory
    31       4.29  
Locations of Inventory, Real Property, Vessels, Drydocks and Equipment
    31       4.30  
Inventory Records
    31       4.31  
Eligible Vessels
    31       4.32  
Citizenship
    31       4.33  
Common Enterprise
    31          
 
        5.   AFFIRMATIVE COVENANTS     32          
 
            5.1  
Financial Statements, Reports, Certificates
    32  

-2-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page         5.2  
Collateral Reporting
    32       5.3  
Existence
    32       5.4  
Maintenance of Properties
    32       5.5  
Taxes
    32       5.6  
Insurance
    32       5.7  
Inspection
    33       5.8  
Compliance with Laws
    33       5.9  
Environmental
    33       5.10  
Disclosure Updates
    34       5.11  
Formation of Subsidiaries
    34       5.12  
Further Assurances
    35       5.13  
[Reserved].
    35       5.14  
Material Contracts
    35       5.15  
Location of Inventory and Equipment
    35       5.16  
Maritime and Other Regulatory Matters
    35          
 
        6.   NEGATIVE COVENANTS     35          
 
            6.1  
Indebtedness
    35       6.2  
Liens
    36       6.3  
Restrictions on Fundamental Changes
    36       6.4  
Disposal of Assets
    36       6.5  
Change Name
    36       6.6  
Nature of Business
    36       6.7  
Prepayments and Amendments
    36       6.8  
Change of Control
    37       6.9  
Restricted Payments
    37       6.10  
Accounting Methods
    40       6.11  
Investments; Controlled Investments
    40       6.12  
Transactions with Affiliates
    40       6.13  
Use of Proceeds
    41       6.14  
Limitation on Issuance of Stock
    41       6.15  
Parent as Holding Company
    41       6.16  
Consignments
    41       6.17  
Inventory and Equipment with Bailees
    41  

-3-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page          
 
        7.   FINANCIAL COVENANTS     41          
 
            7.1  
Fixed Charge Coverage Ratio
    42       7.2  
First Lien Leverage Ratio
    42          
 
        8.   EVENTS OF DEFAULT     42          
 
        9.   RIGHTS AND REMEDIES     44          
 
            9.1  
Rights and Remedies
    44       9.2  
Remedies Cumulative
    45          
 
        10.   WAIVERS; INDEMNIFICATION     45          
 
            10.1  
Demand; Protest; etc.
    45       10.2  
The Lender Group’s Liability for Collateral
    45       10.3  
Indemnification
    45          
 
        11.   NOTICES     46          
 
        12.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER     47          
 
        13.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS     47          
 
            13.1  
Assignments and Participations
    47       13.2  
Successors
    50          
 
        14.   AMENDMENTS; WAIVERS     50          
 
            14.1  
Amendments and Waivers
    50       14.2  
Replacement of Certain Lenders
    51       14.3  
No Waivers; Cumulative Remedies
    52          
 
        15.   AGENT; SECURITY TRUSTEE; THE LENDER GROUP     52          
 
            15.1  
Appointment and Authorization of Agent and Security Trustee
    52       15.2  
Delegation of Duties
    53       15.3  
Liability of Agent
    53       15.4  
Reliance by Agent
    53       15.5  
Notice of Default or Event of Default
    54       15.6  
Credit Decision
    54       15.7  
Costs and Expenses; Indemnification
    55       15.8  
Agent and Security Trustee in Individual Capacity
    55       15.9  
Successor Agent
    55       15.10  
Lender in Individual Capacity
    56       15.11  
Collateral Matters
    56       15.12  
Restrictions on Actions by Lenders; Sharing of Payments
    57  

-4-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page          
 
            15.13  
Agency for Perfection
    58       15.14  
Payments by Agent to the Lenders
    58       15.15  
Concerning the Collateral and Related Loan Documents. E
    58       15.16  
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
    58       15.17  
Several Obligations; No Liability
    59          
 
        16.   WITHHOLDING TAXES     59          
 
        17.   GENERAL PROVISIONS     62          
 
            17.1  
Effectiveness
    62       17.2  
Section Headings
    62       17.3  
Interpretation
    62       17.4  
Severability of Provisions
    62       17.5  
Bank Product Providers
    62       17.6  
Debtor-Creditor Relationship
    63       17.7  
Counterparts; Electronic Execution
    63       17.8  
Revival and Reinstatement of Obligations
    63       17.9  
Confidentiality
    63       17.10  
Lender Group Expenses
    64       17.11  
Survival.
    64       17.12  
Patriot Act
    64       17.13  
Integration
    65       17.14  
ACL as Agent for Borrowers
    65       17.15  
Intercreditor Agreement
    65  

-5-



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Base Certificate
Exhibit B-2
  Form of Bank Product Provider Letter Agreement
Exhibit C-1
  Form of Compliance Certificate
Exhibit L-1
  Form of LIBOR Notice
Schedule A-1
  Agent’s Account
Schedule A-2
  Authorized Persons
Schedule C-1
  Revolver Commitments
Schedule D-1
  Designated Account
Schedule E-1
  Eligible Inventory Locations
Schedule E-2
  Existing Letters of Credit
Schedule P-1
  Permitted Investments
Schedule P-2
  Permitted Liens
Schedule R-1
  Real Property Collateral
Schedule 1.1
  Definitions
Schedule 3.1
  Conditions Precedent
Schedule 3.6
  Conditions Subsequent
Schedule 4.1(b)
  Capitalization of Borrowers
Schedule 4.1(c)
  Capitalization of Borrowers’ Subsidiaries
Schedule 4.1(d)
  Parent’s and Subsidiaries Obligation to Repurchase or Retire Stock
Schedule 4.5
  Title to Vessels
Schedule 4.6(a)
  States of Organization
Schedule 4.6(b)
  Chief Executive Offices
Schedule 4.6(c)
  Organizational Identification Numbers
Schedule 4.6(d)
  Commercial Tort Claims
Schedule 4.7(b)
  Litigation
Schedule 4.11
  Employee Benefit Plan
Schedule 4.12
  Environmental Matters
Schedule 4.13
  Intellectual Property
Schedule 4.15
  Deposit Accounts and Securities Accounts
Schedule 4.17
  Material Contracts
Schedule 4.19
  Permitted Indebtedness
Schedule 4.29
  Locations of Inventory and Equipment
Schedule 5.1
  Financial Statements, Reports, Certificates
Schedule 5.2
  Collateral Reporting
Schedule 6.6
  Nature of Business

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is
entered into as of [____________] between [____________] (“Assignor”) and
[____________] (“Assignee”). Reference is made to the Agreement described in
Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.
     1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Revolver Commitments, all to the extent specified on Annex I.
     2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Advances assigned hereunder,
as reflected on Assignor’s books and records.
     3. The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is eligible as an Assignee under the terms of
the Credit Agreement; (d) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (e) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender[; and (f) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty].
     4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt

 



--------------------------------------------------------------------------------



 



of any required consent of the Agent and, to the extent required by the terms of
the Credit Agreement, the Administrative Borrower and (d) the date specified in
Annex I.
     5. As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
     6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.
     7. This Assignment Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. This Assignment Agreement may be
executed and delivered by telecopier or other electronic transmission all with
the same force and effect as if the same were a fully executed and delivered
original manual counterpart.
     8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement and Annex I hereto to be executed by their respective officers, as of
the first date written above.

                  [NAME OF ASSIGNOR]    
 
                as Assignor    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                [NAME OF ASSIGNEE]    
 
                as Assignee    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

ACCEPTED THIS ____ DAY OF
_______________
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent

         
By
       
 
 
 
Name:    
 
  Title:    

[AMERICAN COMMERCIAL LINES LLC
a Delaware limited liability company, as Administrative Borrower

         
By
       
 
 
 
Name:    
 
  Title:]1    

 

1   To the extent applicable.

 



--------------------------------------------------------------------------------



 



ANNEX FOR ASSIGNMENT AND ACCEPTANCE
ANNEX I

1.   Borrowers: Commercial Barge Line Company, a Delaware corporation,

American Commercial Lines LLC, a Delaware limited liability company,
ACL Transportation Services LLC, a Delaware limited liability company and
Jeffboat LLC, a Delaware limited liability company

2.   Name and Date of Credit Agreement:

Credit Agreement, dated as of December 21, 2010 by and among American Commercial
Lines Inc., a Delaware corporation, Borrowers, the lenders from time to time
party thereto (the “Lenders”), and Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as agent for the Lenders

         
3. Date of Assignment Agreement:
       
 
       
4. Amounts:
       
 
       
a. Assigned Amount of Revolver Commitment
  $ _____________  
 
       
b. Assigned Amount of Advances
  $ _____________  
 
       
5. Settlement Date:
    _____________  
 
       
6. Purchase Price
  $ _____________  
 
       
7. Notice and Payment Instructions, etc.
       

             
 
  Assignee:   Assignor:    
 
           
 
 
 
 
 
   
 
 
 
 
 
   
 
 
 
 
 
   

 



--------------------------------------------------------------------------------



 



8.   Agreed and Accepted:

                          [ASSIGNOR]   [ASSIGNEE]    
 
                   
 
  By:       By:        
 
  Title:  
 
   Title:  
 
   
 
     
 
     
 
   

Accepted:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent

         
By
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c61934c6193401.gif]

Wells Fargo Capital Finance, LLC Customer Name: American Commercial Lines Inc.
Assignment #1 Report Date: November 30, 2010 The undersigned, American
Commercial lines Inc., Commercial Barge Line Company, American Commercial Lines
LLC, Transportation Services LLC, and Jeff Boat LLC (collectively “Borrowers”),
pursuant to Section 5.2 of the Credit Agreement dated as of (December 2010) (as
amended, restated, modified, supplemented, refinanced, renewed, or extended from
time to time, the (“Credit Agreement”), entered into by Borrowers, the lender
party thereto from time to lime (the “Lender”), Wells Fargo Capital Finance,
LLC, as Administrative Agent, Security Trustee, and as Agent for the Borrowers,
hereby certifies to the Agent, that the following items, calculated in
accordance with the terms and definitions set forth in the Credit Agreement for
such items are true and correct, and that the Borrower is in compliance with
and, after giving effect to any currently requested Loans or Letters of Credit,
will be in compliance with, all terms, conditions, and provisions of the Credit
Agreement. All initially capitalized terms used in this Borrowing Base
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein. ACCOUNTS RECEIVABLE Dates Covered: November 30,
2010 ACOOO Collateral 1. Beginning Balance 2. Sales (+) 3. Credit Memos (-) 4.
Adjustments (+) 5. Adjustment (•) - 6. Net Collecctions-Includes Non A/R Cash
(-) - 7. Discounts (-) 8. Non A/R Cash (+) 9. Unapplied Cash (-) 10. Current
Balance 11. Ineligible 12. Eligible Collateral (10-11) 13. Eligible A/R @ 85%
14. Less: Deferral Revenue & Fuel Hedge 15. Qualified Collateral 16.
Availability * AIR LOAN BALANCE 17. Beginning Balance 18. Cash (Checks/ACH) (-)
19. Cash (Wire) (-) 20. Adjustments (-/+) (circle one) 21. Advance (+) 22.
Current Revolving Loan Balance@, - Total Availability (Line #16+ #10+ #10+ #11+
#10) Total Credit Line 475,000 Qualified Availability Less Total Revolving Loan
Balance Less Letters of Credit Less Interim Availability Block Less Put
Obligations Block Remaining Availability Explanation: Vessels (Barges) Dales
Covered: November 30, 2010 Collateral 1. Beginning Balance 2, Adjustments (+) 3.
Adjustments (-) 4. Adjustments (-) 5. Current Balance 6. Ineligibles 7. Eligible
Barges NBV (4-5) 8. Eligible Barges NBV @120.0%(1) 9. Eligible Barges NFLV
10.Eligible Barges NFLV @80%(2) 11. Eligible Barge Collateral (Lesser of 8, and
10.) - 12. Less: Maritime Reserve - 13. Qualified Barges 14. Availability
(1) 120% advance rate will raduce to 100% after purchase price adjustment (2)
80% advance rate will reduce to 78% after purchase price adjustment New Vessels
(added after January 1, 2011) Dales Covered: November 30, 2010 Collateral 1.
Beginning Balance 2. Adjustments (+) 3. Adjustments (-) - 4. Current Balance 5.
Ineligibles 6, Eligible New Vessels NBV (4-5) 7. Eligible New Vessels NBV @85.0%
8. Eligible New Vessels Hard Cost 9. Eligible New Vessels Hard Cost @85.0% 10.
Eligible New Vessels Collateral (Lesser of 7. and 9.) 11. Less Reserve - 12.
Qualified New Vessels 13. Availability Fuel Inventory Dates Covered:
November 30, 2010 ACL06 Collateral 1. Beginning Balance - 2. Adjustments (+) -
3. Adjustments (-) - 4. Current Balance 5. Ineligibles 6. Eligible Collateral
(4-5) 7. Eligible Inventory @50.0% 8. Less Accrued Fuel User Tax Reserve
GL#206590 9. Less Oilier Reserves 10. Qualified Inventory 11. Availability
(sublimit of $10,000,000) Steel Inventory Dales Covered; November 30, 2010 ACL05
Collateral 1. Beginning Balance - 2. Adjustments (+) 3. Adjustments (-) 4.
Current Balance Less: In-Transit Steel 5. Net Balance Ineligibles 7. Eligible
Collateral (4-5) 8. Eligible Inventory @62% 9. Less Reserve 10. Qualified
Inventory 11. In-Transit Steel 12. Eligible ln-Transity Steel @62% 13. Qualified
In-Transit Inventory ($10,000 sublimit) 14. Availability I Vessels (Boats/Boats
held for Sale). Dates Covered: November 30, 2010 Collateral 1. Beginning Balance
2. Adjustments (+) 3. Adjustments (-) 4. Current Balance 5. Ineligibles 6.
Eligible Boats NBV (4-5) 7. Eligible Boats NBV @ 120.0%(1) 8. Eligible Boats
NFLV 9 .Eligible Boats NFLV 10. Eligible Boat Collateral (Lesser of 7. and 9.)
11. Less: Reserve 12. Qualified Boats 13. Availability (1) 120% advance rate
will reduce to 100% after purchase price adjustment (2) 80% advance will reduce
to 78% after purchase price Additionally, the undersigned hereby certifies and
represents and warrants to the Secured Parties on behalf of Borrowers that
(i) as of the date hereof, each representation or warranty contained in or
pursuant to any Loan Document, any agreement, instrument, certificate, document
or other writing furnished at any time under or in connection with any Loan
Document, and as of the effective date of any advance, continuation or
conversion requested above, is true and correct in all material respects (except
to the extent any representation or warranty expressly related to an earlier
date), (li) each of the covenants and agreements contained in any Loan Document
have been performed (to the extent required to be performed on or before the
date hereof or each such effective date), (iii) no Default or Event of Default
has occurred and is continuing on the date hereof, nor will any thereof occur
after giving effect to any advance, continuation or conversion requested above,
and (iv) ail of the foregoing is true and correct as of the effective dale of
the calculations set forth above and that such calculations have been made
Prepared by: Title: Approved by: Thomas Pilholski Title: SVP, CFO and Treasurer

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c61934c6193402.gif]

Wells Fargo Capital Finance, LLC Customer Name: ACLLC Assignment #1 Report Date:
November 30, 2010 ACCOUNTS RECEIVABLE Dates Covered: — November 30, 2010
Collateral 1. Beginning Balance - 2. Sales (+) - 3. Credit Memos (-) 4.
Adjustments (+) 5. Adjustments (-) 6. Net Collections-Includes Non A/R Cash (-)
- 7. Discounts (-) - 8. Non A/R Cash (+) - 9. Unapplied Cash (-) - 10. Current
Balance 11. Ineligible 12. Eligible Collateral (10-11) 13. Eligible A/R @85% -
14. Less: Deferred Revenue & Fuel Hedge 15. Qualified Collateral 16.
Availability = A/R LOAN BALANCE 17. Beginning Balance            N/A 18. Cash
(Checks/ACH) (-) N/A 19. Cash (Wire) (-) N/A 20. Adjustments (-/+) (circle one)
N/A 21. Advance (+) N/A 22. Current Revolving Loan Balance @ N/A Total
Availability (Line AR#16,1#10) N/A Total Credit Line            N/A Qualified
Availability            N/A Less Total Revolving Loan Balance            N/A
Less Letters of Credit            N/A Less Blocked Availability
Amount            N/A Remaining Availability            N/A Explanation: Vessels
(Barges) Dates Covered: November 30, 2010 Collateral 1. Beginning Balance - 2.
Adjustments (+) 3. Adjustments (-) 4. Adjustments (-) - 5. Current Balance - 6.
Ineligiblcs - 7. Eligible Barges NBV (4-5) 8. Eligible Barges NBV @120.0%(1) -
9. Eligible Barges NFLV - 10.Eligible Barges NFLV @80%%(2) - 11. Eligible Barge
Collateral (Lesser of 8. and 10.) 12. Less: Maritime Reserve - 13. Qualified
Barges 14. Availability (1) 120% advance rate will reduce to 100% after purchase
price adjustment (2) 80% advancc rate will reduce to 78% after purchase prici
adjustment New:Vessels Dates Covered:. November 30.2010. Collateral 1. Beginning
Balance 2. Adjustments (+) 3. Adjustments (-) 4. Current Balance 5. Incligibics
6. Eligible New Vessels NBV (4-5) 7. Eligible New Vessels NBV @85,0% 8. Eligible
New Vessels Hard Cost 9. Eligible New Vessels Hard Cost @85.G% 10. Eligible New
Vessels Collateral (Lesser of 7. and 9.) 11. Less Reserve 12. Qualified New
Vessels 13. Availability Fuel Inventory Dates Covered: November 30,2010
Collateral 1. Beginning Balancc 2. Adjustments (+) 3. Adjustments (-) 4. Current
Balancc 5. Ineligiblcs 6. Eligible Collateral (4-5) 7. Eligible Inventory @50.0%
8. Less Accrued Fuel User Tax Reserve GL#206590 9. Less Other Reserves 10.
Qualified Inventory 11. Availability (sublimit of 510,000,000) Vessels
(Boats/Boats lichl for Sate) Dates Covered: November 30,2010 Collateral 1.
Beginning Balance 2. Adjustments (+) 3. Adjustments (-) 4. Current Balance 5.
Ineligiblcs 6. Eligible Boats NBV (4-5) 7. Eligible Boats NBV @120.0%(1) 8.
Eligible Boats NFLV 9 .Eligible Boats NFLV @80%(2) 10. Eligible Boat Collateral
(Lesser of 7. and 9.) 11. Less: Reserve 12. Qualified Boats 13. Availability
(1) 120% advancc rate wilt reduce to 100% after purchase price adjustment
(2) 30% advance rate will reduce to 78% after purchase price adjustment. Dated:
I hereby certify that the information contained herein is true and correct as of
the dates shown herein. Nothing contained herein shall constitute a waiver,
modification, or limitation of any of the terms or conditions set forth in the
referenced Loan and Security Agreement. Prepared by: Title: ..... Date: Approved
by: Thomas Pilholski Title: SVP, CFO and Treasurer            Date: Brackets are
not necessary for negative numbers Unless what you want is different than what
field indicates.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c61934c6193403.gif]

Wells Fargo Capital Finance, LLC Customer Name: ACLTS — ACL 03 Assignment #1
Report Date: November 30, 2010 ACCOUNTS RECEIVABLE Dates Covered: November 30,
2010 Collateral 1. Beginning Balance - 2. Sales (+) - 3. Credit Memos (-) - 4.
Adjustments (+) - 5. Adjustments (-) - 6. Net Collections-Includes Non A/R Cash
(-) - 7. Discounts (-) - 8. Non A/R Cash (+) - 9. Unapplied Cash (-) - 10.
Current Balance 11. Ineligible 12. Eligible Collateral (10-11) 13. Eligible A/R
@ 85% - 14. Less: Reserves - 15. Qualified Collateral 16. Availability = A/R
LOAN BALANCE 17. Beginning Balance            N/A 18. Cash (Checks/ACH) (-) N/A
19. Cash (Wire) (-) N/A 20. Adjustments (-/+) (circle one) ‘ N/A 21. Advance (+)
N/A 22. Current Revolving Loan Balance @ N/A Total Availability (Line AR#16,
I#10) N/A Total Credit Line            N/A Qualified Availability            N/A
Less Total Revolving Loan Balance            N/A Less Letters of
Credit            N/A Less Blocked Availability Amount            N/A Remaining
Availability            N/A Explanation: Dates Covered:-November 30, 2010..
Collateral 1. Beginning Balance 2. Adjustments (+) 3. Adjustments (-) 4. Current
Balance 5. Ineligibles 6. Eligible New Vessels NBV (4-5) 7. Eligible New Vessels
NBV @85.0% 8. Eligible New Vessels Hard Cost 9. Eligible New Vessels Hard Cost
@85.0% 10. Eligible New Vessels Collateral (Lesser of 7. and 9.) 11. Less
Reserve 12. Qualified New Vessels 13. Availability Fuel Inventory Dates Covered:
November 30,2010 . Collateral 1. Beginning Balance 2. Adjustments (+) 3.
Adjustments (-) 4. Current Balancc 5. Ineiigibles 6. Eligible Collateral (4-5)
7. Eligible Inventory @50.0% 8. Less Accrued Fuel User Tax Reserve GU206590 9.
Less Other Reserves 10. Qualified Inventory 11. Availability Dated: I hereby
certify that the information contained herein is true and correct as of the
dates shown herein. Nothing contained herein shall constitute a waiver,
modification, or limitation of any of the terms or conditions set forth in the
referenced Loan and Security Agreement. Prepared by: Title: ..... Pate: Approved
by: Thomas Piibolski Title: SVP, CFO and Treasurer .. Date: Brackets are not
necessary for negative numbers Unless what you want is different than what field
indicates.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c61934c6193404.gif]

Wells Fargo Capital Finance, LLC Customer Name: Jcffboat — ACL 02 Assignment #1
Report Date: November 30,2010 ACCOUNTS RECEIVABLE Dates Covered: November 30,
2010 Collateral 1. Beginning Balance - 2. Sales (+) - 3. Credit Memos (-) - 4.
Adjustments (+) - 5. Adjustments (-) - 6. Net Collections-Includes Non A/R Cash
(-) - 7. Discounts (-) - 8. Non A/R Cash (+) - 9. Unapplied Cash (-) 10. Current
Balance - 11. Ineligible - 12. Eligible Collateral (10-11) - 13. Eligible A/R
@85% - 14. Less: Reserves 15. Qualified Collateral 16. Availability - A/R LOAN
BALANCE 17. Beginning Balancc            N/A 18. Cash (Checks/ACH) (-) N/A 19.
Cash (Wire) (-) N/A 20. Adjustments (-/+) (circlc one) N/A 21. Advance (+) N/A
22. Current Revolving Loan Balance @ N/A Total Availability (Line AR#16, I#10)
N/A Total Credit Line            N/A Qualified Availability            N/A Less
Total Revolving Loan Balance            N/A Less Letters of
Credit            N/A Less Blocked Availability Amount            N/A Remaining
Availability            N/A New Vessels         . Dates Covered: November 30,
2010 Collateral 1. Beginning Balance - 2. Adjustments (+) - 3. Adjustments (-) -
4. Current Balance - 5. IneligibSes - 6. Eligible New Vessels NBV (4-5) - 7.
Eligible New Vessels NBV @85.0% 8. Eligible New Vessels Hard Cost - 9. Eligible
New Vessels Hard Cost @85.0% 10. Eligible New Vessels Collateral (Lesser of 7.
and 9.) 11. Less Reserve - 12. Qualified New Vessels 13. Availability Steel
Inventory Dates Covered: November 30. 2010 Collateral 1. Beginning Balance - 2.
Adjustments (+) - 3. Adjustments (-) - 4. Current Balance - Less: In-Transit
Steel - 5. Net Balance - 6. Ineligibles 7. Eligible Collateral (4-5) - 8.
Eligible Inventory @62% 9. Less Reserve - 10. Qualified Inventory - 11.
In-Transit Steel - 12. Eligible In-Transity Steel @62% 13. Qualified In-Transit
Inventory ($10,000 sublimit) 14. Availability Dated: I hereby certify that the
information contained herein is true and correct as of the dates shown herein.
Nothing contained herein shall constitute a waiver, modification, or limitation
of any of the terms or conditions set forth in the referenced Loan and Security
Agreement. Prepared by: Title: Pate: Approved by: Thomas Pilholski Title: SVP,
CFO and Treasurer .. Date: Brackets are not necessary for negative numbers
Unless what you want is different than what field indicates.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c61934c6193407.gif]

Wells Fargo Capital Finance, LLC Customer Name: American Commercial Lines Inc.
Assignment #1 Report Date: November 30, 2010 A/R            INELIGIBLES Client
Name: American Commercial Lines Client Number: Dales Covered: November 30,2010
Tolal 1-30 31 -60 61 -90 Over 90 Aging Summary ACL1.C — — - Jellboat — — - ACLTS
— - — - — - ToTaL — — — — - Following is a listing of the ineligible accounts
receivable as Dates Covered November 30,20)0 x 1
Receivables            Consolidated            ACLLC JEFFBOAT ACLTS Ineligible
by Reason: x ] Invoice amounts — - > 90 days from date of invoice Aged Credit
Balances > 90 days Cross-Aged [ ] Debit Memo/Chargebacks [ ] Credit & Rebitl
Refreshed [ ] Contra [ ] Concentration [ ] Bantoruptey/Crcdit Hold [X] COD/Cash
[ ] Government - Purchases [ x ] GL Correction (Adjustment) (x) Guaranteed ( J)
Deposit Conlra ( Process Billings Subtotal Previous Ineligible Receivables for
Borrowing Purposes: 1 [ ] Difference: I Loan Servicing Admin.: Date: Loan
Officer: Date Adjusted;
Inventory            Steel            Fuel            Total Ineligible by Reason
[x] Slow Moving/Obsolete Steel — — - [X] Other — - [ ] Total Inventory
Ineligible for — - Borrowing Purposes 1(1), (2)1 If 1 Previous Ineligible
Receivables for — - Borrowing Purposes: j ] Difference: — - COST TO COMPLETE:
Deferrred revenue — ACBL Acct 230741 Maximum- $10M or 10,000 50% of Deferred
Revenue Maritime Liens: Accrual — Maritime Liens            Nov-10 — Accrued
Claims for personal Injury {Acct (1220153) $- Accured Claims for Hull Damage
(Acct #220151) Accrued Cargo Claims (Acct # 220150) Total Accrued Claims
Historical Percentage of Claims 14% Claim Reserve Accrual Necessaries —
Estimated Payroll Liability — EBDG/Summit (Acct #2080 N/A Total Accruals Grand
Total — Vessels — Ineligible by Reason — X) Vessel Leasing (I) —— — IX] Capital
Leases (2) —— — [X] Other - —— - Total Vessels Ineligible for Borrowing Purposes
[(1), (2) — Previous Ineligible Receivables for Borrowing Purposes: —
Difference: i —

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c61934c6193408.gif]

Wells Fargo Capital Finance, LLC Customer Nome: American Commercial Lines Inc.
Assignment #1 Report Date: November 30,2010 1 COMPARATIVE RESERVE FOR
DEFERRED            COMPARATIVE RESERVE REVENUE            FOR DEFERRED REVENUE
[date] — Deferred Revenue for Barging Group Total Deferred Revenue Per Detail
Listing Less: Category 7 (No deferred revenue) Less: Category ] 8 (No deferred
revenue) — Adjusted Deferred Revenue Add: Towing Deferred Revenue — Toittl
Deferred Revenue Per GL (Barging Group) Less: Deferred Revenue on Detail List
that were only estimates and were not billed & posted in the AR Ageing
(identified with freight bilis starting with a 9), Note that these estimates are
reflected as a liability (part of OL W2J0741) and an Accrued Revenue Asset (Part
of GL H 106303) is also set-up for the same amount. Total Unearned Revenue
Billed in (be Aging Recommended Reserve to covcr the cost of 82.40%: 85.38%
completing the Freight Trip (Using Adjusted Cost of Sales for Barging Group —
Refer to Note A Below) Deferred Revenge for Manufacturing — not materia! {not
analyzed) — not material (not analyzed) — not materia! (not analyzed) NOTE A
Calculation of Adjusted Cost of Sales Source; Income            June 2008 0,00
0,00 Adjusted Cost of 5-month Ended 0.00 0.00 Adjusted Cost of Statement Barging
Group            Sales (Used to 5/31/09 Sales (Used to Public Revenue
ACL            reserve for cost to Barging Croup            reserve for cost to
Transportation            complete the            complete the Freight Freight
Trips) Trips) —— —— —— —— —— — Total Revenue 0.00 0.00 Material. Supplies 0.00
0.00 O.OO 0.00 Rent 0.00 0.00 0.00 0.00 Labor 0.00 0.00 0.00 Fringe Benefits
0.00 0.00 0.00 0.00 Diesel Fuel 0.00 0.00’ 0.00 0.00 Depreciation 0,00 0.00 0.00
0.00 Amortization 0.00 . 0.00 0.00 0.00 Property & Oliver” 0,00 0.00 o.oo 0.00
Fuel User Taxes 0,00 0.00 0.00 0.00 Disposition of 0.00 0.00 0,00 0.00 Equ
Selling. General            o.oo 0.00 “ 0.00 0.00 <5 —— —— —— —— — Total
Operating! Operating Inconv 82.40% 85.38% '' Adjusted CCS as a Percentage of
Revenue

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c61934c6193409.gif]

Wells Fargo Capital Finance, LLC Customer Name: American Commercial Lines Inc.
Assignment #1 Report Date: November 30,2010 VESSEL SUMMARY NBV
Listing            LEDGER Barge $ Charter Improvements $ Adjustments $ $ $ New
Builds $ TOTAL $ Floating — Property $ Acc. Depr $ TOTAL $ $ $ Fleeting —
Property Acc. Depr $ $ TOTAL $ —— — Barge $ Sold/Scrapped $ Floating $ Fleeting
$ NBV for BBC $ — Boats $ $ $ Charter Improvements $ Assets held for sale $
Adjustments $ NBV for BBC $

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c61934c6193410.gif]

Wells Fargo Capital Finance, LLC Customer Name: American Commercial Lines Inc.
Assignment #1 Report Date: November 30,2010 NBV vs NFLV COMPARISON 1 [DATE] ACL
— SEGMENT            Vessel Availability [DATE] [FIRM] Appraisal
NBV            SEGMENT NFLV —— -— — Barges Boats            Boats — Mainline
Boats — Harbor — i — $ — i            Dry Cargo — SJ Open -— — Dry Cargo — Open
Dry Cargo - Covered Liquid Cargo — Jumbo Liquid Cargo — Oversize Misc Inactive
Total — 7/7/10 — - 7/7/11 — 7/7/12 -

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF BANK PRODUCT PROVIDER LETTER AGREEMENT
[Letterhead of Specified Bank Product Provider]
[Date]
Wells Fargo Capital Finance, LLC as Agent
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attention: Business Finance Division Manager
          Reference is hereby made to that certain Credit Agreement, dated as of
December 21, 2010 (as amended, restated, supplemented, or modified from time to
time, the “Credit Agreement”), by and among the lenders from time to time party
thereto (such lenders, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for the Lenders (together with its successors and assigns in
such capacity, “Agent”), American Commercial Lines Inc., a Delaware corporation
(“Parent”), Commercial Barge Line Company, a Delaware corporation (“CBL”),
American Commercial Lines LLC, a Delaware limited liability company (“ACL”), ACL
Transportation Services LLC, a Delaware limited liability company (“ACLTS”) and
Jeffboat LLC, a Delaware limited liability company (“Jeffboat”; together with
CBL, ACL and ACLTS, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”). Capitalized terms used herein but not specifically defined herein
shall have the meanings ascribed to them in the Credit Agreement.
          Reference is also made to that certain [describe the Bank Product
Agreement or Agreements] (the “Specified Bank Product Agreement [Agreements]”)
dated as of [__________] by and between [Lender or Affiliate of Lender] (the
“Specified Bank Product Provider”) and [identify the Loan Party or Subsidiary].
     1. Appointment of Agent. The Specified Bank Product Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Product Provider hereby acknowledges that it has
reviewed Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12,
15.13, 15.14, 15.15 and 17.5 (collectively such sections are referred to herein
as the “Agency Provisions”), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. Specified Bank Product Provider and Agent each agree
that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.
     2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified
Bank Product Provider hereby acknowledges that it has reviewed the provisions of
Sections 2.4(b)(ii), 14.1, 15.10, 15.11, and 17.5 of the Credit Agreement,
including, as applicable, the defined terms referenced therein, and agrees to be
bound by the provisions thereof. Without limiting the generality of any of the

 



--------------------------------------------------------------------------------



 



foregoing referenced provisions, Specified Bank Product Provider understands and
agrees that its rights and benefits under the Loan Documents consist solely of
it being a beneficiary of the Liens and security interests granted to Agent and
the right to share in Collateral as set forth in the Credit Agreement.
     3. Reporting Requirements. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 15th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Product Provider agrees to
provide Agent with a written report, in form and substance reasonably
satisfactory to Agent, detailing Specified Bank Product Provider’s reasonable
determination of the credit exposure (and mark- to-market exposure) of Parent
and its Subsidiaries in respect of the Bank Products provided by Specified Bank
Product Provider pursuant to the Specified Bank Product Agreement[s]. If Agent
does not receive such written report within the time period provided above,
Agent shall be entitled to assume that the reasonable determination of the
credit exposure of Parent and its Subsidiaries with respect to the Bank Products
provided pursuant to the Specified Bank Product Agreement[s] is the amount last
certified to Agent by such Specified Bank Product Provider.
     4. Bank Product Reserve Conditions. Specified Bank Product Provider further
acknowledges and agrees that Agent shall have the right, but shall have no
obligation to establish, maintain, relax or release reserves in respect of any
of the Bank Product Obligations and that if reserves are established there is no
obligation on the part of the Agent to determine or insure whether the amount of
any such reserve is appropriate or not. If Agent so chooses to implement a
reserve, Specified Bank Product Provider acknowledges and agrees that Agent
shall be entitled to rely on the information in the reports described above to
establish the Bank Product Reserve Amount.
     5. Bank Product Obligations. From and after the delivery to Agent of this
letter agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this letter agreement by Agent and Administrative Borrower,
the obligations and liabilities of Parent and its Subsidiaries to Specified Bank
Product Provider in respect of Bank Products evidenced by the Specified Bank
Product Agreement[s] shall constitute Bank Product Obligations (and which, in
turn, shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank Product Provider until such time as Specified Bank Product
Provider or its affiliate is no longer a Lender. Specified Bank Product Provider
acknowledges that other Bank Products (which may or may not be Specified Bank
Products) may exist at any time.
     6. Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in Section 11 of the Credit
Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent in
accordance with Section 11 in the Credit Agreement, if to Borrowers, shall be
mailed, sent, or delivered to Administrative Borrower in accordance with
Section 11 in the Credit Agreement, and, if to Specified Bank Product Provider,
shall be mailed, sent or delivered to the address set forth below, or, in each
case as to any party, at such other address as shall be designated by such party
in a written notice to the other party.

                 
 
  If to Specified Bank            
 
  Product Provider:                            
 
                             
 
                             
 
      Attn:        
 
         
 
   
 
      Fax No.        
 
         
 
   

 



--------------------------------------------------------------------------------



 



     7. Miscellaneous. This letter agreement is for the benefit of the Agent,
the Specified Bank Product Provider, the Loan Parties and each of their
respective successors and assigns (including any successor agent pursuant to
Section 15.9 of the Credit Agreement, but excluding any successor or assignee of
a Specified Bank Product Provider that does not qualify as a Bank Product
Provider). Unless the context of this letter agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This letter agreement may be
executed in any number of counterparts and by different parties on separate
counterparts. Each of such counterparts shall be deemed to be an original, and
all of such counterparts, taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this letter by telefacsimile
or other means of electronic transmission shall be equally effective as delivery
of a manually executed counterpart.
     8. Governing Law.
          (a) THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE COURTS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS,
LOCATED IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK. EACH OF PARENT, EACH
BORROWER, SPECIFIED BANK PRODUCT PROVIDER, AND AGENT WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 8(b).
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT,
EACH BORROWER, SPECIFIED BANK PRODUCT PROVIDER, AND AGENT EACH HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH OF PARENT, EACH
BORROWER, SPECIFIED BANK PRODUCT PROVIDER, AND AGENT EACH REPRESENTS TO THE
OTHERS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS LETTER AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
[signature pages to follow]

 



--------------------------------------------------------------------------------



 



                  Sincerely,    
 
                [SPECIFIED BANK PRODUCT PROVIDER]
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



          Acknowledged, accepted, and agreed
as of the date first written above:  
 
        AMERICAN COMMERCIAL LINES LLC, a Delaware limited liability company, as
Administrative Borrower
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



          Acknowledged, accepted, and
agreed as of                     , 20     :    
 
        WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company,
as Agent


By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Administrative Borrower’s letterhead]
Wells Fargo Capital Finance, LLC
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn: Business Finance Division Manager
Ladies and Gentlemen:
               Re:      Compliance Certificate dated                     
          Reference is made to that certain CREDIT AGREEMENT (the “Credit
Agreement”) dated as of December 21, 2010 by and among the lenders identified on
the signature pages thereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as agent for the Lenders (“Agent”),
American Commercial Lines Inc., a Delaware corporation (“Parent”), Commercial
Barge Line Company, a Delaware corporation (“CBL”), American Commercial Lines
LLC, a Delaware limited liability company (“ACL”), ACL Transportation Services
LLC, a Delaware limited liability company (“ACLTS”) and Jeffboat LLC, a Delaware
limited liability company (“Jeffboat”; together with CBL, ACL and ACLTS, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”). Capitalized terms used
in this Compliance Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein.
          Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned
officer of Administrative Borrower hereby certifies that:
          1. The financial statements of CBL and its Subsidiaries furnished in
Schedule 1 attached hereto, have been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries as of
the date set forth therein.
          2. As of the date hereof, the undersigned does not have knowledge of
the existence as of the date hereof, of any event or condition that constitutes
a Default or Event of Default, except for such conditions or events listed on
Schedule 2 attached hereto, specifying the nature and period of existence
thereof and what action Parent and its Subsidiaries have taken, are taking, or
propose to take with respect thereto.
          3. The representations and warranties of Parent and its Subsidiaries
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof (except to the
extent they relate to a specified date), except as set forth on Schedule 3
attached hereto.
          4. Schedule 4 attached hereto sets forth reasonably detailed
calculations of CBL’s and its Subsidiaries’ (i) Fixed Charge Coverage Ratio and
(ii) First Lien Leverage Ratio, including the components thereof, in each case,
calculated on a trailing twelve month basis.

 



--------------------------------------------------------------------------------



 



          5. [CBL and its Subsidiaries are in compliance with the applicable
covenants contained in Section 7 of the Credit Agreement as demonstrated on
Schedule 5 hereof.]1
 

1   To be included if required under Section 7 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this _____ day of _______________, _______.

                  AMERICAN COMMERCIAL LINES LLC,
a Delaware limited liability company
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Financial Information

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Default or Event of Default

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Representations and Warranties

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Financial Covenant Calculations

 



--------------------------------------------------------------------------------



 



[SCHEDULE 5
Financial Covenants
1. Fixed Charge Coverage Ratio.

          CBL’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
trailing twelve month basis, for the month ending [_________], 20[__] is
___:1.0, which [is/is not] greater than or equal to the amount set forth in
Section 7 of the Credit Agreement for the corresponding period.

2. First Lien Leverage Ratio.

          CBL’s and its Subsidiaries’ First Lien Leverage Ratio, measured on a
trailing twelve month basis, for the month ending [_________], 20[__] is
___:1.0, which [is/is not] greater than or equal to the amount set forth in
Section 7 of the Credit Agreement for the corresponding period.]

 



--------------------------------------------------------------------------------



 



EXHIBIT L-1
FORM OF LIBOR NOTICE
Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Ladies and Gentlemen:
          Reference hereby is made to that certain Credit Agreement, dated as of
December 21, 2010 (the “Credit Agreement”), among American Commercial Lines
Inc., a Delaware corporation, Commercial Barge Line Company, a Delaware
corporation (“CBL”), American Commercial Lines LLC, a Delaware limited liability
company (“ACL”), ACL Transportation Services LLC, a Delaware limited liability
company (“ACLTS”) and Jeffboat LLC, a Delaware limited liability company
(“Jeffboat”; together with CBL, ACL and ACLTS, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the lenders signatory thereto (the “Lenders”)
and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
agent for the Lenders (“Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
          This LIBOR Notice represents Administrative Borrower’s request to
elect the LIBOR Option with respect to outstanding Advances in the amount of
$[________] (the “LIBOR Rate Advance”)[, and is a written confirmation of the
telephonic notice of such election given to Agent].
          The LIBOR Rate Advance will have an Interest Period of [1, 2, [or] 3]
month(s) commencing on [________].
          This LIBOR Notice further confirms Administrative Borrower’s
acceptance, for purposes of determining the rate of interest based on the LIBOR
Rate under the Credit Agreement, of the LIBOR Rate as determined pursuant to the
Credit Agreement.
          Administrative Borrower represents and warrants that (i) as of the
date hereof, each representation or warranty contained in or pursuant to any
Loan Document or any agreement, instrument, certificate, document or other
writing furnished at any time under or in connection with any Loan Document, and
as of the effective date of any advance, continuation or conversion requested
above, is true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date), and (ii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above.

 



--------------------------------------------------------------------------------



 



Wells Fargo Capital Finance, LLC, as Agent
Page 2

                  Dated:                     
 
                AMERICAN COMMERCIAL LINES LLC,
a Delaware limited liability company,
as Administrative Borrower
 
           
 
  By        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged by:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



Schedule A-1
Agent’s Account
An account at a bank designated by Agent from time to time as the account into
which Administrative Borrower shall make all payments to Agent for the benefit
of the Lender Group and into which the Lender Group shall make all payments to
Agent under this Agreement and the other Loan Documents; unless and until Agent
notifies Administrative Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number 4124923707
and maintained by Agent with Wells Fargo Bank, N.A., 420 Montgomery Street, San
Francisco, CA, ABA No. 121-000-248, for credit to Wells Fargo Capital Finance,
LLC.

 



--------------------------------------------------------------------------------



 



Schedule A-2
Authorized Persons
Thomas Pilholski
Eva M. Kalawski
Mary Ann Sigler

 



--------------------------------------------------------------------------------



 



Schedule C-1
Revolver Commitments

          Lender   Revolver Commitment
Wells Fargo Capital Finance, LLC
  $ 135,000,000  
UBS Loan Finance LLC
  $ 135,000,000  
RBS Business Capital
  $ 50,000,000  
Suntrust Banks, Inc.
  $ 50,000,000  
PNC Bank, National Association
  $ 55,000,000  
The Huntington National Bank
  $ 30,000,000  
First Merit Bank, N.A.
  $ 20,000,000  
All Lenders
  $ 475,000,000  

 



--------------------------------------------------------------------------------



 



Schedule D-1
Designated Account
That account previously disclosed to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



Schedule E-1
Eligible Inventory Locations

      Loan Parties   Address
American Commercial Lines LLC
  1701 East Market Street
 
  Jeffersonville, IN 47130
 
   
American Commercial Lines LLC
  Memphis, TN (LM734)
 
   
American Commercial Lines LLC
  Various Chartered Boats
 
   
Jeffboat LLC
  1030 East Market Street
 
  Jeffersonville, IN 47130
 
   
Jeffboat LLC
  Bayou City Pump
 
  8139 Tidwell
 
  P.O. Box 23342
 
  Houston, TX 77228
 
   
ACL Transportation Services LLC
  5500 Hall Street, PO Box 470369
 
  St. Louis, MO 63147
 
   
ACL Transportation Services LLC
  427 West Illinois Ave
 
  Memphis, TN 37106
 
   
ACL Transportation Services LLC
  5800 River Road
 
  Harahan, LA 70123
 
   
ACL Transportation Services LLC
  750 East Davis Street
 
  St. Louis, MO 63111
 
   
ACL Transportation Services LLC
  14614 Ohio River Levee Rd
 
  Cairo, IL 62914
 
   
ACL Transportation Services LLC
  3232 Louisiana Hwy 18, PO Box 910
 
  Vacherie, LA 70090
 
   
ACL Transportation Services LLC
  7000 River Road
 
  Marrero, LA 70072
 
   
ACL Transportation Services LLC
  High Street
 
  Hennepin, IL 63127
 
   
ACL Transportation Services LLC
  16400 Industrial Park Dr, PO Box 224
 
  Lemont, IL 63043
 
   
ACL Transportation Services LLC
  4190 Bussen Road
 
  St. Louis, MO 63129
 
   
ACL Transportation Services LLC
  5127 N. River Road
 
  Port Allen, LA 70767
 
   
ACL Transportation Services LLC
  10431 Hwy 981
 
  New Roads, LA 70760
 
   
ACL Transportation Services LLC
  Hwy 83 South Cote Blanche Island
 
  Franklin, LA 70538
 
   
ACL Transportation Services LLC
  Second Street Extension
 
  South Point, OH 45680
 
   
ACL Transportation Services LLC
  2031 Upper River Rd
 
  Louisville, KY 40206
 
   
ACL Transportation Services LLC
  16526 Dezavala Rd
 
  Channelview, TX 77530

 



--------------------------------------------------------------------------------



 



      Loan Parties   Address
ACL Transportation Services LLC
  632 Vine St — 10th floor
 
  Cincinnati, OH 45202
 
   
ACL Transportation Services LLC
  1701 East Market Street
 
  Jeffersonville, IN 47130
 
   
ACL Transportation Services LLC
  Various Chartered Boats

 



--------------------------------------------------------------------------------



 



Schedule E-2
Existing Letters of Credit
None.

 



--------------------------------------------------------------------------------



 



Schedule P-1
Permitted Investments

1.   Investments set forth on Schedule 4.1(c).

2.   ACL Transportation Services LLC holds equity in BargeLink LLC (50%),
Bolivar Terminal Company (50%), T.T. Barge Services Mile 237 LLC (35%) and
MarineNet (33.33%).

 



--------------------------------------------------------------------------------



 



Schedule P-2
Permitted Liens
1. Liens with respect to the Existing Indenture and related documents
2. Liens with respect to cash collateral backstopping of letters of credit
listed on Schedule 4.19.
3. Liens with respect to Vessels:

                          Official                     Number   Name   Claimant
  Date   Amount   Location
601470
  SCNO 7910   Eckstein Marine   4/4/2003   $ 1,567.50     Cont. Sheet No. 8;
Book 03-99; p. 421
568630
  James E. Philpott   Diesel Specialists   10/30/1995   $ 2,104.61     Cont.
Sheet No. 1; Book 95-5; p. 832
575251
  D.O. Donham   Diesel Specialists   6/29/1994   $ 1,513.07     Cont. Sheet
No. 1; Book 95-7; p. 706
575251
  D.O. Donham   The Atchison, Topeka &
Santa Fe Railway   6/29/1994   $ 8,794.00     Cont. Sheet No. 1; Book 941; p. 67
685581
  Tennessee Merchant   Paducah Mid Stream Grocery   2/27/1992   $ 16,355.02    
Cont. Sheet No. 1; BookL-13; p. 630
685581
  Tennessee Merchant   Walker Towing Corp.   4/29/1992   $ 4,429.60     Cont.
Sheet No. 1; Book L-13; p. 341
685581
  Tennessee Merchant   Paducah Mid Stream Grocery   6/6/1992   $ 18,445.58    
Cont. Sheet No. 1; Book L-13; p. 346
607523
  MEM 219B   Eckstein Marine   4/4/2003   $ 1,653.00     Cont. Sheet No. 1; Book
03-99; p. 429
511892
  CHEM 303   Eckstein Marine   4/4/2003   $ 4,893.60     Cont. Sheet No. 8; Book
03-99; p. 416
1020252
  CHEM 251   Eckstein Marine   4/4/2003   $ 1,115.10     Cont. Sheet No. 7; Book
03-99; p. 413
1038827
  Chem 174   Eckstein Marine   4/4/2003   $ 2,430.00     Cont. Sheet No. 7; Book
03-99; p. 409
1051137
  ACL 97006   Eckstein Marine   4/4/2003   $ 2,769.12     Cont. Sheet No. 7;
Book 03-99; p. 433
1043602
  ACL 96011   Eckstein Marine   4/4/2003   $ 4,801.25     Cont. Sheet No. 7;
Book 03-99; p. 407
1043600
  ACL 96009   Eckstein Marine   4/4/2003   $ 2,820.40     Cont. Sheet No. 7;
Book 03-99; p. 432
1076824
  ACL 9903B   Garvey Marine   6/12/2003   $ 1,003.95     Cont. Sheet No. 2;
Batch 94819; Doc ID 970534
1076824
  ACL 9903B   Yazoo River Towing   7/24/2003   $ 3,188.53     Cont. Sheet No. 2;
Batch 118049; Doc ID 1143337
1075122
  ACL 99015   Tennessee Valley Towing   2/25/2004   $ 3,273.08     Cont. Sheet
No. 2; Batch BK 04-57; Doc ID 70
1075118
  ACL 99013   Tennessee Valley Towing   2/25/2004   $ 2,142.03     Cont. Sheet
No. 2; Batch BK 04-57; Doc ID 69
1075104
  ACL 99002   Eckstein Marine   4/4/2003   $ 4,801.25     Cont. Sheet No. 5;
Book 03-99; p. 431
1089532
  CHEM 274   Eckstein Marine   4/4/2003   $ 3,262.60     Cont. Sheet No. 5; Book
03-99; p. 416
1085133
  CHEM 268   Eckstein Marine   4/4/2003   $ 3,262.60     Cont. Sheet No. 5; Book
03-99; p. 414
1114107
  ACL 01129   Tennessee Valley Towing   2/25/2004   $ 3,201.60     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 58
1114107
  ACL 01129   Yazoo River Towing   7/24/2003   $ 3,114.71     Cont. Sheet No. 1;
Batch 118049; Doc ID 1143337
1114094
  ACL 01116   Tennessee Valley Towing   2/25/2004   $ 1,833.57     Cont. Sheet
No. 1; Batch BK 04-50; Doc ID 427
1114082
  ACL 01104   Tennessee Valley Towing   2/25/2004   $ 1,157.84     Cont. Sheet
No. 1; Batch BK 04-50; Doc ID 426
1114078
  ACL 01100   Garvey Marine   6/26/2003   $ 2,292.17     Cont. Sheet No. 1;
Batch 94819; Doc ID 970600
1114071
  ACL 01509   Tennessee Valley Towing   2/24/2004   $ 2,044.67     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 63
1114066
  ACL 01504   Tennessee Valley Towing   2/25/2004   $ 1,634.96     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 62
1117692
  ACL 01141   Garvey Marine   6/26/2003   $ 928.32     Cont. Sheet No. 1; Batch
94819; Doc ID 970605
1117689
  ACL 01138   Tennessee Valley Towing   2/24/2004   $ 1,764.81     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 60
1117682
  ACL 01131   Tennessee Valley Towing   2/25/2004   $ 1,870.42     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 59

 



--------------------------------------------------------------------------------



 



                          Official                     Number   Name   Claimant
  Date   Amount   Location
1114132
  ACL 01544   Tennessee Valley Towing   2/25/2004   $ 2,114.75     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 67
1114127
  ACL 01539   Tennessee Valley Towing   2/25/2004   $ 2,044.66     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 66
1114120
  ACL 01532   Tennessee Valley Towing   2/25/2004   $ 3,318.03     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 65
1114119
  ACL 01531   Tennessee Valley Towing   2/25/2004   $ 1,764.82     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 64
1121723
  ACL 01194   Tennessee Valley Towing   2/25/2004   $ 2,114.74     Cont. Sheet
No. 1; Batch BK 04-57; Doc. ID 61
1121719
  ACL 01190   Garvey Marine   6/26/2003   $ 2,172.44     Cont. Sheet No. 1;
Batch 94819; Doc ID 970615
1121696
  ACL 01164   Garvey Marine   6/26/2003   $ 2,172.44     Cont. Sheet No. 1;
Batch 94819; Doc ID 970610
512211
  CHEM 215   Eckstein Marine   4/4/2003   $ 2,423.30     Cont. Sheet No. 6; Book
03-99; p. 410
568176
  HINES 424   Eckstein Marine   4/4/2003   $ 4,860.00     Cont. Sheet No. 8;
Book 03-99; p. 417
584510
  ACBL 3090   Eckstein Marine   4/4/2003   $ 1,653.00     Cont. Sheet No. 7;
Book 03-99; p. 427
584494
  CHEM 114   Eckstein Marine   4/4/2003   $ 2,729.52     Cont. Sheet No. 7; Book
03-99; p. 408
604024
  ACBL 124   Riverway Harbor Service St. Louis   2/23/2004   $ 314.40     Cont.
Sheet No. 7; Batch 209558; Doc ID 1818500
614192
  ACBL 1867   Eckstein Marine   4/4/2003   $ 2,069.28     Cont. Sheet No. 7;
Book 03-99; p. 405
619261
  ACBL 5003   Eckstein Marine   4/4/2003   $ 3,203.28     Cont. Sheet No. 7;
Book 03-99; p. 430
628164
  VL 81205   Eckstein Marine   4/4/2003   $ 4,801.25     Cont. Sheet No. 7; Book
03-99; p. 424
967584
  VLB 9135   Riverway Harbor Service St. Louis   2/23/2004   $ 309.60     Cont.
Sheet No. 7; Batch 209558; Doc ID 1818498
963783
  NM 1017   Eckstein Marine   4/4/2003   $ 2,309.33     Cont. Sheet No. 7; Book
03-99; p. 419
963781
  NM 1015   Eckstein Marine   4/4/2003   $ 990.00     Cont. Sheet No. 6; Book
03-99; p. 420
955275
  HINES 440   Eckstein Marine   4/4/2003   $ 5,681.00     Cont. Sheet No. 8;
Book 03-99; p. 418
655929
  CHEM 230   Eckstein Marine   4/4/2003   $ 2,430.00     Cont. Sheet No.7; Book
03-99; p. 412
655924
  CHEM 225   Eckstein Marine   4/4/2003   $ 1,984.76     Cont. Sheet No.7; Book
03-99; p. 411
653912
  ACBL 505   Riverway Harbor Service St. Louis   2/23/2004   $ 2,310.00    
Cont. Sheet No. 7; Batch 209558; Doc ID 1818495
653901
  ACBL 440   Eckstein Marine   4/4/2003   $ 1,681.50     Cont. Sheet No.7; Book
03-99; p. 425
634951
  SG 419B   Riverway Harbor Service St. Louis   2/23/2004   $ 10,924.52    
Cont. Sheet No. 7; Batch 209558; Doc ID 1818497
634183
  VL 8135   Eckstein Marine   4/4/2003   $ 4,801.25     Cont. Sheet No.7; Book
03-99; p. 423
633519
  SCNO 8139   Worldwide Diving & Salvage   5/16/2001   $ 2,406.85     Cont.
Sheet No. 6; Book 01-79; p. 7

4. Liens with respect to the below filings:

                          Debtor   Secured Party   File Number   Filing Date  
Jurisdiction   Collateral
Elliott Bay Design
Group
  Quality Business Systems     2009-037-3164-7     02/06/2009   WA SOS  
Equipment
 
                       
American Commercial
Barge Line LLC
  Wells Fargo Equipment Finance, Inc.     0088654     12/20/2000
(continued
12/20/2005)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  Wells Fargo Equipment Finance, Inc.     0088655     12/20/2000
(continued
12/20/2005)   DE SOS   Leased vessels

 



--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   File Number   Filing Date  
Jurisdiction   Collateral
American Commercial
Barge Line LLC
  Wells Fargo Equipment Finance, Inc.     0088656     12/20/2000
(continued
12/20/2005)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  U.S. Bank, National Association     11589477     11/05/2001
(continued
6/15/2006)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  U.S. Bank, National Association     11589600     11/05/2001
(continued
6/15/2006)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  TA Marine V, Inc.     21599558     5/30/2002
(continued
2/5/2007)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  TA Marine V, Inc.     21599566     5/30/2002
(continued
2/5/2007)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  TA Marine V, Inc.     21599582     5/30/2002
(continued
2/5/2007)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  TA Marine V, Inc.     21599590     5/30/2002
(continued
2/5/2007)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  U.S. Bank, National Association     41147398     4/23/2004
(continued 4/6/2009)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  U.S. Bank, National Association     41147422     4/23/2004
(continued 4/6/2009)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  U.S. Bank, National Association     41273913     5/6/2004
(continued 4/6/2009)   DE SOS   Leased vessels
 
                       
American Commercial
Barge Line LLC
  U.S. Bank, National Association     41341835     5/13/2004
(continued 4/6/2009)   DE SOS   Leased vessels
 
                       
American Commercial Lines Inc.
  Marlin Leasing Corp     20073670618     09/28/2007   DE SOS   Equipment
 
                       
American Commercial
Lines LLC
  General Electric
Capital Corporation     20073820676     10/10/2007   DE SOS   Leased vessels
 
                       
American Commercial
Lines LLC
  General Electric
Capital Corporation     20074080197     10/12/2007   DE SOS   Leased vessels
 
                       
American Commercial
Lines LLC
  Wachovia Financial Services, Inc.     20080037141     01/03/2008   DE SOS  
Leased vessels

 



--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   File Number   Filing Date  
Jurisdiction   Collateral
American Commercial
Lines LLC
  US Bank, National
Association     20083277538     09/26/2008   DE SOS   Leased vessels
 
                       
American Commercial
Lines LLC
  US Bank, National
Association     20083278122     09/26/2008   DE SOS   Leased vessels
 
                       
American Commercial
Lines LLC
  US Bank, National
Association     20083278197     09/26/2008   DE SOS   Leased vessels
 
                       
American Commercial
Lines LLC
  US Bank, National
Association     20083278288     09/26/2008   DE SOS   Leased vessels
 
                       
American Commercial
Lines LLC
  US Bank, National
Association     20083278361     09/26/2008   DE SOS   Leased vessels
 
                       
American Commercial
Lines LLC
  US Bank, National
Association     20083278387     09/26/2008   DE SOS   Leased vessels
 
                       
ACL Transportation
Services LLC
  New Roads
Holdings LLC
Louisiana
Generating, LLC     20073062352     08/10/2007   DE SOS   Hall Street Terminal
and personal property located thereon
 
                       
Jeffboat LLC
  Sunbelt Rentals     200900010066115     12/14/2009   IN SOS   Equipment
 
                       
Elliott Bay Design
Group LLC
  State of Louisiana Workforce Commission     N/A     09/19/2008   State of
Louisiana Workforce Commission   $488.49 tax assessment
 
                       
ACL Transportation
Services LLC
  State of Indiana Department of Revenue     08147068     10/19/2010   State of
Indiana Department of Revenue   $535.35 tax assessment
 
                       
Commercial Barge
Line Company
  State of Indiana Department of Revenue     06808816     04/14/2008   State of
Indiana Department of Revenue   $208.66 tax assessment

 



--------------------------------------------------------------------------------



 



Schedule R-1
Real Property Collateral

      Owner   Address
American Commercial Lines LLC
  1701 East Market Street
 
  Jeffersonville, IN 47130
 
   
ACL Transportation Services LLC
  3232 Louisiana Hwy 18
 
  P.O. Box 910
 
  Vacherie, LA 70090
 
   
ACL Transportation Services LLC
  14614 Ohio River Levee Road
 
  Cairo, IL 62914
 
   
ACL Transportation Services LLC
  5800 River Road
 
  Harahan, LA 70123
 
   
ACL Transportation Services LLC
  16526 DeZavalla Road
 
  Channelview, TX 77530
 
   
ACL Transportation Services LLC
  2031 River Road
 
  Louisville, KY 40206
 
   
ACL Transportation Services LLC
  7000 River Road
 
  Marrero, LA 70072
 
   
ACL Transportation Services LLC
  427 W. Illinois Ave.
 
  Memphis, TN 38106
 
   
ACL Transportation Services LLC
  750 E. Davis Street
 
  St. Louis, MO 63111
 
   
ACL Transportation Services LLC
  State Road 7
 
  South Point, OH 45680
 
   
ACL Transportation Services LLC
  Permanent Mooring Easement at the confluence of Missouri and Mississippi
Rivers (Mobile Island)
 
   
Jeffboat LLC
  1030 East Market Street
 
  Jeffersonville, IN 47130

 



--------------------------------------------------------------------------------



 



Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
          “Account” means an account (as that term is defined in the Code).
          “Account Debtor” means any Person who is obligated on an Account,
chattel paper, or a general intangible.
          “Accounting Changes” means changes in accounting principles required
by the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successor thereto or any agency with similar functions).
          “Acquired Indebtedness” means Indebtedness of a Person whose assets or
Stock is acquired by Parent or its Subsidiaries in a Permitted Acquisition or
other Permitted Investment; provided, however, that such Indebtedness (a) was in
existence prior to the date of such Permitted Acquisition or such other
Permitted Investment and (b) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition or such other Permitted Investment.
          “Acquisition” means (a) the purchase or other acquisition (whether by
means of a merger, consolidation, amalgamation or otherwise) by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, amalgamation or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Stock of any other
Person.
          “Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of October 18, 2010, among Finn Holding Corporation, a Delaware
corporation (“Finn”), Finn Merger Corporation, a Delaware corporation, and
Parent.
          “Acquisition Documents” means the Acquisition Agreement and all other
documents related thereto and executed in connection therewith.
          “Additional Documents” has the meaning specified therefor in
Section 5.12 of the Agreement.
          “Administrative Borrower” has the meaning specified therefor in
Section 17.14 of the Agreement.
          “Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
          “Affected Lender” has the meaning specified therefor in
Section 2.13(b) of the Agreement.
          “Affiliate” means, as applied to any Person, any other Person who
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract, or otherwise; provided, however, that, for purposes of the definition
of Eligible Accounts and Section 6.12 of the Agreement: (a) any Person which
owns directly or indirectly 10% or more of the Stock having ordinary voting
power for the election of directors or other members of the

 



--------------------------------------------------------------------------------



 



governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.
          “Agent” has the meaning specified therefor in the preamble to the
Agreement.
          “Agent Fee Letter” means that certain fee letter, dated as of even
date with the Agreement, among Borrowers and Agent, in form and substance
reasonably satisfactory to Agent
          “Agent-Related Persons” means Agent and Security Trustee, together
with its Affiliates, officers, directors, employees, attorneys, and agents.
          “Agent’s Account” means the Deposit Account of Agent identified on
Schedule A-1.
          “Agent’s Liens” means the Liens granted by Parent or the other Loan
Parties to Agent or Security Trustee for the ratable benefit of the Lenders
under the applicable Loan Documents.
          “Agreement” means the Credit Agreement to which this Schedule 1.1 is
attached.
          “Anniversary Date” means an anniversary of the Closing Date.
          “Application Event” means the occurrence of (a) a failure by Borrowers
to repay all of the Obligations in full on the Maturity Date, or (b) an Event of
Default and the election by Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of
the Agreement.
           “Approved Increase” has the meaning specified therefor in Section
2.15(a) of the Agreement.
          “Arranger Fee Letter” means that certain fee letter, dated as of even
date with the Agreement, among Borrowers, UBS Securities LLC and Agent, in form
and substance reasonably satisfactory to Agent.
          “Assignee” has the meaning specified therefor in Section 13.1(a) of
the Agreement.
          “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1.
          “Assignment of Insurances” means that certain Assignment of
Insurances, dated as of even date herewith, by ACL in favor of Agent, in form
and substance reasonably satisfactory to Agent.
          “Authorized Person” means any one of the individuals identified on
Schedule A-2, as such schedule is updated from time to time by written notice
from Administrative Borrower to Agent or any other executive officer or
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
          “Availability” means, as of any date of determination, the amount that
Borrowers are entitled to borrow as Advances under Section 2.1 of the Agreement
(after giving effect to all Advances then outstanding.

-3-



--------------------------------------------------------------------------------



 



          “Available Increase Amount” means, as of any date of determination, an
amount equal to the result of (a) $75,000,000 minus (b) the aggregate principal
amount of increases to the Revolver Commitments and the Maximum Revolver Amount
previously made pursuant to Section 2.15 of the Agreement.
          “Average Daily Availability” means, for any period, the result of
(a) the sum of the aggregate amount by which the (i) Maximum Revolver Amount
less the Interim Block less the Put Obligations Block or (ii) Borrowing Base,
whichever is less, exceeds the Revolver Usage as of each Business Day during
such period (calculated as of the end of each Business Day during such period)
divided by (b) the number of Business Days in such period.
          “Bank Product” means any one or more of the following financial
products or accommodations extended to Parent or its Subsidiaries by a Bank
Product Provider: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.
          “Bank Product Agreements” means those agreements entered into from
time to time by Parent or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
          “Bank Product Collateralization” means providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent) to be held by Agent
for the benefit of the Bank Product Providers in an amount determined by Agent
as sufficient to satisfy the reasonably estimated credit exposure with respect
to the then existing Bank Product Obligations.
          “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Parent or its Subsidiaries
to any Bank Product Provider pursuant to or evidenced by a Bank Product
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Parent or
its Subsidiaries; provided, however, in order for any item described in clauses
(a) (b), or (c) above, as applicable, to constitute “Bank Product Obligations”,
(i) if the applicable Bank Product Provider is Wells Fargo or its Affiliates,
then, if requested by Agent, Agent shall have received a Bank Product Provider
Letter Agreement within 10 days after the date of such request, or (ii) if the
applicable Bank Product Provider is any other Person, the applicable Bank
Product must have been provided on or after the Closing Date and Agent shall
have received a Bank Product Provider Letter Agreement within 10 days after the
date of the provision of the applicable Bank Product to Parent or its
Subsidiaries.
          “Bank Product Provider” means any Lender or any of its Affiliates;
provided, however, that no such Person (other than Wells Fargo or its
Affiliates) shall constitute a Bank Product Provider with respect to a Bank
Product unless and until Agent shall have received a Bank Product Provider
Letter Agreement from such Person and with respect to the applicable Bank
Product within 10 days after the provision of such Bank Product to Parent or its
Subsidiaries; provided further, however, that if, at any time, a Lender ceases
to be a Lender under the Agreement, then, from and after the date on which it
ceases to be a Lender thereunder, neither it nor any of its Affiliates shall
constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

-4-



--------------------------------------------------------------------------------



 



          “Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form as may be
reasonably satisfactory to Agent, duly executed by the applicable Bank Product
Provider, Borrowers, and Agent.
          “Bank Product Reserve Amount” means, as of any date of determination,
the lesser of: (a) (i) until the Interim Block is reduced to $0, $10,000,000 and
(ii) at all times thereafter, $12,500,000, and (b) the Dollar amount of reserves
that Agent has established (based upon the Bank Product Providers’ reasonable
determination of the credit exposure of Parent and its Subsidiaries in respect
of each such Bank Product determined, in consultation with Administrative
Borrower, at the time that such Bank Product is initially provided hereunder) in
respect of Bank Products then provided or outstanding.
          “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time.
          “Base Rate” means the greatest of (a) the Federal Funds Rate plus
1/2%, (b) the LIBOR Rate (which rate shall be calculated based upon an Interest
Period of 3 months and shall be determined on a daily basis), plus 1 percentage
point, and (c) the rate of interest announced, from time to time, within Wells
Fargo at its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.
          “Base Rate Loan” means each portion of the Advances that bears
interest at a rate determined by reference to the Base Rate.
          “Base Rate Margin” means, as of any date of determination, the
percentage points set forth below based upon the Average Daily Availability for
the immediately preceding calendar quarter, as determined by Agent in its
Permitted Discretion:

          Level   Average Daily Availability   Base Rate Margin           I   If
Average Daily Availability is greater
than or equal to the sum of $150,000,000
plus 13% of all Approved Increases   2.00 percentage points           II   If
Average Daily Availability is greater
than or equal to the sum of $64,500,000
plus 13% of all Approved Increases but
less than the sum of $150,000,000 plus
13% of all Approved Increases   2.25 percentage points           III   If
Average Daily Availability is less
than the sum of $64,500,000 plus 13% of
all Approved Increases   2.50 percentage points

          ; provided, however, that for the period commencing on the Closing
Date through the end of the third full calendar month following the Closing
Date, the Base Rate Margin shall be the percentage points specified for Pricing
Level II as set forth in this definition; provided, further, however, that if
the Administrative Borrower fails to provide any reports or certifications
required to

-5-



--------------------------------------------------------------------------------



 



determine the Average Daily Availability when due, the Base Rate Margin shall be
set at the percentage points specified for Pricing Level III until such reports
or certifications are delivered, on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such reports or certifications, the Base Rate Margin
shall be set at the percentage based upon the calculation determined pursuant to
such reports or certifications. For purposes of the preceding sentence (and
subject to the forgoing provisos), at the end of each calendar quarter Agent
will test the Borrowers’ Average Daily Availability, which amount will be based
upon reports and certifications delivered to Agent in accordance with the terms
of this Agreement. If any such reports or certifications are subsequently
determined to be incorrect in any material respect in a manner that would result
in a lower Average Daily Availability as a result of the inaccuracy of
information provided by or on behalf of Borrowers to Agent for the calculation
of Average Daily Availability, Agent may increase the Base Rate Margin
retroactively to the beginning of the relevant quarter to the extent that such
error caused the applicable Base Rate Margin to be less than the Base Rate
Margin that would have been in effect if such error was not made.
Notwithstanding anything contained herein to the contrary, for purposes of
determining the Base Rate Margin in accordance with this definition, Average
Daily Availability shall be calculated without giving effect to the Interim
Block or the Put Obligations Block.
          “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) for which Parent or any of its Subsidiaries or ERISA
Affiliates has been an “employer” (as defined in Section 3(5) of ERISA) within
the past six years.
          “Board of Directors” means the board of directors (or comparable
managers) or similar governing body of Parent or any committee thereof duly
authorized to act on behalf of the board of directors (or comparable managers).
          “Borrower” and “Borrowers” have the respective meanings specified
therefor in the preamble to the Agreement.
          “Borrowing” means a borrowing consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.
          “Borrowing Base” means, as of any date of determination, the result
of:
     (a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
     (b) the lesser of
     (i) 75% of the net book value (calculated at the lower of cost or market on
a basis consistent with Borrowers’ historical accounting practices) of Eligible
Inventory consisting of raw steel, and
     (ii) 85% times the most recently determined Net Liquidation Percentage
times the value (calculated at the lower of cost or market on a basis consistent
with Borrowers’ historical accounting practices) of Eligible Inventory
consisting of raw steel, plus
     (c) the lesser of
     (i) $10,000,000,

-6-



--------------------------------------------------------------------------------



 



     (ii) 50% of the net book value (calculated at the lower of cost or market
on a basis consistent with Borrowers’ historical accounting practices) of
Eligible Inventory consisting of fuel, plus
     (d) the lesser of
     (i) NBV Vessel Advance Rate times the net book value (calculated on a basis
consistent with Borrowers’ historical accounting practices and, for the
avoidance of doubt, after giving effect to adjustments for purchase accounting)
of Eligible Vessels consisting of Existing Vessels, and
     (ii) NFL Vessel Advance Rate times the most recently determined Net Forced
Liquidation Value, minus the forced liquidation value, as determined by Agent in
its Permitted Discretion, of any Existing Vessels which have ceased to be
Eligible Vessels since the date of the most recent Vessel Appraisal, plus
     (e) the lesser of
     (i) 85% of the Hard Cost of Eligible Vessels consisting of New Vessels, and
     (ii) 85% of the net book value (calculated on a basis consistent with
Borrowers’ historical accounting practices) of Eligible Vessels consisting of
New Vessels, minus
     (f) the Interim Block then in effect, minus
     (g) any Put Obligation Block then in effect, minus
     (h) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.
          “Borrowing Base Certificate” means a certificate in the form of
Exhibit B-1.
          “Borrowing Base Excess Amount” has the meaning set forth in
Section 2.4(e).
          “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of New York,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
          “Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed; provided,
however, that Capital Expenditures for the Loan Parties shall not include:
(a) expenditures to the extent made with proceeds of a substantially concurrent
issuance of Stock of Parent or any direct or indirect parent company after the
Closing Date (b) expenditures with proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such expenditures
are made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire, maintain, develop,
construct, improve, upgrade or repair assets or properties useful in the
business of the Loan Parties within 9 months of receipt of such proceeds (or, if
not made

-7-



--------------------------------------------------------------------------------



 



within such period of 9 months, are committed to be made during such period and
are made within 12 months of receipt of such proceeds), (c) interest capitalized
during such period, (d) the purchase price of equipment purchased during such
period to the extent the consideration therefor consists of any combination of
(i) used or surplus equipment traded in at the time of such purchase and
(ii) the proceeds of a concurrent sale of used or surplus equipment, in each
case, in the ordinary course of business, (e) any Investment or Acquisition
otherwise permitted hereunder or (f) the purchase of property, plant or
equipment made within 9 months of the sale of any asset to the extent not
exceeding an amount equal to the proceeds of such sale (or, if not made within
such period of 9 months, are committed to be made during such period and are
made within 12 months of receipt of such proceeds).
          “Capitalized Lease Obligation” means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.
          “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP, and excluding, for the
avoidance of doubt, any Operating Lease.
          “Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.
          “Cash Management Services” means any cash management or related
services including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
          “CFC” means a controlled foreign corporation (as that term is defined
in the IRC).
          “Change of Control” means that (a) at any time prior to a Qualified
IPO, (i) the Equity Sponsor fail to own and control, directly or indirectly,
50.1%, or more, of the Stock of Parent having the right to vote for the election
of members of the Board of Directors and (ii) at least a majority of the members
of the Board of Directors do not constitute Continuing Directors (or, if Parent

-8-



--------------------------------------------------------------------------------



 



shall have only one director or manager, such director or manager is not a
Continuing Director); (b) at any time following a Qualified IPO, (i) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d) of the
Exchange Act), other than Equity Sponsor, becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 30%,
or more, of the Stock of Parent having the right to vote for the election of
members of the Board of Directors and (ii) Permitted Holders shall own, directly
or indirectly, less, of the Stock of Parent than such “person” or “group” on a
fully diluted basis of the voting interest in Equity Interests of Holdings; and
(c) Parent fails to own and control, directly or indirectly, 100% of the Stock
of each other Loan Party (other than Loan Parties that have been sold, merged
out of existence, dissolved or liquidated in a transaction expressly permitted
hereunder).
          “Closing Date” means the date of the making of the initial Advance (or
other extension of credit) under the Agreement, which date shall be December 21,
2010.
          “Closing Date Acquisition” means the Acquisition of Parent and its
Subsidiaries by Finn on the Closing Date pursuant to the Acquisition Agreement.
          “Code” means the New York Uniform Commercial Code, as in effect from
time to time.
          “Collateral” means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by Parent or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent, Security Trustee or
the Lenders under any of the Loan Documents.
          “Collateral Access Agreement” means a landlord waiver, bailee letter,
or acknowledgement agreement of any lessor, warehouseman, processor, consignee,
or other Person in possession of, having a Lien upon, or having rights or
interests in Parent’s or another Loan Party’s books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
          “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, cash proceeds of asset sales,
rental proceeds, and tax refunds).
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Administrative
Borrower to Agent.
          “Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.
          “Continuing Director” means (a) any member of the Board of Directors
who was a director (or comparable manager) of Parent on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by either the Equity Sponsor or a majority of
the Continuing Directors, but excluding any such individual originally proposed
for election in opposition to the Board of Directors in office at the Closing
Date in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.
          “Consolidated Net Income” means, with respect to CBL and its
Subsidiaries for any period, the aggregate of the net income (or loss) of CBL
and its Subsidiaries, on a consolidated basis, for such period determined in
accordance with GAAP (but excluding to the extent included therein unrealized
gains and losses with respect to obligations under Hedge Agreements).

-9-



--------------------------------------------------------------------------------



 



          “Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Parent or another
Loan Party, Agent, and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account).
          “Controlled Account Agreement” has the meaning specified therefor in
the Security Agreement.
          “Copyright Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Covenant Testing Trigger Period” means the period (a) commencing on
any day that Availability is (i) if the Interim Block is greater than $0, less
than $48,750,000 and (ii) if the Interim Block is $0, less than the sum of
$59,375,000 plus 13% of all Approved Increases, and (b) continuing until
Availability has been greater than or equal to the applicable amount specified
in clause (a) at all times for 30 consecutive calendar days.
          “Cure Amount” has the meaning specified therefor in Section 8.
          “Cure Right” has the meaning specified therefor in Section 8.
          “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
amounts required to be funded by it under the Agreement on the date that it is
required to do so under the Agreement (including the failure to make available
to Agent amounts required pursuant to a Settlement or to make a required payment
in connection with a Letter of Credit Disbursement) (unless such failure is the
result of a good faith dispute that has been disclosed to the Agent in writing
no later than the time prescribed by Section 2.3(c)(ii)), (b) notified Parent,
any Borrower, Agent, or any Lender in writing that it does not intend or expect
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
or expect to comply with its funding obligations under the Agreement or under
other agreements generally (as reasonably determined by Agent) under which it
has committed to extend credit, (d) failed, within three Business Days after
written reasonable request by Agent, to confirm that it will comply with the
terms of the Agreement relating to its obligations to fund any amounts required
to be funded by it under the Agreement, (e) otherwise failed to pay over to
Agent or any other Lender any other amount required to be paid by it under the
Agreement on the date that it is required to do so under the Agreement, or (f)
(i) becomes or is insolvent or has a direct parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or Insolvency Proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or Insolvency
Proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
          “Defaulting Lender Rate” means (a) for the first 3 days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

-10-



--------------------------------------------------------------------------------



 



          “Deposit Account” means any deposit account (as that term is defined
in the Code).
          “Designated Account” means the Deposit Account of Administrative
Borrower identified on Schedule D-1.
          “Designated Account Bank” has the meaning specified therefor in
Schedule D-1.
          “Dilution” means, as of any date of determination, a percentage, based
upon the experience of the immediately prior 90 consecutive days, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers’ Accounts during such period, by (b) Borrowers’ billings with respect
to Accounts during such period.
          “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by 1 percentage
point for each percentage point by which Dilution is in excess of 5%.
          “Dollars” or “$” means United States dollars.
          “Domestic Subsidiary”: any direct or indirect Subsidiary organized
under the laws of any jurisdiction within the United States.
          “EBITDA” means, with respect to any fiscal period, the sum (without
duplication) of:
          (a) Consolidated Net Income for such period;
          plus
          (b) without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of:
     (i) Interest Expense;
     (ii) taxes paid or accrued on income, profits or capital, including state,
franchise and similar taxes;
     (iii) depreciation expense;
     (iv) amortization expense;
     (v) stock option based compensation expenses and other non-cash equity
based compensation expenses;
     (vi) to the extent not capitalized, reasonable out-of-pocket costs, fees
and expenses (including out-of-pocket expenses of the Sponsor) incurred and paid
in connection with the consummation of the Acquisition contemplated by the
Acquisition Agreement and the transactions contemplated thereby (including the
refinancing of the Indebtedness under the Existing Credit Agreement), on or
prior to the Closing Date or during the 60 day period following the Closing Date
in an amount not to exceed $47,000,000 in the aggregate;

-11-



--------------------------------------------------------------------------------



 



     (vii) to the extent not capitalized, reasonable out-of-pocket costs, fees
to Persons (other than Borrower, Equity Sponsor or any of their Affiliates) and
expenses incurred and paid in cash in connection with Permitted Acquisitions;
provided that, such costs, fees and expenses are (A) incurred prior to the
abandonment, or not later than three months after the consummation, of such
Permitted Acquisitions and (B) shall not exceed $5,000,000 for any single
Permitted Acquisition or $7,000,000 for all Permitted Acquisitions during any
period of 12 consecutive months;
     (viii) to the extent not capitalized, reasonable out-of-pocket costs, fees
to Persons (other than Borrower, Equity Sponsor or any of their Affiliates) and
expenses incurred and paid in cash in connection with the issuance of Permitted
Indebtedness; provided that, such costs, fees and expenses are (A) incurred not
later than 60 days after the issuance of such Indebtedness and (B) shall not
exceed $20,000,000 in the aggregate;
     (ix) to the extent not capitalized, one-time costs of any make whole
payment (and any fees or expenses relating to any legal and advisory services
incurred in connection therewith) actually paid in cash to the holders of the
Second Lien Notes in connection with a one-time repayment, defeasance, or
discharge of the Second Lien Notes in an aggregate amount not to exceed
$75,000,000;
     (x) management fees permitted to be paid hereunder in an amount not to
exceed $5,000,000 in any fiscal year, investment banking or other advisory fees
to the extent funded on the Closing Date, and reasonable expenses otherwise
permitted to be paid hereunder;
     (xi) non-recurring restructuring and integration costs, including, without
limitation, those relating to the Acquisition contemplated by the Acquisition
Agreement and the transactions contemplated thereby, Permitted Acquisitions and
other Permitted Investments, plant shut downs and layoffs and other
restructuring activities, that are factually supportable, have been described to
Agent by component and amount, and are expected to have a continuing impact, in
each case determined in good faith by CBL in an aggregate amount not to exceed
(A) $40,000,000 paid in cash during the 24 month period following the Closing
Date and (B) $6,000,000 paid in cash at any time thereafter;
     (xii) extraordinary, one-time or non-recurring charges, expenses or losses
of CBL and its Subsidiaries in an amount not to exceed $10,000,000 during any
period of 12 consecutive months;
     (xiii) other non-cash charges, expenses or losses (excluding any such non
cash charge, expense or loss to the extent that it represents an accrual or
reserve for potential cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period);
     (xiv) solely for the purpose of measuring the covenants under Section 7 and
not for any other purpose under this Agreement, the Cure Amount, if any,
received by any Borrower in respect of such period;
     minus

-12-



--------------------------------------------------------------------------------



 



(c) the sum, without duplication, of the amounts for such period of:
     (i) non cash items increasing Consolidated Net Income for such period
(excluding any such non cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period) (other than the
accrual of revenue in the ordinary course); and
     (ii) extraordinary gains of CBL and its Subsidiaries.
          EBITDA shall be calculated (x) without giving effect to the non-cash
effects of purchase accounting or similar adjustments required or permitted by
GAAP in connection with or relating to the Acquisition, Permitted Acquisitions
or other Permitted Investments, and (y) giving pro forma effect for Permitted
Acquisitions; provided that any such adjustments are factually supportable and
are projected to be realized as a result of actions taken or to be taken, in
either case, within 12 months after the consummation of any such Permitted
Acquisition.
          “Eligible Accounts” means those Accounts created by any Borrower in
the ordinary course of its business, that arise out of such Borrower’s sale of
goods or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:
          (a) Accounts that the Account Debtor has failed to pay within 90 days
of invoice date,
          (b) Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,
          (c) Accounts with respect to which the Account Debtor is an Affiliate
of a Borrower or an employee or agent of a Borrower or any Affiliate of a
Borrower,
          (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
          (e) Accounts that are not payable in Dollars or Canadian dollars,
          (f) Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or Canada, or
(ii) is not organized under the laws of the United States or Canada or any state
or province or territory thereof, or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless (y) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (z) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent,

-13-



--------------------------------------------------------------------------------



 



          (g) Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which Borrowers
have complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States,
          (h) Accounts with respect to which the Account Debtor is a creditor of
a Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute,
          (i) Accounts with respect to an Account Debtor whose total obligations
owing to Borrowers exceed 25% (such percentage, as applied to a particular
Account Debtor, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing
percentages shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limits,
          (j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
          (k) Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,
          (l) Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,
          (m) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,
          (n) Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,
          (o) Accounts owned or generated by any Person or business which is
acquired by a Borrower in connection with a Permitted Acquisition, until the
completion of a field examination of such Person or business reasonably
satisfactory to Agent (which field examination may be conducted prior to the
closing of such Permitted Acquisition), or
          (p) Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services.
          “Eligible Inventory” means Inventory consisting of steel raw material
Inventory located in Jeffersonville, Indiana, In-Transit Inventory in an amount
not to exceed $10,000,000 in the aggregate, and fuel which the Agent, in its
reasonable credit judgment, determines to be Eligible Inventory, that complies
with each of the representations and warranties respecting Eligible Inventory
made in the Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, however, that
such criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit or appraisal performed by Agent
from time to time after the Closing Date. In determining the amount to be so

-14-



--------------------------------------------------------------------------------



 



included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrowers’ historical accounting practices. An item of Inventory
shall not be included in Eligible Inventory if:
          (a) a Borrower does not have good and valid title thereto,
          (b) a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of Borrowers),
          (c) it is not located at one of the locations in the continental
United States set forth on Schedule E-1 (or in-transit from one such location to
another such location),
          (d) it is located on real property leased by a Borrower or in a
contract warehouse, in each case, unless it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises,
          (e) it is not subject to a valid and perfected first priority Agent’s
Lien,
          (f) it consists of goods returned or rejected by a Borrower’s
customer,
          (g) it consists of finished goods, chemicals, samples, prototypes,
goods that are obsolete or slow moving, restrictive or custom items,
work-in-process, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrowers’ business, bill and hold
goods, defective goods, “seconds,” or Inventory acquired on consignment,
          (h) it is subject to third party trademark, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights, or
          (i) it was acquired in connection with a Permitted Acquisition, until
the completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).
          “Eligible Transferee” means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrowers (such approval by Borrowers not to
be unreasonably withheld, conditioned or delayed), and (f) during the
continuation of an Event of Default, any other Person approved by Agent.
          “Eligible Vessels” shall mean towboats, barges and other vessels that
(a) are owned by the Borrowers, (b) are subject to the first priority perfected
lien in favor of the Agent or the Security Trustee, subject to Permitted Liens,
(c) operate exclusively in domestic waters, and, (d) with respect to recently
built towboats, barges and other vessels, have been fully constructed and
accepted for delivery, as shown to Agent’s reasonable satisfaction.

-15-



--------------------------------------------------------------------------------



 



          “Environmental Action” means any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other written communication from
any Governmental Authority, or any third party involving violations of
Environmental Laws or releases of Hazardous Materials (a) from any assets,
properties, or businesses of any Borrower, any Subsidiary of a Borrower, or any
of their predecessors in interest, (b) from adjoining properties or businesses,
or (c) from or onto any facilities which received Hazardous Materials generated
by any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
          “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.
          “Environmental Liabilities” means all liabilities, monetary
obligations, losses, damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities.
          “Equipment” means equipment (as that term is defined in the Code).
          “Equity Sponsor” means Platinum Equity Advisors, LLC and other
affiliated investment partnerships.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of
Parent or any of its Subsidiaries under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of Parent or any of its Subsidiaries under IRC Section
414(c), (c) solely for purposes of Section 302 of ERISA and Section 412 of the
IRC, any organization subject to ERISA that is a member of an affiliated service
group of which Parent or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with Parent or any of its Subsidiaries and whose employees are
aggregated with the employees of Parent or any of its Subsidiaries under IRC
Section 414(o).
          “Event of Default” has the meaning specified therefor in Section 8 of
the Agreement.
          “Excess Availability” means, as of any date of determination, the
amount equal to Availability minus the aggregate amount, if any, of all trade
payables of Parent and its Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of Parent and its Subsidiaries in excess
of historical practices with respect thereto, in each case as determined by
Agent in its Permitted Discretion.

-16-



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.
          “Excluded Subsidiary” means (a) any Foreign Subsidiary Holding
Company, (b) each Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (c) each Specified Subsidiary, (d) any other Domestic Subsidiary
with respect to which, in the reasonable judgment of Agent (confirmed by notice
to the Borrower) the cost of providing a guarantee is excessive in view of the
benefits to be obtained by the Lenders, (e) each Immaterial Subsidiary and
(f) any Foreign Subsidiary to the extent constituting a CFC..
          “Existing Credit Facility” means that certain Loan Agreement, dated as
of June 7, 2009, among Borrowers, the financial institutions party thereto and
Bank of America, N.A., as administrative agent.
          “Existing Indenture” means that certain Indenture (as amended,
restated or otherwise modified from time to time), dated as of July 7, 2009, by
and among CBL, the guarantors named therein, and Second Lien Agent.
          “Existing Letters of Credit” means those letters of credit described
on Schedule E-2 to the Agreement.
          “Existing Vessels” means all towboats, barges and other vessels for
which Agent has received a Vessel Appraisal.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
          “Fee Letters” means, collectively, the Agent Fee Letter and the
Arranger Fee Letter.
          “First Lien Leverage Ratio” means, as of any date of determination the
result of (a) the amount of the Revolver Usage as of such date, to (b) CBL’s
EBITDA for the trailing twelve month period ended as of the date for which
financial statements have most recently been delivered pursuant to Section 5.1
of this Agreement.
          “First Lien Leverage Trigger Period” means the period (a) commencing
on any day that the First Lien Leverage Ratio is greater than 3.5 to 1.0, and
(b) continuing until the day that the First Lien Leverage Ratio is less than or
equal to 3.5 to 1.0.
          “Fixed Charges” means, with respect to any fiscal period and with
respect to CBL and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Interest Expense paid
in cash (excluding, for the avoidance of doubt, interest paid-in-kind,
amortization of financing fees, and other non-cash Interest Expense) during such
period (net of interest income), (b) regularly scheduled principal payments in
respect of Indebtedness for borrowed money that are required to be paid during
such period, (c) all management fees paid in cash to Equity Sponsor or its
Affiliates during such period, and (d) all Restricted Payments (except for
Restricted Payments permitted pursuant to clauses (a), (b), (c), (d), (f), (g),
(h), (j), (k), (l), (m), (n), (o), (p), and (q) of Section 6.9) paid (whether in
cash or other property, other than common or preferred Stock that is not
otherwise prohibited hereunder) during such period.

-17-



--------------------------------------------------------------------------------



 



          “Fixed Charge Coverage Ratio” means, with respect to CBL and its
Subsidiaries for any period, the ratio of (a) EBITDA for such period minus
(i) unfinanced net Capital Expenditures made in cash during such period and
(ii) all federal, state, and local income taxes paid in cash (net of tax refunds
received (but only to the extent of taxes actually paid)) during such period, to
(b) Fixed Charges for such period. For the avoidance of doubt, Capital
Expenditures made utilizing Advances shall be deemed unfinanced Capital
Expenditures.
          “Fleet Mortgage” means, individually and collectively, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Parent or its Subsidiaries in favor of Agent or Security Trustee, in form and
substance reasonably satisfactory to Agent, that encumber towboats, barges and
other vessels owned by a Loan Party and documented by the United States Coast
Guard by the Borrowers or the Guarantors to secure all of the obligations of the
Borrowers and the Guarantors under and in connection with this Agreement.
          “Foreign Lender” means any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).
          “Foreign Subsidiary” means any Subsidiary of the Parent that is not a
Domestic Subsidiary.
          “Foreign Subsidiary Holding Company” means any Subsidiary of the
Parent which is a Domestic Subsidiary substantially all of the assets of which
consist of the Stock of one or more Foreign Subsidiaries.
          “Funded Indebtedness” means, as of any date of determination, all
Indebtedness for borrowed money or letters of credit of CBL, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one year after the date of calculation, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
CBL or its Subsidiaries, as applicable, to a date more than one year from such
date, including, in any event, but without duplication, with respect to CBL and
its Subsidiaries, the Revolver Usage, and the amount of their Capitalized Lease
Obligations.
          “Funding Date” means the date on which a Borrowing occurs.
          “Funding Losses” has the meaning specified therefor in
Section 2.12(b)(ii) of the Agreement.
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied; provided, however,
that all calculations relative to liabilities shall be made without giving
effect to Statement of Financial Accounting Standards No. 159.
          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, formation, by-laws, or other similar
organizational documents of such Person.
          “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
          “Guarantors” means (a) each Subsidiary of Parent (other than any
Subsidiary that is not required to become a Guarantor pursuant to Section 5.11
or any Excluded Subsidiary), (b) Parent,

-18-



--------------------------------------------------------------------------------



 



and (b) each other Person that becomes a guarantor after the Closing Date
pursuant to Section 5.11 of the Agreement, and “Guarantor” means any one of
them.
          “Guaranty” means that certain general continuing guaranty, dated as of
even date with the Agreement, executed and delivered by each extant Guarantor in
favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, in form and substance reasonably satisfactory to Agent.
          “Hall Street Terminal” means the Hall Street Terminal at North St.
Louis, Missouri.
          “Hard Cost” means, with respect to the purchase by a Borrower of an
Eligible Vessel, the net cash amount actually paid or intercompany amounts
transferred to acquire such Eligible Vessel, net of all incentives, discounts
and rebates, and exclusive of freight, delivery charges, installation costs and
charges, charges and fees, warranty costs, taxes, insurance and other incidental
costs or expenses and all indirect costs or expenses of any kind.
          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
          “Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
          “Hedge Obligations” means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of any Loan Party arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.
          “Hedge Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Hedge Provider unless and until Agent shall have received a Bank
Product Provider Letter Agreement from such Person and with respect to the
applicable Hedge Agreement within 10 days after the execution and delivery of
such Hedge Agreement with Parent or its Subsidiaries; provided further, however,
that if, at any time, a Lender ceases to be a Lender under the Agreement, then,
from and after the date on which it ceases to be a Lender thereunder, neither it
nor any of its Affiliates shall constitute Hedge Providers and the obligations
with respect to Hedge Agreements entered into with such former Lender or any of
its Affiliates shall no longer constitute Hedge Obligations.
          “Holdout Lender” has the meaning specified therefor in Section 14.2(a)
of the Agreement.
          “Immaterial Subsidiary” means, as at any date, any Subsidiary of
Parent (other than the Borrowers) designated as such by Parent in a certificate
delivered by Parent to the Agent on the date hereof or at any time thereafter
(and which designation has not been rescinded in a subsequent certificate of
Parent delivered to the Agent); provided that (a) the aggregate assets of all
such Subsidiaries so designated as at the end of and for any fiscal year may not
exceed $10,000,000

-19-



--------------------------------------------------------------------------------



 



individually and $15,000,000 in the aggregate, and (b) no such Subsidiary and
assets thereof may be components of the Borrowing Base.
          “Increase Effective Date” has the meaning specified therefor in
Section 2.15(a) of the Agreement.
          “Increase Joinder” has the meaning specified therefor in
Section 2.15(c) of the Agreement.
          “Indebtedness” as to any Person means (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation;
provided, that Indebtedness shall not include (A) trade payables, accrued
expenses and intercompany liabilities arising in the ordinary course of
business, (B) prepaid or deferred revenue arising in the ordinary course of
business, (C) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset or (D) earn-out obligations.
          “Indemnified Liabilities” has the meaning specified therefor in
Section 10.3 of the Agreement.
          “Indemnified Person” has the meaning specified therefor in
Section 10.3 of the Agreement.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
          “Intercompany Subordination Agreement” means an intercompany
subordination agreement, dated as of even date with the Agreement, executed and
delivered by Parent, each of its Subsidiaries, and Agent, the form and substance
of which is reasonably satisfactory to Agent.
          “Intercreditor Agreement” means the Intercreditor Agreement, dated as
of July 7, 2009, executed by and among Bank of America, N.A., as agent under the
Existing Credit Agreement and the Second Lien Agent.

-20-



--------------------------------------------------------------------------------



 



          “Interest Expense” means, for any period, the aggregate of the
interest expense of CBL for such period, determined on a consolidated basis in
accordance with GAAP.
          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
          “Interim Block” means, $85,000,000 (provided that such amount shall be
increased by the amount of any Approved Increase); provided, that the Interim
Block shall be $0 upon satisfaction of the following conditions: (a) all of the
obligations (other than unasserted contingent obligations) of Loan Parties are
repaid, defeased, discharged or otherwise satisfied under the Existing
Indenture, or (b) the Existing Indenture is replaced or amended or otherwise
modified in a manner such that the release of the Interim Block and the
incurrence of additional indebtedness under this Agreement in the amount of the
Interim Block does not violate the terms of such indenture, as determined by
Agent in its Permitted Discretion.
          “In-Transit Inventory” shall mean all steel raw material Inventory
owned by Borrowers and not covered by Letters of Credit, and which steel raw
material Inventory is or will be in transit to one of the Borrowers’ locations
and (a) is fully insured, (b) is subject to a first priority security interest
in and lien upon such goods in favor of Agent or Security Trustee (except for
any possessory lien upon such goods in the possession of a freight carrier or
shipping company securing only the freight charges for the transportation of
such goods to such Borrowers), (c) is not in transit to the Borrowers for more
than 45 days, and (d) upon Agent’s request, all documents, notices, instruments,
statements and bills of lading relating thereto, if any, are delivered to Agent.
          “Inventory” means inventory (as that term is defined in the Code).
          “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide Accounts arising in the ordinary
course of business), or acquisitions of Indebtedness, Stock, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes hereof, such amount shall deemed to
be the amount of such Investment when made, purchased or acquired less any
returns on such Investment (not to exceed the original amount invested).
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.
          “Issuing Lender” means WFCF or any other Lender that, at the request
of any Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an

-21-



--------------------------------------------------------------------------------



 



Issuing Lender for the purpose of issuing Letters of Credit or Reimbursement
Undertakings pursuant to Section 2.11 of the Agreement and the Issuing Lender
shall be a Lender.
          “Jeffboat Transaction” means a sale by Jeffboat of Vessels and related
assets manufactured by Jeffboat to an Affiliate of CBL or ACLTS (other than CBL
or ACLTS) that is controlled directly or indirectly by CBL or ACLTS, which
Vessels or related assets are then chartered back to, or otherwise operated by
(pursuant to an operating or similar agreement), CBL or ACLTS.
          “Lender” has the meaning set forth in the preamble to the Agreement,
shall include the Issuing Lender and the Swing Lender, and shall also include
any other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.
          “Lender Group” means each of the Lenders (including the Issuing Lender
and the Swing Lender), the Security Trustee and Agent, or any one or more of
them.
          “Lender Group Expenses” means all (a) reasonable out-of-pocket costs
or expenses (including taxes, and insurance premiums) required to be paid by
Parent or any of its Subsidiaries under any of the Loan Documents that are paid,
advanced, or incurred by the Lender Group, (b) reasonable out-of-pocket fees or
charges paid or incurred by Agent in connection with the Lender Group’s
transactions with Parent or any of its Subsidiaries under any of the Loan
Documents, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in the Agreement or the Fee Letters),
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) reasonable out-of-pocket costs and expenses incurred
by Agent in the disbursement of funds to Borrowers or other members of the
Lender Group (by wire transfer or otherwise), (d) reasonable out-of-pocket
charges paid or incurred by Agent resulting from the dishonor of checks payable
by or to any Loan Party, (e) reasonable out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letters, (g) reasonable out-of-pocket costs and expenses of third party claims
or any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group’s relationship with Parent or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys fees of not more than one primary counsel, one maritime counsel and
one local counsel in each relevant jurisdiction) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating, or amending the Loan Documents, and (i) Agent’s and each
Lender’s reasonable out-of-pocket costs and expenses (including reasonable
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

-22-



--------------------------------------------------------------------------------



 



          “Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.
          “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.
          “Letter of Credit” means a letter of credit issued by Issuing Lender
or a letter of credit issued by Underlying Issuer, as the context requires.
          “Letter of Credit Collateralization” means either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent,
including provisions that specify that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 103% of the then existing
Letter of Credit Usage, (b) causing the Letters of Credit to be returned to the
Issuing Lender, or (c) providing Agent with a standby letter of credit, in form
and substance reasonably satisfactory to Agent, from a commercial bank
acceptable to Agent (in its sole discretion) in an amount equal to 103% of the
then existing Letter of Credit Usage (it being understood that the Letter of
Credit fee and all usage charges set forth in the Agreement will continue to
accrue while the Letters of Credit are outstanding and that any such fees that
accrue must be an amount that can be drawn under any such standby letter of
credit).
          “Letter of Credit Disbursement” means a payment made by Issuing Lender
or Underlying Issuer pursuant to a Letter of Credit.
          “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
          “Leverage Ratio” means, as of any date of determination the result of
(a) the amount of CBL’s Funded Indebtedness as of such date, to (b) CBL’s EBITDA
for the most recent trailing twelve month period ended as of the date for which
financial statements have most recently been delivered pursuant to Section 5.1
of this Agreement.
          “LIBOR Deadline” has the meaning specified therefor in
Section 2.12(b)(i) of the Agreement.
          “LIBOR Notice” means a written notice in the form of Exhibit L-1.
          “LIBOR Option” has the meaning specified therefor in Section 2.12(a)
of the Agreement.
          “LIBOR Rate” means the rate per annum rate appearing on Bloomberg
L.P.’s (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.
          “LIBOR Rate Loan” means each portion of an Advance that bears interest
at a rate determined by reference to the LIBOR Rate.

-23-



--------------------------------------------------------------------------------



 



          “LIBOR Rate Margin” means, as of any date of determination, the
percentage points set forth below based upon the Average Daily Availability for
the immediately preceding calendar quarter, as determined by Agent in its
Permitted Discretion:

          Level   Average Daily Availability   Base Rate Margin           I   If
Average Daily Availability is greater
than or equal to the sum of $150,000,000
plus 13% of all Approved Increases   2.75 percentage points           II   If
Average Daily Availability is greater
than or equal to the sum of $64,500,000
plus 13% of all Approved Increases but
less than the sum of $150,000,000 plus
13% of all Approved Increases   3.00 percentage points           III   If
Average Daily Availability is less
than the sum of $64,500,000 plus 13% of
all Approved Increases   3.25 percentage points

          ; provided, however, that for the period commencing on the Closing
Date through the end of the third full calendar month following the Closing
Date, the LIBOR Rate Margin shall be the percentage points specified for Pricing
Level II as set forth in this definition; provided, further, however, that if
the Administrative Borrower fails to provide any reports or certifications
required to determine the Average Daily Availability when due, the LIBOR Rate
Margin shall be set at the percentage points specified for Pricing Level III
until such reports or certifications are delivered, on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such reports or certifications, the
LIBOR Rate Margin shall be set at the percentage based upon the calculation
determined pursuant to such reports or certifications. For purposes of the
preceding sentence (and subject to the forgoing provisos), at the end of each
calendar quarter Agent will test the Borrowers’ Average Daily Availability,
which amount will be based upon reports and certifications delivered to Agent in
accordance with the terms of this Agreement. If any such reports or
certifications are subsequently determined to be incorrect in any material
respect in a manner that would result in a lower Average Daily Availability as a
result of the inaccuracy of information provided by or on behalf of Borrowers to
Agent for the calculation of Average Daily Availability, Agent may increase the
LIBOR Rate Margin retroactively to the beginning of the relevant quarter to the
extent that such error caused the applicable LIBOR Rate Margin to be less than
the LIBOR Rate Margin that would have been in effect if the error was not made.
Notwithstanding anything contained herein to the contrary, for purposes of
determining the LIBOR Rate Margin in accordance with this definition, Average
Daily Availability shall be calculated without giving effect to the Interim
Block or the Put Obligations Block.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
          “Loan Account” has the meaning specified therefor in Section 2.9 of
the Agreement.

-24-



--------------------------------------------------------------------------------



 



          “Loan Documents” means the Agreement, any Borrowing Base Certificate,
the Controlled Account Agreements, the Control Agreements, the Copyright
Security Agreement, the Fee Letters, the Guaranty, the Intercompany
Subordination Agreement, the Letters of Credit, the Mortgages, the Patent
Security Agreement, the Pledge Agreement, the Security Agreement, the Trademark
Security Agreement, the Sponsor Contribution Agreement, the Fleet Mortgages, any
note or notes executed by any Borrower in connection with the Agreement and
payable to any member of the Lender Group, any letter of credit application
entered into by any Borrower in connection with the Agreement, and any other
agreement entered into, now or in the future, by Parent or any of its
Subsidiaries and any member of the Lender Group in connection with the
Agreement; provided, however, that for the avoidance of doubt, no Bank Product
Agreement shall constitute a Loan Document.
          “Loan Party” means any Borrower or any Guarantor.
          “Management Agreement” means the Corporate Advisory Services
Agreement, dated December 20, 2010, by and between CBL and Platinum Equity
Advisors, LLC, as amended, restated, modified or supplemented from time to time.
          “Margin Stock” as defined in Regulation U of the Board of Governors of
the Federal Reserve System as in effect from time to time.
          “Maritime and Cost to Complete Reserves” means the reserves
established by the Agent in its Permitted Discretion for necessaries and other
maritime liens, and the costs to complete transportation of non-grain cargo, in
each case based upon the categories set forth in the Borrowing Base Certificate
under the heading “Maritime Reserves” from time to time.
          “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Parent and its Subsidiaries, taken as a whole, (b) a
material impairment of Parent’s and its Subsidiaries ability to perform their
material obligations under the Loan Documents to which they are parties or of
the Lender Group’s ability to enforce the Obligations or realize upon a material
portion of the Collateral, or (c) a material impairment of the enforceability or
priority of Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of Parent or its Subsidiaries.
          “Material Contract” means, with respect to any Person, each contract
or agreement, the loss of which could reasonably be expected to result in a
Material Adverse Change.
          “Maturity Date” has the meaning specified therefor in Section 3.3 of
the Agreement.
          “Maximum Revolver Amount” means $475,000,000 (as such amount may be
increased in accordance with Section 2.15 of the Agreement), decreased by the
amount of reductions in the Revolver Commitments made in accordance with
Section 2.4(c) of the Agreement.
          “Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
          “Mortgage Policy” has the meaning specified therefor in
Schedule 3.1(v).
          “Mortgaged Properties” means any real property that is subject to a
Mortgage.
          “Mortgages” means, individually and collectively, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Parent or its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

-25-



--------------------------------------------------------------------------------



 



          “NBV Vessel Advance Rate” means (a) 120% if there is not a purchase
accounting adjustment made by Borrowers with respect to the Eligible Vessels in
connection with the Closing Date Acquisition, and (b) if there is a purchase
accounting adjustment made by Borrowers with respect to the Eligible Vessels in
connection with the Closing Date Acquisition: (A) 120%, if the result of (x) the
net book value (calculated on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Vessels consisting of Existing Vessels after
giving effect to such purchase accounting adjustment, minus (y) the net book
value (calculated on a basis consistent with Borrowers’ historical accounting
practices) of such Eligible Vessels prior to giving effect to such purchase
accounting adjustment does not exceed $50,000,000; and (B) 100%, if the result
of (x) the net book value (calculated on a basis consistent with Borrowers’
historical accounting practices) of Eligible Vessels consisting of Existing
Vessels after giving effect to such purchase accounting adjustment, minus
(y) the net book value (calculated on a basis consistent with Borrowers’
historical accounting practices) of such Eligible Vessels prior to giving effect
to such purchase accounting adjustment is equal to or greater than $50,000,000.
          “Net Liquidation Percentage” means the percentage of the book value of
Borrowers’ Inventory (or any category thereof) that is estimated to be
recoverable in an orderly liquidation of such Inventory net of all associated
costs and expenses of such liquidation, such percentage to be as determined from
time to time by an appraisal company in connection with an appraisal conducted
in accordance with the terms hereof.
          “Net Forced Liquidation Value” means the value of Borrowers’ owned
towboats, barges and other vessels that is estimated to be recoverable in a
forced liquidation of such vessels net of all associated costs and expenses of
such liquidation, such value to be as determined from time to time by an
appraisal company in connection with an appraisal conducted in accordance with
the terms hereof.
          “New Vessels” means, as of any date of determination, all towboats,
barges and other vessels owned by Borrowers for which: (a) construction thereof
has been completed not longer than two (2) years prior to such date; and
(b) Agent has not received a Vessel Appraisal.
          “NFL Vessel Advance Rate” means (a) from the Closing Date until (but
not including) the first Anniversary Date, 80%, (b) from the first Anniversary
Date until (but not including) the second Anniversary Date, 78%, (c) from the
second Anniversary Date until (but not including) the third Anniversary Date,
76%, (d) from the third Anniversary Date until (but not including) the fourth
Anniversary Date, 74%, and (e) on the fourth Anniversary Date and at all times
thereafter, 72%.
          “Non-Loan Party” means any Subsidiary of Parent which is not a Loan
Party.
          “NRG” means, NRG New Roads Holdings LLC and Louisiana Generating LLC,
individually and collectively, and their respective successors and assigns.
          “NRG Agreements” means, collectively, (a) the Coal Transportation
Agreement pursuant to which The Burlington Northern and Santa Fe Railway Company
and American Commercial Terminals LLC (“ACT”) will transport certain tonnages of
coal from mines in the Wyoming Powder River Basin to the Big Cajun No. II
steam-electric generating plant and coal unloading dock of Louisiana Generating
LLC, (b) the Security Side Letter Agreement among ACL, ACT, American Commercial
Barge Line LLC and NRG (c) the Lease between ACT and NRG covering the Hall
Street Terminal, (d) the Terminal Option Agreement between ACT and NRG (e) the
Barge and Tug Option Agreement between ACL and NRG; (f) the Deed of Trust
granted by ACT to Louisiana Generating LLC in respect of the Hall Street
Terminal; (g) the Conditional Assignments and Assumptions of Lease, between ACT
and NRG with respect to leased properties comprising a

-26-



--------------------------------------------------------------------------------



 



portion of the Hall Street Terminal, (h) the Conditional Assignment of Inter
Carrier Agreement between ACT and NRG, (i) the Operations Side Letter Agreement
between ACT and Louisiana Generating LLC, each dated as of December 10, 2004, as
amended from time to time.
          “Obligations” means (a) all loans (including the Advances (inclusive
of Protective Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letters), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, covenants, and duties of any kind and description owing
by any Loan Party pursuant to or evidenced by the Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
(b) all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of
Underlying Letters of Credit, and (c) all Bank Product Obligations. Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.
          “Obsolete Equipment” means (a) barges, towboats, vessels and other
equipment that, in the ordinary course of each of the Loan Parties’ business as
presently conducted, are damaged, obsolete or at the end of their useful life,
(b) assets (not including any Accounts, Inventory, Vessels or Real Property)
that are obsolete or no longer useful in the ordinary course of each of the Loan
Parties’ business as presently conducted, in each case as reasonably determined
by the Loan Parties and (c) barges, towboats, vessels and other equipment that
are surplus in the ordinary course of each of the Loan Parties’ business as
presently conducted (provided, however, that such surplus equipment under this
clause (c) shall be limited to (i) surplus equipment with a value (as determined
in good faith by the applicable Loan Party’s board of directors or analogous
body) of $50,000,000 in the aggregate during the term of this Agreement;
provided, however, that the foregoing limitations shall not apply to such
surplus equipment under this clause (c), the proceeds of the sale or other
disposition of which are applied, (x) from the Closing Date until the first
Anniversary Date, within 360 days after the sale or other disposition thereof,
or (y) at all times on or after the first Anniversary Date, within 180 days
after the sale or other disposition thereof, to the costs of replacement of such
surplus equipment or the cost of purchase or construction of other assets useful
in the business of Borrowers and their Subsidiaries) and (ii) surplus equipment
in an amount not to exceed $50,000,000 so long as the net proceeds received in
connection with the sale or disposition of such surplus equipment is greater
than or equal to 85% of the Net Forced Liquidation Value of such surplus
equipment.
          “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “Operating Lease” means any lease characterized as an operating lease
in accordance with GAAP as in effect on the date hereof.
          “Originating Lender” has the meaning specified therefor in
Section 13.1(e) of the Agreement.

-27-



--------------------------------------------------------------------------------



 



          “Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.
          “Parent” has the meaning specified therefor in the preamble to the
Agreement.
          “Parent Consolidated Tax Return” means any income or franchise tax
return that includes the Parent or its Subsidiaries that is filed on a
consolidated, affiliated, unitary, combined or unified basis.
          “Participant” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
          “Patent Security Agreement” has the meaning specified therefor in the
Security Agreement.
          “Patriot Act” has the meaning specified therefor in Section 4.18 of
the Agreement.
          “Payoff Date” means the first date on which all of the Obligations are
paid in full and the Revolver Commitments of the Lenders are terminated.
          “Permitted Acquisition” means any Acquisition so long as:
          (a) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,
          (b) no Indebtedness will be incurred, assumed, or would exist with
respect to Parent or its Subsidiaries as a result of such Acquisition, other
than Permitted Indebtedness and no Liens will be incurred, assumed, or would
exist with respect to the assets of Parent or its Subsidiaries as a result or
such Acquisition other than Permitted Liens,
          (c) Borrowers have provided Agent with written confirmation, supported
by reasonably detailed calculations, that on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be determined in good faith by the Borrowers) created by adding
the historical combined financial statements of Parent (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition, Parent and its Subsidiaries are projected to have a
Fixed Charge Coverage Ratio of at least 1.1 to 1.0 (calculated on a trailing
twelve month basis) for the period ended one year after the proposed date of
consummation of such proposed Acquisition,
          (d) Borrowers have provided Agent with its due diligence package
relative to the proposed Acquisition, including, to the extent available,
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired, all prepared on a basis consistent with
such Person’s (or assets’) historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions for the
1 year period following the date of the proposed Acquisition, on a quarter by
quarter basis), in form (including as to scope and underlying assumptions)
reasonably satisfactory to Agent,

-28-



--------------------------------------------------------------------------------



 



          (e) Borrowers shall have Availability in an amount equal to or greater
than the sum of $64,500,000 plus 13% of all Approved Increases immediately after
giving effect to the consummation of the proposed Acquisition,
          (f) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition and, to the extent practicable, not later than 5
Business Days prior to the anticipated closing date of the proposed Acquisition,
draft copies of the acquisition agreement,
          (g) the assets being acquired (other than a de minimis amount of
assets in relation to Parent’s and its Subsidiaries’ total assets), or the
Person whose Stock is being acquired, are useful in or engaged in, as
applicable, the business of Parent and its Subsidiaries or a business reasonably
related thereto,
          (h) the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States,
          (i) the subject assets or Stock, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, such Borrower or the applicable Loan Party shall have
complied with Section 5.11 or 5.12.
          (j) the purchase consideration payable in respect of all Permitted
Acquisitions (including the proposed Acquisition and including deferred payment
obligations) shall not exceed $75,000,000 in the aggregate.
          “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.
          “Permitted Dispositions” means:
          (a) sales, abandonment, or other dispositions of Obsolete Equipment in
the ordinary course of business, provided, that Administrative Borrower shall
give Agent written notice of any sales of Obsolete Equipment pursuant to clause
(c) of the definition thereof to the extent that the aggregate net book value of
all such Obsolete Equipment sold since the date that the last Borrowing Base
Certificate was delivered to Agent exceeds $5,000,000 (and the Administrative
Borrower shall give further notice of such sales at $5,000,000 increments in
excess thereof),
          (b) sales of Inventory or Vessels to buyers in the ordinary course of
business; provided, that sales and/or leases of barges and other equipment by
Jeffboat to third parties or to any other Loan Parties and their Subsidiaries
shall in all cases be deemed to be dispositions in the ordinary course of
business); provided, that Administrative Borrower shall give Agent written
notice of any sales of Vessels to the extent that the aggregate net book value
of all Vessels sold since the date that the last Borrowing Base Certificate was
delivered to Agent exceeds $5,000,000 (and the Administrative Borrower shall
give further notice of such sales at $5,000,000 increments in excess thereof),
          (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,
          (d) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

-29-



--------------------------------------------------------------------------------



 



          (e) the granting of Permitted Liens,
          (f) the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise, settlement or collection thereof,
          (g) any involuntary loss, damage or destruction of property,
          (h) any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,
          (i) the leasing or subleasing of assets of Parent or its Subsidiaries
not materially interfering with the business of the Borrowers or any Subsidiary,
          (j) the sale or issuance of Stock (other than Prohibited Preferred
Stock) of Parent or, to the extent not otherwise prohibited hereunder, its
Subsidiaries,
          (k) the lapse of registered patents, trademarks and other intellectual
property of Parent and its Subsidiaries to the extent not economically desirable
in the conduct of their business and so long as such lapse is not materially
adverse to the interests of the Lenders,
          (l) the making of a Restricted Payment or any Investment that is
expressly permitted to be made pursuant to the Agreement,
          (m) dispositions of assets acquired by Parent and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”) so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof, (ii) the assets to be so disposed are
not necessary or economically desirable in connection with the business of
Parent and its Subsidiaries, and (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the Subject Permitted Acquisition,
          (n) any Permitted Sale/Leaseback Transaction,
          (o) entering into any Permitted JV Transaction or any the sale of all
or substantially all of the assets or Stock of any Subsidiary which is not a
Loan Party or any Specified Subsidiary,
          (p) dispositions of assets (other than Accounts, Real Property (other
than Surplus Real Property), or Obsolete Equipment) not otherwise permitted in
this definition so long as (i) such disposition is for consideration at least
75% of which is cash and (iii) the aggregate value of (x) all Surplus Real
Estate disposed of in all such dispositions since the Closing Date would not
exceed $15,000,000 and (y) all assets (including all Surplus Real Estate
disposed of pursuant to clause (x) above but excluding any disposition not
constituting a Threshold Disposition (as defined below)) disposed of in all such
dispositions since the Closing Date (including the proposed disposition) would
not exceed $50,000,000; provided, that Administrative Borrower shall give Agent
written notice of any such disposition in excess of $10,000 (such disposition, a
“Threshold Disposition”) to the extent that the aggregate net book value of all
assets sold pursuant to a Threshold Disposition since the date that the last
Borrowing Base Certificate was delivered to Agent exceeds $5,000,000 (and the
Administrative Borrower shall give further notice of such Threshold Dispositions
at $5,000,000 increments in excess thereof); and
          (q) dispositions contemplated by the NRG Agreements;

-30-



--------------------------------------------------------------------------------



 



          (r) dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between the
joint venture parties set forth in, joint venture arrangements and similar
binding arrangements;
          (s) the issuance of Stock by Parent or any Subsidiary to the extent
not otherwise prohibited hereunder; and
          (t) dispositions of assets between or among the Parent and/or its
Subsidiaries as a substantially concurrent interim disposition in connection
with a disposition otherwise permitted pursuant to clauses (a) through (r)
above.
          “Permitted Holder” means the Equity Sponsor and the group consisting
of the directors, executive officers and other management personnel of the
Borrower, Parent and their Subsidiaries.
          “Permitted Indebtedness” means:
          (a) Indebtedness evidenced by the Agreement or the other Loan
Documents, as well as Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,
          (b) Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,
          (c) [Reserved]
          (d) endorsement of instruments or other payment items for deposit,
          (e) Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; and (ii) unsecured guarantees arising with respect to customary
indemnification obligations or similar obligations to purchasers in connection
with Permitted Dispositions,
          (f) unsecured Indebtedness of any Borrower that is incurred on the
date of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 6 months after the
Maturity Date, (iv) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent, and
(v) the only interest that accrues with respect to such Indebtedness is payable
in kind,
          (g) Acquired Indebtedness in an amount not to exceed $25,000,000
outstanding at any one time,
          (h) Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
          (i) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty, liability,
or other insurance to Parent or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

-31-



--------------------------------------------------------------------------------



 



          (j) the incurrence by Parent or any of its Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with Parent’s and its Subsidiaries’ operations and not for speculative purposes,
          (k) Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,
          (l) unsecured Indebtedness of Parent owing to current and former
employees, officers, or directors of Parent or any of its Subsidiaries (or any
spouses, ex-spouses, trusts or estates of or administered by any of the
foregoing) incurred in connection with the repurchase or redemption by Parent or
any of its Subsidiaries of the Stock of Parent or any of its Subsidiaries
(including Stock of Parent or any of its Subsidiaries underlying equity awards
and equity awards with respect to the Stock of Parent or any of its
Subsidiaries), as the case may be, that has been issued to such Persons, so long
as (i) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness, (ii) the aggregate amount of
all such Indebtedness outstanding at any one time does not exceed $10,000,000,
and (iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,
          (m) unsecured Indebtedness owing to sellers of assets or Stock to a
Loan Party that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) after giving
effect to such Indebtedness, the Fixed Charge Coverage Ratio, (calculated on a
trailing twelve month basis recomputed for the most recent month for which
financial statements have been delivered), on a pro forma basis immediately
after giving effect to such Indebtedness, is not less than 1.1 to 1.0, and
(ii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,
          (n) contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligations
incurred in connection with the consummation of one or more Permitted
Acquisitions or any other Permitted Investment,
          (o) subject to the terms of the Intercreditor Agreement, Indebtedness
and other obligations incurred pursuant to the Existing Indenture and the Second
Lien Notes and any Refinancing Indebtedness in respect of such Indebtedness and
other obligations,
          (p) Indebtedness consisting of Permitted Intercompany Advances,
          (q) Indebtedness consisting of Permitted Investments,
          (r) Indebtedness in respect of Capital Lease Obligations in respect of
chartered barges and towboats and Permitted Purchase Money Indebtedness and any
Refinancing Indebtedness in respect of such Indebtedness in an amount not to
exceed $50,000,000 in the aggregate during the term of this Agreement,
          (s) Indebtedness incurred in connection with Permitted Sale/Leaseback
Transactions,
          (t) Indebtedness to a Person which is not a Lender, in an amount not
to exceed $40,000,000 in the aggregate during the term of this Agreement, to
finance the construction of New Vessels, and
          (u) other Indebtedness in an aggregate amount not to exceed
$300,000,000 so long as (a) such Indebtedness (i) has a maturity date that is at
least 6 months after the Maturity Date, (ii) does

-32-



--------------------------------------------------------------------------------



 



not have scheduled amortization in excess of 1% per year, (iii) is on market
terms and conditions (as acknowledged by Agent in writing, such acknowledgment
not to be unreasonably withheld, delayed or conditioned), and (iv) is subject to
a subordination and intercreditor agreement in form and substance reasonably
satisfactory to the Lenders (it being understood that the form of the
Intercreditor Agreement shall be deemed to be satisfactory for this purpose);
(b) the proceeds of such Indebtedness are used primarily to satisfy Indebtedness
under the Existing Indenture; (c) CBL’s Leverage Ratio, on a pro forma basis
immediately after giving effect to such Indebtedness and the payment of all
related fees and expenses, is not greater than 6.5 to 1.0; and (d) the Fixed
Charge Coverage Ratio (calculated on a trailing twelve month basis recomputed
for the most recent month for which financial statements have been delivered) on
a pro forma basis immediately after giving effect to such Indebtedness, is not
less than 1.1 to 1.0;
          (v) other unsecured Indebtedness not to exceed $10,000,000 in the
aggregate during the term of this Agreement.
          “Permitted Intercompany Advances” means (a) loans made by (i) a
Borrower or Parent to another Borrower or Parent, (ii) a Loan Party (other than
a Borrower or Parent) to another Loan Party, (iii) a Non-Loan Party to another
Non-Loan Party, (iv) a Non-Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, (v) a Borrower to
any other Loan Party that is not a Borrower or Parent so long as (A) the amount
of such loans does not exceed $10,000,000 outstanding at any one time, and
(B) no Event of Default has occurred and is continuing or would result
therefrom, and (vi) a Loan Party to a Non-Loan Party so long as (A) the amount
of such loans does not exceed $2,500,000 outstanding at any one time, and (B) no
Event of Default has occurred and is continuing or would result therefrom, and
(b) Investments constituting contributions to capital or the purchase of Stock
made by (i) a Borrower to another Borrower, (ii) a Loan Party (other than a
Borrower or Parent) to another Loan Party, (iii) a Non-Loan Party in another
Non-Loan Party, (iv) a Non-Loan Party in a Loan Party, (v) a Borrower to any
other Loan Party that is not a Borrower so long as (1) no Default or Event of
Default has occurred and is continuing at the time of such Investment, and
(2) the amount of Investments constituting contributions to capital or the
purchase of Stock made by all Borrowers in Loan Parties that are not Borrowers,
when aggregated with loans made by all Loan Parties to all Non-Loan Parties, do
not exceed $10,000,000, and (vi) a Loan Party in a Non-Loan Party; so long as
(1) no Default or Event of Default has occurred and is continuing at the time of
such Investment, and (2) the amount of Investments constituting contributions to
capital or the purchase of Stock made by all Loan Parties in all Non-Loan
Parties, when aggregated with loans made by all Loan Parties to all Non-Loan
Parties, do not exceed $2,500,000.
          “Permitted Investments” means:
          (a) Investments in cash and Cash Equivalents,
          (b) Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
          (c) advances made in connection with purchases of goods or services in
the ordinary course of business,
          (d) Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of any Loan Party or any of its Subsidiaries,

-33-



--------------------------------------------------------------------------------



 



          (e) Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,
          (f) guarantees permitted under the definition of Permitted
Indebtedness,
          (g) Permitted Intercompany Advances,
          (h) Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to any Loan
Party or any of its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,
          (i) deposits of cash made in the ordinary course of business to secure
performance of Operating Leases,
          (j) non-cash loans to employees, officers, and directors of Parent or
any of its Subsidiaries for the purpose of purchasing Stock in Parent so long as
the proceeds of such loans are used in their entirety to purchase such stock in
Parent,
          (k) Permitted Acquisitions,
          (l) Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,
          (m) Investments held by a Person acquired in a Permitted Acquisition
to the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition,
          (n) ordinary course Interest Rate Protection Agreements and ordinary
course non speculative foreign exchange agreements and Hedge Agreements relating
to commodities,
          (o) Hedge Agreements relating to fuel rate caps and forward fuel
purchases collectively covering an aggregate amount of fuel not to exceed the
aggregate amount of fuel reasonably expected to be used by Borrowers and their
Subsidiaries or in connection with specific contracts or orders, provided, that
no such Hedge Agreement entered into between any Loan Party and any Lender or
any Affiliate of any Lender shall be in force or effect after the date which is
30 days prior to the Maturity Date, and
          (p) Investments in connection with the Transaction;
          (q) Investments arising directly out of the receipt of non-cash
consideration for any asset disposition permitted hereunder;
          (r) so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed the sum of (x) $10,000,000 and (y) an amount equal to the proceeds from
any issuance of capital Stock by the Parent not previously applied pursuant to
this clause (r), Section 6.7(a)(i) or Section 6.9(p);
          (s) (i) the payment of reasonable and customary compensation and other
benefits (including retirement, health, stock option, deferred compensation and
other benefit plans) and indemnities to current or former officers, directors
and employees of the Parent or any Subsidiary, (ii) loans or advances against,
and repurchases of, stocks and options of the Parent or any Subsidiary held

-34-



--------------------------------------------------------------------------------



 



by any current or former employees or directors in connection with any stock
option, deferred compensation and other benefit plans and (iii) loans and
advances to employees and officers of the Parent or any of the Subsidiaries for
travel, entertainment and relocation expenses in the ordinary course of
business, in an aggregate principal amount outstanding at any one time not to
exceed, in the case of clauses (ii) and (iii) on a combined basis, $10,000,000
in the aggregate; and
          (t) any Investment in a Non-Loan Party to the extent such Investment
is substantially contemporaneously repaid in full with a dividend or other
distribution in like kind as such Investment from such Non-Loan Party.
          “Permitted JV Transaction” means a transaction pursuant to which (a)
(i) Parent or a Subsidiary contributes assets or property (including Stock) to a
joint venture in exchange for consideration which may include cash, Stock in the
joint venture, other property, or some combination of the foregoing,
(collectively, the “Consideration”), (ii) the fair market value of the
Consideration received is equal to at least 90% of the fair market value of the
contributed assets or property (in each case, as determined in good faith by the
applicable Loan Party’s board of directors or analogous body), and (iii) Parent
provides, and no Subsidiary of Parent provides, with respect to the incurrence
of Indebtedness by the joint venture, a guaranty or indemnity arrangement of the
joint venture or any member of the joint venture in an amount not to exceed the
fair market value of the assets or property contributed by Parent or such
Subsidiary; provided, that, at the time of the consummation of any such
transaction and immediately after giving effect thereto, (A) no Default or Event
of Default shall have occurred and be continuing, (B) Availability is not less
than 20% of the Borrowing Base then in effect, and (C) as a result of such
transaction the Borrowing Base shall not be reduced in an amount greater than
15% of the Borrowing Base in effect immediately preceding the consummation of
such transaction, or (b) (i) Parent or a Subsidiary contributes real property
and other assets (not including any Accounts, Inventory or Vessels) to an
operational joint venture or strategic alliance in exchange for Consideration
and (ii) the fair market value of the Consideration received is equal to at
least 90% of the fair market value of the contributed assets or property (in
each case, as determined in good faith by the applicable Loan Party’s board of
directors or analogous body) provided, that, at the time of the consummation of
any such transaction and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing. In the event the
formation of a joint venture does not meet the specific requirements set forth
above, it will still qualify as a “Permitted JV Transaction” if it is a
transaction pursuant to which Parent or a Subsidiary forms a joint venture on
terms and conditions reasonably satisfactory to Agent.
          “Permitted Liens” means
          (a) Liens granted to, or for the benefit of, Agent to secure the
Obligations,
          (b) Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent’s Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests,
          (c) judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,
          (d) Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
          (e) the interests of lessors under Operating Leases and non-exclusive
licensors under license agreements,

-35-



--------------------------------------------------------------------------------



 



          (f) purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof,
          (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,
          (h) Liens on amounts deposited (or letters of credit issued) to secure
Parent’s and its Subsidiaries’ obligations in connection with worker’s
compensation or other unemployment insurance and other social security
legislation,
          (i) Liens on amounts deposited to secure Parent’s and its
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,
          (j) Liens on amounts deposited to secure Parent’s and its
Subsidiaries’ reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,
          (k) with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,
          (l) non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,
          (m) Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
          (n) rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,
          (o) Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
          (p) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,
          (q) Liens solely on any cash earnest money deposits made by Parent or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition or other Permitted Investment,
          (r) Liens assumed by Parent or its Subsidiaries in connection with a
Permitted Acquisition or other Permitted Investment that secure Acquired
Indebtedness that is either Purchase Money Indebtedness or a Capital Lease with
respect to Equipment or mortgage financing with respect to Real Property,

-36-



--------------------------------------------------------------------------------



 



          (s) subject to the terms of the Intercreditor Agreement and any
permitted Refinancing Indebtedness with respect thereto, Liens in favor of the
Second Lien Agent,
          (t) Liens securing the obligations under the NRG Agreements,
          (u) Liens to secure Permitted Sale/Leaseback Transactions so long as
(i) such Lien attaches only to the New Vessel or Real Property sold in
connection with such Permitted Sale/Leaseback Transaction and the proceeds
thereof, and (ii) such Lien only secures the Indebtedness that was incurred to
acquire such New Vessel or Real Property leased in connection therewith or any
Refinancing Indebtedness in respect thereof.
          (v) other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $5,000,000,
          (w) Liens on cash and Permitted Investments to secure obligations
under Hedge Agreements (other than Hedge Obligations) relating to fuel rate caps
and forward fuel purchases not exceeding $5,000,000 at any time,
          (x) Leases and subleases granted to third parties (in the ordinary
course of business consistent with past practices) which do not materially
interfere with the ordinary conduct of the business of the Loan Parties or the
Subsidiaries,
          (y) Permitted Vessel Liens,
          (z) Liens to secure Indebtedness permitted by clause (t) of the
definition of Permitted Indebtedness so long as such Liens only attach to the
applicable New Vessel whose construction is financed with such Indebtedness, and
          (aa) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on any
towboat, barge or other vessel (and proceeds thereof) in connection with the
construction of such towboat, barge or other vessel being purchased by third
parties but only to the extent any such Lien is unperfected.
          “Permitted Preferred Stock” means and refers to any Preferred Stock
issued by Parent (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.
          “Permitted Protest” means the right of Parent or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes, or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.
          “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date
permitted pursuant to clause (r) of the definition of Permitted Indebtedness.
          “Permitted Sale/Leaseback Transactions” means, individually or
collectively, sale/leaseback transactions entered into by Parent or any
Subsidiary with any Person, upon terms fully disclosed to Agent, (a) with
respect to any New Vessel which, individually or in the aggregate, does not
exceed $35,000,000 in any calendar year (plus any unused amounts from the prior
calendar year

-37-



--------------------------------------------------------------------------------



 



up to $10,000,000), and, in addition thereto, with respect to any Vessels which
are not New Vessels, does not exceed $40,000,000 at any time during the term of
this Agreement, in each case on terms and conditions reasonably satisfactory to
Agent, (b) that constitutes a Jeffboat Transaction or (c) with respect to any
Real Property (including, without limitation, terminals), which, individually or
in the aggregate, does not exceed $25,000,000 at any time during the term of
this Agreement on terms and conditions reasonably satisfactory to Agent and the
Required Lenders.
          “Permitted Vessel Liens” means Liens permitted under the Fleet
Mortgages.
          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
          “Pledge Agreement” means a stock pledge agreement, dated as of even
date with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Finn to Agent.
          “Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.15(e) of the Agreement.
          “Preferred Stock” means, as applied to the Stock of any Person, the
Stock of any class or classes (however designated) that is preferred with
respect to the payment of dividends, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Stock of any other class of such Person.
          “Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.15(e) of the Agreement.
          “Prohibited Preferred Stock” means any Preferred Stock that by its
terms is mandatorily redeemable or subject to any other payment obligation
(including any obligation to pay dividends, other than dividends of shares of
Preferred Stock of the same class and series payable in kind or dividends of
shares of common stock) on or before a date that is less than 6 months after the
Maturity Date, or, on or before the date that is less than 6 months after the
Maturity Date, is redeemable at the option of the holder thereof for cash or
assets or securities (other than distributions in kind of shares of Preferred
Stock of the same class and series or of shares of common stock).
          “Projections” means CBL’s forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with CBL’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
          “Pro Rata Share” means, as of any date of determination:
          (a) with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,

-38-



--------------------------------------------------------------------------------



 



          (b) with respect to a Lender’s obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender’s
Advances by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero, and
          (c) with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate amount of Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances, by (z) the outstanding principal
amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Revolver Commitments had not been terminated or reduced to zero and based
upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.
          “Protective Advances” has the meaning specified therefor in
Section 2.3(d)(i) of the Agreement.
          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations other than Capital
Lease Obligations in respect of chartered barges and towboats), incurred at the
time of, or within 30 days after, the acquisition of any fixed assets for the
purpose of financing all or any part of the acquisition cost thereof.
          “Put Obligations Block” means, $150,000,000; provided, that the Put
Obligations Block shall be $0 upon the satisfaction of all obligations (other
than unasserted contingent obligations) of the Loan Parties required to be paid
pursuant to the terms of the Existing Indenture on the Purchase Date (as such
term is defined in the Existing Indenture) following the Change of Control Offer
(as defined in the Existing Indenture) triggered by the transactions
contemplated under the Acquisition Documents (the “Acquisition Related Change of
Control Offer”). Notwithstanding the foregoing, the Put Obligations Block shall
be reduced, on a dollar for dollar basis, for any payments made (or to be made
immediately after giving effect to such reduction) by the Loan Parties in
respect of any of their obligations to repurchase Second Lien Notes in
connection with the Acquisition Related Change of Control Offer.
          “Qualified IPO” means an initial offer and sale of common units of the
Parent or any direct or indirect parent thereof in an underwritten public
offering for cash pursuant to a registration statement that has been declared
effective by the SEC pursuant to the Securities Act.
          “Real Property” means any estates or interests in real property now
owned or hereafter acquired by Parent or its Subsidiaries and the improvements
thereto.

-39-



--------------------------------------------------------------------------------



 



          “Real Property Collateral” means the Real Property identified on
Schedule R-1 and any Real Property hereafter acquired by Parent or its
Subsidiaries to the extent a Mortgage is required in accordance herewith.
          “Record” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Refinancing Indebtedness” means refinancings, renewals, or extensions
of Indebtedness so long as:
          (a) such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
          (b) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders
than the Indebtedness being so refinanced, renewed, or extended,
          (c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
          (d) the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
          “Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
          “Replacement Lender” has the meaning specified therefor in
Section 2.13(b) of the Agreement.
          “Report” has the meaning specified therefor in Section 15.16 of the
Agreement.
          “Required Lenders” means, at any time, Lenders whose aggregate Pro
Rata Shares (calculated under clause (c) of the definition of Pro Rata Shares)
exceed 50%; provided, however, that at any time there are 2 or more Lenders,
“Required Lenders” must include at least 2 Lenders;

-40-



--------------------------------------------------------------------------------



 



provided, further, however, that at any time there are 3 or more Lenders,
“Required Lenders” must include at least 3 Lenders.
          “Restricted Payment” means to (a) declare or pay any dividend or make
any other payment or distribution on account of Stock issued by Parent or any of
its Subsidiaries (including any payment in connection with any merger or
consolidation involving Parent or any of its Subsidiaries) or to the direct or
indirect holders of Stock issued by Parent or any of its Subsidiaries in their
capacity as such (other than dividends or distributions payable in Stock (other
than Prohibited Preferred Stock) issued by Parent or any of its Subsidiaries, or
(b) purchase, redeem, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving Parent or any of its
Subsidiaries) any Stock issued by Parent or any of its Subsidiaries.
          “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
          “Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Advances, plus (b) the amount of the Letter of
Credit Usage.
          “Sanctioned Entity” means (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
          “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC.
          “S&P” has the meaning specified therefor in the definition of Cash
Equivalents.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “Second Lien Agent” means The Bank of New York Mellon Trust Company,
N.A., as the trustee under the Existing Indenture.
          “Second Lien Documents” means, collectively, the Existing Indenture,
the Second Lien Notes and all agreements (including any security agreement),
documents and instruments executed or delivered in connection with any of the
foregoing (as the same now exist or may hereafter exist upon the execution and
delivery thereof and may hereafter or thereafter, as the case may be, amended,
supplemented or otherwise modified in accordance with the provisions of this
Agreement).
          “Second Lien Notes” means the 121/2% Notes, due July 7, 2017, issued
by CBL pursuant to the Existing Indenture.
          “Securities Account” means a securities account (as that term is
defined in the Code).
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.

-41-



--------------------------------------------------------------------------------



 



          “Security Agreement” means a security agreement, dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrowers and Guarantors to Agent.
          “Security Trustee” has the meaning specified therefor in the preamble
to the Agreement
          “Settlement” has the meaning specified therefor in Section 2.3(e)(i)
of the Agreement.
          “Settlement Date” has the meaning specified therefor in
Section 2.3(e)(i) of the Agreement.
          “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
          “Specified Representations” means the representations and warranties
set forth in Sections 4.1(a), 4.2, 4.4(a), 4.9(b), 4.10, 4.21, 4.22, 4.26(a),
and 4.26(b) of the Agreement.
          “Specified Subsidiary” means (a) any Subsidiary of Parent that is
designated by the Board of Directors of Parent as a Specified Subsidiary in
accordance with Section 1.5(b) of the Agreement and (b) any Subsidiary of a
Specified Subsidiary.
          “Sponsor Contribution Agreement” means an agreement, in form and
substance satisfactory to Agent, between Equity Sponsor and Parent.
          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
          “Subsidiary” of a Person means, subject to Section 1.5 of this
Agreement a corporation, partnership, limited liability company, or other entity
in which that Person directly or indirectly owns or controls the shares of Stock
having ordinary voting power to elect a majority of the board of directors (or
appoint other comparable managers) of such corporation, partnership, limited
liability company, or other entity.
          “Successful Syndication” means a syndication of the Commitments and
Obligations held by WFCF and UBS to additional Lenders that are satisfactory to
Agent after which the sum of (a) WFCF’s Commitment is less than or equal to
$100,000,000 and (b) UBS’s Commitment is less than or equal to $100,000,000.
          “Supermajority Lenders” means, at any time, Lenders whose aggregate
Pro Rata Shares (calculated under clause (c) of the definition of Pro Rata
Shares) exceed 75%; provided, however, that at any time there are two or more
Lenders, “Supermajority Lenders” must include at least two Lenders.
          “Surplus Real Property” means Real Property that has not been used or
useful in any material respect in the Loan Parties’ business during the
immediately preceding six month period.
          “Swing Lender” means WFCF or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.

-42-



--------------------------------------------------------------------------------



 



          “Swing Loan” has the meaning specified therefor in Section 2.3(b) of
the Agreement.
          “Taxes” means any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein and all
interest, penalties or similar liabilities imposed by such jurisdiction,
subdivision or taxing authority with respect thereto; provided, however, that
Taxes shall exclude (i) any tax, levy, impost, duty, fee, assessment or other
charge imposed on the net income or net profits of any Lender or any Participant
(including any branch profits taxes), in each case imposed by the jurisdiction
(or any political subdivision or taxing authority thereof) in which such Lender
or such Participant is organized or the jurisdiction (or any political
subdivision or taxing authority thereof) in which such Lender’s or such
Participant’s principal office is located or as a result of a present or former
connection between such Lender or such Participant and the jurisdiction or
taxing authority imposing the tax (other than any such connection arising solely
from such Lender or such Participant having executed, delivered or performed its
obligations or received payment under, or enforced its rights or remedies under
the Agreement or any other Loan Document); (ii) any tax, levy, impost, duty,
fee, assessment or other charge resulting from a Lender’s or a Participant’s
failure to comply with the requirements of Section 16(c) or (d) of the
Agreement, (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except in the case of clause
(iii), any amount that such Foreign Lender (or its assignor, if any) was
entitled to receive pursuant to Section 16(a) of the Agreement, if any, with
respect to such withholding tax at the time such Foreign Lender designates a new
lending office (or at the time of such assignment) (any such excluded tax, levy,
impost, duty, fee, assessment or other charge, an “Excluded Tax”).
          “Tax Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
          “Trademark Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “UBS” means UBS Loan Finance LLC.
          “Underlying Issuer” means Wells Fargo or one of its Affiliates.
          “Underlying Letter of Credit” means a Letter of Credit that has been
issued by an Underlying Issuer.
          “United States” means the United States of America.
          Vessel Appraisal” means a written appraisal of the Eligible Vessels
delivered to Agent, in form, scope and methodology reasonably acceptable to
Agent in its Permitted Discretion and by Dufour, Lasky & Strouse, Inc., Merrill
Marine Services, Inc., or an appraiser reasonably acceptable to Agent and
Parent, addressed to Agent and upon which Agent and Lenders are expressly
permitted to rely.
          “Vessels” means the towboats, barges and other vessels owned or leased
by the Loan Parties.
          “Voidable Transfer” has the meaning specified therefor in Section 17.8
of the Agreement.

-43-



--------------------------------------------------------------------------------



 



          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
          “WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited
liability company.

-44-



--------------------------------------------------------------------------------



 



Schedule 3.1
          The obligation of each Lender to make its initial extension of credit
provided for in the Agreement is subject to the fulfillment, to the satisfaction
of each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:
          (a) Agent shall have received copies of financing statements in
appropriate form for purposes of filing in such office or offices as may be
necessary to perfect the security interests to be created by the Loan Documents;
          (b) Agent shall have received and reviewed to its satisfaction, UCC,
tax lien, litigation, bankruptcy and intellectual property searches from all
offices that Agent reasonably deems appropriate in its sole discretion;
          (c) Agent shall have received each of the following documents, in form
and substance reasonably satisfactory to Agent, duly executed, and each such
document shall be in full force and effect:
               (i) the Security Agreement,
               (ii) a disbursement letter executed and delivered by each
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date,
               (iii) the Fee Letters,
               (iv) the Guaranty,
               (v) the Intercompany Subordination Agreement,
               (vi) a letter from Bank of America, N.A. (“Existing Lender”) to
Agent respecting the amount necessary to repay in full all of the obligations of
ACLI, each Borrower and its Subsidiaries owing to Existing Lender and obtain a
release of all of the Liens existing in favor of Existing Lender in and to the
assets of such Borrower and its Subsidiaries, together with termination
statements and other documentation evidencing the termination by Existing Lender
of its Liens in and to the properties and assets of such Borrower and its
Subsidiaries,
               (vii) Sponsor Contribution Agreement,
               (viii) Trademark Security Agreement,
               (ix) Vessel Mortgages, and
          (x) (i) a supplement to the Intercreditor Agreement pursuant to which
Agent agrees to become subject to and bound by the terms of the Intercreditor
Agreement and (ii) a copy of an executed “Refinancing Notice” (as defined in the
Intercreditor Agreement) to be delivered to Bank of America, N.A., as
administrative agent under the Existing Credit Facility;
          (d) Agent shall have received a certificate from the Secretary of each
Borrower (i) attesting to the resolutions of such Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party and (ii) attesting to the
incumbency and signatures of such specific officers of such Borrower.

 



--------------------------------------------------------------------------------



 



          (e) Agent shall have received copies of each Borrower’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Borrower;
          (f) Agent shall have received a certificate of status with respect to
each Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;
          (g) Agent shall have received certificates of status with respect to
each Borrower, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;
          (h) Agent shall have received a certificate from the Secretary of each
Guarantor (i) attesting to the resolutions of such Guarantor’s Board of
Directors authorizing its execution, delivery, and performance of the Loan
Documents to which such Guarantor is a party and (ii) attesting to the
incumbency and signatures of such specific officers of Guarantor;
          (i) Agent shall have received copies of each Guarantor’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Guarantor;
          (j) Agent shall have received a certificate of status with respect to
each Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;
          (k) Agent shall have received certificates of status with respect to
each Guarantor, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;
          (l) Agent shall have received certificates of insurance, together with
the endorsements thereto, as are required by Section 5.6, the form and substance
of which shall be reasonably satisfactory to Agent;
          (m) Agent shall have received an opinion of Borrowers’ counsel in form
and substance reasonably satisfactory to Agent;
          (n) Borrowers shall have Excess Availability after giving effect to
the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents of at least $65,000,000, which calculation
shall be based upon the results of an updated takeover field examination
performed by Agent or its designee prior to the Closing Date;
          (o) Agent shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for each Borrower, and
(ii) OFAC/PEP searches and customary individual background searches for each
Borrower’s senior management and key principals, and each Guarantor, in each
case, the results of which shall be satisfactory to Agent;

-2-



--------------------------------------------------------------------------------



 



          (p) Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement to the extent
invoiced prior to the Closing Date;
          (q) Agent shall have received evidence satisfactory to Agent that the
Closing Date Acquisition shall be completed on the Closing Date in accordance
with the terms and conditions of the Acquisition Documents, and no such terms or
conditions shall have been waived (other than such changes that are not
materially adverse to the Lenders) with the consent of the Agent; and
          (r) Agent shall have received a certificate executed by an authorized
officer of Parent certifying on behalf of Parent as to the solvency of each
Borrower, individually, and the Borrowers and each other Loan Party, taken as a
whole, on a consolidated basis after giving effect to the Transactions.

-3-



--------------------------------------------------------------------------------



 



Schedule 3.6
Conditions Subsequent
1. Control Agreements.

  (a)   Within forty (40) days following the date hereof (or such longer period
as permitted by the Agent in its sole discretion), (i) the Agent shall have
received a Control Agreement executed and delivered by Parent or another Loan
Party, Agent and Bank of America, N.A., with respect to Deposit Account
No. 3756627970, in form and substance satisfactory to the Agent or (ii) Parent
shall, or shall cause the other Loan Parties, to close such Deposit Account with
Bank of America, N.A. and establish and maintain a replacement Deposit Account
with Wells Fargo Bank, N.A. or one of its Affiliates (or such other depositary
bank reasonably acceptable to Agent in its sole discretion).     (b)   Within
fifteen (15) days following the date hereof (or such longer period as permitted
by the Agent in its sole discretion), the Agent shall have received a Control
Agreement executed and delivered by Parent or another Loan Party, Agent and Bank
of America, N.A., with respect to Deposit Account Nos. 3756627967 and 13744
(Lockbox), in form and substance satisfactory to the Agent.

2. Tax Liens. Within thirty (30) days following the date hereof (or such longer
period as permitted by the Agent in its sole discretion), Agent shall have
received evidence of the release of the following tax liens: (i) Indiana (Clark
County) for $208.66 (as of 4/14/2008) for Commercial Barge Line Company,
(ii) Indiana (Clark County) for $535.55 (as of 10/16/10) for ACL Transportation
Services LLC and (iii) Louisiana (Orleans Parish) for $488.48 (interest
calculated through 9/29/08) for Elliot Bay Design Group LLC, in each case, in
form satisfactory to the Agent.
3. Real Estate: Within sixty (60) days following the date hereof (or such longer
period as permitted by the Agent in its sole discretion):

  (a)   the Agent shall have received a title report for the Mobile Island, MO
property confirming the owner of the property and whether there have been any
amendments or modifications to that certain easement by and between River
Network, an Oregon nonprofit corporation, and Louisiana Dock Company LLC, a
Delaware limited liability company, dated on January 12, 2001, and recorded on
January 16, 2001, in Book 2489, Page 870 in the County of St. Charles, State of
Missouri, and upon such confirmation, the following documents shall be promptly
recorded:

  i.   Deed of Trust, Security Agreement, Assignment of Leases and Rents and
Fixture Filing by ACL Transportation Services LLC, a Delaware limited liability
company, as Grantor, to Kathy Thompson, Trustee, for the benefit of Wells Fargo
Capital Finance, LLC, as agent and security trustee as grantee, as Beneficiary,
to be recorded in Mobile Island, MO.     ii.   UCC-1 Fixture Filing naming ACL
Transportation Services LLC, as debtor and Wells Fargo Capital Finance, LLC, as
Agent and Security Trustee, as secured party to be recorded in Mobile Island,
MO.

  (b)   Parent shall, or shall cause the other Loan Parties, to use commercially
reasonable efforts to cause the title company to issue an endorsement to remove
the general survey exception for the

 



--------------------------------------------------------------------------------



 



      Amarant, Houston and Harahan properties, it being understood that such
commercially reasonable efforts might include obtaining a new survey.

  (c)   the Agent shall have received a Certificate of Authorization and local
counsel opinion for the Memphis, TN property, in the form previously negotiated.

-2-



--------------------------------------------------------------------------------



 



Schedule 4.1(b)
Capitalization of Borrowers

                              Number of Shares or             Membership
Interests Issued Borrower   Authorized Capital Stock by Class   and Outstanding
Commercial Barge Line Company
  1,000 shares of Common Stock     10  
American Commercial Lines LLC
  100 Membership Interests     100  
ACL Transportation Services LLC
  100 Membership Interests     100  
Jeffboat LLC
  100 Membership Interests     100  

 



--------------------------------------------------------------------------------



 



Schedule 4.1(c)
Capitalization of Borrowers’ Subsidiaries

                          Number and             Percentage of            
Outstanding             Shares of Each             Class Owned        
Authorized Number of   Directly or         Shares of Common and   Indirectly by
Entity Name   Parent Company   Preferred Stock   Parent
Commercial Barge Line Company
  American Commercial Lines Inc.   1,000 shares of Common Stock   10
(100%)
American Commercial Lines LLC
  Commercial Barge Line Company   100 Membership Interests   100
(100%)
ACL Finance Corp.
  American Commercial Lines LLC   1,000 Shares of Common Stock   10
(100%)
American Commercial Lines International LLC
  American Commercial Lines LLC   100 Membership Interests   100
(100%)
ACBL Dominica S.A.1
  American Commercial Lines International LLC   Not Available   Not Available
(71%)
American Commercial Barge Line LLC
  American Commercial Lines LLC   100 Membership Interests   100
(100%)
ACL Transportation Services LLC
  Commercial Barge Line Company   100 Membership Interests   100
(100%)
Jeffboat LLC
  Commercial Barge Line Company   100 Membership Interests   100
(100%)
ACL Professional Services Inc.
  Commercial Barge Line Company   1,000 Shares of Common Stock   10
(100%)
Elliott Bay Design Group LLC
  ACL Professional Services Inc.   100 Membership Interests   100
(100%)

 

1   Information cannot be provided for this Subsidiary, which will be dissolved
post closing.

 



--------------------------------------------------------------------------------



 



Schedule 4.1(d)
Parent’s and its Subsidiaries’ Obligation to Repurchase or Retire Stock
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.5
Title to Vessels
Undocumented Vessels Owned by American Commercial Lines LLC

      Barge   Official Number ACBL0409   631573 CA 0521   624844 CA 0522  
624845 CA 0525   624848 CA 0526   624849 CA 0527   624850 CA 0528   624851 CA
0529   624852 CA 0532   624855 CA 0533   624856 CA 535   624858 CA 0703   624821
CA 0704   624822 CA 0705   624823 CA 131B   624859 CA 132B   624860 CA 133B  
624861 CA 134B   624862 CA 135B   624863 CA 137B   625017 CA 138B   625018 CA
139B   625019 CA 140B   625020 CCT 0067   610625 CCT 0068   610626 CCT 0069  
610627 CCT 0070   610628 CCT 0075   610633 CCT 0077   610635 CCT 0088   610646
CCT 0142   613649 CCT 0144   613651 CCT 0146   613653 CCT 0147   613654 CCT 0151
  613658 CCT 0152   613659 CCT 0153   613660 USL 0460   5330 VL 81218   628177
KMM305B     LB203B     WGO16B     AKP007B    

 



--------------------------------------------------------------------------------



 



Undocumented Vessels Owned by ACL Transportation Services LLC

      Barge   Official Number ANGLE   NO ON ABC 807B   598394 ACBL 1333   545703
ACBL 1729   517830 ACBL 2094   640271 ACBL 2745   523881 ACBL 4221   600514 AT
0020   NO ON AT 0030   NO ON B 0593   NO ON BLGR0002   NO ON CA 302B   624835 CB
0001   NO ON CCT 0072   610630 CCT 0086   610644 CCT 0145   613652 CCT 0154  
613661 CCT 0258   563308 CCT 0352   562222 CGB 256B   594505 CHEM0061   296168
CT 0005     DD 4   DD DD 7   DD DD 8   DD DD 9   DD DM 1305   531870 DM 1452  
522066 DM 2476   578145 DM 2489   578158 EMT 15   602515 FLTL0002   NO ON
FUJI0102   NO ON ITEL 128   NO ON MEM 0393   NO ON MV 285   NO ON MV 6676   NO
ON NBI 0001   NO ON NBI018B-DD # 01   NO ON OHT 0009   NO ON OT 0304   NO ON PBL
1501   NO ON PL 0055   571036 PV 2925   NO ON PV 323FLB   552160 PV 324FLB  
552161 PV 338B   552175 PV 343FLB   552180 SBI 0807   NO ON

 



--------------------------------------------------------------------------------



 



      Barge   Official Number SCNO 7708   580211 USL 462   0005496 VL 6801  
511177 VL 7197   536437 VL 7536   568232 VLB 7287   538317 VLB 7291   538321 VLB
7296   538326 VLX 7739   581060 WC 0622   289808 WESTERN1   DOCK WESTERN2   DOCK
WF 0302   WF WF 0001   WF WF 0002   WF WF 0018   WF WF 0060   WF WF 0072   WF WF
0073   WF WF 0075   WF WF 0076   WF WF 85   WF WF 0089   WF WF 0090   WF WF 0300
  WF WF 0301   WF WF 1952   WF WF 3166   WF WF 35   WF WF 36   WF WF 37   WF WF
38   WF

Undocumented Equipment Owned by Jeffboat LLC

      Identification Number   Description DD 0003   Dry Dock WF 0003   Work flat
WF 0016   Flat/deck AM0001   Dock Barge

Certain Contractual Rights Regarding Mortgaged Property

1.   The barge with Barge ID ACBL 5015 is in the process of being sold and will
be released post closing.

2.   The barges with Barge IDs CC 65 and VLX 7357 have been disposed of and will
be released post closing.

3.   The rights of NRG New Roads Holdings LLC and Louisiana Generating LLC,
individually and collectively, and their respective successors and assigns to
acquire an interest in the St. Louis Hall Street Terminal and certain barges and
tugboats under and pursuant to the NRG Agreements.

 



--------------------------------------------------------------------------------



 



4.   The right of first refusal with respect to the Owned Real Property located
in Harahan, Louisiana at a price and upon the terms and conditions of an offer
to purchase and/or sell, contained in the Lease Agreement dated September 27,
2001, by and between ACL Transportation Services LLC (f/k/a Louisiana Dock
Company, LLC) and National Maintenance & Repair of Louisiana, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 4.6(a)
States of Organization

      Entity Name   Jurisdiction of Organization
American Commercial Lines Inc.
  Delaware
Commercial Barge Line Company
  Delaware
American Commercial Lines LLC
  Delaware
ACL Finance Corp.
  Delaware
American Commercial Lines International LLC
  Delaware
ACBL Dominica S.A.2
  Dominican Republic
American Commercial Barge Line LLC
  Delaware
ACL Transportation Services LLC
  Delaware
Jeffboat LLC
  Delaware
ACL Professional Services Inc.
  Delaware
Elliott Bay Design Group LLC
  Delaware

 

2   To be dissolved post closing.

 



--------------------------------------------------------------------------------



 



Schedule 4.6(b)
Chief Executive Offices

      Loan Party   Chief Executive Office Address
American Commercial Lines Inc.
  1701 East Market Street, Jeffersonville, IN 47130
Commercial Barge Line Company
  1701 East Market Street, Jeffersonville, IN 47130
American Commercial Lines LLC
  1701 East Market Street, Jeffersonville, IN 47130
ACL Transportation Services LLC
  1701 East Market Street, Jeffersonville, IN 47130
Jeffboat LLC
  1030 East Market Street, Jeffersonville, IN 47130

 



--------------------------------------------------------------------------------



 



Schedule 4.6(c)
Organizational Identification Numbers

                              Organizational     Tax Identification  
Identification Loan Party   Number   Number
American Commercial Lines Inc.
    75-3177794       3901974  
Commercial Barge Line Company
    03-0552365       3901641  
American Commercial Lines LLC
    52-2106600       2879540  
ACL Transportation Services LLC
    52-2106589       2910202  
Jeffboat LLC
    52-2106590       2910203  

 



--------------------------------------------------------------------------------



 



Schedule 4.6(d)
Commercial Tort Claims
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.7(b)
Litigation

                          Liability is Covered Parties   Nature of the Dispute  
Status   by Insurance
Seabulk Towing Inc. v. Jeffboat LLC
  Breach of contract, warranty, indemnification and breach of implied covenant
of good faith and fair dealing   Case pending in the New York Superior Court
(Index No. 601285/2009)   No
 
           
Various Class Action Plaintiffs, Claimants Under the Oil Pollution Act of 1990,
and American Commercial Lines Inc. and American Commercial Lines LLC
  Class action lawsuits and claims arising under the Oil Pollution Act of 1990
related to a collision and oil spill at Mile Marker 97 of the Mississippi River
  Cases pending in the United States District Court for the Eastern District of
Louisiana   Yes
 
           
Lyondell Chemical Company v. American Commercial Lines LLC
  Bankruptcy action to avoid and recover transfers   Case pending in the United
States Bankruptcy Court for the Southern District of New York   No

 



--------------------------------------------------------------------------------



 



Schedule 4.11
Employee Benefit Plans

1.   American Commercial Lines LLC Pension Plan

2.   1974 UMWA Pension Plan

 



--------------------------------------------------------------------------------



 



Schedule 4.12
Environmental Matters
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.13
Intellectual Property
Trademarks

                                  App. No.         Owner   Mark   Description  
Reg. No.   Country   Reg. Date
American Commercial Lines LLC
  ACBL   Word mark. Service mark.   74275862
1741761   U.S.   12/22/1992  
American Commercial Lines LLC
  ACL   Word mark. Service mark.   74220004
1804804   U.S.   11/16/1993  
American Commercial Lines LLC
  (LOGO) [c61934c6193405.gif]   Design plus words. Service mark.   78693055
3221549   U.S.   3/27/2007  
Jeffboat LLC
  (LOGO) [c61934c6193406.gif]   Design plus words. The drawing is lined for the
color blue. Service mark registration.   73825900
847768   U.S.   4/16/1998

 



--------------------------------------------------------------------------------



 



Schedule 4.15
Deposit Accounts and Securities Accounts

          Name and Address of Bank or Securities Loan Party   Intermediary
American Commercial Lines LLC
  Bank of America
600 Peachtree Street NE
10th Floor
Atlanta, GA 30308
 
   
American Commercial Lines LLC
  Bank of America
600 Peachtree Street NE
10th Floor
Atlanta, GA 30308
 
   
American Commercial Lines LLC
  Bank of America
600 Peachtree Street NE
10th Floor
Atlanta, GA 30308
 
   
American Commercial Lines LLC
  Bank of America
600 Peachtree Street NE
10th Floor
Atlanta, GA 30308
 
   
American Commercial Lines LLC
  Bank of America
200 South Wacker Drive
Chicago, IL
 
   
American Commercial Lines LLC
  JPM Chase
PO Box 32500
Louisville, KY 40232
 
   
American Commercial Lines LLC
  JPM Chase
PO Box 32500
Louisville, KY 40232
 
   
American Commercial Lines LLC
  JPM Chase
JPM – Kentucky Market
PO Box 659754
San Antonio, TX 78265-9754
 
   
American Commercial Lines LLC
  Wells Fargo
300 N. Meridian St.
Suite 1600
Indianapolis, IN 46204
 
   
American Commercial Lines LLC
  PNC
600 Peachtree Street NE
10th Floor
Atlanta, GA 30308
 
   
ACL Transportation Services LLC
  Whitney Bank
6318 Jefferson Highway
New Orleans, LA 70123
 
   
ACL Transportation Services LLC
  First Bank & Trust
800 Washington Avenue
Cairo, IL 62914
 
   
ACL Transportation Services LLC
  Bank of America
414 Uvalde
Houston, TX

 



--------------------------------------------------------------------------------



 



Schedule 4.17
Material Contracts
Existing Indenture

 



--------------------------------------------------------------------------------



 



Schedule 4.19
Permitted Indebtedness
The 12 1/2% Senior Secured Notes due 2017 (together with any exchange notes and
additional notes) will remain outstanding after the Closing Date. The aggregate
principal amount of this Indebtedness as of the Closing Date is $200,000,000.
The guaranty in favor of Kentucky Utilities Company of Summit.
Existing Letters of Credit

                  Issuer   Beneficiary   Amount   Expiration Date
Bank of America, N.A.
  American Longshore Mutual Association, Ltd.   $830,208       N/A
Bank of America, N.A.
  Norfolk Tug Company   Not Exceeding $250,000   March 31, 2011
Bank of America, N.A.
  Signal Mutual Indemnity Association Ltd   Not Exceeding $846,844  
December 31, 2010

Potential Indebtedness Under the Following Outstanding Hedge Agreements

                                  Settlement Trd Date   Gallons Hedged  
Counterparty   Price Per Gallon   Date
6/22/2009
  85,000   RBS   2.115   12/31/2010
7/13/2009
  250,000   BOA   1.805   12/31/2010
7/13/2009
  250,000   BOA   1.805   1/31/2011
7/14/2009
  260,000   RBS   1.825   12/31/2010
7/14/2009
  260,000   RBS   1.825   1/31/2011
9/25/2009
  250,000   RBS   1.9195   12/31/2010
12/11/2009
  166,667   BOA   2.0625   12/31/2010
12/11/2009
  166,667   RBS   2.0575   12/31/2010
1/22/2010
  500,000   Wells   2.2   1/31/2011
1/22/2010
  500,000   Wells   2.2   2/28/2011
1/22/2010
  500,000   Wells   2.2   3/31/2011
1/22/2010
  500,000   Wells   2.2   4/30/2011
1/22/2010
  500,000   Wells   2.2   5/31/2011
1/22/2010
  500,000   Wells   2.2   6/30/2011
4/8/2010
  12,500   BOA   2.4275   2/28/2011
4/8/2010
  12,500   BOA   2.4275   5/31/2011
4/8/2010
  12,500   BOA   2.4275   8/31/2011

 



--------------------------------------------------------------------------------



 



                                  Settlement Trd Date   Gallons Hedged  
Counterparty   Price Per Gallon   Date
4/8/2010
  12,500   BOA   2.4275   11/30/2011
5/7/2010
  500,000   RBS   2.215   12/31/2010
8/16/2010
  150,000   BOA   2.2075   1/31/2011
8/16/2010
  150,000   BOA   2.2075   2/28/2011
8/16/2010
  150,000   BOA   2.2075   3/31/2011
8/16/2010
  150,000   BOA   2.2075   4/30/2011
8/16/2010
  150,000   BOA   2.2075   5/31/2011
8/16/2010
  150,000   BOA   2.2075   6/30/2011
8/16/2010
  150,000   BOA   2.2075   7/31/2011
8/16/2010
  150,000   BOA   2.2075   8/31/2011
8/16/2010
  150,000   BOA   2.2075   9/30/2011
8/16/2010
  150,000   BOA   2.2075   10/31/2011
8/16/2010
  150,000   BOA   2.2075   11/30/2011
8/16/2010
  150,000   BOA   2.2075   12/31/2011
12/2/2010
  50,000   WF   2.4565   1/31/2011
12/2/2010
  50,000   WF   2.4565   2/28/2011
12/2/2010
  50,000   WF   2.4565   3/31/2011
12/2/2010
  50,000   WF   2.4565   4/30/2011
12/2/2010
  50,000   WF   2.4565   5/31/2011
12/2/2010
  50,000   WF   2.4565   6/30/2011
12/2/2010
  50,000   WF   2.4565   7/31/2011
12/2/2010
  50,000   WF   2.4565   8/31/2011
12/2/2010
  50,000   WF   2.4565   9/30/2011
12/2/2010
  50,000   WF   2.4565   10/31/2011
12/2/2010
  50,000   WF   2.4565   11/30/2011
12/2/2010
  50,000   WF   2.4565   12/31/2011

 



--------------------------------------------------------------------------------



 



Schedule 4.29
Locations of Inventory and Equipment

                  Stored with Bailee,         Warehouseman or Loan Parties  
Address   Similar Party
American Commercial Lines LLC
  1701 East Market Street
Jeffersonville, IN 47130   No
 
       
American Commercial Lines LLC
  Custom Fuel Services, Inc.
128 W. Front
Buffalo, IA 52728   Yes
 
       
American Commercial Lines LLC
  Custom Fuel Services, Inc.
1401 Main Street
Point Pleasant, WV 25550   Yes
 
       
American Commercial Lines LLC
  Custom Fuel Services, Inc.
Harahan, LA   Yes
 
       
American Commercial Lines LLC
  Memphis, TN Yes    
 
       
American Commercial Lines LLC
  Various Chartered Boats Yes    
 
       
Jeffboat LLC
  1030 East Market Street
Jeffersonville, IN 47130   No
 
       
Jeffboat LLC
  Bayou City Pump
8139 Tidwell
P.O. Box 23342
Houston, TX 77228   Yes
 
       
ACL Transportation Services LLC
  5500 Hall Street, PO Box 470369
St. Louis, MO 63147   No
 
       
ACL Transportation Services LLC
  427 West Illinois Ave
Memphis, TN 37106   No
 
       
ACL Transportation Services LLC
  5800 River Road
Harahan, LA 70123   No
 
       
ACL Transportation Services LLC
  750 East Davis Street
St. Louis, MO 63111   No
 
       
ACL Transportation Services LLC
  14614 Ohio River Levee Rd
Cairo, IL 62914   No
 
       
ACL Transportation Services LLC
  3232 Louisiana Hwy 18, PO Box   No
 
  910    
 
  Vacherie, LA 70090    
 
       
ACL Transportation Services LLC
  7000 River Road
Marrero, LA 70072   No
 
       
ACL Transportation Services LLC
  High Street
Hennepin, IL 63127   No
 
       
ACL Transportation Services LLC
  16400 Industrial Park Dr, PO   No
 
  Box 224    
 
  Lemont, IL 63043    
 
       
ACL Transportation Services LLC
  4190 Bussen Road
St. Louis, MO 63129   No
 
       
ACL Transportation Services LLC
  5127 N. River Road
Port Allen, LA 70767   No

 



--------------------------------------------------------------------------------



 



                  Stored with Bailee,         Warehouseman or Loan Parties  
Address   Similar Party
ACL Transportation Services LLC
  10431 Hwy 981
New Roads, LA 70760   No
 
       
ACL Transportation Services LLC
  Hwy 83 South Cote Blanche Island
Franklin, LA 70538   No
 
       
ACL Transportation Services LLC
  Second Street Extension
South Point, OH 45680   No
 
       
ACL Transportation Services LLC
  2031 Upper River Rd
Louisville, KY 40206   No
 
       
ACL Transportation Services LLC
  16526 Dezavala Rd
Channelview, TX 77530   No
 
       
ACL Transportation Services LLC
  632 Vine St – 10th floor
Cincinnati, OH 45202   No
 
       
ACL Transportation Services LLC
  1701 East Market Street
Jeffersonville, IN 47130   No
 
       
ACL Transportation Services LLC
  Custom Fuel Services, Inc.
Harahan   Yes
 
       
ACL Transportation Services LLC
  Krygier Machine Co Inc.
15938 Suntone Dr.
South Holland, IL 60473   Yes
 
       
ACL Transportation Services LLC
  National Maint
Foot of Hawthorne
Hartford, IL 62048   Yes
 
       
ACL Transportation Services LLC
  CK Power products Corp
1100 Research Blvd
St. Louis, MO 63132   Yes
 
       
ACL Transportation Services LLC
  James Marine
209 Fort Jefferson Hill Road
Wickliffe, KY 42087   Yes
 
       
ACL Transportation Services LLC
  National Maint
4350 Clarks River Road
Paducah, KY 42002   Yes
 
       
ACL Transportation Services LLC
  James Marine
4540 Clarks River Road
Paducah, KY 42003   Yes
 
       
ACL Transportation Services LLC
  Clarke GM
751 US 41 South
Henderson, KY 42420   Yes
 
       
ACL Transportation Services LLC
  Southwest Shipyard LP
18310 Market
Channelview, TX 77350   Yes
 
       
ACL Transportation Services LLC
  Marine Systems Inc
2011 Engineers Road
Belle Chase, LA 70037   Yes
 
       
ACL Transportation Services LLC
  Various Chartered Boats   Yes

 



--------------------------------------------------------------------------------



 



Locations of Material Owned or Leased Real Property

          Loan Party   Address   Owned or Leased
American Commercial Lines LLC
  1701 East Market Street   Owned
 
  Jeffersonville, IN 47130    
 
       
Jeffboat LLC
  1030 East Market Street   Owned
 
  Jeffersonville, IN 47130    
 
       
Jeffboat LLC
  Certain real property adjacent to its shipyard in Jeffersonville, Indiana  
Leased
 
       
ACL Transportation Services LLC
  3232 Louisiana Hwy 18   Owned
 
  P.O. Box 910    
 
  Vacherie, LA 70090    
 
       
ACL Transportation Services LLC
  5127 North River Road   Owned
 
  Port Allen, LA 70767    
 
       
ACL Transportation Services LLC
  14614 Ohio River Levee Road   Owned
 
  Cairo, IL 62914    
 
       
ACL Transportation Services LLC
  5800 River Road   Owned
 
  Harahan, LA 70123    
 
       
ACL Transportation Services LLC
  16526 DeZavalla Road   Owned
 
  Channelview, TX 77530    
 
       
ACL Transportation Services LLC
  7000 River Road   Owned
 
  Marrero, LA 70072    
 
       
ACL Transportation Services LLC
  427 W. Illinois Ave.   Owned
 
  Memphis, TN 38106    
 
       
ACL Transportation Services LLC
  5500 Hall Street   Owned
 
  St. Louis, MO 63147    
 
       
ACL Transportation Services LLC
  750 E. Davis Street   Owned
 
  St. Louis, MO 63111    
 
       
ACL Transportation Services LLC
  State Road 7   Owned
 
  South Point, OH 45680    
 
       
ACL Transportation Services LLC
  Permanent Mooring Easement at the confluence of Missouri and Mississippi
Rivers (Mobile Island)   Owned
 
       
ACL Transportation Services LLC
  5500 Hall Street, UMR 184.0   Leased
 
  St. Louis, MO 63147    
 
       
ACL Transportation Services LLC
  UMR 179.8   Leased
 
  St. Louis, MO    
 
       
ACL Transportation Services LLC
  ACBL Slip, IR 301.4   Leased
 
  Lemont, IL    
 
       
ACL Transportation Services LLC
  UMR 173.3   Leased
 
  St. Louis, MO    
 
       
ACL Transportation Services LLC
  HC 384.2   Leased
 
  Channelview, TX    
 
       
ACL Transportation Services LLC
  Slip 3, IR 299.6   Leased
 
  Lemont, IL    
 
       
ACL Transportation Services LLC
  Slip 4, IR 299.9   Leased
 
  Lemont, IL    
 
       
ACL Transportation Services LLC
  UMR 174.1   Leased
 
  St. Louis, MO 63111    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Owned or Leased
ACL Transportation Services LLC
  IR 298.10   Leased
 
  Lemont, IL    
 
       
ACL Transportation Services LLC
  UMR 172.2   Leased
 
  St. Louis, MO    
 
       
ACL Transportation Services LLC
  UMR 171.1   Leased
 
  St. Louis, MO    
 
       
ACL Transportation Services LLC
  Towhead Island, OR 602.5   Leased
 
  Louisville, KY    
 
       
ACL Transportation Services LLC
  OR 320.0 to 321.0   Leased
 
  South Point, OH    
 
       
ACL Transportation Services LLC
  OR 315.9   Leased
 
  South Point, OH    
 
       
ACL Transportation Services LLC
  OR 316.0   Leased
 
  South Point, OH    
 
       
ACL Transportation Services LLC
  OR 316.2   Leased
 
  South Point, OH    
 
       
ACL Transportation Services LLC
  OR 316.4   Leased
 
  South Point, OH    
 
       
ACL Transportation Services LLC
  OR 316.6   Leased
 
  South Point, OH    
 
       
ACL Transportation Services LLC
  OR 316.8   Leased
 
  South Point, OH    
 
       
ACL Transportation Services LLC
  Access Easement Agreement for the Easement to the Property Located at   Leased
 
  427 West Illinois Ave.    
 
  Memphis, TN 38106    
 
       
ACL Transportation Services LLC
  HC 384.4 (Carpenters Bayou)   Leased
 
  Channelview, TX    
 
       
ACL Transportation Services LLC
  UMR 172.0   Leased
 
  St. Louis, MO    
 
       
ACL Transportation Services LLC
  St. Louis, MO   Leased

Vessels

1.   See attached list of American Commercial Lines LLC Owned Boats which is
expressly incorporated herein by reference;   2.   See attached list of American
Commercial Lines LLC Owned Barges which is expressly incorporated herein by
reference;   3.   See attached list of ACL Transportation Services LLC Owned
Boats and Barges which is expressly incorporated herein by reference;   4.   See
attached list of Jeffboat LLC Owned Equipment which is expressly incorporated
herein by reference;   5.   See attached list of locations of Dry Docks which is
expressly incorporated herein by reference;   6.   See attached list of
Chartered Boats which is expressly incorporated herein by reference; and   7.  
See attached list of Chartered Barges which is expressly incorporated herein by
reference.

 



--------------------------------------------------------------------------------



 



ACL BOATS

              Vessel Name   Official No. 1  
AL WEAVER
  551557 2  
ANDREW CANNAVA
  579562 3  
BILL CARNEAL
  610971 4  
BILL ELMER
  533705 5  
BOB KOCH
  598151 6  
BOB STITH
  642652 7  
BUTCH BARRAS
  646544 8  
CARL CANNON
  619976 9  
CAROL P
  978046 10  
CHARLES E PETERS
  528740 11  
CHARLES F. DETMAR JR.
  539034 12  
CHARLES M
  625777 13  
CHRISTIAN BRINKOP
  659639 14  
CINDY CELESTE
  979002 15  
CLYDE BUTCHER
  298357 16  
DE LA SALLE
  614608 17  
DEL WILKINS
  624582 18  
DELL BUTCHER
  503877 19  
DELMAR JAEGER
  582087 20  
DENNIS HENDRIX
  583466 21  
DON FILE
  556838 22  
EDDIE TOUCHETTE
  549972 23  
ELIZABETH DEWEY
  980668 24  
FLOYD H. BLASKE
  503329 25  
FRANK HAENDIGES
  551830 26  
FRANK RADER
  535940 27  
GENE HERDE
  576108 28  
HARRY M. MACK
  565154 29  
HUGH C. BLASKE
  296245 30  
J. W. HERSHEY
  500160 31  
J. RUSSELL FLOWERS
  568139 32  
JACK D. WOFFORD
  504813 33  
JAMES E. NIVIN
  564006 34  
JAMES E. PHILPOTT
  568630 35  
JAMES ERMER
  641398 36  
JAMES G. HINES
  561613 37  
JANE G. HUFFMAN
  564321 38  
JEFFBOAT
  640345 39  
JOE BOBZIEN
  588466 40  
JOSEPH M. HAMILTON
  571622 41  
JUDI
  641764 42  
KEVIN FLOWERS
  546614 43  
L. J. SULLIVAN
  578740 44  
LARRY Y. STRAIN
  623460 45  
LAURA MCKINNEY
  582933 46  
LEXINGTON
  508204

Page 1 of 2



--------------------------------------------------------------------------------



 



ACL BOATS

              Vessel Name   Official No. 47  
LOYD MURPHY
  552330 48  
M/V JAMES W BUKY
  582892 49  
MARK G. ARON
  646853 50  
MARVIN E. NORMAN
  612604 51  
MISS BOBBIE FUGIT
  553499 52  
NAN
  628776 53  
ORLEANIAN
  535492 54  
R H ONEILL
  570554 55  
R. W. NAYE
  518412 56  
RICHARD A BAKER
  580067 57  
ROBERT A. KNOKE
  567698 58  
ROBERT GREENE
  619977 59  
ROBERT SHELTON
  644041 60  
RON SHANKIN
  562078 61  
SARAH ELIZABETH
  518938 62  
SHEILA JOHNSON
  566984 63  
SONNY IVEY
  572994 64  
SUNFLOWER
  551589 65  
TANYA MCKINNEY
  626240 66  
TENNESSEE MERCHANT
  685581 67  
THRUSTON B. MORTON
  594624 68  
TOM BEHRINGER
  584006 69  
TOM FRAZIER
  606669 70  
TROJAN WARRIOR
  570738 71  
VECTURIAN
  680357 72  
W. A. KERNAN
  559099 73  
W. T. TOUTANT
  637070 74  
WALLY ROLLER
  560135 75  
WARREN MCKINNEY
  629017 76  
WARREN W. HINES
  651210 77  
WASHINGTON
  516632 78  
WAYNE P. LAGRANGE
  626849 79  
WENDY L
  652922 80  
WILLIAM C. NORMAN
  649605 81  
WILLIAM J. WEBER
  575251 82  
WILLIAM L. KLUNK
  504892

Page 2 of 2



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1
  627   920380        
2
  629   920382        
3
  632   920385        
4
  633   920386        
5
  634   920387        
6
  943   550739       Note 1
7
  947   555407        
8
  956   568164        
9
  1307   920359        
10
  2006   291230       Note 5
11
  4630   550734        
12
  4632   559910        
13
  4633   559911        
14
  4908   559908        
15
  ABC 401B   594700        
16
  ABC 406B   594705        
17
  ABC 410B   594709        
18
  ABC 412B   594711        
19
  ABC 413B   594712        
20
  ABC 424B   594723        
21
  ACBL 111   604011        
22
  ACBL 113   604013        
23
  ACBL 114   604014        
24
  ACBL 116   604016        
25
  ACBL 117   604017        
26
  ACBL 124   604024        
27
  ACBL 1362   579505        
28
  ACBL 1363   579506        
29
  ACBL 1368   579511        
30
  ACBL 1369   579512        
31
  ACBL 1373   578823        
32
  ACBL 1375   578825        
33
  ACBL 1376   578826        
34
  ACBL 1377   578827        
35
  ACBL 1379   578829        
36
  ACBL 1380   578830        
37
  ACBL 1381   578831        
38
  ACBL 1382   578832        
39
  ACBL 1384   580731        
40
  ACBL 1385   580732        
41
  ACBL 1386   580733        
42
  ACBL 1388   580735        
43
  ACBL 139   637835        
44
  ACBL 1391   580738        
45
  ACBL 1393   580740        

Page 1 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
46
  ACBL 1395   580742        
47
  ACBL 1396   580743        
48
  ACBL 1397   580744        
49
  ACBL 1400   624195        
50
  ACBL 1401   624196        
51
  ACBL 1402   624197        
52
  ACBL 1403   624198        
53
  ACBL 1404   624199        
54
  ACBL 1405   634843        
55
  ACBL 1408   634846        
56
  ACBL 1409   634847        
57
  ACBL 1410   634848        
58
  ACBL 1411   634849        
59
  ACBL 1412   634850        
60
  ACBL 1414   634852        
61
  ACBL 142   637838        
62
  ACBL 1420   682748        
63
  ACBL 1421   682749        
64
  ACBL 1422   682750        
65
  ACBL 1423   682751        
66
  ACBL 1424   682752        
67
  ACBL 1425   682753        
68
  ACBL 1426   682754        
69
  ACBL 1427   682755        
70
  ACBL 1428   682756        
71
  ACBL 1429   682757        
72
  ACBL 1430   682758        
73
  ACBL 1431   682759        
74
  ACBL 1432   682760        
75
  ACBL 1433   682761        
76
  ACBL 1434   682762        
77
  ACBL 1435   682763        
78
  ACBL 1436   682764        
79
  ACBL 1437   682765        
80
  ACBL 1438   682766        
81
  ACBL 1439   682767        
82
  ACBL 1440   682768        
83
  ACBL 1441   682769        
84
  ACBL 1442   682770        
85
  ACBL 1443   682771        
86
  ACBL 1444   682772        
87
  ACBL 1445   682774        
88
  ACBL 1446   682775        
89
  ACBL 1447   682776        
90
  ACBL 1448   682777        
91
  ACBL 1449   682778        
92
  ACBL 1450   682779        

Page 2 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
93
  ACBL 1451   682780        
94
  ACBL 1452   682781        
95
  ACBL 1453   682782        
96
  ACBL 1454   682783        
97
  ACBL 1467   974717        
98
  ACBL 1469   974719        
99
  ACBL 1471   974721        
100
  ACBL 1704   516686        
101
  ACBL 1707   516689        
102
  ACBL 1710   516692        
103
  ACBL 1719   517820        
104
  ACBL 1721   517822        
105
  ACBL 1724   517825        
106
  ACBL 1725   517826        
107
  ACBL 1727   517828        
108
  ACBL 1734   517835        
109
  ACBL 1805   579524        
110
  ACBL 1840   601380        
111
  ACBL 1841   601381        
112
  ACBL 1842   601382        
113
  ACBL 1843   601383        
114
  ACBL 1844   601384        
115
  ACBL 1845   601385        
116
  ACBL 1846   601386        
117
  ACBL 1847   601387        
118
  ACBL 1848   601388        
119
  ACBL 1850   606600        
120
  ACBL 1851   606601        
121
  ACBL 1852   606602        
122
  ACBL 1853   606603        
123
  ACBL 1854   606604        
124
  ACBL 1855   606605        
125
  ACBL 1856   606606        
126
  ACBL 1857   606607        
127
  ACBL 1859   606609        
128
  ACBL 1860   614185        
129
  ACBL 1862   614187        
130
  ACBL 1863   614188        
131
  ACBL 1864   614189        
132
  ACBL 1865   614190        
133
  ACBL 1866   614191        
134
  ACBL 1867   614192        
135
  ACBL 1868   614193        
136
  ACBL 1870   609317        
137
  ACBL 1873   609320        
138
  ACBL 1874   609321        
139
  ACBL 1875   609322        

Page 3 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
140
  ACBL 1880   609327        
141
  ACBL 1884   609331        
142
  ACBL 200   628922        
143
  ACBL 201   628923        
144
  ACBL 2011   588331        
145
  ACBL 202   628924        
146
  ACBL 203   628925        
147
  ACBL 2034   595987        
148
  ACBL 2039   595992        
149
  ACBL 204   628926        
150
  ACBL 2041   595994        
151
  ACBL 2044   595997        
152
  ACBL 205   628927        
153
  ACBL 2052   596005        
154
  ACBL 206   628928        
155
  ACBL 2068   596021        
156
  ACBL 207   628929        
157
  ACBL 2071   634514        
158
  ACBL 2072   634521        
159
  ACBL 2079   640256        
160
  ACBL 208   628930        
161
  ACBL 209   628931        
162
  ACBL 2091   640268        
163
  ACBL 2098   640275        
164
  ACBL 2099   640276        
165
  ACBL 210   628932        
166
  ACBL 211   628933        
167
  ACBL 212   628934        
168
  ACBL 213   628935        
169
  ACBL 2131   637828        
170
  ACBL 214   628936        
171
  ACBL 215   628937        
172
  ACBL 217   628939        
173
  ACBL 218   628940        
174
  ACBL 219   628941        
175
  ACBL 221   644469        
176
  ACBL 222   644470        
177
  ACBL 223   644471        
178
  ACBL 224   644472        
179
  ACBL 225   644473        
180
  ACBL 226   644474        
181
  ACBL 227   644475        
182
  ACBL 228   644476        
183
  ACBL 229   644477        
184
  ACBL 2918   571934        
185
  ACBL 2943   575463        
186
  ACBL 2954   575474        

Page 4 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
187
  ACBL 2959   575479        
188
  ACBL 2960   575480       X
189
  ACBL 2966   575486        
190
  ACBL 298   1064480        
191
  ACBL 300   641005        
192
  ACBL 3007   580444        
193
  ACBL 301   634515        
194
  ACBL 3010   580745        
195
  ACBL 3016   580751        
196
  ACBL 302   634516        
197
  ACBL 3020   580755        
198
  ACBL 3028   582187   X    
199
  ACBL 303   634517        
200
  ACBL 3031   582190        
201
  ACBL 3032   582191        
202
  ACBL 3033   582192        
203
  ACBL 3034   582193        
204
  ACBL 3035   582194        
205
  ACBL 3039   582198        
206
  ACBL 304   634518        
207
  ACBL 3040   582199        
208
  ACBL 3041   582200        
209
  ACBL 3045   582204        
210
  ACBL 3046   582205        
211
  ACBL 3048   582207        
212
  ACBL 305   641008        
213
  ACBL 3050   582209        
214
  ACBL 3052   582211        
215
  ACBL 3054   582213        
216
  ACBL 3057   582216        
217
  ACBL 3059   582218        
218
  ACBL 306   634520        
219
  ACBL 307   641006        
220
  ACBL 3071   582230        
221
  ACBL 3073   582232        
222
  ACBL 3074   582233        
223
  ACBL 3076   582235        
224
  ACBL 3077   582236        
225
  ACBL 3078   582237        
226
  ACBL 308   634522        
227
  ACBL 3081   584501        
228
  ACBL 3084   584504        
229
  ACBL 3085   584505        
230
  ACBL 3086   584506        
231
  ACBL 309   634523        
232
  ACBL 3090   584510        
233
  ACBL 3091   584511        

Page 5 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
234
  ACBL 3092   584512        
235
  ACBL 3093   584513        
236
  ACBL 3095   593605        
237
  ACBL 3096   593606        
238
  ACBL 3098   593608        
239
  ACBL 3099   593609        
240
  ACBL 3100   593610        
241
  ACBL 3101   593611        
242
  ACBL 3103   593613        
243
  ACBL 3104   593614   X    
244
  ACBL 311   634525        
245
  ACBL 3110   614195        
246
  ACBL 3111   614196        
247
  ACBL 3112   614197        
248
  ACBL 3113   614198        
249
  ACBL 3114   614199        
250
  ACBL 3116   614201        
251
  ACBL 3118   614203        
252
  ACBL 312   634526        
253
  ACBL 3122   614207        
254
  ACBL 3124   614209        
255
  ACBL 3126   624073        
256
  ACBL 3127   624074        
257
  ACBL 3128   624075        
258
  ACBL 3130   624077        
259
  ACBL 3131   624078        
260
  ACBL 3132   624079        
261
  ACBL 3133   624080        
262
  ACBL 3135   630130        
263
  ACBL 3136   630131        
264
  ACBL 3137   630132        
265
  ACBL 3138   630133        
266
  ACBL 3139   630134        
267
  ACBL 314   634528        
268
  ACBL 3140   630135        
269
  ACBL 3141   630136        
270
  ACBL 3142   630137        
271
  ACBL 3143   630138        
272
  ACBL 3144   630139        
273
  ACBL 3145   630711        
274
  ACBL 3146   630712        
275
  ACBL 3148   630714        
276
  ACBL 3149   630715        
277
  ACBL 315   634529        
278
  ACBL 3150   630716        
279
  ACBL 3151   630717        
280
  ACBL 3152   630718        

Page 6 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
281
  ACBL 3153   630719        
282
  ACBL 3154   630720        
283
  ACBL 3155   637477        
284
  ACBL 3156   637478        
285
  ACBL 3158   637480        
286
  ACBL 3159   637481        
287
  ACBL 316   634530        
288
  ACBL 3160   637482        
289
  ACBL 3161   637483        
290
  ACBL 3162   637484        
291
  ACBL 3163   637485        
292
  ACBL 3164   637486        
293
  ACBL 3165   637487        
294
  ACBL 3167   637489        
295
  ACBL 3168   637490        
296
  ACBL 3169   637491        
297
  ACBL 3170   637669        
298
  ACBL 3172   637671        
299
  ACBL 3173   637672        
300
  ACBL 3174   637673        
301
  ACBL 3175   637674        
302
  ACBL 3176   637675        
303
  ACBL 3178   637677        
304
  ACBL 3179   637678        
305
  ACBL 3180   637679        
306
  ACBL 3181   637680        
307
  ACBL 3182   637681        
308
  ACBL 3183   637682        
309
  ACBL 3184   637683        
310
  ACBL 3201   604026        
311
  ACBL 3203   604028        
312
  ACBL 3207   604032        
313
  ACBL 3208   604033        
314
  ACBL 3210   604035        
315
  ACBL 3211   604036        
316
  ACBL 3212   604037        
317
  ACBL 3217   604042        
318
  ACBL 3218   604043        
319
  ACBL 3219   604044        
320
  ACBL 3220   604045        
321
  ACBL 3221   604046        
322
  ACBL 3222   604047        
323
  ACBL 3223   604048        
324
  ACBL 3228   606613        
325
  ACBL 3230   606615        
326
  ACBL 3234   606619        
327
  ACBL 3240   677305        

Page 7 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
328
  ACBL 3241     677306          
329
  ACBL 3242     677307          
330
  ACBL 3243     677308          
331
  ACBL 3244     677309          
332
  ACBL 3245     677310          
333
  ACBL 3246     677311          
334
  ACBL 3248     677313          
335
  ACBL 3249     677314          
336
  ACBL 3250     677315          
337
  ACBL 3253     677318          
338
  ACBL 3254     677319          
339
  ACBL 3255     682784          
340
  ACBL 3257     682786          
341
  ACBL 3258     682787          
342
  ACBL 325X     601300          
343
  ACBL 3260     682789          
344
  ACBL 3261     682790          
345
  ACBL 3262     682791          
346
  ACBL 3263     682792          
347
  ACBL 3264     682793          
348
  ACBL 3265     970864          
349
  ACBL 3266     970865          
350
  ACBL 3267     970866          
351
  ACBL 3268     970867          
352
  ACBL 3269     970868          
353
  ACBL 326X     601301          
354
  ACBL 3270     971954          
355
  ACBL 3272     971956          
356
  ACBL 3273     971957          
357
  ACBL 3274     971958     X    
358
  ACBL 3275     965123          
359
  ACBL 3276     965124          
360
  ACBL 3277     965125          
361
  ACBL 3278     965126          
362
  ACBL 3279     965127          
363
  ACBL 327X     601302          
364
  ACBL 3280     965128          
365
  ACBL 3282     965130          
366
  ACBL 3283     965131          
367
  ACBL 3284     965132          
368
  ACBL 3286     965134          
369
  ACBL 3287     965135          
370
  ACBL 328X     601303          
371
  ACBL 3291     965138          
372
  ACBL 3292     965140          
373
  ACBL 3295     965143          
374
  ACBL 3296     965144          

Page 8 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
375
  ACBL 3297     965145          
376
  ACBL 3299     965147          
377
  ACBL 329X     601304          
378
  ACBL 3302     965150          
379
  ACBL 3303     965151          
380
  ACBL 3304     965152          
381
  ACBL 330X     601305          
382
  ACBL 331X     601306          
383
  ACBL 333X     601308          
384
  ACBL 334X     601309          
385
  ACBL 335X     614165          
386
  ACBL 336X     614166          
387
  ACBL 337X     614167          
388
  ACBL 339X     614169          
389
  ACBL 340X     614170          
390
  ACBL 341X     614171          
391
  ACBL 342X     614172          
392
  ACBL 343X     614173          
393
  ACBL 344X     614174          
394
  ACBL 345X     614175          
395
  ACBL 346X     614176          
396
  ACBL 347X     614177          
397
  ACBL 348X     614178          
398
  ACBL 349X     614179          
399
  ACBL 350X     614180          
400
  ACBL 351X     614181          
401
  ACBL 352X     614182          
402
  ACBL 353X     614183          
403
  ACBL 355X     644478          
404
  ACBL 356X     644479          
405
  ACBL 357X     644480          
406
  ACBL 358X     644481          
407
  ACBL 359X     644482          
408
  ACBL 360X     644483          
409
  ACBL 361X     644484          
410
  ACBL 362X     644485          
411
  ACBL 363X     644486          
412
  ACBL 364X     644487          
413
  ACBL 365X     1038828          
414
  ACBL 366X     1038829          
415
  ACBL 367X     1038830          
416
  ACBL 368X     1038831          
417
  ACBL 369X     1038832          
418
  ACBL 402     631566          
419
  ACBL 403     631567          
420
  ACBL 4046     612422          
421
  ACBL 4048     612429          

Page 9 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
422
  ACBL 4049     612430          
423
  ACBL 4050     612432          
424
  ACBL 4052     612425          
425
  ACBL 4059     612424          
426
  ACBL 406     604022          
427
  ACBL 4063     612420          
428
  ACBL 4070     612427          
429
  ACBL 408     631572          
430
  ACBL 409     631573     Note 3    
431
  ACBL 411     633897          
432
  ACBL 4120     639212          
433
  ACBL 4121     639249          
434
  ACBL 4122     639211          
435
  ACBL 4123     633994          
436
  ACBL 4124     633995          
437
  ACBL 4125     633996          
438
  ACBL 4126     633997          
439
  ACBL 4128     612435          
440
  ACBL 4130     612437          
441
  ACBL 4131     612438          
442
  ACBL 4132     631581          
443
  ACBL 4133     631582          
444
  ACBL 4134     632102          
445
  ACBL 4137     637649          
446
  ACBL 4139     643444          
447
  ACBL 414     633900          
448
  ACBL 4140     643756          
449
  ACBL 4141     643757          
450
  ACBL 4142     643758          
451
  ACBL 4143     643759          
452
  ACBL 4144     643760          
453
  ACBL 4145     643445          
454
  ACBL 4146     605768          
455
  ACBL 4147     631587          
456
  ACBL 4148     631588          
457
  ACBL 4149     631590          
458
  ACBL 4152     630471          
459
  ACBL 418     633904          
460
  ACBL 419     633905          
461
  ACBL 4209     621879          
462
  ACBL 4230     618001          
463
  ACBL 4232     617998          
464
  ACBL 4235     617997          
465
  ACBL 424     640353          
466
  ACBL 4242     629465          
467
  ACBL 4243     618002          
468
  ACBL 4244     976901          

Page 10 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
469
  ACBL 427     640352          
470
  ACBL 429     633639          
471
  ACBL 4300     631669          
472
  ACBL 4301     631670          
473
  ACBL 4302     631794          
474
  ACBL 4303     631795          
475
  ACBL 4304     623864          
476
  ACBL 4306     624403          
477
  ACBL 4307     624665          
478
  ACBL 4309     612389          
479
  ACBL 431     633641          
480
  ACBL 4312     612393          
481
  ACBL 4319     612392          
482
  ACBL 432     633642          
483
  ACBL 4320     612394          
484
  ACBL 4325     630542          
485
  ACBL 4326     631041          
486
  ACBL 4327     602523          
487
  ACBL 4329     640823          
488
  ACBL 4330     640824          
489
  ACBL 4331     614727          
490
  ACBL 4332     627957          
491
  ACBL 4338     622954          
492
  ACBL 4339     620315          
493
  ACBL 4340     640825          
494
  ACBL 4341     640826          
495
  ACBL 4342     622461          
496
  ACBL 4343     631858          
497
  ACBL 4344     631859          
498
  ACBL 4346     631586          
499
  ACBL 4347     631589          
500
  ACBL 435     653896          
501
  ACBL 4350     624891          
502
  ACBL 4352     599194          
503
  ACBL 4353     599192          
504
  ACBL 4355     622957          
505
  ACBL 4356     602514          
506
  ACBL 436     653897          
507
  ACBL 437     653898          
508
  ACBL 438     653899          
509
  ACBL 439     653900          
510
  ACBL 440     653901          
511
  ACBL 441     653902          
512
  ACBL 442     653903          
513
  ACBL 443     653904          
514
  ACBL 444     653905          
515
  ACBL 445     653906          

Page 11 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
516
  ACBL 500     653907          
517
  ACBL 5000     619258          
518
  ACBL 5003     619261          
519
  ACBL 5004     619262          
520
  ACBL 5005     619263          
521
  ACBL 5006     619264          
522
  ACBL 5007     619265          
523
  ACBL 5008     619266          
524
  ACBL 5009     619267          
525
  ACBL 501     653908          
526
  ACBL 5010     621119          
527
  ACBL 5011     621120          
528
  ACBL 5012     621121          
529
  ACBL 5013     621122          
530
  ACBL 5014     621123          
531
  ACBL 5015     621124       Note 2
532
  ACBL 5016     621125          
533
  ACBL 5017     621126          
534
  ACBL 5018     621127          
535
  ACBL 5019     621128          
536
  ACBL 502     653909          
537
  ACBL 5020     621129          
538
  ACBL 5021     621130          
539
  ACBL 5023     621132          
540
  ACBL 5024     621133          
541
  ACBL 5025     624057          
542
  ACBL 5026     624058          
543
  ACBL 5027     624059          
544
  ACBL 5028     624060          
545
  ACBL 5029     624061          
546
  ACBL 503     653910          
547
  ACBL 5030     624062          
548
  ACBL 5031     624063          
549
  ACBL 5032     624064          
550
  ACBL 5033     624065          
551
  ACBL 5034     624066          
552
  ACBL 5035     624067          
553
  ACBL 5036     624068          
554
  ACBL 5037     624069          
555
  ACBL 5038     624070          
556
  ACBL 5039     624071          
557
  ACBL 504     653911          
558
  ACBL 5040     624185          
559
  ACBL 5041     624186          
560
  ACBL 5042     624187          
561
  ACBL 5043     624188          
562
  ACBL 5044     624189          

Page 12 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
563
  ACBL 5045     624190          
564
  ACBL 5046     624191          
565
  ACBL 5047     624192          
566
  ACBL 5048     624193          
567
  ACBL 5049     624194          
568
  ACBL 505     653912          
569
  ACBL 506     653913          
570
  ACBL 507     653914          
571
  ACBL 508     653915          
572
  ACBL 509     653916          
573
  ACBL 510     653917          
574
  ACBL 511     653918          
575
  ACBL 512     653919          
576
  ACBL 513     653920          
577
  ACBL 514     653921          
578
  ACBL 6000     617398          
579
  ACBL 6001     617399          
580
  ACBL 6002     617400          
581
  ACBL 6003     617401          
582
  ACBL 6005     617403          
583
  ACBL 6006     617404          
584
  ACBL 6008     617406          
585
  ACBL 6009     617407          
586
  ACBL 6010     617777          
587
  ACBL 6011     617778          
588
  ACBL 6012     617779          
589
  ACBL 6013     617780          
590
  ACBL 6014     617781          
591
  ACBL 6015     617782          
592
  ACBL 6016     617783          
593
  ACBL 6018     621134          
594
  ACBL 6019     621135          
595
  ACBL 6021     621137          
596
  ACBL 6022     621138          
597
  ACBL 6023     621139          
598
  ACBL 6024     621140          
599
  ACBL 6026     621142          
600
  ACBL 6027     621143          
601
  ACBL 6028     621144          
602
  ACBL 6029     621145          
603
  ACBL 6030     621146          
604
  ACBL 6031     621147          
605
  ACBL 6032     621148          
606
  ACBL 6033     621149          
607
  ACBL 6034     621150          
608
  ACBL 6035     621151          
609
  ACBL 6036     621152          

Page 13 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
610
  ACBL 6037     621153          
611
  ACBL 6038     621154          
612
  ACBL 6039     621155          
613
  ACBL 6042     621158          
614
  ACBL 6043     621159          
615
  ACBL 6044     621160          
616
  ACBL 6045     621161          
617
  ACBL 6046     621162          
618
  ACBL 6047     621163          
619
  ACBL 6048     621164          
620
  ACBL 6049     621165          
621
  ACL 00582     1114059          
622
  ACL 00583     1114060          
623
  ACL 00584     1114061          
624
  ACL 01100     1114078          
625
  ACL 01101     1114079          
626
  ACL 01102     1114080          
627
  ACL 01103     1114081          
628
  ACL 01104     1114082          
629
  ACL 01105     1114083          
630
  ACL 01106     1114084          
631
  ACL 01107     1114085          
632
  ACL 01108     1114086          
633
  ACL 01109     1114087          
634
  ACL 01110     1114088          
635
  ACL 01111     1114089          
636
  ACL 01112     1114090          
637
  ACL 01113     1114091          
638
  ACL 01114     1114092          
639
  ACL 01115     1114093          
640
  ACL 01116     1114094          
641
  ACL 01117     1114095          
642
  ACL 01118     1114096          
643
  ACL 01119     1114097          
644
  ACL 01120     1114098          
645
  ACL 01121     1114099          
646
  ACL 01122     1114100          
647
  ACL 01123     1114101          
648
  ACL 01124     1114102          
649
  ACL 01125     1114103          
650
  ACL 01126     1114104          
651
  ACL 01127     1114105          
652
  ACL 01128     1114106          
653
  ACL 01129     1114107          
654
  ACL 01131     1117682          
655
  ACL 01132     1117683          
656
  ACL 01133     1117684          

Page 14 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
657
  ACL 01134     1117685          
658
  ACL 01135     1117686          
659
  ACL 01136     1117687          
660
  ACL 01137     1117688          
661
  ACL 01138     1117689          
662
  ACL 01139     1117690          
663
  ACL 01140     1117691          
664
  ACL 01141     1117692          
665
  ACL 01142     1117693          
666
  ACL 01143     1117694          
667
  ACL 01144     1117695          
668
  ACL 01145     1117696          
669
  ACL 01146     1117697          
670
  ACL 01147     1117698          
671
  ACL 01148     1117699          
672
  ACL 01149     1117700          
673
  ACL 01150     1117701          
674
  ACL 01151     1117702          
675
  ACL 01152     1117703          
676
  ACL 01153     1117704          
677
  ACL 01154     1117705          
678
  ACL 01155     1117706          
679
  ACL 01156     1117707          
680
  ACL 01157     1117708          
681
  ACL 01158     1117709          
682
  ACL 01159     1117710          
683
  ACL 01160     1117711          
684
  ACL 01161     1117712          
685
  ACL 01162     1117713          
686
  ACL 01163     1121695          
687
  ACL 01164     1121696          
688
  ACL 01165     1121697          
689
  ACL 01166     1121698          
690
  ACL 01167     1120550          
691
  ACL 01168     1120551          
692
  ACL 01169     1120552          
693
  ACL 01170     1121699          
694
  ACL 01171     1121700          
695
  ACL 01172     1121701          
696
  ACL 01173     1121702          
697
  ACL 01174     1121703          
698
  ACL 01175     1121704          
699
  ACL 01176     1121705          
700
  ACL 01177     1121706          
701
  ACL 01178     1121707          
702
  ACL 01179     1121708          
703
  ACL 01180     1121709          

Page 15 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
704
  ACL 01181     1121710          
705
  ACL 01182     1121711          
706
  ACL 01183     1121712          
707
  ACL 01184     1121713          
708
  ACL 01185     1121714          
709
  ACL 01186     1121715          
710
  ACL 01187     1121716          
711
  ACL 01188     1121717          
712
  ACL 01189     1121718          
713
  ACL 01190     1121719          
714
  ACL 01191     1121720          
715
  ACL 01192     1121721          
716
  ACL 01193     1121722          
717
  ACL 01194     1121723          
718
  ACL 01195     1121724          
719
  ACL 01196     1121725          
720
  ACL 01197     1121726          
721
  ACL 01198     1121727          
722
  ACL 01199     1121728          
723
  ACL 01500     1114062          
724
  ACL 01501     1114063          
725
  ACL 01502     1114064          
726
  ACL 01503     1114065          
727
  ACL 01504     1114066          
728
  ACL 01505     1114067          
729
  ACL 01506     1114068          
730
  ACL 01507     1114069          
731
  ACL 01508     1114070          
732
  ACL 01509     1114071          
733
  ACL 01510     1114072          
734
  ACL 01511     1114073          
735
  ACL 01512     1114074          
736
  ACL 01513     1114075          
737
  ACL 01514     1114076          
738
  ACL 01515     1114077          
739
  ACL 01520     1114108          
740
  ACL 01521     1114109          
741
  ACL 01522     1114110          
742
  ACL 01523     1114111          
743
  ACL 01524     1114112          
744
  ACL 01525     1114113          
745
  ACL 01526     1114114          
746
  ACL 01527     1114115          
747
  ACL 01528     1114116          
748
  ACL 01529     1114117          
749
  ACL 01530     1114118          
750
  ACL 01531     1114119          

Page 16 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
751
  ACL 01532     1114120          
752
  ACL 01533     1114121          
753
  ACL 01534     1114122          
754
  ACL 01535     1114123          
755
  ACL 01536     1114124          
756
  ACL 01537     1114125          
757
  ACL 01538     1114126          
758
  ACL 01539     1114127          
759
  ACL 01540     1114128          
760
  ACL 01541     1114129          
761
  ACL 01542     1114130          
762
  ACL 01543     1114131          
763
  ACL 01544     1114132          
764
  ACL 01545     1114133          
765
  ACL 01546     1114134          
766
  ACL 01547     1114135          
767
  ACL 01548     1114136          
768
  ACL 01549     1114137          
769
  ACL 01700     1121729          
770
  ACL 01701     1121730          
771
  ACL 01702     1121731          
772
  ACL 01703     1121732          
773
  ACL 01704     1121733          
774
  ACL 01705     1121734          
775
  ACL 01706     1121735          
776
  ACL 01707     1121736          
777
  ACL 01708     1121737          
778
  ACL 01709     1121738          
779
  ACL 01710     1121739          
780
  ACL 01711     1121740          
781
  ACL 01712     1121741          
782
  ACL 01713     1121742          
783
  ACL 01714     1121743          
784
  ACL 01715     1121744          
785
  ACL 01716     1121745          
786
  ACL 01717     1121746          
787
  ACL 01718     1121747          
788
  ACL 01719     1121748          
789
  ACL 01720     1121749          
790
  ACL 01721     1121750          
791
  ACL 01722     1121751          
792
  ACL 01723     1121752          
793
  ACL 01724     1121753          
794
  ACL 06100     1193370          
795
  ACL 06101     1193371          
796
  ACL 06102     1193372          
797
  ACL 06103     1193373          

Page 17 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
798
  ACL 06104     1193374          
799
  ACL 06105     1193375          
800
  ACL 06106     1193376          
801
  ACL 06107     1193377          
802
  ACL 06108     1193378          
803
  ACL 06109     1193380          
804
  ACL 06110     1193381          
805
  ACL 06111     1193382          
806
  ACL 06112     1193383          
807
  ACL 06113     1193384          
808
  ACL 06114     1193385          
809
  ACL 06115     1193386          
810
  ACL 06116     1193387          
811
  ACL 06117     1193389          
812
  ACL 06118     1193390          
813
  ACL 06119     1193391          
814
  ACL 06600     1182130          
815
  ACL 06601     1182131          
816
  ACL 06602     1182132          
817
  ACL 06603     1182133          
818
  ACL 06604     1182134          
819
  ACL 06605     1182135          
820
  ACL 06606     1182136          
821
  ACL 06607     1182137          
822
  ACL 06608     1182138          
823
  ACL 06609     1182139          
824
  ACL 06610     1182140          
825
  ACL 06624     1182154          
826
  ACL 06625     1182155          
827
  ACL 06626     1182156          
828
  ACL 06627     1182157          
829
  ACL 06628     1182158          
830
  ACL 06629     1182159          
831
  ACL 06630     1182160          
832
  ACL 06631     1182162          
833
  ACL 06632     1182163          
834
  ACL 06633     1182164          
835
  ACL 06634     1182165          
836
  ACL 06635     1182166          
837
  ACL 06636     1182167          
838
  ACL 06637     1182168          
839
  ACL 06638     1182169          
840
  ACL 06639     1182170          
841
  ACL 06640     1182171          
842
  ACL 06641     1182172          
843
  ACL 06642     1182173          
844
  ACL 06643     1182175          

Page 18 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
845
  ACL 06644     1182176          
846
  ACL 06645     1182177          
847
  ACL 06646     1182178          
848
  ACL 06647     1182179          
849
  ACL 06648     1182181          
850
  ACL 06649     1182182          
851
  ACL 07115     1200896          
852
  ACL 07116     1200897          
853
  ACL 07117     1200898          
854
  ACL 07118     1200899          
855
  ACL 07119     1200900          
856
  ACL 07200     1200901          
857
  ACL 07201     1200902          
858
  ACL 07202     1200903          
859
  ACL 07203     1200904          
860
  ACL 07204     1200905          
861
  ACL 07205     1200906          
862
  ACL 07206     1200907          
863
  ACL 07207     1200908          
864
  ACL 07208     1200909          
865
  ACL 07209     1200910          
866
  ACL 07600     1200911          
867
  ACL 07601     1200912          
868
  ACL 07602     1200913          
869
  ACL 07603     1200914          
870
  ACL 07604     1200915          
871
  ACL 07605     1200916          
872
  ACL 07606     1200917          
873
  ACL 07607     1200918          
874
  ACL 07608     1200919          
875
  ACL 07609     1200920          
876
  ACL 07610     1200921          
877
  ACL 07611     1200922          
878
  ACL 07612     1200923          
879
  ACL 07613     1200924          
880
  ACL 07614     1200925          
881
  ACL 07615     1200926          
882
  ACL 07616     1200927          
883
  ACL 07617     1200928          
884
  ACL 07618     1200929          
885
  ACL 07619     1200930          
886
  ACL 10100     1224842          
887
  ACL 10101     1224843          
888
  ACL 10102     1224844          
889
  ACL 10103     1224845          
890
  ACL 10104     1224847          
891
  ACL 10105     1224848          

Page 19 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
892
  ACL 10106     1224849          
893
  ACL 10107     1224851          
894
  ACL 10108     1224852        
895
  ACL 10109     1224853        
896
  ACL 10110     1224855          
897
  ACL 10111     1224857          
898
  ACL 10112     1224859          
899
  ACL 10113     1224860          
900
  ACL 10114     1224861          
901
  ACL 10115     1224862          
902
  ACL 10116     1224863          
903
  ACL 10117     1224864          
904
  ACL 10118     1224865          
905
  ACL 10119     1224866          
906
  ACL 10120     1224867          
907
  ACL 10121     1224868          
908
  ACL 10122     1224869          
909
  ACL 10123     1224870          
910
  ACL 10124     1224872          
911
  ACL 10125     1224873          
912
  ACL 10126     1224874          
913
  ACL 10127     1224875          
914
  ACL 10128     1224876          
915
  ACL 10129     1224877          
916
  ACL 10130     1224878          
917
  ACL 10131     1224879          
918
  ACL 10132     1224880          
919
  ACL 10133     1224881          
920
  ACL 10134     1224882          
921
  ACL 10135     1224883          
922
  ACL 10136     1224884          
923
  ACL 10137     1224885          
924
  ACL 10138     1224886          
925
  ACL 10139     1224887          
926
  ACL 10140     1229027       X
927
  ACL 10141     1229028       X
928
  ACL 10142     1229029       X
929
  ACL 10143     1229030       X
930
  ACL 10144     1229031       X
931
  ACL 10145     1229032       X
932
  ACL 10146     1229033       X
933
  ACL 10147     1229034       X
934
  ACL 10148     1229035       X
935
  ACL 10149     1229036       X
936
  ACL 10150     1229037       X
937
  ACL 10151     1229038       X
938
  ACL 10152     1229039       X

Page 20 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
939
  ACL 10153     1229040       X
940
  ACL 10154     1229041     X
941
  ACL 10155     1229042     X
942
  ACL 10156     1229043       X
943
  ACL 10157     1229044       X
944
  ACL 10158     1229045       X
945
  ACL 10159     1229046       X
946
  ACL 10160     1229047       X
947
  ACL 10161     1229048       X
948
  ACL 10162     1229049       X
949
  ACL 10163     1229050       X
950
  ACL 10164     1229051       X
951
  ACL 10200     1224888       X
952
  ACL 10201     1224889       X
953
  ACL 10202     1224890       X
954
  ACL 10203     1224891       X
955
  ACL 10204     1224892       X
956
  ACL 10205     1224893       X
957
  ACL 10206     1224894       X
958
  ACL 10207     1224895       X
959
  ACL 10208     1224896       X
960
  ACL 10209     1224897       X
961
  ACL 9500B     1030477          
962
  ACL 9501B     1030478          
963
  ACL 9502B     1030479          
964
  ACL 9503B     1030480          
965
  ACL 9504B     1030481          
966
  ACL 9505B     1030482          
967
  ACL 9506B     1030483          
968
  ACL 9507B     1030484          
969
  ACL 9508B     1030485          
970
  ACL 9509B     1030486          
971
  ACL 9510B     1030794          
972
  ACL 9511B     1030795          
973
  ACL 9512B     1030796          
974
  ACL 9513B     1030810          
975
  ACL 9514B     1030811          
976
  ACL 9515B     1030812          
977
  ACL 9516B     1030813          
978
  ACL 96000     1039004          
979
  ACL 96001     1039005          
980
  ACL 96002     1039006          
981
  ACL 96003     1039007          
982
  ACL 96004     1039008          
983
  ACL 96005     1039009          
984
  ACL 96006     1043597          
985
  ACL 96007     1043598          

Page 21 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb     Not
Documented   Mortgage Supplement
986
  ACL 96008     1043599          
987
  ACL 96009     1043600          
988
  ACL 96010     1043601          
989
  ACL 96011     1043602          
990
  ACL 96012     1043603          
991
  ACL 96013     1043604          
992
  ACL 96014     1043605          
993
  ACL 96015     1043606          
994
  ACL 96016     1043608          
995
  ACL 96017     1043609          
996
  ACL 96018     1043610          
997
  ACL 96019     1043611          
998
  ACL 96020     1043612          
999
  ACL 96021     1043613          
1000
  ACL 96022     1043614          
1001
  ACL 96023     1043615          
1002
  ACL 96024     1043616          
1003
  ACL 96025     1043618          
1004
  ACL 96026     1043621          
1005
  ACL 96027     1043622          
1006
  ACL 96028     1043623          
1007
  ACL 96029     1043624          
1008
  ACL 96030     1043625          
1009
  ACL 96031     1043626          
1010
  ACL 96032     1043627          
1011
  ACL 96033     1043628          
1012
  ACL 96034     1043629          
1013
  ACL 96035     1043630          
1014
  ACL 97004     1051135          
1015
  ACL 97005     1051136          
1016
  ACL 97006     1051137          
1017
  ACL 97007     1051138          
1018
  ACL 97008     1051139          
1019
  ACL 97009     1051140          
1020
  ACL 9700B     1050421          
1021
  ACL 9701B     1050422          
1022
  ACL 9702B     1050423          
1023
  ACL 9703B     1050424          
1024
  ACL 9704B     1050425          
1025
  ACL 9705B     1050426          
1026
  ACL 9706B     1050427          
1027
  ACL 9707B     1051141          
1028
  ACL 9708B     1051142          
1029
  ACL 9709B     1051143          
1030
  ACL 9710B     1051144          
1031
  ACL 9711B     1051145          
1032
  ACL 9712B     1051146          

Page 22 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1033
  ACL 9713B   1051147        
1034
  ACL 9714B   1051148        
1035
  ACL 9715B   1051149        
1036
  ACL 9716B   1051150        
1037
  ACL 9717B   1052005        
1038
  ACL 9718B   1052006        
1039
  ACL 9719B   1052007        
1040
  ACL 9720B   1052008        
1041
  ACL 9721B   1052009        
1042
  ACL 9722B   1052013        
1043
  ACL 9723B   1052016        
1044
  ACL 9724B   1052018        
1045
  ACL 9725B   1052020        
1046
  ACL 9726B   1052023        
1047
  ACL 9727B   1052047        
1048
  ACL 9728B   1052048        
1049
  ACL 9729B   1052049        
1050
  ACL 9730B   1052050        
1051
  ACL 9731B   1052051        
1052
  ACL 9732B   1052052        
1053
  ACL 9733B   1052053        
1054
  ACL 9734B   1052054        
1055
  ACL 9735B   1052055        
1056
  ACL 9736B   1052056        
1057
  ACL 9737B   1052037        
1058
  ACL 9738B   1052038        
1059
  ACL 9739B   1052039        
1060
  ACL 9740B   1052040        
1061
  ACL 9741B   1052041        
1062
  ACL 9742B   1052042        
1063
  ACL 9743B   1052043        
1064
  ACL 9744B   1052044        
1065
  ACL 9745B   1052045        
1066
  ACL 9746B   1052046        
1067
  ACL 9747B   1053819        
1068
  ACL 9748B   1053820        
1069
  ACL 9749B   1053821        
1070
  ACL 9750B   1053822        
1071
  ACL 99000   1075101        
1072
  ACL 99001   1075103        
1073
  ACL 99002   1075104        
1074
  ACL 99003   1075105        
1075
  ACL 99004   1075106        
1076
  ACL 99005   1075108        
1077
  ACL 99006   1075109        
1078
  ACL 99007   1075112        
1079
  ACL 99008   1075113        

Page 23 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1080
  ACL 99009   1075114        
1081
  ACL 9900B   1076821        
1082
  ACL 99010   1075115        
1083
  ACL 99011   1075116        
1084
  ACL 99012   1075117        
1085
  ACL 99013   1075118        
1086
  ACL 99014   1075120        
1087
  ACL 99015   1075122        
1088
  ACL 99016   1075121        
1089
  ACL 99017   1075123        
1090
  ACL 99018   1075124        
1091
  ACL 99019   1075125        
1092
  ACL 9901B   1076822        
1093
  ACL 9902B   1076823        
1094
  ACL 9903B   1076824        
1095
  ACL 9904B   1076825        
1096
  ACL 9905B   1076826        
1097
  ACL 9906B   1076827        
1098
  ACL 9907B   1076828        
1099
  ACL 9908B   1076829        
1100
  ACL 9909B   1076830        
1101
  ACL 9910B   1079227        
1102
  ACL 9911B   1079228        
1103
  ACL 9912B   1079229        
1104
  ACL 9913B   1079230        
1105
  ACL 9914B   1079231        
1106
  ACL 9915B   1079232        
1107
  ACL 9916B   1079233        
1108
  ACL 9917B   1079234        
1109
  ACL 9918B   1079235        
1110
  ACL 9919B   1079236        
1111
  ACL 9920B   1079237        
1112
  ACL 9921B   1079238        
1113
  ACL 9922B   1079239        
1114
  ACL 9923B   1079240        
1115
  ACL 9924B   1079241        
1116
  ACL 9971B   1090631        
1117
  ACL 9972B   1090632        
1118
  ACL 9973B   1090633        
1119
  ACL 9974B   1090634        
1120
  ACL 9975B   1090635        
1121
  ACL 9993B   1091403        
1122
  ACL 9994B   1091404        
1123
  ACL 9995B   1091405        
1124
  ACO00150   641758   x    
1125
  AGS 1106   632676        
1126
  AGS 420B   633794        

Page 24 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1127
  AKP 007B   CG731770   X    
1128
  ATC 906   631017        
1129
  ATC 908   631019        
1130
  ATC 909   631020        
1131
  ATC 910   631021        
1132
  ATM 1005B   636596        
1133
  BQS 28B   996614        
1134
  CA 0521   624844   X    
1135
  CA 0522   624845   X    
1136
  CA 0525   624848   X    
1137
  CA 0526   624849   X    
1138
  CA 0527   624850   X    
1139
  CA 0528   624851   X    
1140
  CA 0529   624852   X    
1141
  CA 0532   624855   X    
1142
  CA 0533   624856   X    
1143
  CA 0535   624858   X    
1144
  CA 0703   624821   X    
1145
  CA 0704   624822   X    
1146
  CA 0705   624823   X    
1147
  CA 131B   624859   X    
1148
  CA 132B   624860   X    
1149
  CA 133B   624861   X    
1150
  CA 134B   624862   X    
1151
  CA 135B   624863   X    
1152
  CA 137B   625017   X    
1153
  CA 138B   625018   X    
1154
  CA 139B   625019   X    
1155
  CA 140B   625020   X    
1156
  CC 65   594512       Note 4
1157
  CC 68   594515        
1158
  CC 75   594522        
1159
  CCT 0067   610625   X    
1160
  CCT 0068   610626   X    
1161
  CCT 0069   610627   X    
1162
  CCT 0070   610628   X    
1163
  CCT 0075   610633   X    
1164
  CCT 0077   610635   X    
1165
  CCT 0088   610646   X    
1166
  CCT 0142   613649   X    
1167
  CCT 0144   613651   X    
1168
  CCT 0146   613653   X    
1169
  CCT 0147   613654   X    
1170
  CCT 0151   613658   X    
1171
  CCT 0152   613659   X    
1172
  CCT 0153   613660   X    
1173
  CCT 189   621684        

Page 25 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1174
  CCT 199   627014        
1175
  CCT 280   627029        
1176
  CCT 282   641692        
1177
  CCT 283   641693        
1178
  CCT 284   641694        
1179
  CCT 285   641695        
1180
  CCT 286   641696        
1181
  CCT 364   638609        
1182
  CCT 365   638610        
1183
  CGB 437B   639988        
1184
  CGB 438B   639989        
1185
  CGB 439B   639990        
1186
  CGB 441B   639992        
1187
  CHEM 110   584490        
1188
  CHEM 1100   627554        
1189
  CHEM 1101   920351        
1190
  CHEM 1105   920350        
1191
  CHEM 1106   517010        
1192
  CHEM 1107   920354        
1193
  CHEM 1108   627561        
1194
  CHEM 111   584491        
1195
  CHEM 1110   627562        
1196
  CHEM 1112   627569        
1197
  CHEM 1114   577454        
1198
  CHEM 1115   577456        
1199
  CHEM 1118   597232        
1200
  CHEM 1119   597234        
1201
  CHEM 1120   597236        
1202
  CHEM 1122   599981        
1203
  CHEM 1124   618280        
1204
  CHEM 1125   618281        
1205
  CHEM 1126   632079        
1206
  CHEM 113   584493        
1207
  CHEM 114   584494        
1208
  CHEM 115   584495        
1209
  CHEM 116   584496        
1210
  CHEM 118   584498        
1211
  CHEM 119   584499        
1212
  CHEM 120   593014        
1213
  CHEM 121   593015        
1214
  CHEM 122   593016        
1215
  CHEM 123   593017        
1216
  CHEM 125   593019        
1217
  CHEM 126   593020        
1218
  CHEM 127   593021        
1219
  CHEM 128   593022        
1220
  CHEM 130   593024        

Page 26 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1221
  CHEM 1300   567126        
1222
  CHEM 1301   567127        
1223
  CHEM 131   593025        
1224
  CHEM 132   593026        
1225
  CHEM 133   593027        
1226
  CHEM 135   615836        
1227
  CHEM 136   616490        
1228
  CHEM 137   616491        
1229
  CHEM 139   618139        
1230
  CHEM 140   618140        
1231
  CHEM 145   630424        
1232
  CHEM 148   562765        
1233
  CHEM 149   562766        
1234
  CHEM 151   960355        
1235
  CHEM 152   960356        
1236
  CHEM 153   960357        
1237
  CHEM 154   960360        
1238
  CHEM 155   981666        
1239
  CHEM 156   989281        
1240
  CHEM 157   989282        
1241
  CHEM 158   989283        
1242
  CHEM 159   989284        
1243
  CHEM 160   989285        
1244
  CHEM 1600   559912        
1245
  CHEM 1601   550735        
1246
  CHEM 161   993498        
1247
  CHEM 162   993499        
1248
  CHEM 163   993500        
1249
  CHEM 164   993501        
1250
  CHEM 167   1026139        
1251
  CHEM 168   1026140        
1252
  CHEM 169   1026141        
1253
  CHEM 170   1026142        
1254
  CHEM 1700   550733        
1255
  CHEM 1701   529129        
1256
  CHEM 1704   528605        
1257
  CHEM 1705   617689        
1258
  CHEM 171   1026143        
1259
  CHEM 172   1038048        
1260
  CHEM 173   1038301        
1261
  CHEM 174   1038827        
1262
  CHEM 175   1039628        
1263
  CHEM 176   1040819        
1264
  CHEM 177   1055619        
1265
  CHEM 178   1056883        
1266
  CHEM 179   1050557        
1267
  CHEM 180   1056836        

Page 27 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1268
  CHEM 181   1058738        
1269
  Chem 182   1061148        
1270
  CHEM 183   1061149        
1271
  CHEM 184   1062577        
1272
  CHEM 185   1062578        
1273
  CHEM 186   1075531        
1274
  CHEM 187   1075532        
1275
  CHEM 191   1099433   X    
1276
  CHEM 192   1099434   X    
1277
  CHEM 193   1099435   X    
1278
  CHEM 194   1174173        
1279
  CHEM 195   1174174        
1280
  CHEM 196   1174175        
1281
  CHEM 197   1174179        
1282
  CHEM 198   1174176        
1283
  CHEM 199   1174178        
1284
  CHEM 200   500309        
1285
  CHEM 206   500315        
1286
  CHEM 209   507372        
1287
  CHEM 215   512211        
1288
  CHEM 216   512871        
1289
  CHEM 218   512873        
1290
  CHEM 220   512875        
1291
  CHEM 225   655924        
1292
  CHEM 227   655926        
1293
  CHEM 228   655927        
1294
  CHEM 229   655928        
1295
  CHEM 230   655929        
1296
  CHEM 231   655930        
1297
  CHEM 232   655931        
1298
  CHEM 233   655932        
1299
  CHEM 234   655933        
1300
  CHEM 235   655934        
1301
  CHEM 236   655935        
1302
  CHEM 237   655936        
1303
  CHEM 238   655937        
1304
  CHEM 239   655938        
1305
  CHEM 240   958058        
1306
  CHEM 241   958059        
1307
  CHEM 242   958060        
1308
  CHEM 243   958061        
1309
  CHEM 244   958062        
1310
  CHEM 245   958063        
1311
  CHEM 246   958064        
1312
  CHEM 247   958065        
1313
  CHEM 248   958066        
1314
  CHEM 249   958067        

Page 28 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1315
  CHEM 250   1020251        
1316
  CHEM 251   1020252        
1317
  CHEM 252   1020253        
1318
  CHEM 253   1020254        
1319
  CHEM 254   1070021        
1320
  CHEM 255   1070022        
1321
  CHEM 256   1070023        
1322
  CHEM 257   1071207        
1323
  CHEM 258   1071208        
1324
  CHEM 259   1071209        
1325
  CHEM 264   1075610        
1326
  CHEM 265   1075611        
1327
  CHEM 266   1085125        
1328
  CHEM 267   1085126        
1329
  CHEM 268   1085133        
1330
  CHEM 269   1085134        
1331
  CHEM 270   1086093        
1332
  CHEM 271   1086092        
1333
  CHEM 272   1086091        
1334
  CHEM 273   1086090        
1335
  CHEM 274   1089532        
1336
  CHEM 275   1089533        
1337
  CHEM 276   1170224        
1338
  CHEM 277   1170225        
1339
  CHEM 278   1172585        
1340
  CHEM 279   1172586        
1341
  CHEM 280   1172587        
1342
  CHEM 281   1172588        
1343
  CHEM 282   1172589        
1344
  CHEM 283   1177640        
1345
  CHEM 284   1177641        
1346
  CHEM 285   1177653        
1347
  CHEM 286   1177642        
1348
  CHEM 287   1177652        
1349
  CHEM 288   1177643        
1350
  CHEM 289   1177651        
1351
  CHEM 290   1177644        
1352
  CHEM 291   1177650        
1353
  CHEM 292   1177645        
1354
  CHEM 293   1177649        
1355
  CHEM 294   1177646        
1356
  CHEM 295   1177648        
1357
  CHEM 296   1177647        
1358
  CHEM 297   1200112        
1359
  CHEM 298   1200120        
1360
  CHEM 299   1200121        
1361
  CHEM 300   511889        

Page 29 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1362
  CHEM 302   511891        
1363
  CHEM 304   523659        
1364
  CHEM 306   553630        
1365
  CHEM 307   553851        
1366
  CHEM 308   997338        
1367
  CHEM 3200   1099732   X    
1368
  CHEM 3201   1099436   X    
1369
  CHEM 3202   1099437   X    
1370
  CHEM 3203   1167803        
1371
  CHEM 3204   1167802        
1372
  CHEM 3205   1177638        
1373
  CHEM 3206   1177639        
1374
  CHEM 3207   1198605        
1375
  CHEM 3208   1198603        
1376
  CHEM 3209   1214988   X    
1377
  CHEM 3210   1214989   X    
1378
  CHEM 3211   1214990   X    
1379
  CHEM 3212   1214991   X    
1380
  CHEM 3213   1214992   X    
1381
  CHEM 3214   1214993        
1382
  CHEM 3215   1214996   X    
1383
  CHEM 3216   1214997   X    
1384
  CHEM 3217   1214998   X    
1385
  CHEM 3218   1216958        
1386
  CHEM 3219   1216959        
1387
  CHEM 3702   1200107        
1388
  CHEM 403   553852        
1389
  CHEM 404   553853        
1390
  CHEM 405   553854        
1391
  CHEM 406   553855        
1392
  CHEM 407   553856        
1393
  CHEM 408   553857        
1394
  CHEM 700   1174177        
1395
  CHEM 701   1200132        
1396
  CHEM 702   1200127        
1397
  CHEM 703   1200131        
1398
  CHEM 704   1200128        
1399
  CHEM 705   1200130        
1400
  CHEM 706   1214201        
1401
  CHEM 707   1214202        
1402
  CHEM 708   1214203        
1403
  CHEM 709   1214204        
1404
  CHEM 710   1214205        
1405
  CHEM 711   1214206        
1406
  CHEM 715   1215576        
1407
  CHEM 800   1200135        
1408
  CHEM 801   1200125        

Page 30 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1409
  CHEM 802   1214215        
1410
  CHEM 803   1214216        
1411
  CHEM 804   1214217        
1412
  CHEM 805   1214218        
1413
  CHEM 806   1214219        
1414
  CHEM 807   1214220        
1415
  CHEM 0089   507371        
1416
  CHEM 0090   514788        
1417
  CHEM 0091   514789        
1418
  CHEM 0093   520085        
1419
  CHEM 0097   520229        
1420
  COB 26B   996612        
1421
  DM 2494   578163        
1422
  DM 2577   550744        
1423
  DM 2801   633859        
1424
  DM 2802   633860        
1425
  DM 2803   633861        
1426
  DM 2804   633862        
1427
  DM 2805   633863        
1428
  DM 2806   633864        
1429
  DM 2807   633865        
1430
  DM 2808   633866        
1431
  DM 2809   633867        
1432
  DM 2810   633868        
1433
  DM 2814   633872        
1434
  DM 2815   633873        
1435
  DM 2818   633876        
1436
  DM 2819   633877        
1437
  DM 2820   633878        
1438
  DM 3001   641538        
1439
  DM 3003   641540        
1440
  DM 3006   641543        
1441
  DM 3007   641544        
1442
  DM 3008   641545        
1443
  DM 3009   641546        
1444
  DM 3010   641547        
1445
  DM 3011   641548        
1446
  DM 3012   641549        
1447
  DM 3013   641550        
1448
  DM 3014   641551        
1449
  DM 3015   641552        
1450
  DM 3016   641553        
1451
  DM 3017   641554        
1452
  DM 3018   641555        
1453
  DM 3019   641556        
1454
  DM 3020   641557        
1455
  DM 3021   641558        

Page 31 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1456
  DM 3022   641559        
1457
  DM 3023   641560        
1458
  DM 3024   641561        
1459
  DM 3025   641562        
1460
  DM 3027   641564        
1461
  DM 3029   641566        
1462
  DM 3030   641567        
1463
  DM 3032   641569        
1464
  DM 3033   641570        
1465
  DM 3034   641571        
1466
  DM 3035   641572        
1467
  DM 3037   641574        
1468
  DM 3038   641575        
1469
  DM 3039   641576        
1470
  DM 3040   641577        
1471
  DM 959   586739        
1472
  DM 960   586740        
1473
  DM 963   586743        
1474
  DM 974   595109        
1475
  DM 976   586335        
1476
  ED 1   1030817        
1477
  EJM 25B   996611        
1478
  ESN18B   996604        
1479
  GAM 19B   996605        
1480
  GML 20B   996606        
1481
  GOIU 23B   996609        
1482
  GTFM 29B   996615        
1483
  GTFM 30B   996616        
1484
  HINES 401B   986937        
1485
  HINES 403B   631152        
1486
  HINES 405B   606435        
1487
  HINES 409B   544347        
1488
  HINES 410   1036763        
1489
  HINES 412   1036764        
1490
  HINES 413B   543355        
1491
  HINES 418   553673        
1492
  HINES 421B   958493        
1493
  HINES 422   568175        
1494
  HINES 423B   955273        
1495
  HINES 424   568176        
1496
  HINES 425B   961310        
1497
  HINES 426   592548        
1498
  HINES 428   595095        
1499
  HINES 430   603463        
1500
  HINES 433B   589709        
1501
  HINES 435B   955272        
1502
  HINES 436   661714        

Page 32 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1503
  HINES 438   675628        
1504
  HINES 440   955275        
1505
  HINES 442   955274        
1506
  HINES 444   992305        
1507
  HINES 446   1048302        
1508
  JCS 4B   996316        
1509
  JPJ 9B   996321        
1510
  JPW10B   996322        
1511
  KMM 305B   639517   X    
1512
  LB 203B   629283   X    
1513
  LCD 4903   527233        
1514
  M/G-T1   1030279        
1515
  M/G-T10   1030288        
1516
  M/G-T 2 1   1030280        
1517
  M/G-T 3   1030281        
1518
  M/G-T 4   1030282        
1519
  M/G-T 5   1030283        
1520
  M/G-T 6   1030284        
1521
  M/G-T 7   1030285        
1522
  M/G-T 8   1030286        
1523
  M/G-T 9   1030287        
1524
  MAC 223B   623782        
1525
  MAC 620   626583        
1526
  ML 530 B   597860        
1527
  ML 710 B   597890        
1528
  ML 712 B   597892        
1529
  ML 805   597903        
1530
  MMC14B   996326        
1531
  MOM 24B   996610        
1532
  MSJ16B   996602        
1533
  MSW17B   996603        
1534
  N.M.S. NO. 1426   627556        
1535
  N.M.S. NO. 1427   627557        
1536
  N.M.S. NO. 1428   627558        
1537
  N.M.S. NO. 1434   627564        
1538
  N.M.S. NO. 1435   627565        
1539
  N.M.S. NO. 1436   627566        
1540
  N.M.S. NO. 1437   627567        
1541
  N.M.S. NO. 1438   627568        
1542
  N.M.S. NO. 1444   618904        
1543
  N.M.S. NO. 1446   618906        
1544
  N.M.S. NO. 1455   577448        
1545
  N.M.S. NO. 1458   577451        
1546
  N.M.S. NO. 1464   577457        
1547
  N.M.S. NO. 1466   577459        
1548
  N.M.S. NO. 1475   597237        
1549
  N.M.S. NO. 1481   600253        

Page 33 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1550
  N.M.S. NO. 1483   600255        
1551
  N.M.S. NO. 1486   602720        
1552
  N.M.S. NO. 1496   618892        
1553
  N.M.S. NO. 1906   567129        
1554
  NL 172   627360        
1555
  NM 1001   963767        
1556
  NM 1002   963768        
1557
  NM 1003   963769        
1558
  NM 1004   963770        
1559
  NM 1005   963771        
1560
  NM 1006   963772        
1561
  NM 1007   963773        
1562
  NM 1008   963774        
1563
  NM 1009   963775        
1564
  NM 1010   963776        
1565
  NM 1011   963777        
1566
  NM 1012   963778        
1567
  NM 1013   963779        
1568
  NM 1014   963780        
1569
  NM 1015   963781        
1570
  NM 1016   963782        
1571
  NM 1017   963783        
1572
  NM 1018   963784        
1573
  NM 1019   963785        
1574
  NM 1020   963786        
1575
  NM 000978   590445        
1576
  NMS NO. 1402   545773        
1577
  NMS 1450   545965        
1578
  NMS 1451   545966        
1579
  PMS 13B   996325        
1580
  PV 507 FLB   567735        
1581
  PV 5999 FL   567778        
1582
  REF 21B   996607        
1583
  RJC 15B   996327        
1584
  RTS 12B   996324        
1585
  S.C. & N.O. 1413   277556        
1586
  S.C. & N.O. 1498   502009        
1587
  SCC 801   951058        
1588
  SCNO 1307   503463        
1589
  SCNO 1308   503464        
1590
  SCNO 1309   506322        
1591
  SCNO 1310   506323        
1592
  SCNO 1311   506324        
1593
  SCNO 1314   508304        
1594
  SCNO 1316   509467        
1595
  SCNO 7906   601466        
1596
  SCNO 7910   601470        

Page 34 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1597
  SCNO 7914   601474        
1598
  SCNO 7922B   601482        
1599
  SCNO 7925B   601485        
1600
  SCNO 7927B   601487        
1601
  SCNO 7932B   601492        
1602
  SCNO 7934B   601494        
1603
  SCNO 7938B   603338        
1604
  SCNO 7939B   603339        
1605
  SCNO 7940B   603340        
1606
  SCNO 8001   615015        
1607
  SCNO 8002   615016        
1608
  SCNO 8003   615017        
1609
  SCNO 8004   615018        
1610
  SCNO 8005   615019        
1611
  SCNO 8007   615021        
1612
  SCNO 8008   615022        
1613
  SCNO 8009   615023        
1614
  SCNO 8010   615024        
1615
  SCNO 8011   615025        
1616
  SCNO 8012   615026        
1617
  SCNO 8014   615028        
1618
  SCNO 8018   615032        
1619
  SCNO 8020   615034        
1620
  SCNO 8022   615036        
1621
  SCNO 8024   615038        
1622
  SCNO 8026   615040        
1623
  SCNO 8027   615041        
1624
  SCNO 8028   615042        
1625
  SCNO 8030   615044        
1626
  SCNO 8031   615045        
1627
  SCNO 8032   615046        
1628
  SCNO 8034   615048        
1629
  SCNO 8037   615051        
1630
  SCNO 8044   615058        
1631
  SCNO 8101   633481        
1632
  SCNO 8102   633482        
1633
  SCNO 8104   633484        
1634
  SCNO 8105   633485        
1635
  SCNO 8107   633487        
1636
  SCNO 8108   633488        
1637
  SCNO 8109   633489        
1638
  SCNO 8110   633490        
1639
  SCNO 8111   633491        
1640
  SCNO 8112   633492        
1641
  SCNO 8113   633493        
1642
  SCNO 8114   633494        
1643
  SCNO 8115   633495        

Page 35 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                      ACL                 Barge ID   OfficialONb   Not
Documented   Mortgage Supplement
1644
  SCNO 8116   633496        
1645
  SCNO 8117   633497        
1646
  SCNO 8118   633498        
1647
  SCNO 8119   633499        
1648
  SCNO 8120   633500        
1649
  SCNO 8121   633501        
1650
  SCNO 8122   633502        
1651
  SCNO 8123   633503        
1652
  SCNO 8124   633504        
1653
  SCNO 8125   633505        
1654
  SCNO 8126   633506        
1655
  SCNO 8128   633508        
1656
  SCNO 8130   633510        
1657
  SCNO 8131   633511        
1658
  SCNO 8132   633512        
1659
  SCNO 8133   633513        
1660
  SCNO 8134   633514        
1661
  SCNO 8136   633516        
1662
  SCNO 8137   633517        
1663
  SCNO 8138   633518        
1664
  SCNO 8139   633519        
1665
  SCNO 8140   633520        
1666
  SCNO 8143   633523        
1667
  SCNO 8145   633525        
1668
  SCNO 8148   633528        
1669
  SCNO 8149   633529        
1670
  SCNO 8150   633530        
1671
  SCNO 8151   633531        
1672
  SCNO 8152   633532        
1673
  SCNO 8153   633533        
1674
  SCNO 8155   633535        
1675
  SCNO 8158   633538        
1676
  SCNO 8160   633540        
1677
  SE1   1030815        
1678
  SER 133B   544519   X    
1679
  SER 134B   544520        
1680
  SER 167   549454        
1681
  SER 309   557660        
1682
  SER 401B   557382        
1683
  SER 402B   557383        
1684
  SER 404B   557385        
1685
  SER 407B   557388        
1686
  SER 408B   557389   X    
1687
  SER 411B   557392        
1688
  SER 412B   557393        
1689
  SER 413B   557394        
1690
  SER 415B   557396        

Page 36 of 43

 



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb   Not
Documented   Mortgage Supplement
1691
  SER 416 B     557667          
1692
  SER 421B     557672          
1693
  SER 422B     557673          
1694
  SGN 7B     996319          
1695
  STFB 31B     996617          
1696
  STFB 32B     996618          
1697
  STFB 33B     996619          
1698
  STFB 34B     996620          
1699
  STFB 35B     996621          
1700
  STFB 36B     996622          
1701
  STFB 37B     996623          
1702
  STFB 38B     996624          
1703
  STFB 39B     996625          
1704
  STFB 40B     996626          
1705
  STS 3B     996315          
1706
  TA 2004B     631673          
1707
  TCP 6B     996318          
1708
  TFM 22B     996608          
1709
  TJM 27B     996613          
1710
  TMR 2B     996314          
1711
  TMT 8B     996320          
1712
  TPC 346     601441          
1713
  TTBL 4009     611977          
1714
  TTBL 4010     611978          
1715
  TTBL 4011     611979          
1716
  TTBL 4013     611981          
1717
  TTBL 4015     613736          
1718
  TTBL 4021     618033          
1719
  TTBL 4023     618035          
1720
  TTBL 4024     618036          
1721
  TTBL 4028     618040          
1722
  TTBL 4035     630146          
1723
  TTBL 4037     630148          
1724
  TTBL 4101     627179          
1725
  TTBL 4102     627180          
1726
  TTBL 4103     627181          
1727
  TTBL 4104     627182          
1728
  TTBL 4105     627183          
1729
  TTBL 4106     627184          
1730
  TTBL 4108     634948          
1731
  TTBL 4109     634955          
1732
  TTBL 4110     634950          
1733
  TTBL 4111     634951          
1734
  TTBL 4112     634952          
1735
  TTBL 4113     634953          
1736
  TTBL 4114     634954          
1737
  TTBL 4115     634960          

Page 37 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb   Not
Documented   Mortgage Supplement
1738
  TTBL 4116     634956      
1739
  TTBL 4117     634957      
1740
  TTBL 4118     634958      
1741
  TTM 1B     996313      
1742
  USL 0460   CG005330   X
1743
  VL 08135     634183      
1744
  VL 08139     634187      
1745
  VL 08140     634188      
1746
  VL 7601     575791      
1747
  VL 7701     580501      
1748
  VL 7702     580502      
1749
  VL 81200     628159      
1750
  VL 81201     628160      
1751
  VL 81203     628162      
1752
  VL 81204     628163      
1753
  VL 81205     628164      
1754
  VL 81206     628165      
1755
  VL 81208     628167      
1756
  VL 81209     628168      
1757
  VL 81210     628169      
1758
  VL 81215     628174      
1759
  VL 81217     628176      
1760
  VL 81218     628177     X
1761
  VL 81220     628179      
1762
  VL 81221     628180      
1763
  VL 81223     628182      
1764
  VL 81225     628184      
1765
  VL 81229     628188      
1766
  VL 81230     628189      
1767
  VL 81232     628191      
1768
  VL 81233     628192      
1769
  VL 81235     628194      
1770
  VL 81236     628195      
1771
  VL 81238     628197      
1772
  VL 81239     628198      
1773
  VL 81240     628199      
1774
  VL 81243     628202      
1775
  VL 81246     628205      
1776
  VL 81248     628207      
1777
  VL 81250     628209      
1778
  VL 81251     628210      
1779
  VL 81252     628211      
1780
  VL 81253     628212      
1781
  VL 81254     628213      
1782
  VL 81256     628215      
1783
  VL 81258     628217      
1784
  VL 81259     628218      

Page 38 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb   Not
Documented   Mortgage Supplement
1785
  VL 81260     628219      
1786
  VL 81261     628220      
1787
  VL 81263     628222      
1788
  VL 81266     628225      
1789
  VL 81267     628226      
1790
  VL 81268     628227      
1791
  VL 81270     628229      
1792
  VL 81271     628230      
1793
  VL 81272     628231      
1794
  VL 81274     628233      
1795
  VL 81275     628234      
1796
  VL 81277     628236      
1797
  VL 81278     628237      
1798
  VL 81279     628238      
1799
  VL 81281     634274      
1800
  VL 81282     634275      
1801
  VL 81284     634277      
1802
  VL 81285     634278      
1803
  VL 81286     634279      
1804
  VL 81288     634281      
1805
  VL 81289     634282      
1806
  VL 81291     634284      
1807
  VL 81292     634285      
1808
  VL 81293     634286      
1809
  VL 81296     634289      
1810
  VL 81298     634291      
1811
  VL 81400     634243      
1812
  VL 81401     634244      
1813
  VL 81402     634245      
1814
  VL 81404     634247      
1815
  VL 81405     634248      
1816
  VL 81406     634249      
1817
  VL 81408     634251      
1818
  VL 81410     634253      
1819
  VL 81411     634254      
1820
  VL 81413     634256      
1821
  VL 81414     634257      
1822
  VL 81415     634258      
1823
  VL 81416     634259      
1824
  VL 81417     634260      
1825
  VL 81418     634261      
1826
  VL 81419     634262      
1827
  VL 81422     634265      
1828
  VL 81423     634266      
1829
  VL 81424     634267      
1830
  VL 81425     634268      
1831
  VL 81426     634269      

Page 39 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb   Not
Documented   Mortgage Supplement
1832
  VL 81427     634270          
1833
  VL 81428     634271          
1834
  VL 81429     634272          
1835
  VL 81430     634293          
1836
  VL 81431     634294          
1837
  VL 81432     634295          
1838
  VL 81433     634296          
1839
  VL 81434     634297          
1840
  VL 81435     634298          
1841
  VL 81436     634299          
1842
  VL 81437     634300          
1843
  VL 81438     634301          
1844
  VL 81439     634302          
1845
  VL 81440     634303          
1846
  VL 81441     634304          
1847
  VL 81442     634305          
1848
  VL 81443     634306          
1849
  VL 81444     634307          
1850
  VL 8150     634198          
1851
  VL 8151     634199          
1852
  VL 8169     634217          
1853
  VL 8179     634227          
1854
  VL 8180     634228          
1855
  VL 8184     634232          
1856
  VL 8189     634237          
1857
  VL 8191     634239          
1858
  VL 8194     634242          
1859
  VLB 7259     538289          
1860
  VLB 7720     579837         Note 5
1861
  VLB 7950     609922          
1862
  VLB 8103     632855          
1863
  VLB 8104     632856          
1864
  VLB 8126     632878          
1865
  VLB 9100     967549          
1866
  VLB 9107     967556          
1867
  VLB 9108     967557          
1868
  VLB 9109     967558          
1869
  VLB 9110     967559          
1870
  VLB 9115     967564          
1871
  VLB 9116     967565          
1872
  VLB 9117     967566          
1873
  VLB 9118     967567          
1874
  VLB 9120     967569          
1875
  VLB 9121     967570          
1876
  VLB 9122     967571          
1877
  VLB 9123     967572          
1878
  VLB 9126     967575          

Page 40 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb   Not
Documented   Mortgage Supplement
1879
  VLB 9127     967576      
1880
  VLB 9129     967578      
1881
  VLB 9131     967580      
1882
  VLB 9133     967582      
1883
  VLB 9134     967583      
1884
  VLB 9135     967584      
1885
  VLB 9136     967585      
1886
  VLB 9139     967588      
1887
  VLB 9140     967589      
1888
  VLB 9141     967590      
1889
  VLB 9143     967592      
1890
  VLB 9145     967594      
1891
  VLB 9147     967596      
1892
  VLB 9148     967597      
1893
  VLB 9149     967598      
1894
  VLB 9152     967601      
1895
  VLB 9153     967602      
1896
  VLB 9155     967604      
1897
  VLB 9156     967605      
1898
  VLB 9163     967612      
1899
  VLB 9164     967613      
1900
  VLB 9165     967614      
1901
  VLB 9166     967615      
1902
  VLB 9167     967616      
1903
  VLB 9168     967617      
1904
  VLB 9169     967618      
1905
  VLB 9171     967620      
1906
  VLB 9172     967621      
1907
  VLB 9173     967622      
1908
  VLB 9174     967623      
1909
  VLB 9175     967624      
1910
  VLB 9176     967625      
1911
  VLB 9177     967626      
1912
  VLB 9179     967628      
1913
  VLB 9180     967629      
1914
  VLB 9182     967631      
1915
  VLB 9183     967632      
1916
  VLB 9185     967634      
1917
  VLB 9186     967635      
1918
  VLB 9188     967637      
1919
  VLB 9190     967639      
1920
  VLB 9192     967641      
1921
  VLB 9193     967642      
1922
  VLB 9195     967644      
1923
  VLB 9196     967645      
1924
  VLB 9198     967647      
1925
  VLX 7357     545517         Note 4

Page 41 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb   Not
Documented   Mortgage Supplement
1926
  VLX 7654     567582          
1927
  WCRS 11B     996323          
1928
  WGO16B   CG061640   X    
1929
  WRF 5B     996317          
1930
  WTT 401B     635959          
1931
  WTT 402B     635960          
1932
  WTT 403B     635961          
1933
  WTT 404B     635962          
1934
  WTT 406B     635964          
1935
  WTT 407B     635965          
1936
  WTT 408B     635966          
1937
  WTT 409B     635967          
1938
  WTT 410B     635968          
1939
  WTT 411B     635969          
1940
  WTT 412B     635970          
1941
  WTT 413B     635971          
1942
  WTT 415B     635973          
1943
  WTT 416B     635974          
1944
  WTT 417B     635975          
1945
  WTT 418B     635976          
1946
  WTT 419B     635977          
1947
  WTT 420B     635978          
1948
  WTT 422B     635980          
1949
  WTT 423B     635981          
1950
  WTT 424B     635982          
1951
  WTT 425B     635983          
1952
  WTT 801     631618          
1953
  WTT 802     631619          
1954
  WTT 803     631620          
1955
  WTT 805     631622          
1956
  WTT 807     631624          
1957
  WTT 809     631626          
1958
  WTT 810     631627          
1959
  WTT 811     631628          
1960
  WTT 812     631629          
1961
  WTT 813     631630          
1962
  WTT 814     631631          
1963
  WTT 815     631632          
1964
  WTT 816     631633         Note 6
1965
  WTT 817     631634          
1966
  WTT 818     631635          
1967
  WTT 820     631637          
1968
  WTT 821     631638          
1969
  WTT 823     631640          
1970
  WTT 824     631641          
1971
  WTT 825     631642          
1972
  WTT 826     631643          

Page 42 of 43



--------------------------------------------------------------------------------



 



ACL Owned List

                          ACL                 Barge ID     OfficialONb   Not
Documented   Mortgage Supplement
1973
  WTT 827     631644          
1974
  WTT 829     631646          
1975
  WTT 833     631650          
1976
  WTT 834     631651          
1977
  WTT 835     631652          
1978
  WTT 836     631653          
1979
  WTT 837     631654          
1980
  WTT 838     631655          
1981
  WTT 839     631656          
1982
  WTT 841     631658          
1983
  WTT 843     631660          
1984
  WTT 844     631661          
1985
  WTT 845     631662          
1986
  WTT 846     631663          
1987
  WTT 847     631664          
1988
  WTT 848     631665          
1989
  WTT 849     631666          
1990
  WTT 850     631667          
1991
  WTT 854     638733          
1992
  WTT 855     638734          
1993
  WTT 856     638735          
1994
  WTT 857     638736          
1995
  WTT 861     638740          
1996
  WTT 864     638743          
1997
  WTT 865     638744          
1998
  WTT 866     638745          
1999
  WTT 867     638746          
2000
  WTT 868     638747          
2001
  WTT 869     638748          
2002
  WTT 871     638750          
2003
  WTT 872     638751          
2004
  WTT 873     638752          
2005
  WTT 874     638753          
2006
  WTT 875     638754             Note l   Documented and mortgaged; will be
transferred to ACLTS after closing     and will be released from ACL mortgage
and added to ACLTS mortgage     via supplement   Note 2   In the process of
being sold and will be releases after closing   Note 3   Active barge, but not
documented due to documentation issue   Note 4   Has previously been disposed of
but lacking documentation; will be released       post-closing   Note 5  
Documented but not mortgaged; will be transferred from ACL to ACLTS      
post-closing and added to supplement   Note 6   WTT 816 is sunken barge that is
not mortgaged but is documented with USCG

Page 43 of 43



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                                Boats/Barges     OfficialONb   Not Documented  
Mortgage  Supplement
1
    603       920332          
2
    906       501985          
3
    910       504804          
4
    913       515575          
5
    918       516309          
6
    919       516310          
7
    923       537358          
8
    924       537359          
9
    925       537360          
10
    926       537361          
11
    928       546054          
12
    942       550738          
13
    944       555404          
14
    945       555405          
15
    948       555408          
16
    949       555409          
17
    950       555410          
18
    952       555412          
19
    953       555413          
20
    954       568162          
21
    955       568163          
22
    965       920348          
23
    966       920349          
24
    969       920352          
25
    970       920353          
26
    972       920355          
27
    1472       532356          
28
    1848       550758          
29
    2602       506419          
30
    2603       506420          
31
    2607       506424          
32
    2610       506427          
33
    4603       559909          
34
    AARON CHARLES MCKINNEY     650496          
35
    ABC 310     594277          
36
    ABC0807B     598394     X    
37
    ACBL 106     529482          
38
    ACBL 110     604010          
39
    ACBL 1258     523154          
40
    ACBL 1300     536230          
41
    ACBL 1310     545680          
42
    ACBL 1313     545683          
43
    ACBL 1315     545685          
44
    ACBL 1323     545693          
45
    ACBL 1328     545698          
46
    ACBL 1330     545700          

Page 1 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                          Boats/Barges     OfficialONb   Not Documented  
Mortgage  Supplement
47
  ACBL 1333     545703     X    
48
  ACBL 1336     547030          
49
  ACBL 1339     547033          
50
  ACBL 1340     547034          
51
  ACBL 1343     547037          
52
  ACBL 1347     547041          
53
  ACBL 1352     547046          
54
  ACBL 1364     579507          
55
  ACBL 1372     579515          
56
  ACBL 1383     580730         X
57
  ACBL 1389     580736          
58
  ACBL 1394     580741          
59
  ACBL 141     637837         X
60
  ACBL 1705     516687          
61
  ACBL 1720     517821          
62
  ACBL 1729     517830     X    
63
  ACBL 1748     535758          
64
  ACBL 1754     535764          
65
  ACBL 1762     535772          
66
  ACBL 1797     579516          
67
  ACBL 1831     580431          
68
  ACBL 1836     580436          
69
  ACBL 1858     606608          
70
  ACBL 1871     609318          
71
  ACBL 1872     609319          
72
  ACBL 1883     609330          
73
  ACBL 1908     517228          
74
  ACBL 1921     519334          
75
  ACBL 1987     577661          
76
  ACBL 2010     588330         X
77
  ACBL 2078     640255          
78
  ACBL 2094     640271     X    
79
  ACBL 2126     637823          
80
  ACBL 2711     521239          
81
  ACBL 2745     523881     X    
82
  ACBL 2748     523884          
83
  ACBL 2750     528232          
84
  ACBL 2770     535540          
85
  ACBL 2806     539932          
86
  ACBL 2812     539938          
87
  ACBL 2814     539940          
88
  ACBL 2815     539941          
89
  ACBL 2824     543346          
90
  ACBL 2829     547056          
91
  ACBL 2836     547063          
92
  ACBL 2837     547064          

Page 2 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                          Boats/Barges     OfficialONb   Not Documented  
Mortgage  Supplement
93
  ACBL 2839     547066          
94
  ACBL 2840     547067          
95
  ACBL 2841     547068          
96
  ACBL 2843     547070          
97
  ACBL 2848     549466          
98
  ACBL 2850     549468          
99
  ACBL 2852     549470          
100
  ACBL 2853     549471          
101
  ACBL 2854     549472          
102
  ACBL 2856     549474          
103
  ACBL 2860     549478          
104
  ACBL 2861     549479          
105
  ACBL 2880     555287          
106
  ACBL 2882     556474         X
107
  ACBL 2888     556480          
108
  ACBL 2892     565396          
109
  ACBL 2894     565398          
110
  ACBL 2895     565399          
111
  ACBL 2899     565403          
112
  ACBL 2906     565410          
113
  ACBL 2928     571944          
114
  ACBL 2935     571951         X
115
  ACBL 2936     571952          
116
  ACBL 2939     571955          
117
  ACBL 2944     575464          
118
  ACBL 2971     577672          
119
  ACBL 2972     577673          
120
  ACBL 3000     580437          
121
  ACBL 3008     580445         X
122
  ACBL 3012     580747          
123
  ACBL 3024     580759          
124
  ACBL 3026     582185         X
125
  ACBL 3029     582188         X
126
  ACBL 3056     582215          
127
  ACBL 3060     582219          
128
  ACBL 3063     582222          
129
  ACBL 3068     582227          
130
  ACBL 3072     582231          
131
  ACBL 3121     614206          
132
  ACBL 3225     606610          
133
  ACBL 4057     607523          
134
  ACBL 4073     615230          
135
  ACBL 4076     594563          
136
  ACBL 4083     976899          
137
  ACBL 4089     608099          
138
  ACBL 4127     612434          

Page 3 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                          Boats/Barges     OfficialONb   Not Documented  
Mortgage Supplement
139
  ACBL 4221     600514     X    
140
  ACBL 4222     600515          
141
  ACBL 4231     629686          
142
  ACBL 4249     585842          
143
  ACBL 4313     612397          
144
  ACBL 4323     600262         X
145
  ACBL 4317     612384          
146
  ACBL 4402     578196          
147
  ACBL 6007     617405         X
148
  AL PANNIER     277814          
149
  ANGLE     NO ON   X    
150
  AT 0020     NO ON   X    
151
  AT 0030     NO ON   X    
152
  B 0593     NO ON   X    
153
  BATON ROUGE     578268          
154
  BELGIAN     626287          
155
  BILL JOINER     620699          
156
  BLGR0002     NO ON   X    
157
  CA 302B     624835     X    
158
  CAPT. DONALD CREPPEL     630902          
159
  CB 0001     NO ON   X    
160
  CC 76     594523          
161
  CCT 007     571597          
162
  CCT 0072     610630     X    
163
  CCT 0086     610644     X    
164
  CCT 0145     613652     X    
165
  CCT 0154     613661     X    
166
  CCT 0258     563308     X    
167
  CCT 0352     562222     X    
168
  CCT 193     621688          
169
  CCT 269     627018          
170
  CCT 271     627020          
171
  CCT 272     627021          
172
  CCT 273     627022          
173
  CCT 275     627024          
174
  CGB 256B     594505     X    
175
  CGB 260B     594588          
176
  CHEM 100     555108          
177
  CHEM 101     555109          
178
  CHEM 103     555111          
179
  CHEM 104     555112          
180
  CHEM 107     555115          
181
  CHEM 1116     577458          
182
  CHEM 1117     577460          
183
  CHEM 1123     618277          
184
  CHEM 117     584497          

Page 4 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                              Boats/Barges     OfficialONb   Not Documented  
Mortgage Supplement
185
  CHEM 13     297246            
186
  CHEM 146     594478              
187
  CHEM 1703     527234              
188
  CHEM 202     500311              
189
  CHEM 203     500312              
190
  CHEM 205     500314              
191
  CHEM 208     500317              
192
  CHEM 211     507374              
193
  CHEM 212     507375              
194
  CHEM 213     512209              
195
  CHEM 217     512872              
196
  CHEM 219     512874              
197
  CHEM 221     512876              
198
  CHEM 226     655925              
199
  CHEM 303     511892              
200
  CHEM 500     553858              
201
  CHEM 60     296070              
202
  CHEM 62     296172              
203
  CHEM 79     298136              
204
  CHEM 86     507368              
205
  CHEM 88     507370              
206
  CHEM 95     520159              
207
  CHEM 96     520228              
208
  CHEM0061     296168     X    
209
  CLYDESDALE     584128              
210
  CMA 112     524017              
211
  C-MC     656818              
212
  COLT     656818              
213
  CRUSADER     523245              
214
  CT 0005           X        
215
  D.D. # 10     568604              
216
  DD 4     DD     X        
217
  DD 7     DD     X        
218
  DD 8     DD     X        
219
  DD 9     DD     X        
220
  DERRELL MCKINNEY     641632              
221
  DM 1302     531867              
222
  DM 1305     531870     X        
223
  DM 1452     522066     X        
224
  DM 2309     543120              
225
  DM 2476     578145     X        
226
  DM 2489     578158     X        
227
  DM 2573     550742              
228
  DM 2811     633869              
229
  DM 2816     633874              
230
  DM 3005     641542         X

Page 5 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                              Boats/Barges     OfficialONb   Not Documented  
Mortgage   Supplement
231
  DM 3031     641568          
232
  DM 957     586292          
233
  DM 961     586741          
234
  DM 962     586742          
235
  DON STEPHENS     619667          
236
  ED     634667          
237
  EMT 15     602151     X    
238
  EU-5     524352          
239
  FER 121 B     544507          
240
  FER 123 B     544509          
241
  FLTL0002     NO ON     X    
242
  FUJI0102     NO ON     X    
243
  H 131B     585573          
244
  HINES 407B     544063          
245
  HINES 420     553674          
246
  HINES 432     628721          
247
  HINES 434     630051          
248
  HOWARD EVENS     644042          
249
  INSPECTOR     1023528          
250
  ITEL 128     605751     X    
251
  JACK CROWLEY     585021          
252
  JACKIE LEE     632286          
253
  K 316B     588381          
254
  K403     588384          
255
  LADY GRACE II     529112          
256
  LCD 4906     528806          
257
  LCD 4931     550736          
258
  LEWIS ENLOW     561873          
259
  MEM 0393     NO ON     X    
260
  MID STREAM 2     1090266          
261
  MIKE BREEN     629000          
262
  MIKE CHARLIEVILLE     631078          
263
  MISS HARRIETT     624032          
264
  ML 516 B     597846          
265
  ML 528 B     597858          
266
  ML 529 B     597859          
267
  MV 285     NO ON     X    
268
  MV 6676     NO ON     X    
269
  N.M.S. NO. 1401     538258          
270
  N.M.S. NO. 1408     591305          
271
  N.M.S. NO. 1409     591306          
272
  N.M.S. NO. 1425     627555          
273
  N.M.S. NO. 1429     627559          
274
  N.M.S. NO. 1430     627560          
275
  N.M.S. NO. 1433     627563          
276
  N.M.S. NO. 1441     618899          

Page 6 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                              Boats/Barges     OfficialONb   Not Documented  
Mortgage Supplement
277
  N.M.S. NO. 1442     618900              
278
  N.M.S. NO. 1443     618901              
279
  N.M.S. NO. 1445     618905              
280
  N.M.S. NO. 1448     618896              
281
  N.M.S. NO. 1449     618897              
282
  N.M.S. NO. 1452     545967              
283
  N.M.S. NO. 1453     549515              
284
  N.M.S. NO. 1454     549516              
285
  N.M.S. NO. 1456     577449              
286
  N.M.S. NO. 1457     577450              
287
  N.M.S. NO. 1462     577455              
288
  N.M.S. NO. 1471     597233              
289
  N.M.S. NO. 1473     597235              
290
  N.M.S. NO. 1476     596543              
291
  N.M.S. NO. 1477     597208              
292
  N.M.S. NO. 1485     602719              
293
  N.M.S. NO. 1487     602721              
294
  N.M.S. NO. 1488     618274              
295
  N.M.S. NO. 1489     618275              
296
  N.M.S. NO. 1490     618276              
297
  N.M.S. NO. 1493     618279              
298
  N.M.S. NO. 1497     618893              
299
  N.M.S. NO. 1498     618894              
300
  N.M.S. NO. 1499     618895              
301
  N.M.S. NO. 1510     600256              
302
  N.M.S. NO. 1511     600257              
303
  N.M.S. NO. 1951     D0567131              
304
  N.M.S. NO. 1953     567133              
305
  NANCY ALLEN     575327              
306
  NBI 0001     NO ON     X    
307
  NBI018B     NO ON     X        
308
  NL 116     569533              
309
  NL 129     569546              
310
  NL 134     600745              
311
  NL 171     627359              
312
  NL 264     550526              
313
  NM 979     D0920356              
314
  NORMANIA     545007              
315
  NORTH SHORE     614387              
316
  OHT 0009     638511     X        
317
  OT 0304     NO ON     X        
318
  PBL 1501     NO ON     X        
319
  PINTO     563968              
320
  PL 0055     571036     X        
321
  PRBL-2     629128              
322
  PV 2925     NO ON     X        

Page 7 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                            Boats/Barges     OfficialONb   Not Documented  
Mortgage Supplement
323
  PV 323FLB     552160     X      
324
  PV 324FLB     552161     X      
325
  PV 338B           X      
326
  PV 343FLB     552180     X      
327
  PV 5901 FL     567739            
328
  PV 5904 FL     567742            
329
  PV 5907 FL     567745            
330
  PV 5979 FL     567758            
331
  PV 5980 FL     567759            
332
  PV 5984 FL     567763            
333
  PV 5987 FL     567766            
334
  PV 5989 FL     567768            
335
  PV 5996 FL     567775            
336
  PV 5998 FL     567777            
337
  REGINA ANN     623859            
338
  RF 501 B     585567            
339
  RF 811     580599            
340
  RIGGER III     651336            
341
  S.C. & N.O.7314B     552124         X
342
  SANDRA NODRUFT     287108            
343
  SBI 0807     NO ON     X      
344
  SCC 803     526753            
345
  SCC 806     D0527867            
346
  SCNO 1304     298165            
347
  SCNO 113     508303            
348
  SCNO 1317     509294            
349
  SCNO 1319     509296            
350
  SCNO 1323     523793            
351
  SCNO 1324     523794            
352
  SCNO 1327-B     587364            
353
  SCNO 1328-B     597071            
354
  SCNO 1329-B     599013            
355
  SCNO 7703B     580206            
356
  SCNO 7708     580211     X      
357
  SCNO 7710B     580213            
358
  SCNO 7716B     580219            
359
  SCNO 7718B     580221            
360
  SCNO 7719B     580222            
361
  SCNO 8015     615029            
362
  SCNO 8050     615064            
363
  SEA STAR     1021586            
364
  SER 101B     544487         X
365
  SER 105 B     544491            
366
  SER 107 B     544493            
367
  SER 108 B     544494            
368
  SER 114 B     544500            

Page 8 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                          Boats/Barges     OfficialONb   Not Documented  
Mortgage Supplement
369
  SER 130 B     544516          
370
  SER 139 B     544525          
371
  SER 141 B     544527          
372
  SER 149     544535          
373
  SER 164     549451          
374
  SER 165     549452          
375
  SER 170     549457          
376
  SER 313     557664         X
377
  SER 315     557666          
378
  SER 417 B     557668          
379
  STEVE A. MCKINNEY     563295          
380
  SUE ELLEN     615166          
381
  SUE HOLSTON     569175          
382
  SURVEYOR     505710          
383
  T. E. RAGSDALE     553040          
384
  TA 2001     630049          
385
  TA 2008B     631677          
386
  TPC 329     599887          
387
  TROTTER     631883          
388
  TTBL 4003     594436          
389
  TTBL 4039     630150          
390
  TTBL 4206     602374          
391
  USL 462     0005496     X    
392
  V 014 B     510852          
393
  V 12 B     508027          
394
  V 823 B     513998          
395
  VL 6801     511177     X    
396
  VL 7192     536432         X
397
  VL 7197     536437     X    
398
  VL 7405     556882          
399
  VL 7504     563023          
400
  VL 7517     568508          
401
  VL 7534     568230          
402
  VL 7536     568232     X    
403
  VL 7755     581205          
404
  VL 7757     581207          
405
  VL 7758     581208          
406
  VL 7766     581216          
407
  VL 7767     581217          
408
  VL 7774     581224          
409
  VL 7784     581234         X
410
  VL 81211     628170         X
411
  VL 81214     628173          
412
  VL 81228     628187          
413
  VL 81231     628190          
414
  VL 81241     628200          

Page 9 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                              Boats/Barges     OfficialONb   Not Documented  
Mortgage   Supplement
415
  VL 81244     628203          
416
  VL 81245     628204          
417
  VL 81247     628206          
418
  VL 81262     628221         X
419
  VL 81265     628224          
420
  VL 81273     628232          
421
  VL 81280     634273         X
422
  VL 81294     634287          
423
  VL 81295     634288          
424
  VL 81420     634263          
425
  VL 8148     634196          
426
  VLB 7061     525781          
427
  VLB 7279     538309          
428
  VLB 7287     538317     X    
429
  VLB 7291     538321     X    
430
  VLB 7296     538326     X    
431
  VLB 75102     562411          
432
  VLB 75109     564035          
433
  VLB 7712     579014          
434
  VLB 7715     579017          
435
  VLB 7716     579018          
436
  VLB 7717     579019          
437
  VLB 7719     579021          
438
  VLBX 7384     545544          
439
  VLBX 7388     545548          
440
  VLBX 7389     545549          
441
  VLBX 7391     545551          
442
  VLBX 7393     545553          
443
  VLBX 7394     545554          
444
  VLX 7373     545533          
445
  VLX 7554     564454          
446
  VLX 7555     564455          
447
  VLX 7563     564463          
448
  VLX 7571     564471          
449
  VLX 7574     564474          
450
  VLX 7575     564475          
451
  VLX 7582     569055          
452
  VLX 7584     569057          
453
  VLX 7586     569059          
454
  VLX 7632     569069          
455
  VLX 7633     569070          
456
  VLX 7635     569072          
457
  VLX 7638     569075          
458
  VLX 7639     569076          
459
  VLX 7642     567625          
460
  VLX 7645     554398          

Page 10 of 11



--------------------------------------------------------------------------------



 



ACLTS Owned Boats/Barges

                              Boats/Barges     OfficialONb   Not Documented  
Mortgage Supplement
461
  VLX 7647     554401          
462
  VLX 7651     567579          
463
  VLX 7653     567581          
464
  VLX 7659     567587          
465
  VLX 7661     567589          
466
  VLX 7662     567590          
467
  VLX 7670     567598          
468
  VLX 7676     567604          
469
  VLX 7678     567606          
470
  VLX 7679     567607          
471
  VLX 7681     567609          
472
  VLX 7687     567615          
473
  VLX 7688     567616          
474
  VLX 7690     567618          
475
  VLX 7734     581055          
476
  VLX 7739     581060     X  
477
  VLX 7740     581061          
478
  VLX 7744     581065          
479
  VLX 7745     581066          
480
  VLX 7749     581070          
481
  WARREN BOURGEOIS     561874          
482
  WBC11     612885          
483
  WC 0622     289808     X    
484
  WESTERN1     DOCK   X    
485
  WESTERN2     DOCK   X    
486
  WF 0302     WF   X    
487
  WF 0001     WF   X    
488
  WF 0002     WF   X    
489
  WF0018     WF   X    
490
  WF 0060     WF   X    
491
  WF 0072     WF   X    
492
  WF 0073     WF   X    
493
  WF 0075     WF   X    
494
  WF 0076     WF   X    
495
  WF 0089     WF   X    
496
  WF 0090     WF   X    
497
  WF 0300     WF   X    
498
  WF 0301     WF   X    
499
  WF 1952     WF   X    
500
  WF3166     WF   X    
501
  WF35     WF   X    
502
  WF36     WF   X    
503
  WF37     WF   X    
504
  WF38     WF   X    
505
  WF85     WF   X    
506
  WTT842     631659          

Page 11 of 11



--------------------------------------------------------------------------------



 



JEFFBOAT LIST

         
 
  Jeffboat Not Documented    
1
  DD 0003   Dry Dock
2
  WF 0003   Work flat
3
  WF 0016   Flat/deck
4
  AM0001   Dock Barge

Page 12 of 11



--------------------------------------------------------------------------------



 



Dry Docks

                          Owner Company   Drv Dock Name     Drv Dock Location  
     
Jeffboat LLC
  DD10   Armant, River Mile LM 150        
 
                       
Louisiana Dock Company LLC
  DD8   Armant, River Mile LM 150        
 
                       
Jeffboat LLC
  DD3   Jeffersonville, River Mile OR 602.30        
 
                       
Louisiana Dock Company LLC
  Dry Dock 7   Cairo, River Mile 976.90        
 
                       
Louisiana Dock Company LLC
  DD4   Cairo, River Mile 976.90        
 
                       
Cairo Dry-dock
  DD 0009   Cairo, River Mile 976.90        
 
                       
Lemont Harbor and Fleeting LLC
  DDNBI 18B   Lemont, River Mile 301.42   Chartered out to Burrow Barge

                       

 



--------------------------------------------------------------------------------



 



Chartered Boats:

      M/V Name   Owner
James E. Nivin*
  ACL
Dell Butcher*
  ACL
R.W. Naye*
  ACL
Floyd H. Blaske*
  ACL
Clyde Butcher*
  ACL
Jack D. Wofford*
  ACL
Sarah Elizabeth*
  ACL
Washington*
  ACL
Robert Greene*
  ACL
 
   
Joey John
  Callais & Sons
Johnny Sr.
  Callais & Sons
 
   
Miss Peggy
  Cheryl K
Sara K
  Cheryl K
Cheryl K
  Cheryl K
Tyler T
  Cheryl K
 
   
Ralph Henry
  Lewis & Clark
Allison Rachel
  Lewis & Clark
Miranda Paige
  Lewis & Clark
 
   
Mark K
  McDonough Marine
 
   
Sharon M
  Falls City
Glenn R
  Falls City
3rd Vessel on Call
  Falls City
 
   
Lady of Prompt Succor
  Marquette Gulf Inland
Emmanuel
  Marquette Gulf Inland
Randy Eckstein
  Marquette Gulf Inland
St. Andrew
  Marquette Gulf Inland
Lauren Elizabeth/St. Thomas**
  Marquette Gulf Inland
 
   
Mary Ann
  Wells Fargo  
David C. Devall***
  Devall Towing & Boat Service of Hackberry, Inc.
Jaime Devall***
  Devall Towing & Boat Service of Hackberry, Inc.

 

*   Bareboat chartered to Inland Marine and fully found chartered back.   **  
In the process of being switched out.   ***   Fully found in from Devall and
fully found back out to Invista S.r.l.

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B 1   BARGE #  
OWNER
2
  CGB 252B   CLAYTON RAIL CO
3
  CGB 253B   CLAYTON RAIL CO
4
  CCT 0091   CONNELL FINANCE
5
  CCT 0093   CONNELL FINANCE
6
  CCT 0094   CONNELL FINANCE
7
  CCT 0095   CONNELL FINANCE
8
  CCT 0096   CONNELL FINANCE
9
  CCT 0098   CONNELL FINANCE
10
  CCT 0161   CONNELL FINANCE
11
  CCT 0162   CONNELL FINANCE
12
  CCT 0166   CONNELL FINANCE
13
  CCT 0167   CONNELL FINANCE
14
  CCT 0168   CONNELL FINANCE
15
  CCT 0170   CONNELL FINANCE
16
  CCT 0171   CONNELL FINANCE
17
  CCT 0172   CONNELL FINANCE
18
  CCT 0173   CONNELL FINANCE
19
  CCT 0174   CONNELL FINANCE
20
  CCT 0175   CONNELL FINANCE
21
  CCT 0178   CONNELL FINANCE
22
  CCT 0179   CONNELL FINANCE
23
  CCT 0180   CONNELL FINANCE
24
  CCT 0181   CONNELL FINANCE
25
  CCT 0185   CONNELL FINANCE
26
  CCT 0300   CONNELL FINANCE
27
  CCT 0302   CONNELL FINANCE
28
  CCT 0305   CONNELL FINANCE
29
  CCT 0307   CONNELL FINANCE
30
  CCT 0314   CONNELL FINANCE
31
  CCT 0315   CONNELL FINANCE
32
  CCT 0317   CONNELL FINANCE
33
  CCT 0320   CONNELL FINANCE
34
  CCT 0321   CONNELL FINANCE
35
  CCT 0324   CONNELL FINANCE
36
  CCT 0326   CONNELL FINANCE
37
  CCT 0327   CONNELL FINANCE
38
  CCT 0328   CONNELL FINANCE
39
  CCT 0329   CONNELL FINANCE
40
  OR 1125   CSA FINANCIAL CORP
41
  ACL00208   GATX
42
  ACL00209   GATX
43
  ACL00220   GATX
44
  ACL00221   GATX
45
  ACL00222   GATX
46
  ACL00223   GATX
47
  ACL00500   GATX
48
  ACL00501   GATX
49
  ACL00502   GATX
50
  ACL00503   GATX
51
  ACL00504   GATX

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B
52
  ACL00505   GATX
53
  ACL00506   GATX
54
  ACL00507   GATX
55
  ACL00508   GATX
56
  ACL00509   GATX
57
  ACL00510   GATX
58
  ACL00511   GATX
59
  ACL005I2   GATX
60
  ACL00513   GATX
61
  ACL00514   GATX
62
  ACL00515   GATX
63
  ACL00516   GATX
64
  ACL00517   GATX
65
  ACL005I8   GATX
66
  ACL00519   GATX
67
  ACL00520   GATX
68
  ACL00521   GATX
69
  ACL00522   GATX
70
  ACL00523   GATX
71
  ACL00524   GATX
72
  ACL00525   GATX
73
  ACL00526   GATX
74
  ACL00527   GATX
75
  ACL00528   GATX
76
  ACL00529   GATX
77
  ACL00530   GATX
78
  ACL00531   GATX
79
  ACL00532   GATX
80
  ACL00533   GATX
81
  ACL00534   GATX
82
  ACL00535   GATX
83
  ACL00536   GATX
84
  ACL00537   GATX
85
  ACL00538   GATX
86
  ACL00539   GATX
87
  ACL00540   GATX
88
  ACL00541   GATX
89
  ACL00542   GATX
90
  ACL00543   GATX
91
  ACL00544   GATX
92
  ACL00550   GATX
93
  ACL9925B   GATX
94
  ACL9926B   GATX
95
  ACL9927B   GATX
96
  ACL9928B   GATX
97
  ACL9929B   GATX
98
  ACL9930B   GATX
99
  ACL993IB   GATX
100
  ACL9932B   GATX
101
  ACL9933B   GATX
102
  ACL9934B   GATX

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B
103
  ACL9935B   GATX
104
  ACL9936B   GATX
105
  ACL9937B   GATX
106
  ACL9938B   GATX
107
  ACL9939B   GATX
108
  ACL9940B   GATX
109
  ACL9941B   GATX
110
  ACL9942B   GATX
111
  ACL9943B   GATX
112
  ACL9944B   GATX
113
  ACL9945B   GATX
114
  ACL9946B   GATX
115
  ACL9947B   GATX
116
  ACL9948B   GATX
117
  ACL9949B   GATX
118
  ACL9950B   GATX
119
  ACL9951B   GATX
120
  ACL9952B   GATX
121
  ACL9953B   GATX
122
  ACL9954B   GATX
123
  ACL9955B   GATX
124
  ACL9956B   GATX
125
  ACL9957B   GATX
126
  ACL9958B   GATX
127
  ACL9959B   GATX
128
  ACL9960B   GATX
129
  ACL9961B   GATX
130
  ACL9962B   GATX
131
  ACL9963B   GATX
132
  ACL9964B   GATX
133
  ACL9965B   GATX
134
  ACL9966B   GATX
135
  ACL9967B   GATX
136
  ACL9968B   GATX
137
  ACL9969B   GATX
138
  ACL9970B   GATX
139
  LF 0501   GATX
140
  LF 0502   GATX
141
  LF 0503   GATX
142
  LF 0504   GATX
143
  LF 0505   GATX
144
  LF 0506   GATX
145
  LF 0507   GATX
146
  LF 0508   GATX
147
  LF 0509   GATX
148
  LF 0510   GATX
149
  LF 0511   GATX
150
  LF 0512   GATX
151
  LF 0513   GATX
152
  LF 0514   GATX
153
  LF 0515   GATX

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B
154
  LF 0516   GATX
155
  LF 0517   GATX
156
  LF 0518   GATX
157
  LF 0519   GATX
158
  LF 0520   GATX
159
  LF 0521   GATX
160
  LF 0522   GATX
161
  LF 0523   GATX
162
  LF 0524   GATX
163
  LF 0525   GATX
164
  LF 101B   GATX
165
  LF 102B   GATX
166
  LF 103B   GATX
167
  LF 104B   GATX
168
  LF 105B   GATX
169
  LF 106B   GATX
170
  LF 107B   GATX
171
  LF 108B   GATX
172
  LF 109B   GATX
173
  LF 110B   GATX
174
  LF 111B   GATX
175
  LF 112B   GATX
176
  LF 113B   GATX
177
  LF 114B   GATX
178
  LF 115B   GATX
179
  LF 116B   GATX
180
  LF 117B   GATX
181
  LF 118B   GATX
182
  LF 119B   GATX
183
  LF 120B   GATX
184
  LF 121B   GATX
185
  LF 122B   GATX
186
  LF 123B   GATX
187
  LF 124B   GATX
188
  LF 125B   GATX
189
  LF 126B   GATX
190
  LF 127B   GATX
191
  LF 128B   GATX
192
  LF 129B   GATX
193
  LF 130B   GATX
194
  LF 131B   GATX
195
  LF 132B   GATX
196
  LF 133B   GATX
197
  LF 134B   GATX
198
  LF 135B   GATX
199
  LF 136B   GATX
200
  LF 137B   GATX
201
  LF 138B   GATX
202
  LF 139B   GATX
203
  LF 140B   GATX
204
  LF 141B   GATX

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B
205
  LF 142B   GATX
206
  LF 143B   GATX
207
  LF I44B   GATX
208
  LF 145B   GATX
209
  LF 146B   GATX
210
  LF 147B   GATX
211
  LF 148B   GATX
212
  LF 149B   GATX
213
  LF 150B   GATX
214
  ACL00100   GATX
215
  ACL00l0l   GATX
216
  ACL00102   GATX
217
  ACL00103   GATX
218
  ACL00104   GATX
219
  ACL00105   GATX
220
  ACL00106   GATX
221
  ACL00107   GATX
222
  ACL00108   GATX
223
  ACL00109   GATX
224
  ACL00110   GATX
225
  ACL00111   GATX
226
  ACL00112   GATX
227
  ACL00113   GATX
228
  ACL00114   GATX
229
  ACL00115   GATX
230
  ACL00116   GATX
231
  ACL00117   GATX
232
  ACL00118   GATX
233
  ACL00119   GATX
234
  NM 1021   GATX
235
  NM 1022   GATX
236
  NM 1023   GATX
237
  NM 1024   GATX
238
  NM 1025   GATX
239
  NM 1026   GATX
240
  NM 1027   GATX
241
  NM 1028   GATX
242
  NM 1029   GATX
243
  NM 1030   GATX
244
  NM 1031   GATX
245
  NM 1032   GATX
246
  NM 1033   GATX
247
  NM 1034   GATX
248
  NM 1035   GATX
249
  ACL00600   GE
250
  ACL00601   GE
251
  ACL00602   GE
252
  ACL00603   GE
253
  ACL00604   GE
254
  ACL00605   GE
255
  ACL00606   GE

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B
256
  ACL00607   GE
257
  ACL00608   GE
258
  ACL00609   GE
259
  ACL9976B   GE
260
  ACL9977B   GE
261
  ACL9978B   GE
262
  ACL9979B   GE
263
  ACL9980B   GE
264
  ACL9981B   GE
265
  ACL9982B   GE
266
  ACL9983B   GE
267
  ACL9984B   GE
268
  ACL9985B   GE
269
  ACL9986B   GE
270
  ACL9987B   GE
271
  ACL9988B   GE
272
  ACL9989B   GE
273
  ACL9990B   GE
274
  ACL9991B   GE
275
  ACL9992B   GE
276
  ACL98000   GE
277
  ACL9800!   GE
278
  ACL98002   GE
279
  ACL98003   GE
280
  ACL98004   GE
281
  ACL98005   GE
282
  ACL98006   GE
283
  ACL98007   GE
284
  ACL98008   GE
285
  ACL98009   GE
286
  ACL9800B   GE
287
  ACL98010   GE
288
  ACL98011   GE
289
  ACL98012   GE
290
  ACL98013   GE
291
  ACL98014   GE
292
  ACL98015   GE
293
  ACL98016   GE
294
  ACL98017   GE
295
  ACL98018   GE
296
  ACL98019   GE
297
  ACL9801B   GE
298
  ACL9802B   GE
299
  ACL9803B   GE
300
  ACL9804B   GE
301
  ACL9805B   GE
302
  ACL97000   GE
303
  ACL97001   GE
304
  ACL97002   GE
305
  ACL97003   GE
306
  CHEM3700   GE

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B
307
  CHEM3701   GE
308
  ACL00200   GE
309
  ACL00201   GE
310
  ACL00202   GE
311
  ACL00203   GE
312
  ACL00204   GE
313
  ACL00205   GE
314
  ACL00206   GE
315
  ACL00207   GE
316
  ITEL0116   JAMES PIERCE TRUST
317
  ITEL0121   JEAN R DROSTE
318
  ITEL205B   John Christensen
319
  NBI2001B   NORMAN BROS
320
  NBI2002B   NORMAN BROS
321
  NBI2003B   NORMAN BROS
322
  NBI2004B   NORMAN BROS
323
  NBI2005B   NORMAN BROS
324
  NBI2006B   NORMAN BROS
325
  NBI9701B   NORMAN BROS
326
  NBI9702B   NORMAN BROS
327
  NBI9703B   NORMAN BROS
328
  NBI9704B   NORMAN BROS
329
  NBI9705B   NORMAN BROS
330
  NBI9706B   NORMAN BROS
331
  NBI9707B   NORMAN BROS
332
  NBI9708B   NORMAN BROS
333
  NBI9709B   NORMAN BROS
334
  NBI9710B   NORMAN BROS
335
  NBI9711B   NORMAN BROS
336
  NBI9712B   NORMAN BROS
337
  NBI9713B   NORMAN BROS
338
  NBI9601B   NORMAN BROS
339
  NBI9602B   NORMAN BROS
340
  NBI9603B   NORMAN BROS
341
  NBI9604B   NORMAN BROS
342
  NBI9605B   NORMAN BROS
343
  NBI9606B   NORMAN BROS
344
  NBI9607B   NORMAN BROS
345
  NBI9608B   NORMAN BROS
346
  NBI9609B   NORMAN BROS
347
  NBI9610B   NORMAN BROS
348
  NBI9611B   NORMAN BROS
349
  NBI9612B   NORMAN BROS
350
  NBI9613B   NORMAN BROS
351
  NBI9614B   NORMAN BROS
352
  NBI9615B   NORMAN BROS
353
  NBI9616B   NORMAN BROS
354
  NBI9617B   NORMAN BROS
355
  NBI9618B   NORMAN BROS
356
  NBI9619B   NORMAN BROS
357
  NBI9620B   NORMAN BROS

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B
358
  ITEL0101   SHAPLAND
359
  CHEM0188   SIEMENS
360
  CHEM0189   SIEMENS
361
  CHEM0190   SIEMENS
362
  WBD0101   STITES
363
  PC 0105   STITES
364
  PL 152B   STITES
365
  PN 0131   STITES
366
  RR 219B   STITES
367
  K(riton) 0003   TRITON LEASING 1NC
368
  K(riton) 0001   TRITON LEASING INC
369
  K(riton) 0002   TRITON LEASING INC
370
  ACL 7100   Wachovia
371
  ACL 7101   Wachovia
372
  ACL 7102   Wachovia
373
  ACL 7103   Wachovia
374
  ACL 7104   Wachovia
375
  ACL 7105   Wachovia
376
  ACL 7106   Wachovia
377
  ACL 7107   Wachovia
378
  ACL 7108   Wachovia
379
  ACL 7109   Wachovia
380
  ACL 7110   Wachovia
381
  ACL 7111   Wachovia
382
  ACL 7112   Wachovia
383
  ACL 7113   Wachovia
384
  ACL 7114   Wachovia
385
  ACL 6611   Wachovia
386
  ACL 6612   Wachovia
387
  ACL 6613   Wachovia
388
  ACL 6614   Wachovia
389
  ACL 6615   Wachovia
390
  ACL 6616   Wachovia
391
  ACL 6617   Wachovia
392
  ACL 6618   Wachovia
393
  ACL 6619   Wachovia
394
  ACL 6620   Wachovia
395
  ACL 6621   Wachovia
396
  ACL 6622   Wachovia
397
  ACL 6623   Wachovia
398
  ACL00210   WELLS FARGO
399
  ACL00211   WELLS FARGO
400
  ACL00212   WELLS FARGO
401
  ACL00213   WELLS FARGO
402
  ACL00214   WELLS FARGO
403
  ACL00215   WELLS FARGO
404
  ACL00216   WELLS FARGO
405
  ACL00217   WELLS FARGO
406
  ACL00218   WELLS FARGO
407
  ACL00219   WELLS FARGO
408
  ACL00224   WELLS FARGO

 



--------------------------------------------------------------------------------



 



Chartered Barges

              A   B
409
  ACL00225   WELLS FARGO
410
  ACL00226   WELLS FARGO
411
  ACL00227   WELLS FARGO
412
  ACL00228   WELLS FARGO
413
  ACL00229   WELLS FARGO
414
  ACL00230   WELLS FARGO
415
  ACL00231   WELLS FARGO
416
  ACL00232   WELLS FARGO
417
  ACL00233   WELLS FARGO
418
  ACL00234   WELLS FARGO
419
  ACL00545   WELLS FARGO
420
  ACL00546   WELLS FARGO
421
  ACL00547   WELLS FARGO
422
  ACL00548   WELLS FARGO
423
  ACL00549   WELLS FARGO
424
  ACL00551   WELLS FARGO
425
  ACL00552   WELLS FARGO
426
  ACL00553   WELLS FARGO
427
  ACL00554   WELLS FARGO
428
  ACL00555   WELLS FARGO
429
  ACL00556   WELLS FARGO
430
  ACL00557   WELLS FARGO
431
  ACL00558   WELLS FARGO
432
  ACL00559   WELLS FARGO
433
  ACL00560   WELLS FARGO
434
  ACL00561   WELLS FARGO
435
  ACL00562   WELLS FARGO
436
  ACL00563   WELLS FARGO
437
  ACL00564   WELLS FARGO
438
  ACL00565   WELLS FARGO
439
  ACL00566   WELLS FARGO
440
  ACL00567   WELLS FARGO
441
  ACL00568   WELLS FARGO
442
  ACL00569   WELLS FARGO
443
  ACL00570   WELLS FARGO
444
  ACL00571   WELLS FARGO
445
  ACL00572   WELLS FARGO
446
  ACL00573   WELLS FARGO
447
  ACL00574   WELLS FARGO
448
  ACL00575   WELLS FARGO
449
  ACL00576   WELLS FARGO
450
  ACL00577   WELLS FARGO
451
  ACL00578   WELLS FARGO
452
  ACL00579   WELLS FARGO
453
  ACL00580   WELLS FARGO
454
  ACL00581   WELLS FARGO

 



--------------------------------------------------------------------------------



 



Schedule 5.1
     Deliver to Agent, for delivery to each Lender, each of the financial
statements, reports, or other items set forth below at the following times in
form satisfactory to Agent:

     
as soon as available, but in any event within 40 days (45 days in the case of a
month that is the end of one of CBL’s fiscal quarters) after the end of each
month during each of CBL’s fiscal years
  (a) an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering CBL’s and its Subsidiaries’
operations during such period, and

(b) a Compliance Certificate along with detailed calculations of the Fixed
Charge Coverage Ratio and First Lien Leverage Ratio, in each case, calculated as
of the end of such month on a trailing twelve month basis.
 
   
as soon as available, but in any event within 90 days after the end of each of
CBL’s fiscal years (or, in the case of the fiscal year ending December 31, 2010,
120 days thereafter)
  (c) consolidated and consolidating financial statements of CBL and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception or (B) qualification or exception as to the scope of such audit), by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management), and
 
   
 
  (d) a Compliance Certificate.
 
   
as soon as available, but in any event within 60 days after the start of each of
CBL’s fiscal years commencing with the 2012 fiscal year,
  (e) copies of CBL’s and its Subsidiaries’ Projections, in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent, in its Permitted Discretion, for the forthcoming fiscal year, month by
month, prepared as a good faith estimate of the financial performance of CBL and
its Subsidiaries during the period covered thereby based on assumptions believed
by the CBL to be reasonable as of the date of preparation in light of current
business conditions (it being understood that such Projections are not a
guaranty of performance and may differ materially from actual results).
 
   
promptly after, and to the extent, filed by Parent or any of its Subsidiaries,
and solely to the extent not otherwise available to the Agent on the SEC’s EDGAR
database
  (f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports.
 
   
promptly after filed by Parent or any of its Subsidiaries,
  (g) any other filings made by Parent or any of its Subsidiaries with the SEC.





--------------------------------------------------------------------------------



 



     
promptly, but in any event within 5 days after Parent or any of its Subsidiaries
has knowledge of any event or condition that constitutes a Default or an Event
of Default,
  (h) notice of such event or condition and a statement of the curative action
that Borrowers or Parent propose to take with respect thereto.
 
   
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any of its
Subsidiaries,
  (i) notice of all actions, suits, or proceedings brought by or against Parent
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change.
 
   
promptly upon the request of Agent,
  (j) any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.





--------------------------------------------------------------------------------



 



Schedule 5.2
     Provide Agent (for delivery to each Lender) with each of the documents set
forth below at the following times in form satisfactory to Agent:

     
During each Weekly Reporting Period (as defined below) weekly (no later than the
5th Business Day after the end of each week ending in such Weekly Reporting
Period), and at all other times, monthly (no later than the 15th day after the
end of each month)
  (a) an Account roll-forward,

(b) notice of all claims, offsets, or disputes asserted by any Account Debtor
with respect to each Borrower’s Accounts to the extent any such claims, offsets
or disputes of such Account Debtor exceed $50,000,

(c) Inventory system/perpetual reports (including an in-transit Inventory
report) of each Borrower’s Inventory detailed by category, quantity, cost and
location (delivered electronically in an acceptable format, if Borrowers have
implemented electronic reporting),

(d) a Borrowing Base Certificate,

(e) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,

(f) a detailed calculation of fuel and steel Inventory that is not eligible for
the Borrowing Base, if Borrowers have not implemented electronic reporting,
 
   
 
  (g) a detailed listing of each Borrower’s Eligible Vessels (including with
respect to each such Vessel: (i) its name, (ii) serial number/other
identification number, (iii) year built, (iv) make, and (v) model), together
with: (i) the net book value of each thereof, and (ii) a comparison of the net
book value of each thereof to the most recently determined Net Forced
Liquidation Value of each thereof (provided that prior to such report for
May 2011, such values may be based on historical costs and not reflective of
purchase price adjustments), and
 
   
 
  (h) a detailed listing of all Vessels of Borrowers sold or otherwise disposed
of by appraisal category and including with respect to each such Vessel: (i) its
name, (ii) serial number/other identification number, (iii) year built,
(iv) make, and (v) model.
 
   
During each First Lien Trigger Period, weekly (no later than the first Tuesday
after the end of each week occurring in such First Lien Trigger Period)
  (i) a detailed calculation of all Collections received by Borrowers during
such week.
 
   
Monthly (no later than the 15th day of each month)
  (j) a detailed aging, by total, of each Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
 
   
 
  (k) a detailed Inventory system/perpetual report (including an in-transit
Inventory report) together with a reconciliation to each Borrower’s general
ledger accounts (delivered





--------------------------------------------------------------------------------



 



     
 
  electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
 
   
 
  (l) a summary aging, by vendor, of each Borrower’s accounts payable and any
book overdraft (delivered electronically in an acceptable format, if Borrowers
have implemented electronic reporting) and an aging, by vendor, of any held
checks,
 
   
 
  (m) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of each
Borrower’s general ledger, and
 
   
 
  (n) copies of all invoices or other evidence satisfactory to Agent showing the
Hard Cost of New Vessels.
 
   
Monthly (no later than the 30th day of each month)
  (o) a reconciliation of Accounts, trade accounts payable, and Inventory of
each Borrower’s general ledger accounts to its monthly financial statements
including any book reserves related to each category.
 
   
Quarterly
  (p) a report regarding Parent’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes.
 
   
Annually
  (q) a detailed list of Parent’s and its Subsidiaries’ customers, with address
and contact information.
 
   
Promptly upon
request by Agent
  (r) such other reports as to the Collateral or the financial condition of
Parent and its Subsidiaries, as Agent may reasonably request.

For purposes of this Schedule 5.2, “Weekly Reporting Period” means each period
(a) commencing on any day that Availability is (i) if the Interim Block is
greater than $0, less than $48,750,000 and (ii) if the Interim Availability
Block is $0, less than the sum of $59,375,000 plus 13% of all Approved
Increases, and (b) continuing until Availability has been greater than or equal
to the applicable amount specified in clause (a) at all times for 30 consecutive
calendar days.





--------------------------------------------------------------------------------



 



Schedule 6.6
Nature of Business
ACL is one of the largest and most diversified inland marine transportation and
service companies in the United States. ACL provides barge transportation
together with related port services along the Inland Waterways, which consists
of the Mississippi River System, its connecting waterways and the Gulf
Intracoastal Waterway (the “Inland Waterways”), and manufactures barges,
primarily for brown-water use. ACL also provides certain naval architectural
services to its customers.

